Exhibit 10.1

 

 





ABL CREDIT AGREEMENT

 

Dated as of July 1, 2020

 

among

 

WILLIAMS SCOTSMAN HOLDINGS CORP.,

as Holdings,

 

WILLIAMS SCOTSMAN INTERNATIONAL, INC.,
as Administrative Borrower,

 

Each of those entities listed on Schedule 1,

as Initial Borrowers and Initial Guarantors,

 

certain other Persons party hereto from time to time as Borrowers or Guarantors,

 

CERTAIN FINANCIAL INSTITUTIONS,
as Lenders,

 

and

 

BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent

 

 



 

BOFA SECURITIES, INC.,

DEUTSCHE BANK SECURITIES INC.,

JPMORGAN CHASE BANK, N.A.,

ING CAPITAL LLC,

BBVA USA,

BANK OF THE WEST,

PNC CAPITAL MARKETS LLC,

MUFG UNION BANK, N.A.,

M&T BANK,

NYCB SPECIALTY FINANCE COMPANY, LLC

as Joint Lead Arrangers and as Joint Bookrunners

 

BMO CAPITAL MARKETS CORP.,

as Joint Bookrunner



 

 



 

 

 

TABLE OF CONTENTS

 

Page

 

SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION 1 1.1Definitions 1 1.2Accounting
Terms 97 1.3Uniform Commercial Code/PPSA 98 1.4Certain Matters of Construction
98 1.5Currency Calculations 99 1.6Interpretation (Quebec) 99 1.7Pro Forma
Calculations 100 1.8Limited Condition Transaction. 102 1.9Compliance with
Certain Sections 104 1.10Interest Rates 104 1.11Divisions 104

 

SECTION 2. CREDIT FACILITIES 105 2.1Commitment 105 2.2Canadian Letters of Credit
119 2.3UK Letters of Credit 123 2.4US Letters of Credit 127 2.5Obligations of
the Non-US Loan Parties 131 2.6Minimum Borrowing Base. 131 2.7Bank of the West
132

 

SECTION 3. INTEREST, FEES AND CHARGES 132 3.1Interest 132 3.2Fees 135
3.3Computation of Interest, Fees, Yield Protection 137 3.4Reimbursement
Obligations 137 3.5Illegality 138 3.6Inability to Determine Rates 139
3.7Increased Costs; Capital Adequacy 141 3.8Mitigation 142 3.9Funding Losses 143
3.10Maximum Interest 143

 

SECTION 4. LOAN ADMINISTRATION 144 4.1Manner of Borrowing and Funding Loans 144
4.2Defaulting Lender 146 4.3Number and Amount of Interest Period Loans;
Determination of Rate 147 4.4Administrative Borrower 147 4.5Effect of
Termination 148

 



i 

 

 

SECTION 5. PAYMENTS 148 5.1General Payment Provisions 148 5.2Repayment of
Obligations 149 5.3Payment of Other Obligations 149 5.4Marshaling; Payments Set
Aside 150 5.5Post-Default Allocation of Payments 150 5.6Application of Payments
152 5.7Loan Account; Account Stated 152 5.8Taxes 153 5.9Lender Tax Information
156 5.10Guarantees 160 5.11Currency Matters 162 5.12Release of Guarantors 163
5.13Keepwell 163

 

SECTION 6. CONDITIONS PRECEDENT 164 6.1Conditions Precedent to the Closing Date
164 6.2Conditions Precedent to All Credit Extensions after the Closing Date 168

 

SECTION 7. COLLATERAL ADMINISTRATION 169 7.1Administration of Accounts 169
7.2Administration of Rental Equipment, Equipment and Inventory 169
7.3Administration of Deposit Accounts 170 7.4General Provisions 171 7.5Cash
Collateral 173

 

SECTION 8. REPRESENTATIONS AND WARRANTIES 173 8.1 General Representations and
Warranties 173

 

SECTION 9. COVENANTS AND CONTINUING AGREEMENTS 180 9.1Affirmative Covenants 180
9.2Negative Covenants 195 9.3Consolidated Fixed Charge Coverage Ratio 217

 

SECTION 10. EVENTS OF DEFAULT; REMEDIES ON DEFAULT 217 10.1Events of Default 217
10.2Cure Right 222 10.3Setoff 223 10.4Remedies Cumulative; No Waiver 223
10.5Judgment Currency 224

 

SECTION 11. AGENT 224 11.1Appointment, Authority and Duties of Agent 224
11.2Agreements Regarding Collateral and Field Examination Reports 226
11.3Reliance By Agent 227 11.4Action Upon Default 228 11.5Ratable Sharing 228
11.6Indemnification of Agent Indemnitees 228

 



ii 

 

 

11.7Limitation on Responsibilities of Agent 229 11.8Successor Agent and
Co-Agents 230 11.9Due Diligence and Non-Reliance 231 11.10Remittance of Payments
and Collections 231 11.11Agent in its Individual Capacity 232 11.12ERISA Matters
232 11.13Bank Product Providers 233 11.14No Third Party Beneficiaries 233
11.15Agent May File Proofs of Claim 233

 

SECTION 12. BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS 234
12.1Successors and Assigns 234 12.2Participations 235 12.3Assignments 236

 

SECTION 13. MISCELLANEOUS 238 13.1Consents, Amendments and Waivers 238
13.2Indemnity 241 13.3Notices and Communications 241 13.4Performance of Loan
Parties’ Obligations 242 13.5Credit Inquiries 242 13.6Severability 242
13.7Cumulative Effect; Conflict of Terms; Headings 243 13.8Counterparts 243
13.9Entire Agreement 243 13.10Relationship with Lenders 243 13.11No Advisory or
Fiduciary Responsibility 244 13.12Confidentiality 244 13.13GOVERNING LAW 245
13.14Consent to Forum; Process Agent 245 13.15Process Agent 245 13.16Waivers by
Loan Parties 246 13.17Patriot Act Notice 246 13.18Canadian Anti-Money Laundering
Legislation 247 13.19 Know Your Customer 247 13.20 Acknowledgement Regarding Any
Supported QFCs 247 13.21Reinstatement 248 13.22Nonliability of Lenders 248
13.23Certain Provisions Regarding Perfection of Security Interests 249
13.24Acknowledgement and Consent to Bail-In 249

 



iii 

 

 

LIST OF EXHIBITS AND SCHEDULES   Exhibit A Form of Assignment and Acceptance
Exhibit B-1 Form of Multicurrency Facility Note

Exhibit B-2

Exhibit C

Form of US Facility Note

Form of Compliance Certificate

Exhibit D Form of Notice of Borrowing Exhibit E Form of Notice of
Conversion/Continuation Exhibit F Form of Perfection Certificate Exhibit G
Form of Solvency Certificate Exhibit H Form of Joinder Agreement Exhibit I-1
Form of Non-Bank Certificate for Non-Partnership Exhibit I-2 Form of Non-Bank
Certificate for Partnership Exhibit J Form of Intercreditor Agreement Exhibit K
Form of Security Agreement Exhibit L Form of Intercompany Note Exhibit M Form of
Existing Borrowing Base Certificate

 



iv 

 

 

Schedule 1

Schedule 1.1(a)

Initial Borrowers and Initial Guarantors

Letter of Credit Commitments

Schedule 1.1(b) Existing Letters of Credit Schedule 2.1.1(a) Multicurrency
Facility Commitment Schedule 2.1.1(b) US Facility Commitment Schedule 6.1(a)
Other Loan Documents Schedule 7.3 Deposit Accounts Schedule 7.4.1 Location of
Collateral

Schedule 8.1.3

Schedule 8.1.4

Material Debt

Litigation

Schedule 8.1.12 Subsidiaries/Excluded Subsidiaries

Schedule 8.1.22

Schedule 9.1.10

Labor Matters

Permitted Transactions with Affiliates

Schedule 9.1.15 Post-Closing Actions Schedule 9.2.1 Existing Indebtedness
Schedule 9.2.2 Existing Liens Schedule 9.2.5 Permitted Investments Schedule
9.2.10 Permitted Burdensome Agreements Schedule 13.3.1 Notice Addresses

 



v 

 

 

ABL CREDIT AGREEMENT

 

THIS ABL CREDIT AGREEMENT is dated as of July 1, 2020, among WILLIAMS SCOTSMAN
HOLDINGS CORP., a Delaware corporation, as Holdings (in such capacity,
“Holdings”), WILLIAMS SCOTSMAN INTERNATIONAL, INC., a Delaware corporation (“WS
International”), as Administrative Borrower (in such capacity, “Administrative
Borrower”), each of the parties listed on Schedule 1 attached hereto as an
Initial Borrower (in such capacity, the “Initial Borrowers”), each of the
parties listed on Schedule 1 attached hereto as an Initial Guarantor (in such
capacity, the “Initial Guarantors”), certain other Persons party hereto from
time to time as Borrowers or Guarantors, the financial institutions party to
this Agreement from time to time as lenders (collectively, “Lenders”) and BANK
OF AMERICA, N.A., a national banking association, in its capacity as collateral
agent and administrative agent for itself and the other Secured Parties (as
defined herein) (together with any successor agent appointed pursuant to
Section 11.8, including any branches from which such successor agent acts in
such capacity, the “Agent”).

 

R E C I T A L S:

 

A.            Pursuant to the terms and conditions set forth in the Acquisition
Agreement (as defined below), the Administrative Borrower will acquire (the
“Acquisition”), by way of a merger of one of its subsidiaries, all the issued
and outstanding equity interests of Mobile Mini, Inc., a Delaware corporation
(“MMI”), in accordance with and pursuant to the Acquisition Agreement.

 

B.            The Borrowers have requested that the Lenders make available to
the Borrowers the Revolver Commitments (as defined below) as described herein.

 

C.            The Lenders have indicated their willingness to provide the
Revolver Commitments on the terms and conditions set forth herein.

 

NOW, THEREFORE, for valuable consideration the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1.      DEFINITIONS; RULES OF CONSTRUCTION

 

1.1          Definitions. As used herein, the following terms have the meanings
set forth below:

 

“2023 Senior Secured Notes”: the $490,000,000 in aggregate principal amount of
6.875% Senior Secured Notes due 2023 of WS International issued under the 2023
Senior Secured Notes Indenture.

 

“2023 Senior Secured Notes Collateral Agent”: Deutsche Bank Trust Company
Americas, in its capacity as collateral agent under the 2023 Senior Secured
Notes Indenture, and its successors and assigns.

 

“2023 Senior Secured Notes Documents”: the 2023 Senior Secured Notes Indenture,
the 2023 Senior Secured Notes, and the 2023 Senior Secured Notes Security
Documents.

 

“2023 Senior Secured Notes Guarantors”: the guarantors from time to time party
to the 2023 Senior Secured Notes Indenture or any other 2023 Senior Secured
Notes Document.

 

[ABL Credit Agreement]

 





 

 

“2023 Senior Secured Notes Indenture”: the Indenture dated as of August 6, 2018
among WS International, the 2023 Senior Secured Notes Trustee, the 2023 Senior
Secured Notes Collateral Agent and the 2023 Senior Secured Notes Guarantors.

 

“2023 Senior Secured Notes Security Documents”: the “Security Documents,” as
defined in the 2023 Senior Secured Notes Indenture.

 

“2023 Senior Secured Notes Trustee”: Deutsche Bank Trust Company Americas, in
its capacity as trustee under the 2023 Senior Secured Notes Indenture, and its
successors and assigns.

 

“2025 Senior Secured Notes”: the $650,000,000 in aggregate principal amount of
6.125% Senior Secured Notes due 2025 of WS International issued under the 2025
Senior Secured Notes Indenture.

 

“2025 Senior Secured Notes Collateral Agent”: Deutsche Bank Trust Company
Americas, in its capacity as collateral agent under the 2025 Senior Secured
Notes Indenture, and its successors and assigns.

 

“2025 Senior Secured Notes Documents”: the 2025 Senior Secured Notes Indenture,
the 2025 Senior Secured Notes, and the 2025 Senior Secured Notes Security
Documents.

 

“2025 Senior Secured Notes Guarantors”: the guarantors from time to time party
to the 2025 Senior Secured Notes Indenture or any other 2025 Senior Secured
Notes Document.

 

“2025 Senior Secured Notes Indenture”: the Indenture dated as of June 15, 2020
among WS International, the 2025 Senior Secured Notes Trustee, the 2025 Senior
Secured Notes Collateral Agent and the 2025 Senior Secured Notes Guarantors.

 

“2025 Senior Secured Notes Security Documents”: the “Security Documents,” as
defined in the 2025 Senior Secured Notes Indenture.

 

“2025 Senior Secured Notes Trustee”: Deutsche Bank Trust Company Americas, in
its capacity as trustee under the 2025 Senior Secured Notes Indenture, and its
successors and assigns.

 

“Account”: as defined in the UCC or the PPSA, as applicable, in each case
including all rights to payment for goods sold or leased, or for services
rendered, whether or not they have been earned by performance.

 

“Account Debtor”: any Person who is obligated under an Account, Chattel Paper or
General Intangible.

 

“Accounting Change”: as defined in Section 1.2.

 

“Acquisition”: as defined in the recitals to this Agreement.

 

“Acquisition Agreement”: that certain Agreement and Plan of Merger, dated as of
March 1, 2020, by and among the Parent, Picasso Merger Sub, Inc. and MMI, as
amended by the Amendment to Agreement and Plan of Merger, dated as of May 28,
2020, and as further amended, modified or restated from time to time.

 



2

 

 

“Additional Multicurrency Facility Lender”: as defined in Section 2.1.9(a)

 

“Additional Revolver Lender”: as defined in Section 2.1.9(b).

 

“Additional UK Treaty Lender”: as defined in the definition of “Borrower DTTP
Filing”.

 

“Additional US Facility Lender”: as defined in Section 2.1.9(b).

 

“Adjustment”: has the meaning specified in Section 3.6(b).

 

“Administrative Borrower”: as defined in the preamble to this Agreement.

 

“Affected Financial Institution”: means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

 

“Affiliate”: with respect to any Person, any branch of such Person or any other
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have correlative meanings.

 

“Agent”: as defined in the preamble to this Agreement.

 

“Agent Indemnitees”: Agent, the Joint Lead Arrangers and their respective
Affiliates and their respective officers, directors, employees, agents, advisors
and other representatives.

 

“Agent Professionals”: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants and field examiners.

 

“Agreement”: this ABL Credit Agreement, as the same may be further amended,
supplemented or otherwise modified from time to time.

 

“Allocable Amount”: as defined in Section 5.10.3(b).

 

“AML Legislation”: as defined in Section 13.17.

 

“Anti-Corruption Laws”: all laws, rules, and regulations of any jurisdiction
applicable to Holdings, the Borrowers or any of its or their respective
Subsidiaries from time to time concerning or that prohibit bribery or
corruption, including without limitation, the United States Foreign Corrupt
Practices Act of 1977, as amended, the Corruption of Foreign Public Officials
Act (Canada), as amended, the UK Bribery Act and other similar legislation in
any other jurisdictions in which Holdings, the Borrowers or any of its or their
respective Subsidiaries has operations.

 

“Applicable Canadian Borrower”: (a) any of the Initial Canadian Borrowers, or
(b) any other Canadian Borrower, as the context requires.

 

“Applicable Law”: all laws, rules, regulations and legally binding governmental
guidelines applicable to the Person and its Property, conduct, transaction,
agreement or matter in question, including all applicable statutory law and
common law, and all provisions of constitutions, treaties, statutes, rules,
regulations, orders and decrees of Governmental Authorities (having the force of
law).

 



3

 

 

“Applicable Lenders”: (a) with respect to Multicurrency Facility Loans made to
the US Borrowers, the Canadian Borrowers or the UK Borrowers, the Multicurrency
Facility Lenders and (b) with respect to US Facility Loans made to the US
Borrowers, the US Facility Lenders.

 

“Applicable Margin”: with respect to any Type of Loan and such other Obligations
specified below, the respective margin set forth below, as determined by
reference to the Borrowers’ average daily Specified Excess Availability for the
fiscal quarter then most recently ended:

 

Level

 

Average Daily

Specified
Excess
Availability

 

Canadian BA
Rate Loans
and LIBOR
Loans

 

Base Rate Loans
and
Canadian Prime
Rate Loans

I   ≥ 66.7% of the Line Cap   1.625%   0.625% II   < 66.7% of the Line Cap
but
≥ 33.3% of the Line Cap   1.875%   0.875% III   < 33.3% of the Line Cap   2.125%
  1.125%

 

On and before September 30, 2020, the Applicable Margin shall be determined as
if Level II were applicable and thereafter, the Applicable Margin shall be
determined as of the end of each fiscal quarter of WS International based upon
the Borrowers’ average daily Specified Excess Availability during such prior
fiscal quarter. Each change in the Applicable Margin resulting from a change in
Specified Excess Availability shall be effective during the period commencing on
the fifth Business Day following the last day of such fiscal quarter and ending
on the date immediately preceding the effective date of the next such change.

 

“Applicable UK Borrower”: (a) any of the Initial UK Borrowers, or (b) any other
UK Borrower, as the context requires.

 

“Applicable US Borrower”: (a) any of the Initial US Borrowers, or (b) any other
US Borrower, as the context requires.

 

“Appraisal”: (a) from and after the Closing Date until New Appraisals and Field
Exams are completed pursuant to Section 9.1.14, the Existing Appraisals and
Field Exams and (b) from and after the date on which New Appraisals and Field
Exams are completed, the most recent appraisals and field exams that have been
completed pursuant to Section 9.1.14, provided, that upon the completion of the
New WS Appraisals and Field Exams but prior to the completion of the New Mobile
Mini Appraisals and Field Exams, “Appraisal” shall be deemed to refer to such
New WS Appraisals and Field Exams and the Existing Mobile Mini Appraisals and
Field Exams. For all purposes of this Agreement, Agent, the Lenders and Fronting
Banks are deemed to be satisfied with the Existing Appraisals and Field Exams.

 



4

 

 

“Appraised Fair Market Value”: with respect to any Real Estate, the price at
which a willing buyer, who is not an Affiliate of the seller, and a willing
seller, who does not have to sell, would agree to purchase and sell such Real
Estate, as determined by an appraiser in an appraisal in form and substance
reasonably satisfactory to Agent or other documentation in form and substance
reasonably acceptable to Agent.

 

“Approved Fund”: any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in its ordinary course of activities and is
administered or managed by a Lender, an entity that administers or manages a
Lender, or an Affiliate of either and (in the case of assignment of Revolver
Loans) has the capacity to fund Revolver Loans hereunder.

 

“Article 55 BRRD”: Article 55 of Directive 2014/59/EU (as amended or re-enacted)
of the European Parliament and the Council of the European Union, establishing a
framework for the recovery and resolution of credit institutions and investment
firms.

 

“Assignment and Acceptance”: an assignment agreement between a Lender and
Eligible Assignee (and, to the extent required by the definition of “Eligible
Assignee,” consented to by the Administrative Borrower) in the form of Exhibit A
(or such other form approved by Agent and the Administrative Borrower).

 

“Availability”: Multicurrency Facility Availability and/or US Facility
Availability (without duplication), as the context may require.

 

“Available Excluded Contribution Amount”: the aggregate amount of Cash or
Permitted Investments or the fair market value of other assets or property (as
reasonably determined by the Administrative Borrower, but excluding any Cure
Amount) received by Holdings (and promptly contributed by Holdings to the
Administrative Borrower) after the Closing Date from (without duplication):

 

(1)            contributions in respect of Equity Interests of Holdings other
than Disqualified Stock (other than any amounts received from the Administrative
Borrower or any of its Restricted Subsidiaries); and

 

(2)            the sale of Equity Interests of Holdings (other than (x) to the
Administrative Borrower or any Restricted Subsidiary, (y) pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or (z) Disqualified Stock).

 

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

 



5

 

 

“Bail-In Legislation”: (a) with respect to any EEA Member Country implementing
Article 55 BBRD, the implementing law, regulation rule or requirement for such
EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, Part I of the
United Kingdom Banking Act 2009 (as amended from time to time) and any other
law, regulation or rule applicable in the United Kingdom relating to the
resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 

“Bank of America”: Bank of America, N.A., a national banking association, and
its successors and assigns.

 

“Bank of America (Canada)”: Bank of America, N.A. (acting through its Canada
branch).

 

“Bank of America (London)”: Bank of America, N.A. (acting through its London
branch).

 

“Bank of America Indemnitees”: Bank of America, Bank of America (Canada), Bank
of America (London) and their respective Affiliates (including, in each case,
any applicable branches from which any of the foregoing act) and their
respective officers, directors, employees, agents, advisors and other
representatives.

 

“Bank Product”: any of the following products, services or facilities extended
to any Borrower or any other Loan Party or any of their respective Restricted
Subsidiaries by Agent, a Lender or any of their Affiliates or branches: (a) Cash
Management Services; (b) products under Hedge Agreements; (c) commercial credit
card, debit card, purchase card and merchant card services; and (d) other
banking products or services as may be requested by any Borrower or any other
Loan Party or any of their respective Subsidiaries, other than loans and letters
of credit.

 

“Bank Product Debt”: Indebtedness and other obligations of a Loan Party or any
of their respective Restricted Subsidiaries relating to Bank Products.

 

“Bank Product Document”: any agreement, instrument or other document entered
into in connection with any Bank Product Debt.

 

“Bank Product Reserves”: on any date of determination, the sum of (i) with
respect to Qualified Secured Bank Product Obligations of a Loan Party or any
Restricted Subsidiary, an amount equal to the sum of the maximum amounts of the
then outstanding Qualified Secured Bank Product Obligations of such Loan Party
or such Restricted Subsidiary to be secured as set forth in the notices
delivered by Secured Bank Product Providers providing such Qualified Secured
Bank Product Obligations and the Administrative Borrower to Agent in accordance
with clause (b) of the definition of Secured Bank Product Providers and
(ii) with respect to any other Secured Bank Product Obligations of any Loan
Party or any Restricted Subsidiary, reserves established by Agent in its
Permitted Discretion in consultation with the Administrative Borrower to reflect
the reasonably anticipated liabilities in respect of such other then outstanding
Secured Bank Product Obligations of any such Loan Party or any such Restricted
Subsidiary.

 

“Base Rate”: Canadian Base Rate, US Base Rate and/or UK Base Rate, as the
context requires.

 

“Base Rate Loan”: a Canadian Base Rate Loan, US Base Rate Loan and/or UK Base
Rate Loan, as the context requires.

 



6

 

 

“Basel III”: the agreements on capital requirements, a leverage ratio and
liquidity standards contained in “Basel III: A global regulatory framework for
more resilient banks and banking systems”, “Basel III: International framework
for liquidity risk measurement, standards and monitoring” and “Guidance for
national authorities operating the countercyclical capital buffer” published by
the Basel Committee on Banking Supervision in December 2010, each as amended,
supplemented or restated.

 

“Beneficial Ownership Certification”: a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation”: 31 C.F.R. § 1010.230.

 

“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

 

“Blocking Regulation”: means (i) Council Regulation (EC) No 2271/1996 of 22
November 1996 (as amended) and/or any applicable national law or regulation
relating to it and (ii) any similar and applicable anti-boycott law or
regulation created to provide for the UK exiting the European Union.

 

“Board of Governors”: the Board of Governors of the Federal Reserve System.

 

“Borrower DTTP Filing”: means an HM Revenue & Customs’ Form DTTP2 or DTTP2A duly
completed and filed by the relevant UK Borrower, which:

 

(a)            where it relates to a UK Treaty Lender that is a Lender set forth
on Schedule 2.1.1 (each an “Original UK Treaty Lender”), contains the scheme
reference number and jurisdiction of tax residence stated opposite that Original
UK Treaty Lender’s name in Schedule 2.1.1, and

 

(i)            where the UK Borrower is an Initial Borrower, is filed with HM
Revenue & Customs within 30 days of the Closing Date; or

 

(ii)            where the UK Borrower is not an Initial Borrower, is filed with
HM Revenue & Customs within 30 days of the date on which that UK Borrower
becomes a Borrower; or

 

(b)            where it relates to a UK Treaty Lender that becomes a Lender
after the Closing Date (each an “Additional UK Treaty Lender”), contains the
scheme reference number and jurisdiction of tax residence stated in respect of
that Lender in the relevant Assignment and Acceptance, and

 

(i)            where the UK Borrower is a Borrower as at the date on which that
Additional UK Treaty Lender becomes a Party as a Lender, is filed with HM
Revenue & Customs within 30 days of that date; or

 



7

 

 

(ii)            where the UK Borrower is not a Borrower as at the date on which
that Additional UK Treaty Lender becomes a Party as Lender, is filed with HM
Revenue & Customs within 30 days of the date on which that UK Borrower becomes a
Borrower.

 

“Borrowers”: collectively, (a) the Canadian Borrowers, (b) the UK Borrowers and
(c) the US Borrowers.

 

“Borrowing”: a group of Revolver Loans of one Type that are made on the same day
or are converted into Revolver Loans of one Type on the same day.

 

“Borrowing Base”: (a) the Canadian Borrowing Base, (b) the UK Borrowing Base
and/or (c) the US Borrowing Base, as the context requires.

 

“Borrowing Base Certificate”: a certificate, executed by a Senior Officer of the
Administrative Borrower setting forth the Borrowers’ calculation of the
Borrowing Base, substantially in the form of the Existing Borrowing Base
Certificate, but with modifications reasonably acceptable to the Agent and the
Administrative Borrower including modifications necessary to reflect the
definitions of Canadian Borrowing Base, UK Borrowing Base and US Borrowing Base.

 

“Borrowing Base Test Event”: any time when (i) a Specified Default has occurred
and is continuing or (ii) Specified Excess Availability shall at any time be
less than the greater of (A) 10% of the Line Cap and (B) $240,000,000 for a
period of five (5) consecutive Business Days; provided, that, if a Borrowing
Base Test Event has occurred, such Borrowing Base Test Event shall continue
until such time as Specified Excess Availability shall thereafter have exceeded
the greater of (x) 10% of the Line Cap and (y) $240,000,000 for at least twenty
(20) consecutive calendar days and no Specified Default is outstanding during
such twenty (20) consecutive calendar day period, at which time the Borrowing
Base Test Event shall be deemed to be over.

 

“Business Day”: any day excluding Saturday, Sunday and any other day that is a
legal holiday under the laws of the State of North Carolina or the State of New
York or is a day on which banking institutions located in such state are closed;
and when used with reference to (a) a LIBOR Loan, the term shall also exclude
any day on which banks are not open for the transaction of banking business in
London, England, (b) a Revolver Loan made to a UK Borrower, shall also exclude
any day (i) on which banks are not open for the transaction of banking business
in London, England and (ii) in respect of any such Revolver Loan denominated in
Euros, any day that is not a TARGET Day, or (c) a Revolver Loan made to a
Canadian Borrower, shall also exclude a day on which banks in Toronto, Ontario,
Canada are not open for the transaction of banking business.

 

“Canadian AML Legislation”: the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada) and such other applicable Canadian policies,
regulations, laws or rules, collectively, including any guidelines or orders
thereunder.

 



8

 

 

“Canadian BA Rate”: with respect to each Interest Period for a Canadian BA Rate
Loan, the rate of interest per annum equal to the average rate applicable to
Canadian Dollar Bankers’ Acceptances having an identical or comparable term as
the proposed Canadian BA Rate Loan displayed and identified as such on the
display referred to as the “CDOR Page” (or any display substituted therefor) of
Reuters Monitor Money Rates Service as at approximately 10:00 a.m. Toronto time
on such day (or, if such day is not a Business Day, as of 10:00 a.m. Toronto
time on the immediately preceding Business Day), provided, that, if such rate
does not appear on the CDOR Page at such time on such date, the rate for such
date will be the annual discount rate (rounded upward to the nearest whole
multiple of 1/100 of 1%) as of 10:00 a.m. Eastern time on such day at which a
Canadian chartered bank listed on Schedule 1 of the Bank Act (Canada) as
selected by Agent is then offering to purchase Canadian Dollar Bankers’
Acceptances accepted by it having such specified term (or a term as closely as
possible comparable to such specified term), provided, further, that in no event
shall the Canadian BA Rate be less than zero.

 

“Canadian BA Rate Loan”: a Multicurrency Facility Loan, or portion thereof, made
to a Canadian Borrower funded in Canadian Dollars and bearing interest
calculated by reference to the Canadian BA Rate.

 

“Canadian Base Rate”: on any date, the highest of (a) a fluctuating rate of
interest per annum equal to the rate of interest in effect for such day as
publicly announced from time to time by Bank of America (Canada) as its “Base
Rate”, (b) the sum of 0.50% plus the Federal Funds Rate for such day, and
(c) the sum of 1.00% plus the LIBOR rate for Dollars for a thirty (30) day
Interest Period as determined on such day; provided, that in no event shall the
Canadian Base Rate be less than zero. As used in this definition, the “Base
Rate” is a rate set by Bank of America (Canada) based upon various factors
including Bank of America (Canada)’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans made in Dollars in Canada, which may be priced at, above, or below such
announced rate. Any change in such rate shall take effect at the opening of
business on the day of such change.

 

“Canadian Base Rate Loan”: a Multicurrency Facility Loan, or portion thereof,
made to a Canadian Borrower funded in Dollars and bearing interest calculated by
reference to the Canadian Base Rate.

 

“Canadian Borrowers”: (a) the Initial Canadian Borrowers and (b) each other
Wholly-Owned Canadian Subsidiary that, after the date hereof, has executed a
supplement or joinder to this Agreement in accordance with Section 9.1.12 and
has satisfied the other requirements set forth in Section 9.1.12 in order to
become a Canadian Borrower.

 

“Canadian Borrowing Base”: at any time an amount equal to the sum (expressed in
Dollars, based on the Dollar Equivalent thereof) of, without duplication:

 

(a)            eighty-five percent (85%) of the net book value of Eligible
Accounts of any Canadian Loan Party, plus

 

(b)            the lesser of:

 

(i)            ninety-five percent (95)% of the net book value of Eligible
Rental Equipment of any Canadian Loan Party and

 



9

 

 

(ii)            the product of (x) ninety percent (90%) multiplied by (y) either
(I) in the case of Eligible Rental Equipment not covered by the following clause
(II), the lower of the (A) Cost of Eligible Rental Equipment of any Canadian
Loan Party and (B) Net Orderly Liquidation Value percentage identified in the
most recent Appraisal of the Eligible Rental Equipment of any Canadian Loan
Parties multiplied by the net book value of such Eligible Rental Equipment or
(II) for Eligible Rental Equipment of any Canadian Loan Party consisting of
custom containers and ISO containers that are presold, the lower of (A) the Cost
of such Eligible Rental Equipment and (B) the sales invoice price of such
Eligible Rental Equipment, plus

 

(c)            the sum of:

 

(i)            ninety percent (90%) of the net book value of the Eligible
Container Inventory Held For Sale of any Canadian Loan Party,

 

(ii)            ninety percent (90%) of the net book value of the Eligible
Work-In-Process Container Inventory of any Canadian Loan Party, and

 

(iii)            sixty-five percent (65%) of either (x) Cost of the Eligible Raw
Material Inventory of any Canadian Loan Party or (y) if such Eligible Raw
Material Inventory consists of steel, lumber, plywood, or paint, for purposes of
fiscal year end calculations only, the lower of the (I) Cost of such Eligible
Raw Material Inventory or (II) fair market value of such Eligible Raw Material
Inventory;

 

provided, that the amount of the Canadian Borrowing Base pursuant to this clause
(c) shall not exceed (i) $100,000,000 at any time individually with respect to
the Canadian Borrowing Base and (ii) $200,000,000 in the aggregate when taken
together with the amount of the UK Borrowing Base pursuant to clause (c) of the
definition thereof and the amount of the US Borrowing Base pursuant to clause
(c) of the definition thereof, plus

 

(d)            eighty-five percent (85%) of the Net Orderly Liquidation Value
percentage identified in the most recent Appraisal of Eligible Machinery and
Equipment of any Canadian Loan Party, provided, that the amount included in the
Canadian Borrowing Base pursuant to this clause (d) shall not exceed
$25,000,000, plus

 

(e)            one-hundred percent (100%) of Eligible Qualified Cash of any
Canadian Loan Party, minus

 

(f)            upon five (5) Business Days’ prior written notification thereof
to the Administrative Borrower by Agent (after consultation with the
Administrative Borrower in accordance with the definition of the term “Permitted
Discretion”), any and all Reserves established against the Canadian Borrowing
Base.

 

Clauses (a) through (e) of the Canadian Borrowing Base at any time shall be
determined by reference to the most recent Borrowing Base Certificate
theretofore delivered to Agent.

 

“Canadian Dollars” or “Cdn$”: the lawful currency of Canada.

 



10

 

 



“Canadian Dominion Account”: each lockbox or Deposit Account established by the
Canadian Loan Parties which is subject to a Deposit Account Control Agreement in
favor of Agent in accordance with Section 7.3.2.

 

“Canadian Fronting Bank”: (a) Bank of America (Canada); JPMorgan Chase Bank,
N.A.; Deutsche Bank AG New York Branch; ING Capital LLC; BBVA USA; Bank of the
West and MUFG Union Bank, N.A. or, in each case, any of their respective
Affiliates or branches that agrees to issue Canadian Letters of Credit, (b) for
purposes of such Existing Canadian Letters of Credit, any Multicurrency Facility
Lender that issued an Existing Canadian Letter of Credit, and (c) if reasonably
acceptable to the Administrative Borrower, any other Multicurrency Facility
Lender or Affiliate or branch thereof that agrees to issue Canadian Letters of
Credit.

 

“Canadian Fronting Bank Indemnitees”: any Canadian Fronting Bank and its
Affiliates and branches and their respective officers, directors, employees,
agents, advisors and other representatives.

 

“Canadian Guarantors”: (a) each Canadian Borrower, (b) the Initial Canadian
Guarantors and (c) each other Canadian Subsidiary that, after the date hereof,
has executed a supplement or joinder to this Agreement in accordance with
Section 9.1.12 and has satisfied the other requirements set forth in
Section 9.1.12 in order to become a Canadian Guarantor.

 

“Canadian LC Application”: an application by any Canadian Borrower on behalf of
itself or any other Restricted Subsidiary to a Canadian Fronting Bank for
issuance of a Canadian Letter of Credit, in form and substance reasonably
satisfactory to such Canadian Fronting Bank.

 

“Canadian LC Conditions”: the following conditions necessary for issuance,
renewal and extension of a Canadian Letter of Credit: (a) each of the conditions
set forth in Section 6 being satisfied or waived; (b) after giving effect to
such issuance, the total Canadian LC Obligations do not exceed the Canadian
Letter of Credit Sublimit and no Multicurrency Overadvance exists or would
result therefrom; (c) the expiration date of such Canadian Letter of Credit is
(i) no more than 365 days from issuance (provided, that each Canadian Letter of
Credit may, upon the request of the Applicable Canadian Borrower, include a
provision whereby such Letter of Credit shall be renewed automatically for
additional consecutive periods of twelve (12) months or less (but no later than
five (5) Business Days prior to the Revolver Facility Termination Date)) or such
other date as the Administrative Borrower, Agent and the applicable Canadian
Fronting Bank shall agree, and (ii) unless the applicable Canadian Fronting Bank
and Agent otherwise consent (subject to the satisfaction of the Cash Collateral
requirements set forth in Section 2.2.3), at least five (5) Business Days prior
to the Revolver Facility Termination Date; (d) the Canadian Letter of Credit and
payments thereunder are denominated in Canadian Dollars or Dollars; (e) the form
of the proposed Canadian Letter of Credit is reasonably satisfactory to the
applicable Canadian Fronting Bank; (f) the proposed use of the Canadian Letter
of Credit is for a lawful purpose; (g) such Canadian Letter of Credit complies
with the applicable Canadian Fronting Bank’s policies and procedures with
respect thereto; (h) no Canadian Fronting Bank shall be required to issue any
Canadian Letter of Credit if, after giving effect thereto, the aggregate amount
of issued and outstanding Canadian Letters of Credit issued by such Canadian
Fronting Bank and its Affiliates and branches would exceed (x) in the case of
any Canadian Fronting Bank party hereto as of the Closing Date, the amount set
forth opposite such Canadian Fronting Bankʼs name on Schedule 1.1(a) under the
heading “Canadian Letters of Credit Commitments” and (y) in the case of any
Canadian Fronting Bank that becomes a Canadian Fronting Bank after the Closing
Date, the amount which shall be set forth in the written agreement by which such
Canadian Fronting Bank becomes a Canadian Fronting Bank hereunder, in each case,
unless otherwise agreed by such Canadian Fronting Bank in its sole discretion;
and (i) no Canadian Fronting Bank shall be required to issue any Canadian
Letters of Credit other than standby letters of credit without its consent.

 



11

 

 

“Canadian LC Documents”: all documents, instruments and agreements (including
Canadian LC Applications) required to be delivered by any Canadian Borrower or
by any other Person to a Canadian Fronting Bank or Agent in connection with
issuance, amendment or renewal of, or payment under, any Canadian Letter of
Credit.

 

“Canadian LC Obligations”: the Dollar Equivalent of the sum (without
duplication) of (a) all amounts owing in respect of any unreimbursed drawings
under Canadian Letters of Credit; (b) the stated undrawn amount of all
outstanding Canadian Letters of Credit; and (c) for the purpose of determining
the amount of required Cash Collateralization only, all fees and other amounts
owing with respect to such Canadian Letters of Credit.

 

“Canadian Letter of Credit”: any standby, time (usance) or documentary letter of
credit issued by a Canadian Fronting Bank for the account of a Canadian Borrower
or any Restricted Subsidiary, or any indemnity, guarantee or similar form of
credit support issued by Agent or a Canadian Fronting Bank for the benefit of a
Canadian Borrower or Restricted Subsidiary, including any Existing Canadian
Letter of Credit issued for the account of a Canadian Borrower or any Restricted
Subsidiary.

 

“Canadian Letter of Credit Sublimit”: $75,000,000.

 

“Canadian Loan Party”: each Canadian Borrower and each Canadian Guarantor, and
“Canadian Loan Parties” means all such Persons, collectively.

 

“Canadian Multi-Employer Plan”: each multi-employer plan, within the meaning of
the Regulations under the Income Tax Act (Canada).

 

“Canadian Obligations”: all Obligations of the Canadian Loan Parties (including,
for the avoidance of doubt, the Obligations of the Canadian Loan Parties as
Guarantors of any UK Obligations).

 

“Canadian Pension Plan”: a “registered pension plan,” as defined in the Income
Tax Act (Canada) and any other pension plan maintained or contributed to by, or
to which there is or may be an obligation to contribute by, any Canadian Loan
Party in respect of its Canadian employees or former employees, excluding, for
greater certainty, a Canadian Multi-Employer Plan.

 

“Canadian Prime Rate”: on any date, the highest of (i) a fluctuating rate of
interest per annum equal to the rate of interest in effect for such day as
publicly announced from time to time by Bank of America (Canada) as its “Prime
Rate” and (ii) the sum of 1.00% plus the Canadian BA Rate for a one-month
Interest Period as determined on such day; provided, that in no event shall the
Canadian Prime Rate be less than zero. As used in this definition, the “Prime
Rate” is a rate set by Bank of America (Canada) based upon various factors
including the costs and desired return of Bank of America (Canada), general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such rate shall take effect at the opening of business on the day
specified in the public announcement of such change. Each interest rate based on
the Canadian Prime Rate hereunder shall be adjusted simultaneously with any
change in the Canadian Prime Rate.

 



12

 

 

“Canadian Prime Rate Loan”: a Multicurrency Facility Loan made to a Canadian
Borrower funded in Canadian Dollars and bearing interest calculated by reference
to the Canadian Prime Rate.

 

“Canadian Reimbursement Date”: as defined in Section 2.2.2(a).

 

“Canadian Secured Obligations”: all Secured Obligations of the Canadian Loan
Parties (including, for the avoidance of doubt, the Secured Obligations of the
Canadian Loan Parties as Guarantors of any UK Secured Obligations).

 

“Canadian Security Agreements”: each general security agreement dated as of the
Closing Date and each deed of movable hypothec dated as of on or about the
Closing Date, in each case among the Canadian Loan Parties and Agent, as such
general security agreements and deeds of movable hypothec may be amended,
restated, amended and restated, supplemented, modified or waived, and any other
security agreement or deed of hypothec entered into from time to time by any
Canadian Loan Party and Agent.

 

“Canadian Subsidiary”: each Subsidiary of Holdings incorporated or organized
under the laws of Canada or any province or territory of Canada.

 

“Canadian Swingline Commitment”: $50,000,000.

 

“Canadian Swingline Lender”: Bank of America (Canada) or an Affiliate or branch
of Bank of America (Canada).

 

“Canadian Swingline Loan”: a Swingline Loan made by the Canadian Swingline
Lender to a Canadian Borrower pursuant to Section 2.1.7(a), which Swingline Loan
shall, if denominated in Canadian Dollars, be a Canadian Prime Rate Loan and, if
denominated in Dollars, shall be a Canadian Base Rate Loan, in each case as
selected by the Applicable Canadian Borrower.

 

“Capital Expenditures”: with respect to any Person, for any period, all
liabilities incurred or expenditures made by such Person for the acquisition of
fixed assets, or any improvements, replacements, substitutions or additions
thereto with a useful life of more than one year that, in accordance with GAAP,
would be required to be included as Capital Expenditures on the balance sheet,
provided, that Capital Expenditures shall exclude (i) the purchase of new and
used manufactured or remanufactured portable container Inventory held for sale
and (ii) Inventory, Rental Equipment or Equipment acquired as part of a
Permitted Acquisition or other Investment permitted hereunder.

 

“Capital Lease”: as applied to any Person, any lease of any property (whether
real, personal or mixed) by that Person as lessee that, in conformity with GAAP,
is, or is required to be, accounted for as a capital lease on the balance sheet
of that Person; provided, that the adoption or issuance of any accounting
standards after the Closing Date will not cause any lease that was not or would
not have been a Capital Lease prior to such adoption or issuance to be deemed a
Capital Lease.

 



13

 

 

“Capital Lease Deposit Account”: any Deposit Account established by a Loan Party
for the sole purpose of collecting proceeds of Accounts and Chattel Paper of
such Loan Party which are not included in the Borrowing Base and which arise
under Stand-Alone Customer Capital Leases of equipment by such Loan Party
acquired by such Loan Party under Permitted Stand-Alone Capital Lease
Transactions.

 

“Capitalized Lease Obligations”: as applied to any Person, all obligations under
Capital Leases of such Person or any of its Subsidiaries, in each case taken at
the amount thereof accounted for as liabilities in accordance with GAAP.

 

“Cash Collateral”: cash, and any interest or other income earned thereon, that
is delivered to Agent to Cash Collateralize any Secured Obligations.

 

“Cash Collateralize”: the delivery of Cash Collateral to Agent, as security for
the payment of Secured Obligations with respect to LC Obligations, in an amount
equal to 103% of the aggregate LC Obligations. “Cash Collateralization” has a
correlative meaning.

 

“Cash Dominion Event”: the occurrence of any one of the following events:
(i) Specified Excess Availability shall be less than the greater of (A) 10% of
the Line Cap and (B) $240,000,000 for a period of five (5) consecutive Business
Days; or (ii) a Specified Default shall have occurred and be continuing;
provided, that, if a Cash Dominion Event has occurred due to clause (i) of this
definition, such Cash Dominion Event shall continue until such time as Specified
Excess Availability shall thereafter have exceeded the greater of (1) 10% of the
Line Cap and (2) $240,000,000 for at least twenty (20) consecutive calendar
days, at which time the related Cash Dominion Event shall be deemed to be over.
At any time that a Cash Dominion Event shall be deemed to be over or otherwise
cease to exist, Agent shall take such actions as may reasonably be required by
the Administrative Borrower to terminate the cash sweeps and other transfers
existing on Deposit Accounts of the Loan Parties pursuant to Section 5.6 as a
result of any notice or direction given by Agent during the existence of a Cash
Dominion Event.

 

“Cash Management Services”: any services provided from time to time by Agent,
any Lender or any of their respective Affiliates to any Borrower, any other Loan
Party or any of their respective Subsidiaries in connection with operating,
collections, payroll, trust, or other depository or disbursement accounts,
including automated clearinghouse, e-payable, electronic funds transfer, wire
transfer, controlled disbursement, overdraft, depository, information reporting,
credit card processing, lockbox and stop payment services.

 

“CCAA”: the Companies’ Creditors Arrangement Act (Canada), (or any successor
statute), as amended from time to time, and includes all regulations thereunder.

 

“Certain Funds Provision”: as defined in Section 6.1(h).

 

“Certificate of Title”: shall mean certificates of title, certificates of
ownership or other registration certificates issued or required to be issued
under the certificate of title or other similar laws of any state, province or
other jurisdiction for any Unit.

 



14

 

 

“Certificated Units”: each Unit that is the subject of, or is required to be the
subject of, a Certificate of Title under the motor vehicle or other applicable
statute of the state in which such Unit was located when it was first acquired
by any US Loan Party or any other state where such Unit becomes permanently
located while still owned by a US Loan Party, other than New Mexican Units.

 

“CFC”: as defined in the definition of “Excluded Subsidiary”.

 

“Change in Law”: the occurrence, after the Closing Date, of (a) the adoption,
taking effect or phasing in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority; or (c) the
making, issuance or application of any request, guideline, requirement or
directive (whether or not having the force of law) by any Governmental
Authority; provided, that, notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change in Tax Law”: the enactment, promulgation, execution or ratification of,
or any change in or amendment to, any law (including the Code), treaty,
regulation or rule (or in the official application or interpretation of any law,
treaty, regulation or rule, including a holding, judgment or order by a court of
competent jurisdiction) relating to Taxes.

 

“Change of Control”: shall mean and be deemed to have occurred if (a) any
person, entity or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended), other than Parent, the Sponsor
and/or the Sponsor Affiliates, shall at any time have acquired direct or
indirect beneficial ownership of both (x) 35% or more of the voting power of the
outstanding Voting Stock of Holdings and (y) more than the percentage of the
voting power of such Voting Stock then beneficially owned, directly or
indirectly, in the aggregate, by the Parent, the Sponsor and the Sponsor
Affiliates collectively, unless the Parent, the Sponsor and/or the Sponsor
Affiliates has or have, at such time, the right or the ability by voting power,
contract or otherwise to elect or designate for election at least a majority of
the board of managers or similar governing body of Holdings; (b) Holdings shall
cease to own, directly or indirectly, 100% on a fully diluted basis of the
economic and voting interests in each of the Borrowers’ equity (subject to
director qualifying shares and management owned shares in a percentage not in
excess of that held by managers on the Closing Date) unless 100% of the equity
of such Borrower is sold or otherwise disposed of in a transaction permitted
hereunder or (c) a “change of control”, “change in control” or similar term as
defined in the 2023 Senior Secured Notes Indenture, the 2025 Senior Secured
Notes Indenture or any other document, instrument or agreement evidencing or
governing Indebtedness of a Loan Party or any Restricted Subsidiary in a
principal amount in excess of $100,000,000 has occured.

 

“Civil Code”: the Civil Code of Québec, or any successor statute, as amended
from time to time, and includes all regulations thereunder.

 



15

 

 

“Claims”: all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and reasonable and documented
out-of-pocket expenses of any kind (including remedial response costs,
reasonable attorneys’ fees (which shall be limited to the fees, disbursements
and other charges of one primary counsel and one local counsel in each relevant
jurisdiction for all Indemnitees taken as a whole (unless there is an actual or
perceived conflict of interest or the availability of different claims or
defenses), in which case the affected Indemnitees similarly situated (taken as a
whole) may retain one additional counsel in each relevant jurisdiction) and
Extraordinary Expenses) at any time (including after Full Payment of the
Obligations, replacement of Agent or any Lender) incurred by any Indemnitee or
asserted against any Indemnitee by any Loan Party or other Person, in any way
relating to (a) any Loans, Letters of Credit, Loan Documents, the Commitment
Letter, or the use thereof or transactions relating thereto, (b) the existence
or perfection of any Liens, or realization upon any Collateral, (c) the exercise
of any rights or remedies under any Loan Documents or Applicable Law or (d) the
failure by any Loan Party to perform or observe any terms of any Loan Document,
in each case, including all costs and reasonable and documented out-of-pocket
expenses relating to any investigation, litigation, arbitration or other
proceeding (including an Insolvency Proceeding or appellate proceedings),
whether or not the applicable Indemnitee is a party thereto.

 

“Closing Date”: July 1, 2020.

 

“Closing Date Borrowing Base”: the lesser of (a) $2,400,000,000 ($135,000,000 of
which shall be allocated to the Canadian Borrowing Base, $120,000,000 of which
shall be allocated to the UK Borrowing Base and $2,145,000,000 of which shall be
allocated to the US Borrowing Base) and (b) the aggregate sum of the borrowing
bases under the Existing WS Credit Agreement and the Existing Mobile Mini Credit
Agreement as of May 31, 2020, such amount being $2,429,845,000 ($214,922,500 of
which shall be allocated to the Canadian Borrowing Base, $214,922,500 of which
shall be allocated to the UK Borrowing Base and $2,000,000,000 of which shall be
allocated to the US Borrowing Base), as more specifically set forth in the
Borrowing Base Certificate dated as of the Closing Date and delivered to the
Agent pursuant to Section 6.1(i).

 

“Closing Date Financial Statements”:

 

(a)             the audited consolidated balance sheets of Parent and its
consolidated Subsidiaries as at the end of, and related statements of income and
cash flows for, the three prior fiscal years ended at least 90 days before the
Closing Date;

 

(b)             the audited consolidated balance sheets of MMI and its
consolidated Subsidiaries as at the end of, and related statements of operations
and cash flows for, the three prior fiscal years ended at least 90 days before
the Closing Date;

 

(c)             the unaudited condensed consolidated balance sheets of Parent
and its consolidated Subsidiaries as at the end of, and the related condensed
consolidated statements of operations and cash flows for each subsequent fiscal
quarter (other than the fourth fiscal quarter of any fiscal year) of Parent and
its consolidated Subsidiaries ended after the most recent fiscal period for
which audited financial statements have been provided pursuant to clause
(a) above and at least 45 days before the Closing Date; and

 



16

 

 

(d)             the unaudited condensed consolidated balance sheets of MMI and
its consolidated Subsidiaries as at the end of, and the related condensed
consolidated statements of operations and cash flows for each subsequent fiscal
quarter (other than the fourth fiscal quarter of any fiscal year) of MMI and its
consolidated Subsidiaries ended after the most recent fiscal period for which
audited financial statements have been provided pursuant to clause (b) above and
at least 45 days before the Closing Date.

 

“Code”: the Internal Revenue Code of 1986 and the regulations promulgated and
rulings issued thereunder.

 

“Collateral”: all Property described in any Security Document as security for
any Secured Obligation, and all other Property that now or hereafter secures (or
is intended to secure) any Secured Obligations.

 

“Collateral Access Agreement”: a landlord waiver, bailee letter, warehouse
letter, agreement regarding processing arrangements or other access agreement,
collateral management agreement or warehouse receipt, reasonably acceptable to
Agent.

 

“Commitment Letter”: the Sixth Amended and Restated Commitment Letter dated
May 26, 2020 among Parent and each of the Joint Lead Arrangers party thereto.

 

“Commodity Agreement”: any commodity swap agreement, futures contract, option
contract or other similar agreement or arrangement, each of which is for the
purpose of hedging the commodity price exposure associated with any Borrower’s
and its Subsidiaries’ operations and not for speculative purposes.

 

“Commodity Exchange Act”: the Commodity Exchange Act (7 USC. § 1 et seq.), as
amended from time to time, and any successor statute.

 

“Compliance Certificate”: a certificate, in the form of Exhibit C with such
changes as may be agreed to by the Administrative Borrower and Agent, by which
the Borrowers certify to the matters set forth in Section 9.1.1(d).

 

“Consolidated EBITDA”: with respect to WS International and the Restricted
Subsidiaries for any period, Consolidated Net Income for such period,

 

(1)          increased (without duplication) by:

 

(a)             provision for taxes based on income or profits or capital,
including, without limitation, foreign, US federal, state, franchise, excise and
similar taxes and foreign withholding taxes (including penalties and interest
related to such taxes or arising from tax examinations) of WS International and
the Restricted Subsidiaries paid or accrued during such period deducted (and not
added back) in computing Consolidated Net Income and any payments to a Parent
Entity in respect of any such taxes; plus

 

(b)             Consolidated Interest Expense of such WS International and its
Restricted Subsidiaries for such period (but including items excluded from the
definition of “Consolidated Interest Expense” pursuant to clauses (1)(i) through
(1)(ix) thereof), to the extent the same were deducted (and not added back) in
calculating such Consolidated Net Income; plus

 



17

 

 

(c)             depreciation and amortization of WS International and the
Restricted Subsidiaries for such period to the extent the same were deducted
(and not added back) in computing Consolidated Net Income; plus

 

(d)             any expenses or charges (other than depreciation or amortization
expenses) related to any equity offering (including by any Parent Entity),
Permitted Investment, acquisition (including any Permitted Acquisition),
disposition, recapitalization or the incurrence of Indebtedness permitted to be
incurred by this Agreement (including a refinancing hereof) (whether or not
successful), and any amendment or modification to the terms of any such
transaction, including such fees, expenses or charges related to (i) the
Transactions or (ii) any amendment or other modification of this Agreement, and,
in each case, deducted (and not added back) in computing Consolidated Net
Income; plus

 

(e)             the amount of any restructuring charges or reserves, business
optimization expenses or non-recurring integration costs deducted (and not added
back) in such period in computing Consolidated Net Income, including any
one-time costs incurred in connection with acquisitions after the Closing Date
and costs and charges related to the closure and/or consolidation of facilities,
severance, relocation costs, integration and facilities opening costs,
transition costs and other restructuring costs; plus

 

(f)              any other non-cash charges, including any write offs or write
downs, reducing Consolidated Net Income for such period (and not added back)
(provided, that, if any such non-cash charges represent an accrual or reserve
for potential cash items in any future period, the cash payment in respect
thereof in such future period shall be subtracted from Consolidated EBITDA in
such future period to such extent, and excluding amortization of a prepaid cash
item that was paid in a prior period); plus

 

(g)             the amount of any non-controlling interest expense consisting of
Subsidiary income attributable to minority equity interests of third parties in
any non-Wholly-Owned Subsidiary of WS International deducted (and not added
back) in such period in the calculation of Consolidated Net Income, excluding
cash distributions in respect thereof to the extent such cash distributions are
included in the calculation of Consolidated Net Income; plus

 



18

 

 

(h)             the amount of net cost savings, operating expense reductions,
charges attributable to the undertaking and/or implementation of cost savings
initiatives and improvements, business optimization and other restructuring and
integration charges, and other synergies (including, to the extent applicable,
from the Transactions) (without duplication of any amounts added back pursuant
to Section 1.7(b)) projected by WS International in good faith to result from
actions taken or reasonably expected to be taken within twenty-four (24) months
following the date of determination as a result of specified actions initiated
or reasonably expected to be taken (calculated on a pro forma basis as though
such net cost savings, operating expense reductions, charges and other synergies
had been realized on the first day of such period), net of the amount of actual
benefits realized during such period from such actions (including, without
limitation, business optimization costs, charges and expenses, costs and
expenses incurred in connection with new product design, development and
introductions, costs and expenses incurred in connection with intellectual
property development and new systems design, and costs and expenses incurred in
connection with the implementation, replacement, development or upgrade of
operational, reporting and information technology systems and technology
initiatives); provided, that (x) such net cost savings, operating expense
reductions or other synergies are reasonably identifiable (in the good faith
determination of the Administrative Borrower) and quantifiable and reflected in
each Compliance Certificate delivered to Agent for any Test Period in which such
net cost savings, operating expense reductions, charges or other synergies are
reflected in Consolidated EBITDA and (y) the sum of (1) the aggregate amount of
increases pursuant to this clause (h), plus (2) the aggregate amount of
operating expense reductions, operating improvements and synergies pursuant to
Section 1.7(b) shall not exceed 20% of Consolidated EBITDA for any four
consecutive fiscal quarter period (calculated prior to giving effect to such
adjustments); provided, further, that the adjustments pursuant to this clause
(h) may be incremental to pro forma adjustments made pursuant to
Section 1.7(b) (subject to the aggregate 20% limitation provided for in this
clause (h) and in such Section 1.7(b)); plus

 

(i)              the amount of loss or discount on sale of receivables and
related assets to a Receivables Entity in connection with a Qualified
Receivables Transaction deducted (and not added back) in such period in the
calculation of Consolidated Net Income; plus

 

(j)              any costs or expenses incurred by WS International or a
Restricted Subsidiary pursuant to any management equity plan or stock option
plan or any other management or employee benefit plan or agreement or any stock
subscription or shareholder agreement, to the extent that such costs or expenses
are funded with cash proceeds contributed to the capital of the applicable
Person or net cash proceeds of an issuance of Stock or other Equity Interests of
the applicable Person, in each case to the extent deducted (and not added back)
in such period in the calculation of Consolidated Net Income; plus

 

(k)              the amount of expenses relating to payments made to option
holders of Holdings or any Parent Entity in connection with, or as a result of,
any distribution being made to shareholders of such Person or its Parent Entity,
which payments are being made to compensate such option holders as though they
were shareholders at the time of, and entitled to share in, such distribution,
in each case to the extent permitted under this Agreement, in each case to the
extent deducted (and not added back) in such period in the calculation of
Consolidated Net Income; plus

 

(l)               costs associated with, or in anticipation of, or preparation
for, compliance with the requirements of the Sarbanes-Oxley Act of 2002 and the
rules and regulations promulgated in connection therewith or other enhanced
accounting functions and Public Company Costs, in each case to the extent
deducted (and not added back) in such period in the calculation of Consolidated
Net Income; plus

 

(m)             costs of Surety Bonds incurred in such period in connection with
financing activities to the extent deducted (and not added back) in such period
in the calculation of Consolidated Net Income; plus

 



19

 

 

(n)             payments by Holdings, any of the Borrowers or Restricted
Subsidiaries paid or accrued during such period in respect of purchase price
holdbacks or earn-outs to the extent deducted (and not added back) in such
period in the calculation of Consolidated Net Income; plus

 

(o)             adjustments (i) previously identified in the model delivered to
the Joint Lead Arrangers on May 15, 2020 (excluding any revenue adjustments
included therein) or (ii) consistent with Regulation S-X of the Securities Act
of 1933, as amended; and

 

(2)          decreased by (without duplication) non-cash gains increasing
Consolidated Net Income of WS International and the Restricted Subsidiaries for
such period, excluding any non-cash gains to the extent they represent the
reversal of an accrual or reserve for a potential cash item that reduced
Consolidated EBITDA in any prior period; provided, that, to the extent non-cash
gains are deducted pursuant to this clause (2) for any previous period and not
otherwise added back to Consolidated EBITDA, Consolidated EBITDA shall be
increased by the amount of any cash receipts (or any netting arrangements
resulting in reduced cash expenses) in respect of such non-cash gains received
in subsequent periods to the extent not already included therein.

 

“Consolidated Fixed Charge Coverage Ratio”: for any Test Period, and subject to
Section 1.7, the ratio of (a) the difference between (i) Consolidated EBITDA for
such Test Period and (ii) the sum of (A) Unfinanced Capital Expenditures made by
WS International and its Restricted Subsidiaries in such Test Period plus
(B) income taxes actually paid in cash by WS International and its Restricted
Subsidiaries during such Test Period to (b) Consolidated Fixed Charges for such
Test Period.

 

“Consolidated Fixed Charges”: for any period, and subject to Section 1.7, the
sum, without duplication, of (a) Consolidated Interest Expense, (b) scheduled
amortization payments of principal on Consolidated Total Debt (excluding
revolving Indebtedness and Indebtedness between or among Holdings or any
Restricted Subsidiary and Holdings or any Restricted Subsidiary) paid or payable
in cash, and (c) Dividends (on any class of Stock) paid in cash during such
period (other than Dividends paid by a Restricted Subsidiary of Holdings to a
Loan Party).

 

“Consolidated Interest Expense”: with respect to WS International and the
Restricted Subsidiaries for any period, without duplication, the sum of:

 

(1)           consolidated interest expense of WS International and the
Restricted Subsidiaries for such period, to the extent such expense was deducted
(and not added back) in computing Consolidated Net Income (including
(a) amortization of original issue discount resulting from the issuance of
Indebtedness at less than par, other than with respect to Indebtedness issued in
connection with the Transactions, (b) all commissions, discounts and other fees
and charges owed with respect to letters of credit or bankers acceptances,
(c) non-cash interest payments (but excluding any non-cash interest expense
attributable to the movement in the mark to market valuation of hedging
obligations or other derivative instruments pursuant to GAAP), (d) the interest
component of Capitalized Lease Obligations, and (e) net payments, if any,
pursuant to interest rate hedging obligations with respect to Indebtedness, and
excluding (i) penalties and interest relating to taxes, (ii) any “additional
interest” relating to customary registration rights with respect to any
securities, (iii) non-cash interest expense attributable to movement in
mark-to-market valuation of hedging obligations or other derivatives (in each
case permitted hereunder under GAAP), (iv) interest expense attributable to a
Parent Entity resulting from push-down accounting, (v) accretion or accrual of
discounted liabilities not constituting Indebtedness, (vi) any expense resulting
from the discounting of Indebtedness in connection with the application of
recapitalization or purchase accounting, (vii) amortization of deferred
financing fees, debt issuance costs, commissions, fees and expenses and, with
respect to Indebtedness issued in connection with the Transactions, original
issue discount, (viii) any expensing of bridge, commitment and other financing
fees and (ix) commissions, discounts, yield and other fees and charges
(including any interest expense) related to any Qualified Receivables
Transaction); plus

 



20

 

 

(2)           consolidated capitalized interest of WS International and the
Restricted Subsidiaries for such period, whether paid or accrued; less

 

(3)           interest income of WS International and the Restricted
Subsidiaries for such period.

 

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.

 

“Consolidated Net Income”: with respect to WS International and the Restricted
Subsidiaries for any period, the aggregate of the net income (loss),
attributable to WS International and the Restricted Subsidiaries for such
period, on a consolidated basis, and otherwise determined in accordance with
GAAP; provided, however, that, without duplication,

 

(1)           any after-tax effect of (a) extraordinary gains, losses, charges
(including all fees and expenses relating thereto) or expenses and
(b) non-recurring or unusual gains, losses, charges (including all fees and
expenses relating thereto) or expenses (including the Transaction Expenses)
shall be excluded,

 

(2)           the cumulative effect of a change in accounting principles during
such period and changes as a result of the adoption or modification of
accounting policies shall be excluded,

 

(3)           any after-tax effect of income (loss) from disposed of, abandoned,
transferred, closed or discontinued operations and any net after-tax gains or
losses on the disposal of, or disposed-of, abandoned, transferred, closed or
discontinued, operations or fixed assets shall be excluded,

 

(4)           any after-tax effect of gains or losses (less all fees and
expenses relating thereto) attributable to asset dispositions or abandonments or
the sale or other disposition of any Stock of any Person other than in the
Ordinary Course of Business, as determined in good faith by WS International,
shall be excluded,

 

(5)            the net income for such period of any Person that is not a
Subsidiary or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting, shall be excluded; provided, that Consolidated Net
Income of WS International shall be increased by the amount of Dividends or
distributions or other payments that are actually paid in cash (or to the extent
converted into cash or Permitted Investments) by such Person that is not a
Subsidiary or Unrestricted Subsidiary, as the case may be, to WS International
or a Restricted Subsidiary thereof in respect of such period,

 



21

 

 

(6)           effects of adjustments (including the effects of such adjustments
pushed down to WS International and the Restricted Subsidiaries) in the
inventory, property and equipment, software and other intangible assets and in
process research and development, deferred revenue and debt line items in WS
International’s consolidated financial statements pursuant to GAAP resulting
from the application of purchase accounting in relation to the Transactions or
any consummated acquisition or the amortization or write-off of any amounts
thereof, net of taxes, shall be excluded,

 

(7)           any after-tax effect of income (loss) from the early
extinguishment of Indebtedness or Hedge Agreements or other derivative
instruments (including deferred financing costs written off and premiums paid)
shall be excluded,

 

(8)           any impairment charge, asset write-off or write-down, including
impairment charges or asset write-offs or write-downs related to intangible
assets, long-lived assets, investments in debt and equity securities or as a
result of a change in law or regulation, the amortization of intangibles, and
the effects of adjustments to accruals and reserves during a prior period
relating to any change in the methodology of calculating reserves for returns,
rebates and other chargebacks (including government program rebates), in each
case, pursuant to GAAP shall be excluded,

 

(9)           any (i) non-cash compensation charge or expense related to the
grants of stock appreciation or similar rights, phantom equity, stock options,
restricted stock or other rights and (ii) income (loss) attributable to deferred
compensation plans or trusts shall be excluded,

 

(10)         accruals and reserves that are established within twelve (12)
months after the Closing Date that are so required to be established as a result
of the Transactions (or within twelve (12) months after the closing of any
acquisition that are so required to be established as a result of such
acquisition) in accordance with GAAP or charges, accruals, expenses and reserves
as a result of adoption or modification of accounting policies in accordance
with GAAP,

 

(11)         (i) any net gain or loss resulting in such period from currency
transaction or translation gains or losses related to currency remeasurements
and (ii) any income (or loss) related to currency gains or losses related to
Indebtedness, intercompany balance sheet items and hedging obligations shall be
excluded, and

 

(12)         any deferred tax expense associated with tax deductions or net
operating losses arising as a result of the Transactions, or the release of any
valuation allowance related to such item, shall be excluded.

 

In addition, to the extent not already accounted for in the Consolidated Net
Income of such Person and its Restricted Subsidiaries, notwithstanding anything
to the contrary in the foregoing, Consolidated Net Income shall include (i) the
amount of proceeds received during such period from business interruption
insurance in respect of insured claims for such period, (ii) the amount of
proceeds as to which WS International has determined there is reasonable
evidence it will be reimbursed by the insurer in respect of such period from
business interruption insurance (with a deduction for any amounts so included to
the extent not so reimbursed within 365 days) and (iii) reimbursements received
of any expenses and charges that are covered by indemnification or other
reimbursement provisions in connection with any Investment or any sale,
conveyance, transfer or other disposition of assets, in each case to the extent
permitted hereunder.

 



22

 

 

“Consolidated Total Assets”: the total assets of WS International and its
Restricted Subsidiaries, determined on a consolidated basis in accordance with
GAAP, as shown on the most recent balance sheet of WS International delivered
pursuant to the terms of this Agreement.

 

“Consolidated Total Debt”: as of any date of determination, (a) the aggregate
principal amount of Indebtedness of WS International and the Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with any Permitted Acquisition), consisting of Indebtedness for borrowed money,
Capitalized Lease Obligations and debt obligations evidenced by promissory notes
or similar instruments, minus (b) the aggregate amount of cash and Permitted
Investments held in accounts on the consolidated balance sheet of WS
International and the Restricted Subsidiaries as at such date to the extent the
use thereof for application to payment of senior Indebtedness is not prohibited
by law or any contract to which any such Person is a party; it being understood
that such aggregate amount of cash and Permitted Investments shall in any event
include all Eligible Qualified Cash, provided, that Consolidated Total Debt
shall be calculated (for all purposes hereunder, including as a component of the
definition of Total Net Leverage Ratio, and any applications thereof) to exclude
any obligation, liability or indebtedness of WS International and/or the
Restricted Subsidiaries if, upon or prior to the maturity thereof, WS
International and/or the Restricted Subsidiaries, as applicable, has (or have)
irrevocably deposited with the proper Person in trust or escrow the necessary
funds (or evidence of indebtedness) for the payment, redemption or satisfaction
of such obligation, liability or indebtedness (it being understood and agreed
that from and after such date that such funds (or evidence of indebtedness) are
so deposited that such funds (or evidence of indebtedness) are not netted
pursuant to clause (b) above for purposes of determining Consolidated Total
Debt).

 

“Contribution Notice”: means a contribution notice issued by the Pensions
Regulator in the UK under Section 38 or Section 47 of the Pensions Act 2004 of
the United Kingdom.

 

“Cost”: with respect to Eligible Rental Equipment or Eligible Raw Material
Inventory, the cost thereof, as determined in a manner consistent with the Loan
Parties’ current and historical accounting practices unless otherwise specified
in this Agreement.

 

“Credit Documents”: the Loan Documents and the Bank Product Documents.

 

“Credit Party”: Agent, a Lender or any Fronting Bank; and “Credit Parties” means
Agent, Lenders and Fronting Banks.

 

“Creditor Representative”: under any Applicable Law, a receiver, manager,
controller, interim receiver, receiver and manager, trustee (including any
trustee in bankruptcy), custodian, conservator, administrator, examiner,
sheriff, monitor, assignee, liquidator, provisional liquidator, sequestrator,
administrative receiver, judicial manager, statutory manager or similar officer
or fiduciary.

 

“CTA”: means the United Kingdom Corporation Tax Act 2009.

 



23

 

 

“Cure Amount”: as defined in Section 10.2(a).

 

“Cure Right”: as defined in Section 10.2(a).

 

“Currency Agreement”: any foreign exchange contract, currency swap agreement,
futures contract, option contract, synthetic cap or other similar agreement or
arrangement, each of which is for the purpose of hedging the foreign currency
risk associated with any Borrower’s and its Subsidiaries’ operations and not for
speculative purposes.

 

“Custodian Agreement”: the Custodian Agreement, dated as of the Closing Date,
among each US Loan Party, Agent and the Custodians.

 

“Custodians”: as defined in the Custodian Agreement.

 

“Debt Repayment”: the repayment or redemption (with any applicable premium) or
other satisfaction and discharge in full (including by way of cash necessary to
redeem the Existing Mobile Mini Notes (as defined below) being deposited with
the trustee of such Existing Mobile Mini Notes (it being understood and agreed
that the depositing with the applicable trustee of cash necessary to redeem the
Existing Mobile Mini Notes shall be satisfactory for such purposes, whether such
deposit is made pursuant to Section 3.5 of the indenture referred to below,
Section 11.1 of the indenture referred to below, or otherwise)) and the
termination of any liens and guarantees related thereto, of each of the
following:

 

(1)              the Indebtedness of Holdings and its subsidiaries under that
certain ABL Credit Agreement, dated as of November 29, 2017, among, inter alios,
Parent, the joint lead arrangers and joint bookrunners party thereto and Bank of
America, N.A., as administrative agent (as amended, restated, amended and
restated, or otherwise modified from time to time, the “Existing WS Credit
Agreement”),

 

(2)              the Indebtedness of MMI and its subsidiaries under that certain
Second Amended and Restated ABL Credit Agreement, dated as of March 22, 2019,
among, inter alios, MMI, the joint lead arrangers and joint bookrunners party
thereto and Deutsche Bank AG New York Branch, as administrative agent (as
amended, restated, amended and restated, or otherwise modified from time to
time, the “Existing Mobile Mini Credit Agreement”), and

 

(3)              the senior notes of MMI and its subsidiaries under that certain
Indenture, dated as of May 9, 2016, among, inter alios, MMI and Deutsche Bank
Trust Company Americas as trustee, paying agent, registrar and transfer agent
(the “Existing Mobile Mini Notes”).

 

“Default”: an event or condition that, with the lapse of time or giving of
notice, would constitute an Event of Default.

 

“Default Rate”: for any Obligation not paid when due (including, to the extent
permitted by law, interest not paid when due), 2.00% plus the interest rate
otherwise applicable thereto, or if such Obligation does not bear interest and
is the Obligation of (i) a US Loan Party, a rate equal to the US Base Rate plus
the Applicable Margin with respect to US Base Rate Loans plus 2.00%, (ii) a
Canadian Loan Party, a rate equal to the Canadian Prime Rate (if denominated in
Canadian Dollars) plus the Applicable Margin with respect to Canadian Prime Rate
Loans plus 2.00% or Canadian Base Rate (if denominated in Dollars) plus the
Applicable Margin with respect to Canadian Base Rate Loans plus 2.00% or (iii) a
UK Loan Party, a rate equal to the UK Base Rate plus the Applicable Margin with
respect to UK Base Rate Loans plus 2.00%.

 



24

 

 

“Defaulting Lender”: any Revolver Lender that, as reasonably determined by
Agent, (a) has failed to perform any funding obligations hereunder, and such
failure is not cured within two Business Days, unless such Revolver Lender
notifies Agent and the Administrative Borrower in writing that such failure is
the result of such Revolver Lender’s determination that one or more conditions
precedent to funding (which conditions precedent, together with the applicable
Default, if any, shall be specifically identified in such writing) have not been
satisfied; (b) has notified Agent or any Borrower that such Revolver Lender does
not intend to comply with its funding obligations hereunder or has made a public
statement to the effect that it does not intend to comply with its funding
obligations hereunder or generally under other credit facilities (unless such
notice or public statement relates to such Revolver Lender’s obligation to fund
a Revolver Loan hereunder and states that such position is based on such
Revolver Lender’s determination that a condition precedent to funding cannot be
satisfied); (c) has failed, within three Business Days following written request
by Agent, to confirm in a manner reasonably satisfactory to Agent that such
Revolver Lender will comply with its funding obligations hereunder (provided,
that such Revolver Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon receipt by Agent of such confirmation); or (d) has, or has a
direct or indirect parent company that has, become the subject of a Bail-In
Action or an Insolvency Proceeding or taken any action in furtherance thereof;
provided, however, that, for the avoidance of doubt, a Revolver Lender shall not
be a Defaulting Lender solely by virtue of (i) a Governmental Authority’s
ownership or acquisition of an equity interest in such Revolver Lender or parent
company as long as such ownership does not give immunity or (ii) in the case of
a solvent Person, the precautionary appointment of an administrator, guardian,
trustee, custodian or other similar official by a Governmental Authority under
or based on the law of the country where such Person is subject to home
jurisdiction supervision if applicable law requires that such appointment not be
publicly disclosed in any such case (and for only so long as there is no public
disclosure of such appointment), where, in the case of clauses (i) or (ii), such
ownership or action does not give immunity from the jurisdiction of courts of
any Principal Jurisdiction or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person.

 

“Deposit Account”: (i) any “deposit account” as such term is defined in
Article 9 of the UCC and in any event shall include all accounts and
sub-accounts relating to any of the foregoing and (ii) with respect to any
account located outside of the US, any bank account with a deposit function.

 

“Deposit Account Control Agreements”: the deposit account control agreements
(whether in the form of an agreement, notice and acknowledgement or like
instrument), in form and substance reasonably satisfactory to Agent and the
Administrative Borrower, executed by Agent, the applicable Loan Parties, the
applicable lockbox servicer and financial institution maintaining a lockbox
and/or Deposit Account (other than an Excluded Deposit Account) for a Loan Party
in favor of Agent, for the benefit of any Secured Parties, as security for
and/or to perfect Agent’s Liens securing any Secured Obligations.

 



25

 

 

“Designated Non-Cash Consideration”: the fair market value of non-cash
consideration received by any Loan Party or a Restricted Subsidiary in
connection with a Disposition pursuant to Section 9.2.4(b) that is designated as
Designated Non-Cash Consideration pursuant to a certificate of a Senior Officer
of the Administrative Borrower, setting forth the basis of such valuation (which
amount will be reduced by the fair market value of the portion of the non-cash
consideration converted to cash within 180 days following the consummation of
the applicable Disposition).

 

“Disposition”: as defined in Section 9.2.4(b).

 

“Disqualified Institution”: (i) those banks, financial institutions and other
institutional lenders and investors that have been separately identified in
writing by Holdings (or its Affiliates) to the Joint Lead Arrangers on or prior
to March 1, 2020, (ii) those persons who are competitors of Parent or MMI or
their respective Subsidiaries that were or are separately identified in writing
by Holdings (or its Affiliates) to the Joint Lead Arrangers or, after the
Closing Date, to Agent from time to time (which shall not apply to retroactively
disqualify any person who previously acquired in a manner permitted hereunder
and continues to hold, any Loans or Revolver Commitments in respect of any
Facility) and (iii) in the case of each of clauses (i) and (ii), any of their
Affiliates (excluding, in the case of clause (ii), bona fide debt fund
affiliates predominantly engaged in the business of debt investing and for which
no personnel involved with the relevant competitor (A) make investment decisions
or (B) have access to non-public information relating to Holdings or MMI or any
person that forms part of Holdings’ or MMI’s business (including their
respective Subsidiaries)) that are either (a) identified in writing by Holdings
(or its Affiliates) from time to time (which shall not apply to retroactively
disqualify any person who previously acquired in a manner permitted hereunder,
and continues to hold, any Loans or Revolver Commitments in respect of any
Facility) or (b) reasonably identifiable on the basis of such Affiliate’s name.

 

“Disqualified Stock”: with respect to any Person, any Stock of such Person
which, by its terms, or by the terms of any security into which it is
convertible or for which it is putable or exchangeable, or upon the happening of
any event, matures or is mandatorily redeemable (other than solely as a result
of a change of control or asset sale) pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof (other than
solely as a result of a change of control or asset sale), in whole or in part,
in each case prior to the date 91 days after the earlier of the Revolver
Facility Termination Date or the date of Full Payment of the Secured
Obligations; provided, however, that if such Stock is issued to any plan for the
benefit of employees of WS International or its Subsidiaries or by any such plan
to such employees, such Stock shall not constitute Disqualified Stock solely
because it may be required to be repurchased by WS International or its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations,
provided, further, that any Stock held by any future, current or former
employee, director, manager or consultant (or their respective trusts, estates,
investment funds, investment vehicles or immediate family members) of WS
International, any of its Subsidiaries or any direct or indirect Parent Entity
in each case upon the termination of employment or death of such person pursuant
to any stockholders’ agreement, management equity plan, stock option plan or any
other management or employee benefit plan or agreement shall not constitute
Disqualified Stock solely because it may be required to be repurchased by WS
International or its Subsidiaries or any direct or indirect parent of WS
International.

 

“Dividends”: as defined in Section 9.2.6.

 



26

 

 

“Document”: as defined in the UCC (and/or with respect to any Document of a
Canadian Loan Party, a “document of title” as defined in the PPSA) or any other
Applicable Law, as applicable.

 

“Dollar Equivalent”: on any date, with respect to any amount denominated in
Dollars, such amount in Dollars, and with respect to any stated amount in a
currency other than Dollars, the amount of Dollars that Agent determines (which
determination shall be conclusive and binding absent manifest error) would be
necessary to be sold on such date at the applicable Exchange Rate to obtain the
stated amount of the other currency.

 

“Dollars” or “$”: lawful money of the United States.

 

“Dominion Account”: with respect to (a) the Canadian Loan Parties, each Canadian
Dominion Account, (b) the UK Loan Parties, each UK Dominion Account, and (c) the
US Loan Parties, each US Dominion Account.

 

“EEA Financial Institution”: means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein and Norway.

 

“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Accounts”: at any time, the Accounts or Chattel Paper of any Loan
Party at such date, except any Account or Chattel Paper:

 

(a)             which is not subject to a valid and duly perfected Lien in favor
of Agent;

 

(b)             (i) which is subject to any Lien other than (x) a Lien in favor
of Agent and (y) Liens permitted pursuant to Section 9.2.2 which do not have
priority over (and are not pari passu with) the Liens in favor of Agent other
than any Lien permitted pursuant to Section 9.2.2 which as a matter of law has
priority over the respective Liens in favor of Agent or (ii) which arises under
a Permitted Stand-Alone Capital Lease Transaction;

 

(c)             owing by any Account Debtor with respect to which more than 120
days have elapsed since the date of the original invoice therefor or which is
more than 90 days past the due date for payment;

 

(d)             which is owing by an Account Debtor for which more than 50% of
the Accounts owing from such Account Debtor are ineligible pursuant to clause
(c) above;

 



27

 

 

(e)             which is owing by any Account Debtor to the extent the aggregate
amount of all otherwise Eligible Accounts owing from such Account Debtor to the
Loan Parties exceeds 20% of the aggregate of all Eligible Accounts (or such
higher percentage as Agent may establish for the Account Debtor from time to
time), in each case, only to the extent of such excess;

 

(f)              with respect to which any covenant, representation or warranty
relating to such Account or Chattel Paper contained in this Agreement or any
Security Document has been breached or is not true in each case in any material
respect;

 

(g)             which (i) does not arise from the sale or lease of Rental
Equipment or Inventory, the provision of build-own-operate services or
performance of other services in the Ordinary Course of Business, (ii) is not
evidenced by an invoice, or other documentation reasonably satisfactory to
Agent, which has been sent to the Account Debtor (provided, that unbilled
Accounts (other than progress billing) not to exceed the Dollar Equivalent of
$20,000,000 in the aggregate for all Loan Parties collectively at any time may
constitute Eligible Accounts to the extent they satisfy the other criteria set
forth in this definition), (iii) represents a progress billing, (iv) is
contingent upon the applicable Loan Party’s completion of any further
performance (other than, for the avoidance of doubt, performance terms under a
rental or lease contract), or (v) represents a sale on a bill-and-hold,
guaranteed sale, sale-and-return, sale on approval, consignment which is billed
prior to actual sale to the end user, cash-on-delivery or any other repurchase
or return basis (other than, for the avoidance of doubt, pursuant to the terms
of a rental or lease contract);

 

(h)             for which any Rental Equipment giving rise to such Account or
Chattel Paper (other than Rental Equipment utilized in build-own-operate
services) has not been shipped to the Account Debtor or for which the services
giving rise to such Account or Chattel Paper have not been performed by the
applicable Loan Party;

 

(i)              with respect to which any check or other instrument of payment
has been returned uncollected for any reason;

 

(j)              which is owed by an Account Debtor in respect of which an
Insolvency Proceeding has been commenced or which is otherwise a debtor or a
debtor in possession under any bankruptcy law or any other federal, state or
foreign (including any province or territory) receivership, insolvency relief or
other law or laws for the relief of debtors, including the US Bankruptcy Code,
the UK Insolvency Act, the Bankruptcy and Insolvency Act (Canada) and the CCAA,
unless the payment of Accounts or Chattel Paper from such Account Debtor is
secured by assets of, or guaranteed by, in either case, in a manner reasonably
satisfactory to Agent, a Person that is reasonably acceptable to Agent or, if
the Account or Chattel Paper from such Account Debtor arises subsequent to a
decree or order for relief with respect to such Account Debtor in respect of
which an Insolvency Proceeding has been commenced or which is otherwise a debtor
under such laws, including the US Bankruptcy Code, the UK Insolvency Act, the
Bankruptcy and Insolvency Act (Canada) and the CCAA, as now or hereafter in
effect, Agent shall have reasonably determined that the timely payment and
collection of such Account or Chattel Paper will not be impaired;

 



28

 

 

(k)             which is owed by an Account Debtor which has suspended or ceased
doing business, is liquidating, dissolving or winding up its affairs or is not
solvent, or is a Restricted Party;

 

(l)              which is owed by an Account Debtor which is not organized,
incorporated or established under the applicable law of the US, Canada or the
United Kingdom, any state of the US, the District of Columbia or any province or
territory of Canada or does not have its principal place of business in the US,
Canada or the United Kingdom unless such Account or Chattel Paper is backed by a
letter of credit or other credit support reasonably acceptable to Agent;

 

(m)            which is owed in any currency other than, (x) in the case of an
Account Debtor of a US Loan Party or a Canadian Loan Party, Dollars or Canadian
Dollars and (y) in the case of an Account Debtor of a UK Loan Party, Dollars,
Pounds Sterling or Euros;

 

(n)             which is owed by any Governmental Authority, unless (i) the
Account Debtor is the United States or any state or political subdivision
thereof, or any department, agency or instrumentality of the foregoing, and the
Account has been assigned to Agent in compliance with the US Assignment of
Claims Act, and any other steps necessary to perfect the Lien of Agent on such
Account have been complied with to Agent’s reasonable satisfaction, (ii) the
Account Debtor is the government of Canada or a province or territory thereof or
any department, agency or instrumentality of the foregoing, and the Account has
been assigned to Agent in compliance with the Financial Administration Act
(Canada) (or similar Applicable Law of such province or territory), and any
other steps necessary to perfect the Lien of Agent on such Account have been
complied with to Agent’s reasonable satisfaction, (iii) the Account Debtor is
the government of the United Kingdom or a province or territory thereof or any
department, agency or instrumentality of the foregoing and any steps necessary
to perfect the Lien of Agent on such Account have been complied with to Agent’s
reasonable satisfaction, (iv) such Account is backed by a letter of credit
reasonably acceptable to Agent or (v) Agent otherwise reasonably approves;

 

(o)             which is owed by any Affiliate, employee, director, or officer
of any Loan Party; provided, that portfolio companies of the Sponsor or Parent
that do business with any applicable Loan Party in the Ordinary Course of
Business will not be treated as Affiliates for purposes of this clause (o);

 

(p)             which is subject to any counterclaim, deduction, defense, setoff
or dispute, but only to the extent of the amount of such counterclaim,
deduction, defense, setoff or dispute, unless (i) Agent, in its Permitted
Discretion, has established Reserves and determines to include such Account as
an Eligible Account or (ii) such Account Debtor has entered into an agreement
reasonably acceptable to Agent to waive or limit such rights;

 

(q)             which is evidenced by any promissory note or instrument (in each
case, other than any such items that are delivered to Agent);

 

(r)              which is owed by an Account Debtor located in any jurisdiction
that requires, as a condition to access to the courts of such jurisdiction, that
a creditor qualify to transact business, file a business activities report or
other report or form, or take one or more other actions, unless the applicable
Loan Party has so qualified, filed such reports or forms, or taken such actions
(and, in each case, paid any required fees or other charges), except to the
extent the applicable Loan Party may qualify subsequently as an entity
authorized to transact business in such jurisdiction and gain access to such
courts, without incurring any cost or penalty reasonably viewed by Agent to be
material in amount, and such later qualification cures any access to such courts
to enforce payment of such Account, provided, that any jurisdiction in clause
(l) above shall not be excluded by virtue of this clause (r);

 



29

 

 

(s)             with respect to which the applicable Loan Party has made any
agreement with the Account Debtor for any reduction thereof, but only to the
extent of such reduction, other than discounts and adjustments given in the
Ordinary Course of Business;

 

(t)              with respect to a UK Loan Party, Accounts regulated by the UK
Consumer Credit Act of 1974 (as amended); or

 

(u)             with respect to a UK Loan Party, the Accounts are governed by
laws other than that of England and Wales.

 

Subject to Section 13.1, Agent may modify the foregoing criteria in its
Permitted Discretion (after consultation with the Administrative Borrower in
accordance with the definition of the term “Permitted Discretion”).

 

“Eligible Assignee”: subject to the requirements of Section 12.3.3, a Person
that is (a) a Lender or an Affiliate or branch of a Lender; (b) an Approved
Fund; (c) any other financial institution approved by Agent (such approval not
to be unreasonably conditioned, withheld or delayed) and the Administrative
Borrower (which approval by the Administrative Borrower shall not be
unreasonably conditioned, withheld or delayed and shall be deemed given if no
objection is made within ten (10) Business Days after the Administrative
Borrower’s receipt of notice of the proposed assignment) whose becoming an
assignee would not constitute a prohibited transaction under Section 4975 of the
Code or any other Applicable Law, or would, immediately following any such
assignment, not result in increased costs or Taxes payable by the Loan Parties
pursuant to Section 5.8; or (d) during the occurrence and continuance of any
Event of Default arising under Section 10.1.1 or Section 10.1.5 with respect to
a Borrower or a Material Subsidiary, any Person acceptable to Agent in its
discretion, which acceptance shall not be unreasonably conditioned, withheld or
delayed; provided, that in no event shall (x) a natural person, (y) a
Disqualified Institution or (z) Holdings or any of its Subsidiaries or any of
its Affiliates be an Eligible Assignee. For the avoidance of doubt, any
purported assignment to a Disqualified Institution is subject to Section 12.3.6.

 

“Eligible Container Inventory Held For Sale”: at any date of determination
thereof, Eligible Goods Inventory owned by any Loan Party consisting of (a) new
and used manufactured or remanufactured portable and ISO containers and portable
mobile offices held by such Loan Party for intended sale to third parties,
containers temporarily out of service and otherwise unrefurbished ISO units and
(b) up to an aggregate amount for all of the Loan Parties collectively equal to
the Dollar Equivalent of $40,000,000 of containers used in the conduct of their
business (and not held for sale or lease).

 



30

 

 

“Eligible Goods Inventory”: at any date of determination thereof, Inventory
owned by a Loan Party at such date except any Inventory:

 

(a)              which is not subject to a valid and duly perfected Lien in
favor of Agent; provided, that this clause (a) shall not apply to Inventory
owned by a US Loan Party constituting a Unit (such Inventory being subject to
clause (f) below);

 

(b)             which is subject to any Lien other than (i) a Lien in favor of
Agent (subject to the proviso in clause (a) above) and (ii) Liens permitted
pursuant to Section 9.2.2 which do not have priority over (and are not pari
passu with) the Liens in favor of Agent (other than Liens permitted pursuant to
Section 9.2.2 which as a matter of law have priority over the respective Liens
in favor of the Agent);

 

(c)             which is obsolete or damaged or defective and not repairable;

 

(d)             with respect to which any covenant, representation or warranty
contained in this Agreement or any Security Document has been breached or is not
true in any material respect;

 

(e)             (i) with respect to Inventory owned by a Canadian Loan Party,
which is not located in Canada or the United States or is not (x) at a location
listed on Schedule 7.4.1 (as updated from time to time in accordance with the
provisions hereof), (y) in transit between locations of a Canadian Loan Party
and another Canadian Loan Party or a US Loan Party or (z) located on the
premises of any customer of any Canadian Loan Party or in transit to or from the
location of any customer of any Canadian Loan Party, (ii) with respect to
Inventory owned by a US Loan Party, which is not located in the United States or
Canada or is not (x) at a location listed on Schedule 7.4.1 (as updated from
time to time in accordance with the provisions hereof), (y) in transit between
locations of a US Loan Party and another US Loan Party or a Canadian Loan Party
or (z) located on the premises of any customer of any US Loan Party or in
transit to or from the location of any customer of any US Loan Party and
(iii) with respect to Inventory owned by a UK Loan Party, which is not located
in UK or is not (x) at a location listed on Schedule 7.4.1 (as updated from time
to time in accordance with the provisions hereof), (y) in transit between
locations of a UK Loan Party and another UK Loan Party or (z) located on the
premises of any customer of any UK Loan Party or in transit to or from the
location of any customer of any UK Loan Party;

 

(f)              in respect of Inventory owned by a US Loan Party that
constitutes a Unit only, the actions required to be taken pursuant to
Section 9.1.20 have not been taken (unless the time period within which such
actions are required to be taken has not yet expired);

 

(g)             which is the subject of a Permitted Stand-Alone Capital Lease
Transaction;

 

(h)             which has not been subject to an Appraisal in form and substance
satisfactory to Agent and it is not of an identical kind or type of Inventory
that has been appraised;

 



31

 

 

(i)              which is Eligible Rental Equipment, Eligible Raw Materials
Inventory or Eligible Machinery and Equipment;

 

(j)              which is not owned by a Loan Party or a Loan Party does not
have good, valid and marketable title thereto; or

 

(k)             which consists of goods returned or rejected by a Loan Partyʼs
or Affiliateʼs customers on account of defects or damages;

 

provided, that the amount of Eligible Goods Inventory shall be determined on a
first-in, first-out basis.

 

Subject to Section 13.1, Agent may modify the foregoing criteria in its
Permitted Discretion (after consultation with the Administrative Borrower in
accordance with the definition of the term “Permitted Discretion”).

 

“Eligible Machinery and Equipment”: at any date of determination, Equipment
owned by a Loan Party in the Ordinary Course of Business except at such date any
Equipment:

 

(a)             which is not subject to a valid and duly perfected Lien in favor
of Agent; provided, that this clause (a) shall not apply to Equipment owned by a
US Loan Party constituting a Unit (such Equipment being subject to clause
(d) below);

 

(b)             which is subject to any Lien other than (i) a Lien in favor of
Agent (subject to the proviso in clause (a) above) and (ii) Liens permitted
pursuant to Section 9.2.2 which do not have priority over (and are not pari
passu with) the Liens in favor of Agent (other than Liens permitted pursuant to
Section 9.2.2 which as a matter of law have priority over the respective Liens
in favor of Agent);

 

(c)             (i) with respect to Equipment owned by a Canadian Loan Party,
which is not located in Canada or the United States or is not (x) at a location
listed on Schedule 7.4.1 (as updated from time to time in accordance with the
provisions hereof), (y) in transit between locations of a Canadian Loan Party
and another Canadian Loan Party or a US Loan Party or (z) located on the
premises of any customer of any Canadian Loan Party or in transit to or from the
location of any customer of any Canadian Loan Party, (ii) with respect to
Equipment owned by a US Loan Party, which is not located in the United States or
Canada or is not (x) at a location listed on Schedule 7.4.1 (as updated from
time to time in accordance with the provisions hereof), (y) in transit between
locations of a US Loan Party and another US Loan Party or a Canadian Loan Party
or (z) located on the premises of any customer of any US Loan Party or in
transit to or from the location of any customer of any US Loan Party and
(iii) with respect to Equipment owned by a UK Loan Party, which is not located
in UK or is not (x) at a location listed on Schedule 7.4.1 (as updated from time
to time in accordance with the provisions hereof), (y) in transit between
locations of a UK Loan Party and another UK Loan Party or (z) located on the
premises of any customer of any UK Loan Party or in transit to or from the
location of any customer of any UK Loan Party;

 



32

 

 

(d)             in respect of Equipment owned by a US Loan Party that
constitutes a Unit only, the actions required to be taken pursuant to
Section 9.1.20 have not been taken (unless the time period within which such
actions are required to be taken has not yet expired);

 

(e)             which has not been subject to an Appraisal in form and substance
satisfactory to Agent and it is not of an identical kind or type of Equipment
that has been appraised;

 

(f)             which is Eligible Rental Equipment, Eligible Raw Materials or
Eligible Goods Inventory; or

 

(g)            which is not owned by a Loan Party or a Loan Party does not have
good, valid and marketable title thereto.

 

Subject to Section 13.1, Agent may modify the foregoing criteria in its
Permitted Discretion (after consultation with the Administrative Borrower in
accordance with the definition of the term “Permitted Discretion”).

 

“Eligible Qualified Cash”: shall mean the aggregate amount of cash and Permitted
Investments (other than any cash or Permitted Investments that appears (or would
be required to appear) as “restricted” on a consolidated balance sheet of the
Administrative Borrower unless such appearance is related to the Loan Documents
(or the Liens created thereunder)) of any Loan Party that is subject to a valid,
enforceable and first priority Lien in favor of Agent in an investment account,
deposit account or other account at Agent or another institution, in each case,
subject to a Deposit Account Control Agreement or Securities Account Control
Agreement in favor of Agent or, in the case of Eligible Qualified Cash of any UK
Loan Party, a fixed charge in favor of Agent.

 

“Eligible Raw Materials Inventory”: at any date of determination
thereof, Inventory owned by a Loan Party consisting of steel, lumber, plywood,
paint, drywall, plumbing materials and fixtures, electrical components,
insulation materials, HVAC materials, doors and windows, and fasteners at such
date except any Inventory:

 

(a)             which is not subject to a valid and duly perfected Lien in favor
of Agent;

 

(b)             which is subject to any Lien other than (i) a Lien in favor of
Agent and (ii) Liens permitted pursuant to Section 9.2.2 which do not have
priority over (and are not pari passu with) the Liens in favor of Agent (other
than Liens permitted pursuant to Section 9.2.2 which as a matter of law have
priority over the respective Liens in favor of Agent);

 

(c)             which is slow moving or with respect to which any covenant,
representation or warranty contained in this Agreement or any Security Document
has been breached or is not true in any material respect;

 

(d)             (i) with respect to Inventory owned by a Canadian Loan Party,
which is not located in Canada or the United States or is not (x) at a location
listed on Schedule 7.4.1 (as updated from time to time in accordance with the
provisions hereof), (y) in transit between locations of a Canadian Loan Party
and another Canadian Loan Party or a US Loan Party or (z) located on the
premises of any customer of any Canadian Loan Party or in transit to or from the
location of any customer of any Canadian Loan Party, (ii) with respect to
Inventory owned by a US Loan Party, which is not located in the United States or
Canada or is not (x) at a location listed on Schedule 7.4.1 (as updated from
time to time in accordance with the provisions hereof), (y) in transit between
locations of a US Loan Party and another US Loan Party or a Canadian Loan Party
or (z) located on the premises of any customer of any US Loan Party or in
transit to or from the location of any customer of any US Loan Party and
(iii) with respect to Inventory owned by a UK Loan Party, which is not located
in UK or is not (x) at a location listed on Schedule 7.4.1 (as updated from time
to time in accordance with the provisions hereof), (y) in transit between
locations of a UK Loan Party and another UK Loan Party or (z) located on the
premises of any customer of any UK Loan Party or in transit to or from the
location of any customer of any UK Loan Party;

 



33

 

 

(e)             which is Eligible Rental Equipment, Eligible Machinery and
Equipment or Eligible Goods Inventory;

 

(f)             which is not owned by a Loan Party or a Loan Party does not have
good, valid and marketable title thereto; or

 

(g)             which is not first quality raw materials or is obsolete;

 

provided, that the amount of Eligible Raw Materials Inventory shall be
determined on a first-in, first-out basis.

 

Subject to Section 13.1, Agent may modify the foregoing criteria in its
Permitted Discretion (after consultation with the Administrative Borrower in
accordance with the definition of the term “Permitted Discretion”).

 

“Eligible Real Property”: at any date of determination thereof, any Real Estate
owned by a US Loan Party at such date except any Real Estate:

 

(a)             which is not located in the United States;

 

(b)             which is not subject to a valid and duly perfected Lien pursuant
to a Mortgage in favor of Agent;

 

(c)             which is subject to any Lien other than (i) a Lien in favor of
Agent and (ii) Liens permitted pursuant to Section 9.2.2 which do not have
priority over (and are not pari passu with) the Liens in favor of Agent (other
than Permitted Encumbrances);

 

(d)             with respect to which any covenant, representation or warranty
contained in this Agreement or any Security Document has been breached or is not
true in any material respect;

 

(e)             which is not covered by customary title insurance reasonably
acceptable to Agent;

 

(f)             with respect to which environmental due diligence reasonably
satisfactory to Agent has not been completed with respect to such Real Estate;

 



34

 

 

(g)             with respect to which an opinion of counsel for the US Loan
Party which is the owner of the Real Estate has not been delivered to Agent, in
a form, scope and substance reasonably satisfactory to Agent and its counsel, if
reasonably requested by Agent;

 

(h)             with respect to which a customary certificate in a form
reasonably acceptable to Agent and the Lenders has not been obtained indicating
that the property is not in a flood zone, or if the property is in a flood zone,
an acknowledged borrower notice and flood insurance in compliance (including as
to amount) with all applicable Food Insurance Laws and in an amount, with
endorsements and by an insurer reasonably acceptable to Agent and the Lenders
has not been obtained, provided, that each Lender shall be deemed to have
reasonably accepted any certificate provided pursuant to this clause (h) and
shall be reasonably satisfied with matters pertaining to the insurance
requirements of this clause (h) if it has not rejected such certificate or
insurance matters within 15 days of receiving such certificate and/or evidence
of insurance from the applicable Loan Party;

 

(i)              which is not owned by a US Loan Party or a US Loan Party does
not have good record and valid and marketable title in fee simple thereto;

 

(j)              which has not been subject to an appraisal that is reasonably
satisfactory to Agent (or other means for determining the fair market value that
is reasonably acceptable to the Agent);

 

(k)             for which all Related Real Estate Documents (regardless of
whether such Real Estate is Material Real Estate) have not been delivered to
Agent; or

 

(l)              which is not covered by casualty and property insurance
reasonably acceptable to Agent.

 

“Eligible Rental Equipment”: at any date of determination thereof, the Rental
Equipment owned by any Loan Party at such date except any Rental Equipment:

 

(a)             which is not subject to a valid and duly perfected Lien in favor
of Agent; provided, that this clause (a) shall not apply to Rental Equipment
owned by a US Loan Party constituting a Unit (such Rental Equipment being
subject to clause (h) below);

 

(b)             which is subject to any Lien other than (i) a Lien in favor of
Agent (subject to the proviso in clause (a) above) and (ii) Liens permitted
pursuant to Section 9.2.2 which do not have priority over (and are not pari
passu with) the Liens in favor of Agent other than any Lien permitted pursuant
to Section 9.2.2 which as a matter of law has priority over the respective Liens
in favor of Agent;

 

(c)             which is slow moving, obsolete, unmerchantable, defective, unfit
for rent or unacceptable due to age, type, category and/or quantity;

 

(d)             with respect to which any covenant, representation or warranty
contained in this Agreement or any Security Document has been breached or is not
true in any material respect;

 



35

 

 

(e)             which does not conform in all material respects to all standards
imposed by any applicable Governmental Authority (except that any standard that
is qualified as to “materiality” shall have been conformed to in all respects),
or has been acquired from a Restricted Party;

 

(f)              which constitutes packaging and shipping material,
manufacturing supplies, display items, bill-and-hold goods, returned or
repossessed goods (other than goods that are undamaged and able to be resold or
released in the Ordinary Course of Business), defective goods, goods to be
returned to the applicable Loan Party’s suppliers or goods which are not of a
type held for lease or sale in the Ordinary Course of Business;

 

(g)             (i) with respect to Rental Equipment owned by a Canadian Loan
Party, which is not located in Canada or the United States or is not (x) at a
location listed on Schedule 7.4.1 (as updated from time to time in accordance
with the provisions hereof), (y) in transit between locations of a Canadian Loan
Party and another Canadian Loan Party or a US Loan Party or (z) located on the
premises of any customer of any Canadian Loan Party or in transit to or from the
location of any customer of any Canadian Loan Party, (ii) with respect to Rental
Equipment owned by a US Loan Party, which is not located in the United States or
Canada or is not (x) at a location listed on Schedule 7.4.1 (as updated from
time to time in accordance with the provisions hereof), (y) in transit between
locations of a US Loan Party and another US Loan Party or a Canadian Loan Party
or (z) located on the premises of any customer of any US Loan Party or in
transit to or from the location of any customer of any US Loan Party and
(iii) with respect to Rental Equipment owned by a UK Loan Party, which is not
located in UK or is not (x) at a location listed on Schedule 7.4.1 (as updated
from time to time in accordance with the provisions hereof), (y) in transit
between locations of a UK Loan Party and another UK Loan Party or (z) located on
the premises of any customer of any UK Loan Party or in transit to or from the
location of any customer of any UK Loan Party;

 

(h)             in respect of Rental Equipment owned by a US Loan Party that
constitutes a Unit only, the actions required to be taken pursuant to
Section 9.1.20 have not been taken (unless the time period within which such
actions are required to be taken has not yet expired);

 

(i)              which is the subject of a Permitted Stand-Alone Capital Lease
Transaction;

 

(j)              which is not owned by a Loan party or a Loan Party does not
have good, valid and marketable title thereto;

 

(k)             which has not been subject to an Appraisal in form and substance
satisfactory to Agent and it is not of an identical kind or type of Inventory
that has been appraised; or

 

(l)              which is the subject of a consignment by such Loan Party as
consignor unless (i) a protective UCC-1 or PPSA financing statement has been
properly filed by the applicable Loan Party against the consignee in respect if
such Loan Partyʼs interests in and to such Rental Equipment, and (ii) there is a
written agreement acknowledging that such Rental Equipment is held on
consignment, that such Loan Party retains title to such Rental Equipment, that
no Lien arising by, through or under such consignee has attached or will attach
to such Rental Equipment and requiring consignee to segregate the consigned
Equipment from the consigneeʼs other personal or movable property and having
other terms consistent with such Loan Partyʼs past practice for consigned Rental
Equipment.

 



36

 

 

Subject to Section 13.1, Agent may modify the foregoing criteria in its
Permitted Discretion (after consultation with the Administrative Borrower in
accordance with the definition of the term “Permitted Discretion”).

 

“Eligible Work-In-Process Container Inventory”: at any date of determination,
Eligible Goods Inventory consisting of: (a) new and used manufactured or
remanufactured portable containers, which is in the work-in-process phase of
manufacturing; (b) shaped steel component parts; or (c) sub-assemblies;
provided, that any property that may qualify as Eligible Rental Equipment and
Eligible Work-In-Process Container Inventory shall be deemed solely to
constitute Eligible Rental Equipment.

 

“Enforcement Action”: any action to enforce any Obligations or Loan Documents or
to exercise any rights or remedies relating to any Collateral (whether by
judicial action, self-help, notification of Account Debtors, exercise of setoff
or recoupment, exercise of any right or vote to act in a Loan Party’s Insolvency
Proceeding, or otherwise).

 

“Environmental Claims”: any and all actions, suits, orders, decrees, demands,
claims, liens, notices of noncompliance, violation, general notice letters
issued to potentially responsible parties pursuant to the Comprehensive
Environmental Response, Compensation and Liability Act, 42 USC §§ 9601 et seq.,
or government investigation or proceedings relating to any Environmental Law or
any permit issued, or any approval given, under any such Environmental Law,
including, (i) any and all such claims by governmental or regulatory authorities
for enforcement, cleanup, removal, response, remedial or other actions or
damages pursuant to any applicable Environmental Law and (ii) any and all such
claims by any third party seeking damages, contribution, indemnification, cost
recovery, compensation or injunctive relief relating to the presence, release or
threatened release of Hazardous Materials or arising from alleged injury or
threat of injury to health or safety (to the extent relating to human exposure
to Hazardous Materials).

 

“Environmental Law”: any applicable federal, commonwealth, state, provincial,
territorial, foreign, municipal or local statute, law, rule, regulation,
ordinance and code, and any binding judicial or administrative order, agreement,
consent decree or judgment, relating to the protection of the environment,
including, ambient air, surface water, groundwater, land surface and subsurface
strata and natural resources such as wetlands, or the protection of human health
or safety (to the extent relating to human exposure to Hazardous Materials), or
Hazardous Materials.

 

“Equipment”: all machinery, apparatus, equipment, motor vehicles and other
similar assets (other than Inventory and Rental Equipment) used in the
operations of a Loan Party or any of its Restricted Subsidiaries or owned by any
Loan Party or any of its Restricted Subsidiaries or in which any Loan Party or
any of its Restricted Subsidiaries has an interest, whether now owned or
hereafter acquired by a Loan Party or any of its Restricted Subsidiaries and
wherever located, and all parts, accessories and special tools and all increases
and accessions thereto and substitutions and replacements therefor.

 



37

 

 

“Equity Interests”: Stock and all warrants, options or other rights to acquire
Stock, but excluding any other debt security that is convertible into, or
exchangeable for, Stock.

 

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time, and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate”: any trade or business (whether or not incorporated) under
common control with a Loan Party or treated as a single employer with a Loan
Party, in each case within the meaning of Section 414 of the Code.

 

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.

 

“Euro” or “€”: the lawful currency of the European Union.

 

“Event of Default”: as defined in Section 10.1.

 

“Excess Availability”: as of any date of determination, an amount equal to
(i) the Line Cap minus (ii) the sum of (a) the Dollar Equivalent of the
aggregate principal amount of all Revolver Loans then outstanding under the
Facilities and (b) the aggregate principal amount of all LC Obligations then
outstanding.

 

“Exchange Rate”: the exchange rate, as determined by Agent, that is applicable
to conversion of one currency into another currency, which is (a) the exchange
rate reported by Bloomberg (or other commercially available source designated by
Agent) as of the end of the preceding Business Day in the financial market for
the first currency or (b) if such report is unavailable for any reason, the spot
rate for the purchase of the first currency with the second currency as in
effect during the preceding business day in Agent’s principal foreign exchange
trading office for the first currency.

 

“Excluded Deposit Account”: any lockbox or deposit account (i) which is used for
the sole purpose of making payroll and withholding tax payments related thereto
and other employee wage and benefit payments and accrued and unpaid employee
compensation (including salaries, wages, benefits and expense reimbursements),
(ii) which is a zero balance account, (iii) which is used solely for paying
taxes, including sales taxes, (iv) which is used solely as an escrow account or
solely as a fiduciary or trust account, (v) which, individually or in the
aggregate with all other accounts being treated as Excluded Deposit Accounts
pursuant to this clause (v), has a daily balance of less than $10,000,000,
(vi) which is then a Capital Lease Deposit Account, or (vii) is used solely for
disbursements.

 



38

 

 

“Excluded Subsidiary”: (a) each Subsidiary listed on Schedule 8.1.12 hereto as
an Excluded Subsidiary; (b) any Subsidiary that is not a Wholly-Owned Subsidiary
of Holdings (other than any Borrower); (c) (i) any Subsidiary that is prohibited
by any Applicable Law or, solely with respect to Subsidiaries existing on the
Closing Date or on the date such Subsidiary is acquired (provided, that such
prohibition is not be created in contemplation of such acquisition), its
Organizational Documents from guaranteeing the Secured Obligations, (ii) any
Subsidiary that is prohibited by any contractual obligation existing on the
Closing Date or on the date any such Subsidiary is acquired from guaranteeing
the Secured Obligations (provided, that such prohibition is not be created in
contemplation of such acquisition) or (iii) to the extent that the provision of
any guarantee of the Secured Obligations would require the consent, approval,
license or authorization of any Governmental Authority or unaffiliated third
party which has not been obtained, any Subsidiary that is subject to such
restrictions; provided, that, after such time that such restrictions on
guarantees are waived, lapse, terminate or are no longer effective, such
Restricted Subsidiary shall no longer be an Excluded Subsidiary; (d) (i) any
Non-US Subsidiary or (ii) any direct or indirect US Subsidiary (A) of a direct
or indirect Non-US Subsidiary of any US Borrower that is a “controlled foreign
corporation” within the meaning of Section 957 of the Code (any such Non-US
Subsidiary, a “CFC”) or (B) of a US Borrower that has no material assets
(directly or through one or more disregarded entities) other than equity of one
or more direct or indirect Non-US Subsidiary that is a CFC (provided that,
solely for purposes of the foregoing clauses (d)(i) and (d)(ii), any Subsidiary
described in the foregoing clauses (d)(i) or (d)(ii) shall be an Excluded
Subsidiary only with respect to the guarantee of Secured Obligations of US Loan
Parties, and not in respect of any other Secured Obligations); (e) each
Subsidiary that is not a Material Subsidiary, (f) any Subsidiary that is not a
Canadian Subsidiary, UK Subsidiary or a US Subsidiary, (g) each Receivables
Entity, (h) each Unrestricted Subsidiary, (i) any Subsidiary that is a special
purpose entity, (j) any Subsidiary with respect to which Agent and the
Administrative Borrower reasonably agree that the cost of guaranteeing the
Secured Obligations outweighs the value afforded thereby, and (k) any Subsidiary
for which the provision of a Guarantee would result in a material adverse Tax or
regulatory consequence to the US Borrowers or one of their respective
Subsidiaries, a material adverse Tax or regulatory consequence to the UK
Borrowers or one of their respective Subsidiaries or a material adverse Tax or
regulatory consequence to the Canadian Borrowers or one of their respective
Subsidiaries, as applicable (in each case as reasonably determined by the
Administrative Borrower in consultation with Agent); provided, that no
Subsidiary shall be an Excluded Subsidiary to the extent it is required to be or
becomes a guarantor of the 2023 Senior Secured Notes or the 2025 Senior Secured
Notes. Notwithstanding the foregoing (and for the avoidance of doubt), if any
entity shall be considered an “Excluded Subsidiary” under this definition as a
result of costs or adverse tax consequences, in each case, under Section 956 of
the Code, such entity shall be an Excluded Subsidiary solely with respect to the
guarantee of Secured Obligations of US Loan Parties, and not in respect of any
other Secured Obligations except to the extent that it would otherwise be
treated as an Excluded Subsidiary pursuant to this definition.

 

“Excluded Swap Obligation”: with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
as applicable, such Swap Obligation (or any guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder or (b) any other Swap
Obligation designated as an “Excluded Swap Obligation” of such Guarantor as
specified in any agreement between the relevant Loan Parties and hedge
counterparty applicable to such Swap Obligations, and agreed by Agent. If a Swap
Obligation arises under a master agreement governing more than one Swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such guarantee or security interest is or
becomes illegal.

 



39

 

 



“Excluded Taxes”: with respect to Agent, any Lender, any Fronting Bank or any
other recipient of a payment to be made by or on behalf of any Loan Party on
account of any Obligation, (a) Taxes imposed on or measured by its net income
(however denominated), and franchise taxes imposed on it (i) by a jurisdiction
(or any political subdivision thereof) as a result of the recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable Lending Office located in the jurisdiction imposing
such Tax or (ii) as the result of any other present or former connection between
such recipient and the jurisdiction imposing such tax (other than connections
arising from such recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan, Letter
of Credit or Loan Document); (b) any branch profits taxes imposed by the United
States or any similar tax imposed by any other jurisdiction in which such
recipient has a branch; (c) in the case of a Foreign Lender (other than in the
case of an assignee pursuant to a request by any Borrower under Section 3.8 or
Section 12.3.4) with a Loan or Revolver Commitment to a US Borrower, any United
States federal withholding tax that is imposed on amounts payable to such
Foreign Lender pursuant to laws in force at the time such Foreign Lender becomes
a Lender (or designates a new Lending Office) hereunder, except that taxes in
this clause (c) shall not include (i) additional withholding tax that may be
imposed on amounts payable to a Foreign Lender after the time such Foreign
Lender becomes a party to this Agreement (or designates a new Lending Office),
as a result of a Change in Tax Law after such time or (ii) any amount with
respect to withholding tax that such Foreign Lender (or its assignor, if any)
was previously entitled to receive pursuant to Section 5.8 of this Agreement, if
any, with respect to such withholding tax at the time such Foreign Lender
designates a new Lending Office (or at the time of the assignment); (d) any
United States withholding tax imposed under FATCA; (e) any withholding tax that
is attributable to such recipient’s failure (other than as a result of a Change
in Tax Law) to comply with Section 5.9 other than Sections 5.9.3, 5.9.4 and
5.9.6; or (f) in the case of a Lender with a Loan or Revolver Commitment to a
Canadian Borrower, any Canadian federal withholding tax arising as a result of
the recipient (i) not dealing at arm’s length (within the meaning of the Income
Tax Act (Canada)) with a Loan Party, or (ii) being a “specified non-resident
shareholder” of a Loan Party or being a non-resident person not dealing at arm’s
length with a “specified shareholder” of a Loan Party (in each case within the
meaning of the Income Tax Act (Canada)), in each case, excluding any non-arm’s
length or “specified non-resident shareholder” relationship that is attributable
solely to such recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document.

 

“Existing Appraisals and Field Exams”: Existing Mobile Mini Appraisals and Field
Exams and Existing WS Appraisals and Field Exams.

 

“Existing Borrowing Base Certificate”: a certificate, executed by a Senior
Officer of the Administrative Borrower, in the form of Exhibit M, which reflects
(a) the borrowing base of MMI and its Subsidiaries under the Existing Mobile
Mini Credit Agreement, as if such Existing Mobile Mini Credit Agreement were
still in effect, (b) the Canadian borrowing base of those Canadian Subsidiaries
of the Administrative Borrower that were Canadian Subsidiaries of the
Administrative Borrower prior to the Closing Date under the Existing WS Credit
Agreement, as if such Existing WS Credit Agreement were still in effect, and
(c) the US borrowing base of the Administrative Borrower and its US Subsidiaries
that were its US Subsidiaries prior to the Closing Date under the Existing WS
Credit Agreement, as if such Existing WS Credit Agreement were still in effect.

 



40

 

 

“Existing Canadian Letter of Credit”: as defined in Section 2.2.1(e).

 

“Existing Letters of Credit”: collectively, the Existing Canadian Letters of
Credit, the Existing US Letters of Credit and the Existing UK Letters of Credit.

 

“Existing Mobile Mini Appraisals and Field Exams”: (i) the equipment appraisal
with respect to MMI and its Subsidiaries dated January 22, 2020, (ii) the
machinery and equipment appraisal with respect to MMI and its Subsidiaries dated
January 22, 2020 and (iii) the field exam with respect to MMI and its
Subsidiaries dated September 26, 2019.

 

“Existing Mobile Mini Credit Agreement”: as defined in the definition of “Debt
Repayment”.

 

“Existing Mobile Mini Notes”: as defined in the definition of “Debt Repayment”.

 

“Existing UK Letter of Credit”: as defined in Section 2.3.1(e).

 

“Existing US Letter of Credit”: as defined in Section 2.4.1(e).

 

“Existing WS Appraisals and Field Exams”: collectively, (i) the equipment
appraisal with respect to Parent and its Subsidiaries dated January 16, 2020 and
(ii) the field exam with respect to Parent and its Subsidiaries dated
January 15, 2020.

 

“Existing WS Credit Agreement”: as defined in the definition of “Debt
Repayment”.

 

“Extended Tranche”: as defined in Section 2.1.8(a).

 

“Extending Lender”: as defined in Section 2.1.8(a).

 

“Extension Offer”: as defined in Section 2.1.8(a).

 

“Extraordinary Expenses”: all costs, reasonable and documented out-of-pocket
expenses or advances that Agent may incur during the continuance of an Event of
Default, or during the pendency of any Insolvency Proceeding of any Loan Party
or any Restricted Subsidiary, including those relating to (a) any audit,
inspection, repossession, storage, repair, appraisal, insurance, manufacture,
preparation or advertising for sale, sale, collection, or other preservation of
or realization upon any Collateral; (b) any action, arbitration or other
proceeding (whether instituted by or against Agent, any Fronting Bank, any
Lender, any Loan Party, any representative of creditors of any Loan Party or any
other Person) in any way relating to any Collateral (including the validity,
perfection, priority or avoidability of Agent’s Liens with respect to any
Collateral), Loan Documents, Letters of Credit or Obligations, including any
lender liability or other Claims; (c) the exercise, protection or enforcement of
any rights or remedies of Agent in, or the monitoring of, any Insolvency
Proceeding; (d) settlement or satisfaction of any taxes, charges or Liens with
respect to any Collateral; (e) any Enforcement Action; (f) negotiation and
documentation of any modification, waiver, workout, restructuring or forbearance
with respect to any Loan Documents or Obligations; and (g) Protective Advances.
Such costs, expenses and advances include transfer fees, Other Taxes, storage
fees, insurance costs, permit fees, utility reservation and standby fees,
appraisal fees, brokers’ fees and commissions, auctioneers’ fees and
commissions, accountants’ fees, environmental study fees, wages and salaries
paid to employees of any Loan Party or independent contractors in liquidating
any Collateral, travel expenses, receivers’ and managers’ fees and legal fees
(which shall be limited to the reasonable fees, disbursements and other charges
of one primary counsel and one local counsel in each appropriate state, province
or foreign jurisdiction for Agent).

 



41

 

 

“Facility Termination Date”: the Multicurrency Facility Commitment Termination
Date and/or US Facility Commitment Termination Date, as the context may require.

 

“Facilities”: collectively, (a) the Multicurrency Facility and (b) the US
Facility and “Facility” means either of the foregoing.

 

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreements, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

 

“FATCA Deduction”: means a deduction or withholding from a payment under a
Finance Document required by FATCA.

 

“Federal Funds Rate”: (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System on the
applicable day (or the preceding Business Day, if the applicable day is not a
Business Day), as published by the Federal Reserve Bank of New York on the next
Business Day; or (b) if no such rate is published on the next Business Day, the
average rate (rounded up, if necessary, to the nearest 1/8 of 1%) charged to
Bank of America on the applicable day on such transactions, as determined by
Agent; provided, that in no event shall such rate be less than zero.

 

“Fee Letter”: the Sixth Amended and Restated Fee Letter dated May 26, 2020 among
Parent and each of the Joint Lead Arrangers party thereto.

 

“Financial Covenant Test Event”: Specified Excess Availability shall, on any
day, be less than the greater of (A) 10% of the Line Cap and (B) $240,000,000,
provided, that, if the Financial Covenant Test Event has occurred, such
Financial Covenant Test Event shall continue until such time as Specified Excess
Availability shall have thereafter exceeded the greater of (x) 10% of the Line
Cap and (y) $240,000,000 for at least twenty (20) consecutive calendar days, at
which time the Financial Covenant Test Event shall be deemed to be over.

 

“Financial Performance Covenant”: as defined in Section 10.2.

 

“Financial Support Direction”: a financial support direction issued by the
Pensions Regulator in the UK under Section 43 of the Pensions Act 2004 of the
United Kingdom.

 

“Floating Rate Loan”: a Base Rate Loan or a Canadian Prime Rate Loan.

 



42

 

 

“Flood Insurance Laws”: collectively, (i) the National Flood Insurance Act of
1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 and the Biggert – Waters Flood Insurance Reform Act
of 2012, as now or hereafter in effect or any successor statute thereto.

 

“FLSA”: the Fair Labor Standards Act of 1938.

 

“Foreign Lender”: (a) with respect to each Borrower that is a US Person, each
Lender or Fronting Bank that is not a US Person, and (b) with respect to each
Borrower that is not a US Person, each Lender or Fronting Bank that is resident
or organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes.

 

“Foreign Plan”: any employee benefit plan, fund or other similar program
maintained or established by a Loan Party or any of its Subsidiaries outside of
the US or Canada primarily for the benefit of employees of any Loan Party or any
of its Subsidiaries residing outside of the US or Canada, other than any state
social security arrangements, which plan, fund or other similar program
provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination of
employment, and which is not subject to ERISA, the Code or the PBA.

 

“Fronting Bank”: (a) a Canadian Fronting Bank (b) a UK Fronting Bank, and/or
(c) a US Fronting Bank, as the context requires, and shall include, with respect
to any Existing Letter of Credit, the issuer of such Existing Letter of Credit.

 

“Fronting Bank Indemnitees”: (a) Canadian Fronting Bank Indemnitees, (b) UK
Fronting Bank Indemnitees, and/or (c) US Fronting Bank Indemnitees, as the
context requires.

 

“FSCO”: the Financial Services Commission of Ontario or like body in Canada or
in any other province or territory or jurisdiction of Canada with whom a
Canadian Pension Plan is required to be registered in accordance with Applicable
Law and any other Governmental Authority succeeding to the functions thereof.

 

“Full Payment”: with respect to any Secured Obligations (other than (i) Secured
Bank Product Obligations, (ii) reimbursement obligations for which no claim has
been made and (iii) contingent indemnity claims), (a) the full cash payment
thereof in the applicable currency required hereunder, including any interest
and documented fees and other charges accruing during an Insolvency Proceeding
(including such amount that would have accrued or arisen but for the
commencement of such Insolvency Proceeding), whether or not a claim for such
post-petition interest, fees or other charges is allowed in such proceeding; and
(b) if such Obligations are LC Obligations, the Cash Collateralization thereof
(or delivery of a standby letter of credit acceptable to the related Fronting
Bank in its discretion, in the amount of required Cash Collateral). No Revolver
Loans shall be deemed to have been paid in full until all Revolver Commitments
related to such Revolver Loans have expired or been terminated.

 



43

 

 

“GAAP”: generally accepted accounting principles in effect in the United States
from time to time, provided, that (i) in no event shall any lease be deemed a
capital lease for purposes of this Agreement if such lease would have been
categorized as an operating lease as determined in accordance with GAAP prior to
giving effect to the Accounting Standards Codification Topic 842, Leases and
(ii) for the avoidance of doubt, all lease liabilities related to operating
leases shall not constitute Indebtedness and all payments under and in respect
of operating leases shall not constitute Consolidated Fixed Charges.

 

“General Intangibles”: as defined in the UCC (and/or with respect to any General
Intangible of a Canadian Loan Party, an “intangible” as defined in the PPSA) or
any other Applicable Law, as applicable.

 

“Governmental Approval”: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.

 

“Governmental Authority”: any federal, state, provincial, territorial,
municipal, foreign or other governmental department, agency, commission, board,
bureau, court, tribunal, instrumentality, political subdivision, authority,
corporation or body, regulatory or self-regulatory organization or other entity
or officer exercising executive, legislative, judicial, statutory, regulatory or
administrative functions for or pertaining to any government or court (including
any supranational bodies such as the European Union), in each case whether it is
or is not associated with Canada, the United Kingdom, the United States or any
state, province, district or territory thereof, or any other foreign entity or
government.

 

“Guarantee”: each guarantee agreement including the guarantee under Section 5.10
of this Agreement executed by a Guarantor in favor of Agent guaranteeing all or
any portion of the Secured Obligations.

 

“Guarantee Obligations”: as to any Person, any obligation of such Person
guaranteeing or intended to guarantee, or having the economic effect of
guaranteeing, any Indebtedness or other obligations of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person, whether or not contingent, (a) to purchase or pay any
such Indebtedness or other obligations or any property constituting direct or
indirect security therefor, (b) to advance or supply funds (i) for the purchase
or payment of any such Indebtedness or other obligations or (ii) to maintain
working capital or equity capital of the primary obligor or otherwise to
maintain the net worth or solvency of the primary obligor, (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such Indebtedness of the ability of the primary obligor to make payment
of such Indebtedness or other obligations or (d) otherwise to assure or hold
harmless the owner of such Indebtedness or other obligations against loss in
respect thereof; provided, however, that the term “Guarantee Obligations” shall
not include endorsements of instruments for deposit or collection in the
Ordinary Course of Business or customary and reasonable indemnity obligations in
effect on the Closing Date or entered into in connection with any acquisition or
disposition of assets permitted under this Agreement (other than such
obligations of the Unit Subsidiary and other than such obligations with respect
to Indebtedness). The amount of any Guarantee Obligation (other than in respect
of the Secured Obligations) shall be deemed to be an amount equal to the stated
or determinable amount of the Indebtedness or other obligations in respect of
which such Guarantee Obligation is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as determined by such Person in good
faith.

 



44

 

 

“Guarantor Payment”: as defined in Section 5.10.3(b).

 

“Guarantors”: Canadian Guarantors, UK Guarantors, US Guarantors and each other
Person who guarantees payment or performance of any Secured Obligations.

 

“Hazardous Materials”: (a) any petroleum or petroleum products, radioactive
materials, friable asbestos, urea formaldehyde foam insulation, transformers or
other equipment that contain dielectric fluid containing regulated levels of
polychlorinated biphenyls, and radon gas; (b) any chemicals, materials or
substances defined as or included in the definition of “hazardous substances”,
“hazardous waste”, “hazardous materials”, “extremely hazardous waste”,
“restricted hazardous waste”, “toxic substances”, “toxic pollutants”,
“contaminants”, or “pollutants”, or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance
which is prohibited, limited or regulated as harmful or deleterious by any
Environmental Law.

 

“Hedge Agreement”: an Interest Rate Agreement, Currency Agreement, Commodity
Agreement or other swap or hedging agreement entered into in the ordinary course
of any Borrower’s or any of its Restricted Subsidiaries’ businesses.

 

“HMT”: Her Majesty’s Treasury of the United Kingdom.

 

“Holdings”: as defined in the preamble to this Agreement.

 

“IFRS”: International Financial Reporting Standards, as adopted by the
International Accounting Standards Board and/or the European Union, as in effect
from time to time, provided, that (i) in no event shall any lease be deemed a
capital lease for purposes of this Agreement if such lease would have been
categorized as an operating lease as determined in accordance with IFRS prior to
giving effect to the IFRS 16 and (ii) for the avoidance of doubt, all lease
liabilities related to operating leases shall not constitute Indebtedness and
all payments under and in respect of operating leases shall not constitute
Consolidated Fixed Charges.

 

“Increase Date”: as defined in Section 2.1.9(c).

 

“Indebtedness”: with respect to any Person shall mean (a) all indebtedness of
such Person for borrowed money and all obligations of such Person evidenced by
bonds, debentures notes, loan agreements or other similar instruments, (b) the
deferred purchase price of assets or services, (c) the face amount of all
letters of credit issued for the account of such Person and, without
duplication, all drafts drawn thereunder, (d) all Indebtedness of a Person of
the type described in clauses (a), (b), (c), (e), (f) and (g) of this definition
secured by any Lien on any property owned by such Person, whether or not such
Indebtedness has been assumed (limited to the lesser of the principal amount of
such Indebtedness and the fair market value of the property subject to such Lien
as determined by the Administrative Borrower in good faith), (e) all Capitalized
Lease Obligations of such Person, (f) all net obligations of such Person under
interest rate swap, cap or collar agreements, interest rate future or option
contracts, currency swap agreements, currency future or option contracts,
commodity price protection agreements or other commodity price hedging
agreements and other similar agreements (but taking into account only the
mark-to-market value or, if any actual amount is due as a result of the
termination or close-out of such transaction, that amount); and (g) without
duplication, all Guarantee Obligations of such Person; provided that
Indebtedness shall not include (i) trade payables and accrued expenses, in each
case arising in the Ordinary Course of Business, (ii) deferred or prepaid
revenue, (iii) purchase price holdbacks in respect of a portion of the purchase
price of an asset to satisfy warranty or other unperformed obligations of the
respective seller; and (iv) indebtedness of any Parent Entity of WS
International appearing on the consolidated balance sheet of WS International by
reason of push-down accounting under GAAP.

 



45

 

 

“Indemnified Taxes”: Taxes other than Excluded Taxes and Other Taxes.

 

“Indemnitees”: Agent Indemnitees, Lender Indemnitees, Fronting Bank Indemnitees
and Bank of America Indemnitees.

 

“Information”: as defined on Section 13.12.

 

“Initial Borrowers”: each of those entities on Schedule 1 identified as an
Initial Borrower.

 

“Initial Canadian Borrowers”: each of those entities on Schedule 1 identified as
an Initial Canadian Borrower.

 

“Initial Canadian Guarantors”: each of those entities on Schedule 1 identified
as an Initial Canadian Guarantor.

 

“Initial Guarantors”: each of those entities on Schedule 1 identified as an
Initial Guarantor.

 

“Initial UK Borrowers”: each of those entities on Schedule 1 identified as an
Initial UK Borrower.

 

“Initial UK Guarantors”: each of those entities on Schedule 1 identified as an
Initial UK Guarantor.

 

“Initial US Borrowers”: each of those entities on Schedule 1 identified as an
Initial US Borrower.

 

“Initial US Guarantors”: each of those entities on Schedule 1 identified as an
Initial US Guarantor.

 

“Insolvency Proceeding”: (i) any case or proceeding, application, meeting
convened, resolution passed, proposal, corporate action or any other proceeding
commenced by or against a Person under any state, provincial, territorial,
federal or foreign law for, or any agreement of such Person to, (a) the entry of
an order for relief under the US Bankruptcy Code, or any other steps being taken
under any other insolvency, debtor relief, bankruptcy, receivership, debt
adjustment law or other similar law (whether state, provincial, territorial,
federal or foreign), including the Bankruptcy and Insolvency Act (Canada), the
CCAA, the Winding-Up and Restructuring Act (Canada) and the UK Insolvency Act;
(b) the appointment of a Creditor Representative for such Person or any part of
its Property; (c) an assignment or trust mortgage for the benefit of creditors;
(d) the winding-up or strike off of the Person; and/or (e) a suspension of
payment, moratorium of any debts, official assignment, composition or
arrangement with a Person’s creditors; and (ii) in the case of a UK Loan Party,
any corporate action, legal proceedings or other procedure commenced or other
step taken (including the making of an application, the presentation of a
petition, the filing or service of a notice or the passing of a resolution) in
relation to (A) such UK Loan Party being adjudicated or found insolvent, (B) the
suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganization (by way of voluntary arrangement,
scheme of arrangement, restructuring plan or otherwise) of such UK Loan Party
other than a solvent liquidation or reorganization of such UK Loan Party, the
terms of which have been previously approved in writing by Agent, (C) a
composition, assignment or arrangement with any class of creditors of such UK
Loan Party or (D) the appointment of a liquidator, trustee in bankruptcy,
receiver, administrator, administrative receiver, compulsory manager, monitor or
other similar officer in respect of such UK Loan Party or any of its assets.

 



46

 

 

“Intellectual Property Security Agreements”: each trademark security agreement,
patent security agreement and copyright security agreement, substantially in the
forms attached as exhibits to the US Security Agreement, required to be executed
and delivered by a US Loan Party under the terms of the US Security Agreement.

 

“Intercompany Note”: an intercompany promissory note, duly executed and
delivered substantially in the form of Exhibit L (or such other form as shall be
reasonably satisfactory to Agent), with blanks completed in conformity herewith.

 

“Intercreditor Agreement”: that certain Intercreditor Agreement dated as of the
Closing Date among Agent, Deutsche Bank Trust Company Americas, in its capacity
as Initial Second Lien Representative and Initial Second Lien Collateral Agent,
Deutsche Bank Trust Company Americas, in its capacity as the 2018 Additional
Second Lien Representative and the 2018 Additional Second Lien Collateral Agent
(as those terms are defined therein) and acknowledged and agreed to by the Loan
Parties substantially in the form of Exhibit J as the same may be amended,
supplemented or otherwise modified from time to time.

 

“Interest Coverage Ratio”: for any Test Period, and subject to Section 1.7, the
ratio of (a) Consolidated EBITDA for such Test Period to (b) to the extent paid
in cash during such Test Period, Consolidated Interest Expense for such Test
Period.

 

“Interest Period”: as defined in Section 3.1.4.

 

“Interest Period Loan”: a Canadian BA Rate Loan or a LIBOR Loan.

 

“Interest Rate Agreement”: any interest rate swap agreement, interest rate cap
agreement, interest rate collar agreement, interest rate hedging agreement or
other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with any Borrower’s and its
Subsidiaries’ operations and not for speculative purposes.

 

“Inventory”: as defined in the UCC, the PPSA or any other Applicable Law, as
applicable, and in any event including all goods intended for sale, lease,
display or demonstration; all goods provided under a contract for services; all
work in process; and all raw materials, and other materials and supplies of any
kind that are or could be used in connection with the manufacture,
transformation, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in a Loan Party’s
business (but excluding Rental Equipment).

 



47

 

 

“Investment”: for any Person: (a) the acquisition (whether for cash, property,
services or securities or otherwise) of Stock, other Equity Interests, bonds,
notes, debentures, partnership or other ownership interests, debt instruments
convertible into Equity Interests or other securities of any other Person
(including any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such sale); (b) the making
of any advance, loan or other extension of credit or capital contribution
(including contribution to reserves) to, investment in, or assumption of debt
of, any other Person (including the purchase of property from another Person
subject to an understanding or agreement, contingent or otherwise, to resell
such property to such Person); (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit or all or a substantial part of the business of, such
Person; or (d) the entering into of any guarantee of, or other contingent
obligation with respect to, Indebtedness of another Person.

 

“IRS”: the United States Internal Revenue Service.

 

“ITA”: means the United Kingdom Income Tax Act 2007.

 

“Joint Lead Arrangers”: BofA Securities, Inc.; Deutsche Bank Securities Inc.;
JPMorgan Chase Bank, N.A.; ING Capital LLC; BBVA USA; Bank of the West; PNC
Capital Markets LLC; MUFG Union Bank, N.A.; M&T Bank; and NYCB Specialty Finance
Company, LLC in their respective capacities as joint lead arrangers and joint
bookrunners hereunder, and BMO Capital Markets Corp., in its capacity as joint
bookrunner hereunder.

 

“Junior Debt”: any Indebtedness of a Loan Party or Restricted Subsidiary
permitted hereunder that is unsecured, is secured by a Lien on a junior basis to
the Liens securing the Secured Obligations or is Subordinated Indebtedness.

 

“LC Conditions”: the Canadian LC Conditions, the UK LC Conditions and/or the US
LC Conditions, as applicable.

 

“LC Document”: any of the Canadian LC Documents, the UK LC Documents and/or the
US LC Documents, as the context requires.

 

“LC Obligations”: the Canadian LC Obligations, the UK LC Obligations and/or the
US LC Obligations, as the context requires.

 

“LCT Dividend Reserve”: as defined in Section 1.8.

 

“LCT Election”: as defined in Section 1.8.

 

“LCT Test Date”: as defined in Section 1.8.

 

“Lender Indemnitees”: Lenders (including, for the avoidance of doubt, any
applicable branches thereof), Affiliates of Lenders and their respective
officers, directors, members, partners, employees, agents, advisors and other
representatives.

 

“Lenders”: as defined in the preamble to this Agreement, including (a) Bank of
America and its Affiliates and branches in their respective capacities as the
Canadian Swingline Lender, the UK Swingline Lender and the US Swingline Lender,
(b) each Revolver Lender listed on Schedule 2.1.1(a) or Schedule 2.1.1(b) as of
the date hereof and (c) where applicable, any Fronting Bank and any other Person
who hereafter becomes a “Lender” pursuant to an Assignment and Acceptance.

 



48

 

 

“Lending Office”: the office designated as such by the Applicable Lender at the
time it becomes party to this Agreement or thereafter by notice to Agent and the
Administrative Borrower.

 

“Letter-of-Credit Right”: as defined in the UCC, and in any event shall mean a
right to payment or performance under a letter of credit, whether or not the
beneficiary has demanded or is at the time entitled to demand payment or
performance.

 

“Letters of Credit”: the Canadian Letters of Credit, the UK Letters of Credit
and/or the US Letters of Credit, as the context requires. Letters of Credit
include the Existing Letters of Credit.

 

“LIBOR”: the per annum rate of interest, determined by Agent at or about 11:00
a.m. (London time) two Business Days prior to commencement of an Interest
Period, for a term comparable to such Interest Period, equivalent to the London
interbank offered rate administered by ICE Benchmark Administration Limited for
the applicable currency, or comparable or successor rate approved by Agent in
consultation with the Administrative Borrower, as published on the LIBOR Screen
Rate; provided, that any such comparable or successor rate shall be applied by
Agent, if administratively feasible, in a manner consistent with market
practice. If the Board of Governors imposes a Reserve Percentage with respect to
LIBOR deposits in Dollars, then LIBOR for Dollars shall be the foregoing rate,
divided by 1 minus the Reserve Percentage. In no event shall LIBOR be less than
zero.

 

“LIBOR Loan”: Revolver Loans having a common currency that bear interest based
on LIBOR and have a common length and commencement of Interest Period; provided,
however, that a Canadian Base Rate Loan bearing interest as set forth in clause
(c) of the definition of Canadian Base Rate or a US Base Rate Loan bearing
interest as set forth in clause (c) of the definition of US Base Rate or a UK
Base Rate Loan, shall not, in each case, constitute a LIBOR Loan.

 

“LIBOR Screen Rate”: means the LIBOR quote on the applicable screen page Agent
designates to determine LIBOR (or such other commercially available source
providing such quotations as may be designated by Agent from time to time).

 

“LIBOR Successor Rate”: has the meaning specified in Section 3.6(b).

 

“LIBOR Successor Rate Conforming Changes”: means, with respect to any proposed
LIBOR Successor Rate for an applicable currency, any conforming changes to the
definition of Base Rate, Interest Period, timing and frequency of determining
rates and making payments of interest and other technical, administrative or
operational matters as may be appropriate, in the discretion of Agent, to
reflect the adoption and implementation of such LIBOR Successor Rate and to
permit the administration thereof by Agent in a manner substantially consistent
with market practice for such applicable currency (or, if Agent determines that
adoption of any portion of such market practice for such applicable currency is
not administratively feasible or that no market practice for the administration
of such LIBOR Successor Rate for such applicable currency exists, in such other
manner of administration as Agent determines is reasonably necessary in
connection with the administration of this Agreement).

 



49

 

 

“Lien”: any mortgage, pledge (including, without limitation, disclosed,
undisclosed, possessory and non-possessory), security interest, hypothecation,
assignment, statutory trust, deemed trust, privilege, lien, charge, bailment or
similar encumbrance, whether statutory, based on common law, contract or
otherwise, and including any option or agreement to give any of the foregoing,
any filing of or agreement to give any financing statement under the Uniform
Commercial Code or PPSA (or equivalent statutes) of any jurisdiction to evidence
any of the foregoing, any conditional sale or other title retention agreement,
any reservation of ownership or any lease in the nature thereof.

 

“Limited Condition Transaction”: any Permitted Acquisition or other similar
Investment, irrevocable debt repurchase, repayment or redemption, or Dividend
(including, in each case, the incurrence of any Indebtedness contemplated or
incurred in connection therewith), in each case, permitted hereunder by a
Borrower or one or more of its Restricted Subsidiaries whose consummation is not
conditioned on the availability of, or on obtaining, third party financing.

 

“Line Cap”: at any time, the lesser of (i) the aggregate Revolver Commitments
and (ii) the aggregate Borrowing Base.

 

“Loan”: a Revolver Loan and/or Swingline Loan, as the context requires.

 

“Loan Account”: as defined in Section 5.7.1.

 

“Loan Documents”: this Agreement, the Other Agreements and the Security
Documents.

 

“Loan Parties”: the Canadian Loan Parties, the UK Loan Parties, and the US Loan
Parties, collectively, and “Loan Party” means any of the Loan Parties,
individually. For the avoidance of doubt, except to the extent provided in
clause (d) of the definition of Excluded Subsidiary, no Excluded Subsidiary
shall be a Loan Party hereunder.

 

“Loan Party Group”: a group consisting of (a) the Non-US Loan Parties or (b) the
US Loan Parties, as the context requires.

 

“Loan Party Group Obligations”: with respect to (a) all Non-US Loan Parties, the
Canadian Obligations and the UK Obligations and (b) all US Loan Parties, the US
Obligations.

 

“Local Time”: prevailing Eastern time in the United States (or, (i) with respect
to UK Base Rate Loans, prevailing time in London, England and (ii) with respect
to Section 4.1.1, prevailing time in Phoenix, Arizona).

 

“Market Capitalization”: shall mean an amount equal to (i) the total number of
issued and outstanding shares of common (or common equivalent) Equity Interests
of Holdings or a Parent Entity on the date of the declaration of the relevant
Dividend multiplied by (ii) the arithmetic mean of the closing prices per share
of the common (or common equivalent) Equity Interests on the principal
securities exchange on which such common (or common equivalent) Equity Interests
are traded for 30 consecutive trading days immediately preceding the date of
declaration of such Dividend.

 



50

 

 

“Master Lease Agreements”: any lease agreement between a US Loan Party and the
Unit Subsidiary pursuant to which Non-Certificated Units from time to time held
by the Unit Subsidiary are leased to another US Loan Party.

 

“Material Adverse Effect”: a material adverse effect on (a) the operations,
business, assets, properties or financial condition of the Borrowers, the
Guarantors and their respective Subsidiaries, taken as a whole; (b) the rights
and remedies of Agent, any Fronting Bank or any Lender under any of the Loan
Documents or (c) the ability of the Borrowers or the Guarantors, taken as a
whole, to perform the payment obligations of the Borrowers or the Guarantors
under any of the Loan Documents to which a Borrower or a Guarantor is a party.

 

“Material Real Estate”: subject to the proviso in Section 9.1.12(e), any parcel
of Real Estate located in the United States and owned in fee simple by any US
Loan Party with a fair market value in excess of $25,000,000.

 

“Material Subsidiary”: at any date of determination, each Restricted Subsidiary
of WS International (a) whose total assets (other than intercompany receivables)
at the last day of the Test Period ending on the last day of the most recent
fiscal period for which financial statements have been delivered pursuant to
clause (a) or (b) of Section 9.1.1 were equal to or greater than 2.5% of the
Consolidated Total Assets of WS International and its Restricted Subsidiaries at
such date or (b) whose gross revenues (other than revenues generated from sales
to WS International or any Restricted Subsidiary) for such Test Period were
equal to or greater than 2.5% of the consolidated gross revenues of WS
International and its Restricted Subsidiaries for such period, in each case
determined in accordance with GAAP; provided, that in the event that the
Consolidated Total Assets or gross revenues as at such date or for such period
of WS International’s Restricted Subsidiaries that are not Material
Subsidiaries, taken together, comprise more than 7.5% of Consolidated Total
Assets of WS International and its Restricted Subsidiaries as at such date or
more than 7.5% of gross revenues of WS International and its Restricted
Subsidiaries for such period, the Administrative Borrower will designate one or
more of such Restricted Subsidiaries to be a Material Subsidiary as may be
necessary such that the foregoing 7.5% limits shall not be exceeded, and any
such Restricted Subsidiary shall thereafter be deemed to be a Material
Subsidiary. Notwithstanding the foregoing, each Borrower shall at all times be
deemed to be a Material Subsidiary.

 

“Maturity Reserve”: a Reserve with respect to any Indebtedness of a Loan Party
or any Restricted Subsidiary with a principal amount in excess of $100,000,000
that remains outstanding as of the date that is 91 days prior to the maturity
date of such Indebtedness, provided that the amount of such Reserve shall be no
more than the aggregate principal amount of such Indebtedness. The maximum
amount of the Maturity Reserve with respect to any such Indebtedness is the
aggregate principal amount of such Indebtedness as of the date that is 91 days
prior to the maturity date of such Indebtedness (or such lesser amount as Agent
may agree). The Maturity Reserve with respect to any such Indebtedness shall
become effective no earlier than the 91st day prior to the maturity date of such
Indebtedness.

 

“Maximum Multicurrency Facility Amount”: on any date of determination, the
Multicurrency Facility Commitments on such date (after giving effect to (i) any
reductions in the Multicurrency Facility Commitments pursuant to Section 2.1.3,
(ii) any Reallocation pursuant to Section 2.1.6 and/or (iii) any Multicurrency
Facility Commitment Increase made pursuant to and in accordance with
Section 2.1.9(a)).

 



51

 

 

“Maximum Revolver Facility Amount”: the sum of (a) Maximum Multicurrency
Facility Amount and (b) Maximum US Facility Amount.

 

“Maximum US Facility Amount”: on any date of determination, the aggregate US
Facility Commitments on such date (after giving effect to (i) any reductions in
the US Facility Commitments pursuant to Section 2.1.3, (ii) any Reallocation
pursuant to Section 2.1.6 and/or (iii) any US Facility Commitment Increase made
pursuant to and in accordance with Section 2.1.9(b)).

 

“Minimum Extension Condition”: as defined in Section 2.1.8(b).

 

“MMI”: as defined in the recitals to this Agreement.

 

“Moody’s”: Moody’s Investors Service, Inc., and its successors.

 

“Mortgage”: each mortgage, deed of trust or deed to secure debt pursuant to
which any US Loan Party grants to Agent, for the benefit of Secured Parties,
Liens upon the Material Real Estate owned by such US Loan Party, as security for
the applicable Secured Obligations.

 

“Multicurrency Facility”: the credit facility provided by the Multicurrency
Facility Lenders to the Borrowers hereunder.

 

“Multicurrency Facility Availability”: as of any date of determination, the
difference between:

 

(a)            the lesser of (i) the Multicurrency Facility Commitments and
(ii) the Multicurrency Facility Borrowing Base as of such date of determination,
minus

 

(b)            the Dollar Equivalent of the principal balance of all
Multicurrency Facility Loans and all Multicurrency LC Obligations as of such
date of determination (other than, if no Event of Default exists, those
constituting charges owing to any Canadian Fronting Bank or UK Fronting Bank).

 

“Multicurrency Facility Borrowing Base”: collectively, (a) the Canadian
Borrowing Base, (b) the UK Borrowing Base and (c) the US Borrowing Base;
provided that for purposes of determining the Multicurrency Facility Borrowing
Base, the US Borrowing Base shall be deemed to be reduced by the amount of the
Total US Facility Exposure.

 

“Multicurrency Facility Commitment”: for any Multicurrency Facility Lender, its
obligation to make Multicurrency Facility Loans to the Borrowers and to
participate in Multicurrency LC Obligations up to the maximum principal amount
shown on Schedule 2.1.1(a), or, in the case of any Additional Multicurrency
Facility Lender, up to the maximum principal amount indicated on the joinder
agreement executed and delivered by such Additional Multicurrency Facility
Lender pursuant to Section 2.1.9(c)(iv) or as hereafter determined pursuant to
each Assignment and Acceptance to which it is a party, as such Multicurrency
Facility Commitment may be adjusted from time to time in accordance with the
provision of Sections 2.1.3, 2.1.9 or 10.1.

 



52

 

 

“Multicurrency Facility Commitment Increase”: as defined in Section 2.1.9(a).

 

“Multicurrency Facility Commitment Termination Date”: the earliest of (a) the
Revolver Facility Termination Date, (b) the date on which the Administrative
Borrower terminates or reduces to zero all of the Multicurrency Facility
Commitments pursuant to Section 2.1.3(a), and (c) the date on which the
Multicurrency Facility Commitments are terminated pursuant to Section 10.1. From
and after the Multicurrency Facility Commitment Termination Date, the Borrowers
shall no longer be entitled to request a Multicurrency Commitment Increase
pursuant to Section 2.1.9 hereof.

 

“Multicurrency Facility Lender”: each Lender that has a Multicurrency Facility
Commitment (including each Additional Multicurrency Facility Lender ) and each
other Lender that acquires an interest in the Multicurrency Facility Loans
and/or Multicurrency LC Obligations pursuant to an Assignment and Acceptance.

 

“Multicurrency Facility Loan”: (i) a Revolver Loan made by Multicurrency
Facility Lenders to a Borrower pursuant to Section 2.1.1(a), which Revolver Loan
shall, (a) if denominated in Canadian Dollars, be borrowed by a Canadian
Borrower and be either a Canadian Prime Rate Loan or Canadian BA Rate Loan,
(b) if denominated in Dollars and (x) borrowed by a Canadian Borrower, be either
a Canadian Base Rate Loan or LIBOR Loan, (y) borrowed by a UK Borrower, be
either a UK Base Rate Loan or LIBOR Loan or (z) borrowed by a US Borrower, be
either a US Base Rate Loan or LIBOR Loan or (c) if denominated in Euros or
Pounds Sterling, be borrowed by a UK Borrower and be a LIBOR Loan, in each case
as selected by the Administrative Borrower, (ii) each Canadian Swingline Loan,
(iii) each UK Swingline Loan, (iv) each Multicurrency Overadvance Loan, and
(v) each Multicurrency Protective Advance.

 

“Multicurrency Facility Note”: the promissory notes, if any, executed by
Borrowers in favor of each Multicurrency Facility Lender to evidence the
Multicurrency Facility Loans funded from time to time by such Multicurrency
Facility Lender, which shall be substantially in the form of Exhibit B-1 to this
Agreement or such other form as Agent may agree, together with any replacement
or successor notes therefor.

 

“Multicurrency Facility Obligations”: all Obligations of the Loan Parties
pertaining to Multicurrency Facility Commitments, Multicurrency Facility Loans
borrowed by any Borrower, Canadian LC Obligations and UK LC Obligations
(including, for the avoidance of doubt, any guarantees in respect thereof).

 

“Multicurrency LC Obligations”: collectively, the Canadian LC Obligations and
the UK LC Obligations.

 

“Multicurrency Overadvance”: as defined in Section 2.1.4(a).

 

“Multicurrency Overadvance Loan”: a Loan made to a Borrower when a Multicurrency
Overadvance exists or is caused by the funding thereof.

 

“Multicurrency Protective Advances”: as defined in Section 2.1.5(a).

 



53

 

 

“Multicurrency Secured Parties”: Agent, any Canadian Fronting Bank, any UK
Fronting Bank, the Multicurrency Facility Lenders and the Secured Bank Product
Providers of Bank Products to Canadian Loan Parties or UK Loan Parties, and the
other Secured Parties that are the holders of, or beneficiaries of, any
Guarantee of any Multicurrency Facility Obligations.

 

“Multiemployer Plan”: any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA and subject to Title IV of ERISA, to which any US
Loan Party or ERISA Affiliate domiciled in the US makes or is obligated to make
contributions, or during the preceding five plan years has made or been
obligated to make contributions with respect to employees in the US.

 

“Net Orderly Liquidation Value”: the orderly liquidation value (net of costs and
expenses estimated to be incurred in connection with such liquidation) of the
Eligible Rental Equipment or Eligible Machinery and Equipment that is estimated
to be recoverable in an orderly liquidation of such Eligible Rental Equipment or
Eligible Machinery and Equipment, as determined from time to time by reference
to the most recent Appraisal. The Net Orderly Liquidation Value percentage shall
be, for the purposes of any Borrowing Base calculation and any category of
assets, the fraction, expressed as a percentage (a) the numerator of which is
the Net Orderly Liquidation Value of the aggregate amount of such category of
Eligible Rental Equipment or Eligible Machinery and Equipment and (b) the
denominator of which is the net book value of the aggregate amount such category
of Eligible Rental Equipment or Eligible Machinery and Equipment subject to such
Appraisal.

 

“New Appraisals and Field Exams”: the New Mobile Mini Appraisals and Field Exams
and/or the New WS Appraisals and Field Exams, as the context requires.

 

“New Lender”: each Lender that becomes a party to this Agreement after the
Closing Date.

 

“New Loan Party”: Any Person that executes a supplement or joinder to this
Agreement substantially in the form of Exhibit H and becomes a Loan Party under
this Agreement pursuant to Section 9.1.12(a) or (b), Section 9.2.1(b)(ix) or
Section 9.2.3(a).

 

“New Mexican Units”: Units located in the State of New Mexico on the Closing
Date for which a Certificate of Title has been issued but which are no longer
required to be subject to a Certificate of Title under the laws of the State of
New Mexico.

 

“New Mobile Mini Appraisals and Field Exams”: the first appraisals and field
exams to be completed after the Closing Date with respect to the assets of MMI
and its Subsidiaries pursuant to Section 9.1.14.

 

“New WS Appraisals and Field Exams”: the first appraisals and field exams to be
completed after the Closing Date with respect to the assets of Holdings and
those Subsidiaries that were its Subsidiaries prior to the Closing Date pursuant
to Section 9.1.14.

 

“Non-Bank Certificate”: as defined in Section 5.9.2.

 

“Non-Certificated Units”: each Unit that is neither the subject of, nor is
required to be the subject of, a Certificate of Title under the motor vehicle or
other applicable statute of the state in which such Unit was located when it was
first acquired by any US Loan Party or any other state where such Unit becomes
permanently located while still owned by a US Loan Party.

 



54

 

 

“Non-US Loan Party”: each Canadian Loan Party and each UK Loan Party, and
“Non-US Loan Parties” means all such Persons, collectively.

 

“Non-US Subsidiary”: a Subsidiary of Holdings that is not a US Subsidiary.

 

“Notice of Borrowing”: a Notice of Borrowing to be provided by the
Administrative Borrower to request a Borrowing of Loans, in the form attached
hereto as Exhibit D or otherwise in form reasonably satisfactory to Agent and
the Administrative Borrower.

 

“Notice of Conversion/Continuation”: a Notice of Conversion/Continuation to be
provided by the Administrative Borrower to request a conversion or continuation
of any Loans as Canadian BA Rate Loans or LIBOR Loans, in the form attached
hereto as Exhibit E or otherwise in form reasonably satisfactory to Agent and
the Administrative Borrower.

 

“Obligations”: all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of the Loan Parties with respect to Letters of
Credit, (c) interest, expenses, fees, indemnification obligations, Extraordinary
Expenses and other amounts payable by the Loan Parties under the Loan Documents
and (d) other Indebtedness, obligations and liabilities of any kind owing by the
Loan Parties pursuant to the Loan Documents, whether now existing or hereafter
arising, whether evidenced by a note or other writing, whether allowed or
allowable in any Insolvency Proceeding (including, without limitation, any of
the foregoing Obligations described in this definition that would have accrued
or arisen but for the commencement of any Insolvency Proceeding of any Loan
Party at the rate provided for in the respective Loan Documents, whether or not
a claim for such is allowed or allowable against such Loan Party in any such
proceeding) whether arising from an extension of credit, issuance of a letter of
credit, acceptance, loan, guarantee, indemnification or otherwise, and whether
direct or indirect, absolute or contingent, due or to become due, primary or
secondary, or joint or several.

 

“OFAC”: Office of Foreign Assets Control of the US Treasury Department.

 

“Ordinary Course of Business”: with respect to any Person, the ordinary course
of business of such Person, consistent in all material respects with past
practices or, with respect to actions taken by such Person for which no past
practice exists, consistent in all material respects with past practices of
similarly situated companies, and, in each case, determined by such Person in
good faith.

 

“Organizational Documents”: with respect to any Person, its charter, certificate
and/or articles of incorporation, continuation or amalgamation, bylaws, articles
of organization, consolidated articles of association, limited liability
agreement, operating agreement, members agreement, shareholders agreement,
partnership agreement, certificate of partnership, certificate of formation,
memorandum or articles of association, constitution, voting trust agreement, or
similar agreement or instrument governing the formation or operation of such
Person, including, with respect to any UK Loan Party, its “PSC register” (within
the meaning of section 790C(10) of the UK Companies Act 2006).

 



55

 

 

“Original UK Treaty Lender”: as defined in the definition of “Borrower DTTP
Filing”.

 

“Other Agreement”: each Revolver Note; each LC Document; the Fee Letter; the
Intercreditor Agreement; each Intercompany Note; each intercreditor or any
intercompany subordination agreement relating to the Obligations; any
amendments, supplements, waivers, reaffirmations, acknowledgements or other
modifications to or of the foregoing; and any other document to which a Loan
Party is a party which expressly states that it is to be treated as a “Loan
Document” or “Other Agreement”.

 

“Other Connection Taxes”: with respect to any recipient, Taxes imposed as a
result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

 

“Other Taxes”: all present or future stamp, registration or documentary Taxes,
intangible, recording, filing or similar Taxes, or any other excise or property
Taxes, charges or similar levies arising from any payment made under any Loan
Document or from the execution, delivery, performance, registration or
enforcement of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Sections 3.8 and 12.3.4).

 

“Overadvance”: a Multicurrency Overadvance and/or a US Overadvance, as the
context requires.

 

“Overadvance Loan”: a Multicurrency Overadvance Loan and/or a US Overadvance
Loan, as the context requires.

 

“Parent”: WillScot Corporation, a Delaware corporation.

 

“Parent Entity”: Parent or a Person that is a direct or indirect parent of
Holdings that owns a majority on a fully diluted basis of the economic and
voting interests in Holdings’ Equity Interests.

 

“Participant”: as defined in Section 12.2.1.

 

“Participant Register”: as defined in Section 12.2.1.

 

“PATRIOT Act”: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L.
No. 107-56, 115 Stat. 272 (2001).

 



56

 

 

“Payment Condition”:

 

(a)            immediately after giving effect to the Specified Transaction at
issue, either:

 

(i)          (a) as of the date such Specified Transaction is effected and for
each day during the prior 30 consecutive day period (based on daily Specified
Excess Availability for such 30 consecutive day period), pro forma Specified
Excess Availability after giving effect to such Specified Transaction shall be
greater than the greater of (i) 10% of the Line Cap and (ii) $240,000,000 and
(b) the Borrowers shall be in compliance with the Financial Performance Covenant
(assuming, for the purposes of this determination, that a Financial Covenant
Test Event has occurred) determined as of the most recent Test Period for which
financial statements have been delivered pursuant to clause (a) or (b)(i) of
Section 9.1.1 (on a trailing four quarter basis after giving pro forma effect to
such Specified Transaction and each other Specified Transaction requiring pro
forma effect under Section 1.7 that has occurred since the beginning of such
four quarter period through the date of such Specified Transaction for which pro
forma effect shall be given pursuant to Section 1.7); or

 

(ii)          as of the date such Specified Transaction is effected and for each
day during the prior 30 consecutive day period (based on daily Specified Excess
Availability for such 30 consecutive day period), pro forma Specified Excess
Availability after giving effect to such Specified Transaction shall be greater
than the greater of (i) 15% of the Line Cap and (ii) $360,000,000;

 

(b)            no Specified Default has occurred and is continuing before or
after giving effect to such Specified Transaction; and

 

(c)            with respect to each Specified Transaction in an amount in excess
of $200,000,000, receipt by Agent of a certificate, signed by a Senior Officer,
certifying as to the matters set forth in clauses (a) and (b) above, together
with, if requested by Agent, reasonably detailed relevant financial information
in support of such calculations.

 

“Payment Item”: each check, draft or other item of payment payable to a Loan
Party, including those constituting proceeds of any Collateral.

 

“PBA”: the Pensions Benefits Act (Ontario) or any other Canadian federal or
provincial or territorial pension benefit standards legislation pursuant to
which any Canadian Pension Plan is required to be registered.

 

“PBGC”: the Pension Benefit Guaranty Corporation.

 

“Perfection Certificate”: a certificate disclosing information regarding the
Loan Parties in the form of Exhibit F or any other form approved by Agent.

 

“Permitted Acquisition”: the acquisition, by purchase, merger, amalgamation,
consolidation or otherwise, by any Borrower or any of the Restricted
Subsidiaries (other than the Unit Subsidiary) of all or substantially all of the
assets of, or business line, unit or division of, another Person or Persons or a
majority of the outstanding Stock or other Equity Interest of any Person (or
that increases the Stock or other Equity Interests of such Person held by such
Borrower or Restricted Subsidiary), so long as (a) such acquisition shall result
in the issuer of such Stock or other Equity Interests becoming a Restricted
Subsidiary and a Guarantor, to the extent required by, and in accordance with,
Section 9.1.12; (b) such acquisition shall result in Agent, for the benefit of
the Secured Parties, being granted a Lien in any Stock, other Equity Interest or
any assets so acquired, to the extent required by, and in accordance with,
Section 9.1.12; (c) no Event of Default shall have occurred and be continuing
immediately prior to or immediately after giving effect to such acquisition (or,
in the case of a Limited Condition Transaction, at the Administrative Borrower’s
option, at the time of the LCT Test Date); (d) the target of such acquisition
shall be primarily in the same line of business as the Loan Parties or a Similar
Business; (e) to the extent that the target of such acquisition becomes a Loan
Party, substantially concurrently with such Person becoming a Loan Party, Agent
shall have been provided with (x) such information as it shall reasonably
request which is necessary to comply with the Patriot Act and AML Legislation
and (y) any other information as it shall reasonably request and shall be
reasonably available to complete its evaluation of any Person so acquired and
any acquired Collateral; and (f) the Administrative Borrower shall have
delivered to Agent a certificate signed by a Senior Officer certifying to Agent
compliance with the conditions specified in clause (c) and, if the total
consideration (other than any equity consideration) in respect of such
acquisition exceeds $200,000,000, the Loan Parties shall have delivered, if
requested by Agent, reasonably detailed financial information related to the
acquisition.

 



57

 

 

Notwithstanding the respective Borrowing Base definitions, in connection with
and subsequent to any Permitted Acquisition, the Specified Assets acquired by
the Loan Parties, or, subject to compliance with Section 9.1.12 of this
Agreement, of the Person so acquired, may be included in the calculation of the
Borrowing Base and thereafter if all criteria set forth in the definitions of
Eligible Accounts, Eligible Container Inventory Held For Sale, Eligible Goods
Inventory, Eligible Machinery and Equipment, Eligible Raw Materials Inventory,
Eligible Real Property, Eligible Rental Equipment and Eligible Work-In-Process
Container Inventory have been satisfied and Agent shall have received a field
exam of any Person so acquired and collateral audit and appraisal of such
Specified Assets acquired by the applicable Loan Party or Loan Parties or owned
by such Person acquired by the applicable Loan Party or Loan Parties which shall
be reasonably satisfactory in scope, form and substance to Agent; provided, that
no field exam, collateral audit or appraisals shall be required for
newly-acquired Specified Assets constituting less than 10% in the aggregate of
the aggregate Borrowing Base in effect after giving effect to such acquisition.

 

“Permitted Capped Debt”: Indebtedness in an aggregate principal amount not to
exceed $500,000,000 in the aggregate outstanding at any one time.

 

“Permitted Discretion”: the commercially reasonable credit judgment of Agent
exercised in good faith in accordance with customary business practices for
comparable asset-based lending transactions. In exercising such judgment as it
relates to the establishment of Reserves or the establishment or adjustment of
any ineligibility, Permitted Discretion will require that: (a) such
establishment, adjustment or modification be based on the analysis of facts or
events first occurring (including the coming into effect of any change in law)
or discovered after the Closing Date that are materially different from the
facts or events occurring or discovered on or prior to the Closing Date, unless
the Administrative Borrower and Agent agree in writing, provided that, Reserves
may be established during the period starting from the completion and delivery
to Agent of the New WS Appraisals and Field Exams (after which, in accordance
with Section 2.6(b), the Canadian Borrowing Base, the UK Borrowing Base and the
US Borrowing Base shall be calculated in accordance with the definitions
thereof) and ending upon the completion and delivery of the New Mobile Mini
Appraisals and Field Exams (which shall also be accompanied by a new appraisal
and field exam that has been conducted and delivered after the Closing Date with
respect to the assets of Holdings and those Subsidiaries that were its
Subsidiaries prior to the Closing Date pursuant to Section 9.1.14) based on
analysis of facts or events occurring or discovered prior to the Closing Date,
(b) the contributing factors to such establishment, adjustment or modification
shall not duplicate (i) any other exclusionary criteria set forth in the
definitions of Eligible Accounts, Eligible Goods Inventory, Eligible Machinery
and Equipment, Eligible Raw Materials Inventory, Eligible Rental Equipment,
Eligible Real Property or any other eligibility terms (including advance rates)
as applicable (and vice versa) or (ii) any Reserves deducted in computing book
value and (c) the amount of any such Reserve or ineligibility criteria so
established or the effect of any adjustment or modification thereto shall be a
reasonable quantification (as reasonably determined by Agent) of the incremental
dilution of the Borrowing Base attributable to such contributing factors.
Reserves will not be established or changed except upon at least five
(5) Business Days’ prior written notice to the Administrative Borrower (during
which period Agent shall be available to discuss any such proposed Reserve with
the Administrative Borrower and the Administrative Borrower may take such
actions as may be required to ensure that the event, condition or matter that is
the basis of such Reserve no longer exists; provided, that the Borrowers may not
borrow Revolver Loans or Swingline Loans or amend or request the issuance of
Letters of Credit during such five (5) Business Day period in excess of the Line
Cap (which shall be calculated assuming the effectiveness of such proposed
Reserve)).

 



58

 

 

“Permitted Encumbrance” shall mean, with respect to any Real Estate that is
subject to a Mortgage, such exceptions to title as are set forth in a lender's
title insurance policy delivered with respect thereto, all of which exceptions
must be reasonably acceptable to the Agent.

 

“Permitted Investments”: shall mean:

 

(a)            securities issued or unconditionally guaranteed by the Canadian,
UK or US government or any agency or instrumentality thereof, in each case
having maturities of not more than two years from the date of acquisition
thereof;

 

(b)            securities issued by any state of the United States of America,
any province or territory of Canada, any country of the United Kingdom or any
political subdivision of any such state, province, territory or country, or any
public instrumentality thereof or any political subdivision of any such state,
province, territory or country, or any public instrumentality thereof having
maturities of not more than two years from the date of acquisition thereof and,
at the time of acquisition, having an investment grade rating generally
obtainable from either S&P or Moody’s (or, if at any time neither S&P nor
Moody’s shall be rating such obligations, then from another nationally
recognized rating service);

 

(c)            commercial paper issued by any Lender or any bank holding company
owning any Lender;

 

(d)            commercial paper, marketable short-term money market and similar
securities at the time of acquisition, having a rating of at least A-2 or the
equivalent thereof by S&P or P-2 or the equivalent thereof by Moody’s (or, if at
any time neither S&P nor Moody’s shall be rating such obligations, an equivalent
rating from another nationally recognized rating service);

 



59

 

 

(e)            domestic and LIBOR certificates of deposit or bankers’
acceptances maturing no more than two years after the date of acquisition
thereof issued by any Lender or any other bank having combined capital and
surplus of not less than $500,000,000 in the case of domestic banks;

 

(f)            repurchase agreements for underlying securities of the type
described in clauses (a), (b) and (e) above entered into with any bank meeting
the qualifications specified in clause (e) above or securities dealers of
recognized national standing;

 

(g)            marketable short-term money market and similar funds (x) either
having assets in excess of $250,000,000 or (y) having a rating of at least A-1
or P-1 from either S&P or Moody’s (or, if at any time neither S&P nor Moody’s
shall be rating such obligations, an equivalent rating from another nationally
recognized rating service);

 

(h)           United States Dollars, Canadian Dollars, Euros, Pounds Sterling or
any national currency of any member state of the European Union or any other
foreign currency held by the Loan Parties or the Restricted Subsidiaries in the
Ordinary Course of Business;

 

(i)            Indebtedness or Preferred Stock issued by Persons with a rating
of A- or higher from S&P or A3 or higher from Moody’s (or, if at the time,
neither is issuing comparable ratings, then a comparable rating of another
rating agency) with maturities of 12 months or less from the date of
acquisition;

 

(j)            bills of exchange issued in the United States, Canada, the United
Kingdom or any member state of the European Union eligible for rediscount at the
relevant central bank and accepted by a bank (or any dematerialized equivalent);

 

(k)            Investments with average maturities of 12 months or less from the
date of acquisition in money market funds rated AAA- (or the equivalent thereof)
or better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;

 

(l)            investment funds investing at least 95% of their assets in
securities which are one or more of the types of securities described in clauses
(a) through (k) above; and

 

(m)           in the case of Investments by any Non-US Subsidiary (other than
the Canadian Borrowers and UK Borrowers) or Investments made in a country
outside Canada, the UK and the US, Permitted Investments shall also include
(i) direct obligations of the sovereign nation (or any agency thereof) in which
such Restricted Non-US Subsidiary is organized, incorporated or established and
is conducting business or where such Investment is made, or in obligations fully
and unconditionally guaranteed by such sovereign nation (or any agency thereof),
in each case maturing within two years after such date and having, at the time
of the acquisition thereof, a rating equivalent to one of the two highest
ratings from either S&P or Moody’s, (ii) investments of the type and maturity
described in clauses (a) through (l) above of foreign obligors, which
Investments or obligors (or the parents of such obligors) have ratings described
in such clauses or equivalent ratings from comparable foreign rating agencies,
(iii) shares of money market mutual or similar funds which invest exclusively in
assets otherwise satisfying the requirements of this definition (including this
clause (iii)) and (iv) other short-term investments utilized by such Non-US
Subsidiaries in accordance with normal investment practices for cash management
in investments analogous to the foregoing investments in clauses (a) through
(l).

 



60

 

 

“Permitted Liens”: shall mean:

 

(a)            pledges, deposits or security by such Person under workmen’s
compensation laws, unemployment insurance, employers’ health tax, and other
social security laws or similar legislation or other insurance related
obligations (including, but not limited to, in respect of deductibles,
self-insured retention amounts and premiums and adjustments thereto) or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance, or good faith deposits in connection
with bids, tenders, contracts (other than for the payment of Indebtedness) or
leases to which such Person is a party, or deposits to secure public or
statutory obligations of such Person or deposits of cash or US government bonds
to secure surety, stay, customs or appeal bonds to which such Person is a party,
or deposits as security for the payment of rent, performance and return-of-money
bonds and other similar obligations (including letters of credit issued in lieu
of any such bonds or to support the issuance thereof and including those to
secure health, safety and environmental obligations), in each case incurred in
the Ordinary Course of Business;

 

(b)            Liens imposed by law or regulation, such as landlords’,
carriers’, warehousemen’s and mechanics’, materialmen’s and repairmen’s Liens,
contractors’, supplier of materials, architects’, and other like Liens, in each
case for sums not yet overdue for a period of more than 30 days or that are
being contested in good faith by appropriate proceedings or other Liens arising
out of judgments or awards against such Person with respect to which such Person
shall then be proceeding with an appeal or other proceedings for review if
adequate reserves with respect thereto are maintained on the books of such
Person in accordance with GAAP;

 

(c)            Liens for taxes, assessments or other governmental charges not
yet overdue for a period of more than 30 days or not yet payable or subject to
penalties for nonpayment or which are being contested in good faith by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of such Person in accordance with GAAP, or
for property taxes on property if the Borrowers or one of their Subsidiaries has
determined to abandon such property and if the sole recourse for such tax,
assessment, charge, levy or claim is to such property;

 

(d)            Liens in favor of the issuers of performance, surety, bid,
indemnity, warranty, release, appeal or similar bonds or with respect to other
regulatory requirements or letters of credit or bankers’ acceptances and
completion guarantees, in each case issued pursuant to the request of and for
the account of such Person in the Ordinary Course of Business;

 



61

 

 

(e)            minor survey exceptions, minor encumbrances, ground leases,
easements or reservations of, or rights of others for, licenses, rights-of-way,
servitudes, drains, sewers, electric lines, telegraph and telephone and cable
television lines and other similar purposes, or zoning, building codes or other
restrictions (including minor defects and irregularities in title and similar
encumbrances) as to the use of real properties or Liens incidental to the
conduct of the business of such Person or to the ownership of its properties
which were not incurred in connection with Indebtedness and which do not in the
aggregate materially impair their use in the operation of the business of such
Person;

 

(f)            Liens securing Indebtedness permitted to be incurred (and, in the
case of Section 9.2.1(a), secured) pursuant to Section 9.2.1(a) and Sections
9.2.1(b)(iv) (to the extent the underlying obligations that are being guaranteed
are permitted to be secured), (vi), (viii), (ix), (xiii), (xx) and (xxi);
provided, that (i) Liens securing Indebtedness permitted to be incurred pursuant
to Section 9.2.1(b)(vi) and (xxi) extend only to the assets and Equity Interests
purchased, leased, constructed or improved with the proceeds of such
Indebtedness and the proceeds and products thereof (and, in the case of any Loan
Party, Accounts and Chattel Paper of such Loan Party which are not included in
the Borrowing Base and which arise from the lease by such Loan Party of
equipment acquired by such Loan Party under Permitted Stand-Alone Capital Lease
Transactions and the related Capital Lease Deposit Accounts), (ii) in the case
of Non-US Loan Parties and Restricted Subsidiaries that are not Loan Parties,
Liens securing Indebtedness permitted to be incurred pursuant to
Section 9.2.1(a) and (b)(xx) extend only to the assets and Equity Interests of
such Non-US Loan Parties and Restricted Subsidiaries that are not Loan Parties
that are incurring or guaranteeing such Indebtedness; provided, further, that
for purposes of Section 9.2.1(a) (unless such Indebtedness constitutes Capital
Leases or other Purchase Money Indebtedness), this clause (f) shall be available
to permit such Liens only to the extent that the conditions set forth in clause
(ii)(A)(y) of the second proviso to Section 9.2.1(a) with respect to such
secured Indebtedness are satisfied; provided, further, that Liens securing
Indebtedness permitted to be incurred pursuant to Section 9.2.1(b)(viii) shall
be limited to cash collateral in an amount of up to the greater of
(x) $25,000,000 and (y) 0.5% of Consolidated Total Assets as of the last day of
the most recently ended Test Period at any one time outstanding; and provided,
further, that Liens securing Indebtedness permitted to be incurred pursuant to
Section 9.2.1(b)(xiii) shall only secure obligations of up to the greater of
(x) $15,000,000 and (y) 0.3% of Consolidated Total Assets as of the last day of
the most recently ended Test Period at any one time outstanding;

 

(g)            Liens existing on the Closing Date or pursuant to agreements in
existence on the Closing Date, provided, that to the extent such Liens are in
excess of $50,000,000 in the aggregate, they are identified on Schedule 9.2.2
hereof;

 

(h)            Liens on property or shares of stock or other assets of a Person
at the time such Person becomes a Subsidiary; provided, however, such Liens are
not created or incurred in connection with, or in contemplation of, such other
Person becoming such a Subsidiary; provided, further, however, that such Liens
may not extend to any (i) Specified Assets (other than Real Estate) (except for
Liens securing Purchase Money Indebtedness and Capital Leases in respect of such
Specified Assets in an aggregate amount, when combined with the corresponding
basket in the second proviso in clause (i) below, not greater than $300,000,000
at any time outstanding) or (ii) other property owned by such Person (other
than, in the case of this clause (ii), (w) after-acquired property that is
affixed or incorporated into the property covered by such Lien,
(x) after-acquired property subject to a Lien securing such Indebtedness to the
extent the terms of the Indebtedness secured thereby require or include a pledge
of after-acquired property (it being understood that such requirement shall not
be permitted to apply to any property to which such requirement would not have
applied but for such acquisition), (y) the proceeds or products of such
property, shares of stock or assets or improvements thereon and (z) Capital
Lease Deposit Accounts);

 



62

 

 

(i)            Liens on property or other assets at the time such Person
acquired such property or other assets, including any acquisition by means of a
merger, amalgamation or consolidation with or into WS International or any of
the Restricted Subsidiaries; provided, however, that such Liens are not created
or incurred in connection with, or in contemplation of, such acquisition,
merger, amalgamation or consolidation; provided, further, however, that the
Liens may not extend to any Specified Assets (other than Real Estate) (except
for Liens securing Purchase Money Indebtedness and Capital Leases in respect of
such Specified Assets in an aggregate amount, when combined with the
corresponding basket in the proviso in clause (h) above, not greater than
$300,000,000 at any time outstanding) or to any other property owned by the
Borrowers or any of the Restricted Subsidiaries (other than the proceeds or
products of such assets or property or improvements thereon);

 

(j)            Liens on specific items of inventory or other goods of any Person
(and any proceeds thereof) securing such Person’s obligations in respect of
bankers’ acceptances or trade letters of credit issued or created for the
account of such Person to facilitate the purchase, shipment or storage of such
inventory or other goods;

 

(k)            leases, subleases, licenses or sublicenses (including of
intellectual property) granted to others in the Ordinary Course of Business
which do not materially interfere with the ordinary conduct of the business of
WS International or any of the Restricted Subsidiaries;

 

(l)            Liens arising from Uniform Commercial Code (or equivalent
statute) financing statement filings and/or PPSA financing statements or similar
filings entered into by WS International and the Restricted Subsidiaries
regarding operating leases entered into in the Ordinary Course of Business;

 

(m)            Liens on vehicles or equipment (other than Rental Equipment of
the Loan Parties) of WS International or any of the Restricted Subsidiaries
created in the Ordinary Course of Business;

 

(n)            Liens on accounts receivable and related assets of the Restricted
Subsidiaries (other than Loan Parties) incurred in connection with a Qualified
Receivables Transaction;

 

(o)            Liens to secure any modification, refinancing, refunding,
extension, renewal or replacement (or successive refinancing, refunding,
extensions, renewals or replacements) as a whole, or in part, of any
Indebtedness secured by any Lien referred to in the foregoing clauses (f), (g),
(h) or (i); provided, however, that (i) such new Lien shall be limited to all or
part of the same property that secured the original Lien (plus accessions,
additions and improvements on such property, including (x) after-acquired
property that is affixed or incorporated into the property covered by such Lien,
(y) after-acquired property subject to a Lien securing such Indebtedness, the
terms of which Indebtedness require or include a pledge of after-acquired
property (it being understood that such requirement shall not be permitted to
apply to any property to which such requirement would not have applied but for
such modification, refinancing, refunding, extension, renewal or replacement)
and (z) the proceeds and products thereof) and (ii) the Indebtedness secured by
such Lien at such time is not increased to any amount greater than the sum of
(x) the outstanding principal amount (or accreted value, if applicable) or, if
greater, committed amount of the Indebtedness described under such clauses (f),
(g), (h) or (i) at the time the original Lien became a Permitted Lien under this
Agreement, and (y) an amount necessary to pay any fees and expenses, including
any Refinancing Costs, related to such modification, refinancing, refunding,
extension, renewal or replacement;

 



63

 

 

(p)            deposits made or other security provided in the Ordinary Course
of Business to secure liability to insurance carriers;

 

(q)            other Liens securing obligations which do not exceed an amount at
any one time outstanding equal to the greater of (x) $300,000,000 and (y) 6.0%
of Consolidated Total Assets as of the last day of the most recently ended Test
Period; provided, that, to the extent any such Liens cover the Collateral
(unless such Indebtedness constitutes Capital Leases or other Purchase Money
Indebtedness), this clause (q) shall be available to permit such Liens only to
the extent that such Liens are subordinated to the Liens securing the Secured
Obligations pursuant to the terms of the Intercreditor Agreement (and the
holders of such Indebtedness (or their duly appointed agent or other
representative) shall have become party to the Intercreditor Agreement);

 

(r)            Liens securing judgments for the payment of money not
constituting an Event of Default under Section 10.1.10 so long as such Liens are
adequately bonded and any appropriate legal proceedings that may have been duly
initiated for the review of such judgment have not been finally terminated or
the period within which such proceedings may be initiated has not expired;

 

(s)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the Ordinary Course of Business;

 

(t)            Liens (a) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code (or any comparable or successor provision) on items in
the course of collection, (b) attaching to commodity trading accounts or other
brokerage accounts incurred in the Ordinary Course of Business, and (c) in favor
of banking institutions arising as a matter of law or their standard business
terms and conditions encumbering deposits (including the right of setoff) and
which are within the general parameters customary in the banking industry;

 



64

 

 

(u)           Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 9.2.5; provided, that such Liens do not
extend to any assets other than those that are the subject of such repurchase
agreement;

 

(v)           Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the Ordinary Course of Business and not for
speculative purposes;

 

(w)          Liens that are legal or contractual rights of set-off or rights of
pledge (a) relating to the establishment of depository relations with banks not
given in connection with the issuance of Indebtedness, (b) relating to pooled
deposit or sweep accounts of WS International or any of the Restricted
Subsidiaries to permit satisfaction of overdraft or similar obligations incurred
in the Ordinary Course of Business of WS International and the Restricted
Subsidiaries or (c) relating to purchase orders and other agreements entered
into with customers of WS International or any of the Restricted Subsidiaries in
the Ordinary Course of Business;

 

(x)           any encumbrance or restriction (including put and call
arrangements) with respect to Stock of any joint venture or similar arrangement
pursuant to any joint venture or similar agreement;

 

(y)           Liens solely on any cash earnest money deposits made by WS
International or any of the Restricted Subsidiaries in connection with any
letter of intent or purchase agreement with respect to any Investment permitted
under this Agreement;

 

(z)           Liens on Stock of an Unrestricted Subsidiary;

 

(aa)         Liens arising out of conditional sale, title retention, consignment
or similar arrangements with vendors for the sale or purchase of goods entered
into by WS International or any Restricted Subsidiary in the Ordinary Course of
Business other than with respect to real property that constitutes Collateral;

 

(bb)        ground leases or subleases, licenses or sublicenses in respect of
real property on which facilities owned or leased by WS International or any of
their Subsidiaries are located;

 

(cc)         Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

 

(dd)        the reservations, limitations, provisos and conditions expressed in
any original grants of real or immoveable property which do not materially
impair the use of the affected land for the purpose used or intended to be used;

 

(ee)         Liens resulting from the deposit of cash or securities in
connection with the performance of a bid, tender, sale or contract (excluding
the borrowing of money) entered into in the Ordinary Course of Business or
deposits of cash or securities in order to secure appeal bonds or bonds required
in respect of judicial proceedings;

 



65

 

 

(ff)           Liens in favor of a lessor or licensor for rent to become due or
for other obligations or acts, the payment or performance of which is required
under any lease as a condition to the continuance of such lease other than with
respect to real property than constitutes Collateral;

 

(gg)         (i) Liens securing Indebtedness or other obligations of any Loan
Party in favor of any other Loan Party, (ii) Liens securing any Indebtedness or
other obligations of any Subsidiary (other than a Loan Party) in favor of any
Loan Party, (iii) Liens securing Indebtedness or other obligations of any
Subsidiary that is not a Loan Party in favor of any other Subsidiary that is not
a Loan Party;

 

(hh)         Liens on the assets and capital stock of Restricted Subsidiaries
that are not Loan Parties securing any Indebtedness of Restricted Subsidiaries
that are not Loan Parties permitted to be incurred hereunder;

 

(ii)           all rights of expropriation, access or use or other similar
rights conferred by or reserved by any federal, provincial, territorial, state
or municipal authority or agency;

 

(jj)           any agreements with any governmental authority or utility that do
not, in the aggregate, adversely effect in any material respect the use or value
of real property and improvements thereon in the good faith judgment of the
Administrative Borrower;

 

(kk)         Liens (i) on cash advances in favor of the seller of any property
to be acquired in an Investment permitted under this Agreement to be applied
against the purchase price for such Investment or (ii) consisting of an
agreement to sell, transfer, lease or otherwise dispose of any property in a
transaction permitted under this Agreement in each case, solely to the extent
such Investment or sale, disposition, transfer or lease, as the case may be,
would have been permitted on the date of the creation of such Lien;

 

(ll)           agreements to subordinate any interest of the Borrowers or any
Restricted Subsidiary in any accounts receivable or other proceeds arising from
inventory consigned by WS International or any Restricted Subsidiary pursuant to
an agreement entered into in the Ordinary Course of Business; and

 

(mm)       Liens on Collateral securing Permitted Capped Debt on a junior basis
to the Liens granted to Agent for the benefit of the Secured Parties under the
Security Documents so long as the creditors with respect to such Indebtedness
become party to the Intercreditor Agreement or other intercreditor agreement or
customary arrangement in form and substance reasonably satisfactory to Agent.

 

For purposes of determining compliance with this definition, (A) Liens need not
be incurred solely by reference to one category of Permitted Liens described in
this definition but are permitted to be incurred in part under any combination
thereof and of any other available exemption and (B) in the event that a Lien
(or any portion thereof) meets the criteria of one or more of the categories of
Permitted Liens, the Borrowers shall, in their sole discretion, classify or
reclassify such Lien (or any portion thereof) in any manner that complies with
this definition.

 

For purposes of this definition, the term “Indebtedness” shall be deemed to
include interest on such Indebtedness.

 



66

 

 

“Permitted Sale Leaseback”: any Sale Leaseback consummated by any Loan Party or
any of the Restricted Subsidiaries after the Closing Date, provided, that any
such Sale Leaseback is consummated for fair value as determined at the time of
consummation in good faith by such Loan Party or such Restricted Subsidiary.

 

“Permitted Stand-Alone Capital Lease Counterparty”: as defined in the definition
of Permitted Stand-Alone Capital Lease Transactions.

 

“Permitted Stand-Alone Capital Lease Transactions”: Capital Leases or purchases
of equipment that has never constituted Collateral entered into by a Loan Party
from a financial institution (such financial institution, a “Permitted
Stand-Alone Capital Lease Counterparty”) for the purpose of re-leasing such
equipment to a customer of such Loan Party under a Capital Lease (such lease,
together with any guarantees or other credit support provided in connection
therewith, a “Stand-Alone Customer Capital Lease”) and (a) as to which no other
Loan Party nor any of their Restricted Subsidiaries (i) provides credit support
of any kind, or (ii) is directly or indirectly liable (as a guarantor or
otherwise); and (b) as to which the applicable Permitted Stand-Alone Capital
Lease Counterparty will not have any recourse to the Stock or assets of any of
the Loan Parties or any of their Restricted Subsidiaries (other than the
equipment so leased, the related Stand-Alone Customer Capital Leases and any
Capital Lease Deposit Account into which the proceeds of such Stand-Alone
Customer Capital Lease (and only the proceeds of such Stand-Alone Customer
Capital Lease) are deposited).

 

“Person”: any individual, corporation, limited liability company, unlimited
liability company, partnership, joint venture, joint stock company, land trust,
business trust, unincorporated organization, Governmental Authority or other
entity.

 

“Pounds Sterling” or “£”: the lawful currency of the United Kingdom.

 

“PPSA”: the Personal Property Security Act (Ontario) (or any successor statute)
and the regulations thereunder; provided, however, if validity, perfection and
effect of perfection and non-perfection and opposability of Agent’s security
interest in or Lien on any Collateral located in Canada or owned by a Canadian
Loan Party are governed by the personal property security laws of any
jurisdiction other than Ontario, PPSA shall mean those personal property
security laws (including the Civil Code) in such other jurisdiction for the
purposes of the provisions hereof relating to such validity, perfection, and
effect of perfection and non-perfection and for the definitions related to such
provisions, as from time to time in effect.

 

“Preferred Stock”: any Equity Interest with preferential rights of payment of
Dividends or upon liquidation, dissolution, or winding up.

 

“Principal Jurisdiction”: Canada, the UK, the US (including the District of
Columbia) and each state, province, territory or other political subdivision of
any of the foregoing.

 

“Priority Payables Reserves”: on any date of determination, (i) solely with
respect to Collateral owned by a Canadian Loan Party, a reserve in such amount
as Agent may determine in its Permitted Discretion which reflects amounts
secured by any Liens, choate or inchoate, or any rights, whether imposed by
Applicable Law in Canada or any province or territory thereof or elsewhere
(including rights to the payment or reimbursement of any costs, charges or other
amounts in connection with any Insolvency Proceeding), which rank or are capable
of ranking in priority to Agent’s and/or the Secured Parties’ Liens or claims
and/or for amounts which may represent costs relating to the enforcement of
Agent’s and/or Secured Parties’ Liens or claims including, without limitation,
any such amounts due and not paid for wages or vacation pay (including amounts
protected by the Wage Earner Protection Program Act (Canada)), amounts due and
not paid under any legislation relating to workers’ compensation or to
employment insurance, all amounts deducted or withheld and not paid and remitted
when due under the Income Tax Act (Canada), amounts currently or past due and
not paid or remitted for sales tax, goods and services tax, harmonized sales
tax, excise tax, realty tax, municipal tax or similar taxes (to the extent
impacting any Collateral owned by a Canadian Loan Party), all amounts currently
or past due and not contributed, remitted or paid to any Canadian Pension Plan
or under the Canada Pension Plan, the Quebec Pension Plan or the PBA, and any
amounts representing any unfunded liability, solvency deficiency or wind up
deficiency with respect to any Canadian Pension Plan which provides benefits on
a defined benefit basis and (ii) solely with respect to Collateral owned by a UK
Loan Party, a reserve in such amount as Agent may determine in its Permitted
Discretion (but not exceeding any statutory limit on any such amounts) which
reflects the full amount of any liabilities or amounts which by virtue of any
Liens, choate or inchoate, or any rights, whether imposed by any Applicable Law
in the UK or elsewhere (and including rights to the payment or reimbursement of
any costs, charges or other amounts required to be paid in connection with any
Insolvency Proceeding), which rank or are capable of ranking in priority to (or
otherwise dilute or reduce the recoveries in respect of) Agent’s and/or the
Secured Parties’ Liens or claims and/or for amounts which may represent costs
relating to the enforcement of Agent’s and or the Secured Parties’ Liens or
claims including, without limitation, but only to the extent prescribed pursuant
to English law and statute then in force, (a) amounts due to employees in
respect of unpaid wages and holiday pay, together with any other preferential
debts (as described in Section 386 of the UK Insolvency Act), (b) the
“prescribed part” of floating charge realizations held for unsecured creditors,
(c) the expenses and liabilities incurred by any liquidator, administrator,
monitor or other insolvency officer and any remuneration of such administrator,
monitor or other insolvency officer, and (d) the amount of any unpaid
contributions to occupational pension schemes and state scheme premiums,
including in respect of contracted-out rights.

 



67

 

 

“pro forma”: pro forma determinations made in accordance with Section 1.7.

 

“Pro Forma Financial Statements”: pro forma consolidated balance sheet and
related pro forma consolidated statement of operations of Parent as of, and for
the twelve month period ending on, the last day of the most recently completed
four fiscal quarter period ended at least 45 days prior to the Closing Date (or
90 days prior to the Closing Date in case such four fiscal quarter period is the
end of Parent’s fiscal year), prepared after giving effect to the Transactions
as if the Transactions had occurred as of such date (in the case of such balance
sheet) or at the beginning of such period (in the case of such statement of
income).

 

“Pro Rata”: (a) when used with reference to a Multicurrency Facility Lender’s
(i) share on any date of the Multicurrency Facility Commitments,
(ii) participating interest in Multicurrency LC Obligations (if applicable),
(iii) share of payments made by the Borrowers with respect to Multicurrency
Facility Obligations, (iv) reductions to the Multicurrency Facility Commitments
pursuant to Section 2.1.3, and (v) obligation to pay or reimburse Agent for
Extraordinary Expenses owed by the Borrowers in respect of the Multicurrency
Facility or to indemnify any Indemnitees for Claims relating to the
Multicurrency Facility, a percentage (expressed as a decimal, rounded to the
ninth decimal place) derived by dividing the amount of the Multicurrency
Facility Commitment of such Multicurrency Facility Lender on such date by the
aggregate amount of the Multicurrency Facility Commitments of all Multicurrency
Facility Lenders on such date (or if the Multicurrency Facility Commitments have
been terminated, by reference to the Multicurrency Facility Commitments as in
effect immediately prior to the termination thereof), (b) when used with
reference to a US Facility Lender’s (i) share on any date of the US Facility
Commitments, (ii) participating interest in US LC Obligations (if applicable),
(iii) share of payments made by the US Borrowers with respect to US Facility
Obligations, (iv) reductions to the US Facility Commitments pursuant to
Section 2.1.3, and (v) obligation to pay or reimburse Agent for Extraordinary
Expenses owed by the US Borrowers in respect of the US Facility or to indemnify
any Indemnitees for Claims relating to the US Facility, a percentage (expressed
as a decimal, rounded to the ninth decimal place) derived by dividing the amount
of the US Facility Commitment of such US Facility Lender on such date by the
aggregate amount of the US Facility Commitments of all US Facility Lenders on
such date (or if the US Facility Commitments have been terminated, by reference
to the US Facility Commitments as in effect immediately prior to the termination
thereof) or (c) when used for any other reason, a percentage (expressed as a
decimal, rounded to the ninth decimal place) derived by dividing the aggregate
amount of the Lender’s Revolver Commitments on such date by the aggregate amount
of the Revolver Commitments of all Lenders on such date (or if any such Revolver
Commitments have been terminated, such Revolver Commitments as in effect
immediately prior to the termination thereof).

 



68

 

 

“Property”: any interest in any kind of property or asset, whether real
(immovable), personal (movable) or mixed, or tangible (corporeal) or intangible
(incorporeal).

 

“Protective Advances”: Multicurrency Protective Advances and/or US Protective
Advances, as the context requires.

 

“PTE”: a prohibited transaction class exemption issued by the US Department of
Labor, as any such exemption may be amended from time to time.

 

“Public Company Costs”: costs associated with, or in anticipation of, or
prepayment for, compliance with the provisions of the Securities Act of 1933 and
the Securities Exchange Act of 1934, as applicable to companies with equity or
debt securities held by the public, the rules of national securities exchange
companies with listed equity or debt securities, directors’ or managers’
compensation, fees and expense reimbursement, costs relating to investor
relations, shareholder meetings and reports to shareholders or debtholders,
directors’ and officers’ insurance and other executive costs, legal and other
professional fees, and listing fees.

 

“Purchase Money Indebtedness”: with respect to any Person, any Indebtedness of
such Person to any seller or other Person incurred solely to finance the
acquisition, construction, installation or improvement of any real or tangible
personal property which is incurred substantially concurrently with such
acquisition, construction, installation or improvement and is secured only by
the assets so financed and, to the extent permitted hereunder, any related
assets. “Qualified ECP Guarantor”: in respect of any Swap Obligations, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 



69

 

 



“Qualified Receivables Transaction”: any transaction or series of transactions
that may be entered into by a Restricted Subsidiary that is not a Loan Party
pursuant to which such Subsidiary may sell, assign, convey, participate,
contribute to capital or otherwise transfer to (a) a Receivables Entity (in the
case of a transfer by such Subsidiary) or (b) any other Person (in the case of a
transfer by a Receivables Entity), or may grant a security interest in or
pledge, any Accounts or interests therein (whether now existing or arising in
the future) of such Subsidiary, and any assets related thereto (other than any
Inventory, Rental Equipment or Equipment) including, without limitation, all
collateral securing such Accounts, all contracts and contract rights, purchase
orders, security interests, financing statements or other documentation in
respect of such Accounts and all guarantees, indemnities, warranties or other
documentation or other obligations in respect of such Accounts, any other assets
which are customarily transferred, or in respect of which security interests are
customarily granted, in connection with asset securitization transactions
involving receivables similar to such Accounts and any collections or proceeds
of any of the foregoing (the “Related Assets”); provided, that such Qualified
Receivables Transaction is permitted under the 2023 Senior Secured Notes
Indenture and the 2025 Senior Secured Notes Indenture.

 

“Qualified Secured Bank Product Obligations”: Bank Product Debt with respect to
Hedge Agreements owing by a Loan Party or a Restricted Subsidiary to a Secured
Bank Product Provider and evidenced by one or more Bank Product Documents that
the Administrative Borrower, in a written notice to Agent, has expressly
requested be treated as Qualified Secured Bank Product Obligations for purposes
hereof, up to the maximum amount (in the case of any Secured Bank Product
Provider other than Bank of America and its Affiliates or branches) specified by
such provider in writing to Agent, which amount may be established and increased
or decreased by further written notice to Agent from time to time. All Bank
Product Debt with respect to Hedge Agreements owed to Bank of America and its
Affiliates or branches shall constitute Qualified Secured Bank Product
Obligations unless otherwise agreed by Bank of America or such Affiliate or
branch.

 

“Real Estate”: all right, title and interest of any Loan Party (whether as
owner, lessor or lessee) in any real Property, or any land, buildings,
structures, parking areas or other and improvements thereon, but excluding all
operating fixtures and equipment, whether or not incorporated into improvements.

 

“Reallocation”: as defined in Section 2.1.6(a).

 

“Reallocation Consent”: as defined in Section 2.1.6(b).

 

“Reallocation Date”: as defined in Section 2.1.6(a).

 

“Receivables Entity”: any Wholly-Owned Subsidiary (or another Person in which
such Subsidiary makes an Investment and to which such Subsidiary transfers
Accounts and Related Assets) formed after the Closing Date, in each such case,
(i) which is not a Loan Party, (ii) which engages in no activities other than in
connection with the financing of Accounts or interests therein and Related
Assets and any business or activities incidental or related to such business,
(iii) which is designated by the Administrative Borrower as a Receivables
Entity, (iv) no portion of the Indebtedness or any other obligations (contingent
or otherwise) of which (A) is guaranteed by any Loan Party; (B) is recourse to
or obligates any Loan Party in any way; or (C) subjects any property or asset of
any Loan Party, directly or indirectly, contingently or otherwise, to the
satisfaction thereof; (v) with which no Loan Party has any material contract,
agreement, arrangement or understanding other than in connection with a
Qualified Receivables Transaction; and (vi) to which neither any Loan Party nor
any of its Subsidiaries has any obligation to maintain or preserve such entity’s
financial condition or cause such entity to achieve certain levels of operating
results.

 



70

 

 

“Records”: as defined in the UCC, and in any event means information that is
inscribed on a tangible medium or which is stored in an electronic or other
medium and is retrievable in perceivable form, including all books and records,
customer lists, files, correspondence, tapes, computer programs, print outs and
computer records.

 

“Refinancing Costs”: as defined in “Refinancing Indebtedness”.

 

“Refinancing Indebtedness”: the incurrence of Indebtedness which serves to
refund, refinance, replace, renew, extend or defease any Indebtedness or any
Indebtedness issued to so refund, refinance, replace, renew, extend or defease
such Indebtedness, in an amount not to exceed the principal amount (or accreted
value, if applicable) of such Indebtedness (including any unused commitments
thereunder) plus additional Indebtedness incurred to pay all unpaid accrued
interest and premiums thereon plus underwriting discounts, other arranger fees,
commissions and expenses (including upfront fees, original issues discount or
similar payments incurred in connection therewith) (collectively, “Refinancing
Costs”); provided, however, that such Refinancing Indebtedness (a) (i) has a
weighted average life to maturity at the time such Refinancing Indebtedness is
incurred which is not less than the remaining weighted average life to maturity
of the Indebtedness being refunded, refinanced, replaced, renewed, extended or
defeased and (ii) has a maturity date which is not earlier than the maturity
date of the Indebtedness being refunded, refinanced, replaced, renewed, extended
or defeased; (b) to the extent such Refinancing Indebtedness refunds,
refinances, replaces, renews, extends or defeases Indebtedness subordinated or
pari passu (without giving effect to security interests) to the Obligations or
any guarantee thereof, such Refinancing Indebtedness is subordinated or pari
passu (without giving effect to security interests) to the same extent as the
Indebtedness being refunded, refinanced, replaced, renewed, extended or
defeased; (c) no direct and contingent obligor with respect to such Refinancing
Indebtedness shall be a Person that was not a direct or contingent obligor with
respect to the Indebtedness being refinanced; (d) to the extent such Refinancing
Indebtedness refunds, refinances, replaces, renews, extends or defeases
unsecured Indebtedness (including Refinancing Costs related to such
Indebtedness), such Refinancing Indebtedness is unsecured, (e) to the extent
such Refinancing Indebtedness refunds, refinances, replaces, renews, extends or
defeases secured Indebtedness (including Refinancing Costs related to such
Indebtedness), such Refinancing Indebtedness shall not expand the scope of the
collateral securing such Indebtedness (including Refinancing Costs related to
such Indebtedness) being refunded, refinanced, replaced, renewed, extended or
defeased, and (f) to the extent such Refinancing Indebtedness refunds,
refinances, renews, extends or defeases either of (i) the 2023 Senior Secured
Notes or (ii) the 2025 Senior Secured Notes, the terms of such Refinancing
Indebtedness (other than pricing) are either (x) no less favorable in any
material respect, when taken as a whole, to the Loan Parties or the Lenders than
the debt being refinanced or (y) consistent with then-prevailing market terms,
in each case as determined by the Administrative Borrower.

 



71

 

 

“Register”: as defined in Section 12.1.

 

“Regulation”: as defined in Section 9.1.16.

 

“Related Asset”: as defined in “Qualified Receivables Transaction”.

 

“Related Real Estate Documents”: with respect to any Material Real Estate
subject to a Mortgage, the following, in form and substance reasonably
satisfactory to Agent and received by Agent for review at least forty-five (45)
days prior to the effective date of the Mortgage (or such lesser time period as
Agent may agree): (a) a mortgagee title policy (or binding pro forma therefor)
covering Agent’s interest under the Mortgage, in a form and amount and by a
title insurer reasonably acceptable to Agent, to include endorsements as
reasonably requested by Agent and to be fully paid and subject to no other
conditions on such effective date; (b) such assignments of leases, estoppel
letters, attornment agreements, consents, waivers and releases as Agent may
reasonably require with respect to other Persons having an interest in the
Material Real Estate; (c) unless Agent otherwise agrees, either (i) a current,
as-built survey of the Material Real Estate, meeting the 2011 minimum standard
detail requirements for ALTA/ACSM land title surveys, including, but not limited
to, (w) a metes-and-bounds property description, (x) a flood plain
certification, (y) certification by a licensed surveyor reasonably acceptable to
Agent and (z) any other optional table A items as reasonably requested by Agent
or (ii) existing surveys with respect to a particular piece of Material Real
Estate that are in the possession of any Loan Party accompanied by a no-change
survey affidavit, or similar document, in form and substance sufficient for a
title insurer to issue any applicable survey related endorsement coverage as
reasonably requested by Agent; and (d) flood zone determinations and, if the
Material Real Estate is within a special flood hazard area, an acknowledged
borrower notice, and flood insurance in compliance (including as to amount) with
all applicable Flood Insurance Laws and in an amount, with endorsements and by
an insurer acceptable to Agent. Notwithstanding anything contained in this
Agreement to the contrary, no Mortgage shall be executed and delivered with
respect to any Real Estate unless and until each Applicable Lender has received
(at least forty-five (45) days in advance of any such execution, or such shorter
period to which such Lender shall agree) a life of loan flood zone
determination, the other documents described in the preceding clause (d), and
such other documents as it may reasonably request to complete its flood
insurance due diligence and has confirmed to Agent that flood insurance due
diligence and flood insurance compliance has been completed to its satisfaction.

 

“Release”: disposing, discharging, injecting, spilling, pumping, leaking,
leaching, dumping, emitting, escaping, emptying, pouring, seeping, or migrating
into or through the environment, including into or upon any land, water or air.

 

“Relevant Governmental Body”: means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

 

“Rent Reserves”: on any date of determination, the sum of (a) all past due rent
and other past due charges owing by any Loan Party to any landlord or other
Person who possesses any Collateral or has the right to assert a Lien on such
Collateral (other than any Loan Party or any Restricted Subsidiary); plus (b) a
reserve in an amount not to exceed rent and other charges that Agent determines,
in its Permitted Discretion (but in any event, not more than three months’
rent), would reasonably be expected to be payable to any such Person for the
time period used to determine and realize the Net Orderly Liquidation Value of
Collateral being held by such Person, in each case, as adjusted from time to
time by Agent in its Permitted Discretion; provided, that no Rent Reserve shall
be established with respect to any location (i) leased by a Loan Party as of the
Closing Date, prior to the date that is 120 days after the Closing Date,
(ii) that becomes leased by a Loan Party after the Closing Date in connection
with a Permitted Acquisition or similar Investment, prior to the date that is
120 days after the date on which such Permitted Acquisition or similar
Investment is consummated, or (iii) where the lessor has delivered to Agent a
Collateral Access Agreement. Notwithstanding anything herein to the contrary, if
Agent would be entitled to establish a Rent Reserve but for the operation of
clause (i) of the proviso in the preceding sentence, the amount of such Rent
Reserve may be established by Agent on the 120th day after the Closing Date and
the amount of such Rent Reserve shall be the amount that could have been
established at the Closing Date but for the operation of clause (i).

 



72

 

 

“Rental Equipment”: all rental fleet equipment and containers (including,
without limitation, value added products) including (i) new and used
manufactured or remanufactured over-the-road tractor trailers and trailers
intended for use as storage facilities, (ii) timber accommodation units,
(iii) new and used manufactured or remanufactured portable and ISO containers
and portable mobile offices, and (iv) any other rental storage fleet inventory
or rental mobile office inventory that, in each case, are held for lease, or
provided under a contract for services (including, without limitation,
build-own-operate services), by a Person.

 

“Report”: as defined in Section 11.2.3.

 

“Reportable Event”: the occurrence of any of the events set forth in
Section 4043(c) of ERISA and regulations thereunder with respect to a US
Employee Plan (other than an event for which the 30-day notice period is
waived).

 

“Required Facility Lenders”: Required Multicurrency Facility Lenders and/or
Required US Facility Lenders, as the context requires.

 

“Required Lenders”: at any date of determination thereof, Lenders having
Revolver Commitments representing more than 50% of the aggregate Revolver
Commitments at such time; provided, however, that for so long as any Lender
shall be a Defaulting Lender, the term “Required Lenders” shall mean Lenders
(excluding Defaulting Lenders) having Revolver Commitments representing more
than 50% of the aggregate Revolver Commitments (excluding the Revolver
Commitments of each Defaulting Lender) at such time; provided, further, that if
the Revolver Commitments have been terminated, the term “Required Lenders” shall
be calculated based on the Dollar Equivalent thereof using (a) in lieu of such
Lender’s terminated Revolver Commitment, the outstanding principal amount of the
Revolver Loans by such Lender to, and (if applicable) participation interests in
LC Obligations owing by, all Borrowers and (b) in lieu of the aggregate Revolver
Commitments to all Borrowers, the aggregate outstanding Revolver Loans to, and
(if applicable) LC Obligations owing by, all Borrowers.

 

“Required Multicurrency Facility Lenders”: at any date of determination thereof,
Multicurrency Facility Lenders having Multicurrency Facility Commitments
representing more than 50% of the aggregate Multicurrency Facility Commitments
at such time; provided, however, that if and for so long as any such
Multicurrency Facility Lender shall be a Defaulting Lender, the term “Required
Multicurrency Facility Lenders” shall mean Multicurrency Facility Lenders
(excluding Defaulting Lenders) having Multicurrency Facility Commitments
representing more than 50% of the aggregate Multicurrency Facility Commitments
at such time (excluding the Multicurrency Facility Commitments of each
Defaulting Lender) at such time; provided, further, however, that if all of the
Multicurrency Facility Commitments have been terminated, the term “Required
Multicurrency Facility Lenders” shall mean Multicurrency Facility Lenders
holding Multicurrency Facility Loans to, and (if applicable) participating
interest in Canadian LC Obligations and/or UK LC Obligations owing by, the
Borrowers representing more than 50% of the aggregate outstanding principal
amount of Multicurrency Facility Loans and (if applicable) Canadian LC
Obligations and/or UK LC Obligations.

 



73

 

 

“Required US Facility Lenders”: at any date of determination thereof, US
Facility Lenders having US Facility Commitments representing more than 50% of
the aggregate US Facility Commitments at such time; provided, however, that if
and for so long as any such US Facility Lender shall be a Defaulting Lender, the
term “Required US Facility Lenders” shall mean US Facility Lenders (excluding
Defaulting Lenders) having US Facility Commitments representing more than 50% of
the aggregate US Facility Commitments at such time (excluding the US Facility
Commitments of each Defaulting Lender) at such time; provided, further, however,
that if all of the US Facility Commitments have been terminated, the term
“Required US Facility Lenders” shall mean US Facility Lenders holding US
Facility Loans to, and (if applicable) participating interest in US LC
Obligations owing by, the US Borrowers representing more than 50% of the
aggregate outstanding principal amount of US Facility Loans and US LC
Obligations.

 

“Reserve Percentage”: the reserve percentage (expressed as a decimal, rounded up
to the nearest 1/8th of 1%) applicable to member banks under regulations issued
by the Board of Governors for determining the maximum reserve requirement for
eurocurrency liabilities.

 

“Reserves”: on any date of determination, the sum (without duplication) of
(a) Bank Product Reserves; (b) Priority Payables Reserves; (c) Rent Reserves;
(d) obligations of any Loan Party under contracts and purchase orders relating
to the purchase or other acquisition of Rental Equipment, Inventory or Equipment
which are, or could reasonably be expected to be, subject to retention of title,
repossession or similar claims by contract or law; (e) the aggregate amount of
liabilities secured by Liens upon Collateral owned by any Loan Party that are
senior to or pari passu with Agent’s Liens (but imposition of any such reserve
shall not waive an Event of Default arising therefrom); (f) LCT Dividend
Reserves; (g) the Maturity Reserve and (h) such additional reserves in such
amounts and with respect to such matters as Agent may establish in its Permitted
Discretion.

 

“Resolution Authority”: means an EEA Resolution Authority or, with respect to
any UK Financial Institution, a UK Resolution Authority.

 

“Restricted Non-US Subsidiary”: a Non-US Subsidiary that is a Restricted
Subsidiary.

 

“Restricted Party”: any Person that is: (i) listed on, or owned 50 percent or
more by a Person listed on, any Sanctions List; (ii) located in, organized,
incorporated or established under the laws of, or domiciled in a Sanctioned
Country; or (iii) otherwise a target of Sanctions (“target of Sanctions”
signifies a Person with whom a person subject to the jurisdiction of a Sanctions
Authority would be prohibited or restricted by law from engaging in trade,
business, or other activities).

 



74

 

 

“Restricted Subsidiary”: any Subsidiary of Holdings or a Loan Party, as the
context requires, other than an Unrestricted Subsidiary.

 

“Revolver Commitment Increase”: as defined in Section 2.1.9(b).

 

“Revolver Commitments”: Multicurrency Facility Commitments and/or US Facility
Commitments, as the context requires.

 

“Revolver Facility Termination Date”: July 1, 2025.

 

“Revolver Lenders”: each Lender that has a Revolver Commitment (including each
Additional Revolver Lender) and each other Lender that acquires an interest in
any Revolver Loans and/or LC Obligations pursuant to an Assignment and
Acceptance.

 

“Revolver Loan”: a loan made pursuant to Section 2.1.1, and any Overadvance
Loan, Swingline Loan or Protective Advance.

 

“Revolver Notes”: Multicurrency Facility Notes and US Facility Notes.

 

“S&P”: Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw-Hill
Companies, Inc., and its successors.

 

“Sale Leaseback”: any transaction or series of related transactions pursuant to
which any Loan Party or any of the Restricted Subsidiaries (a) sells, transfers
or otherwise disposes of any property, real or personal, whether now owned or
hereafter acquired, and (b) as part of such transaction, thereafter rents or
leases such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold, transferred or
disposed.

 

“Sanctioned Country”: any country or territory that is the target of
comprehensive, country-wide or territory-wide Sanctions (being, at the time of
this Agreement, the Crimea region of Ukraine, Cuba, Iran, North Korea and
Syria).

 

“Sanctions”: any applicable financial or economic sanction administered or
enforced by a Sanctions Authority.

 

“Sanctions Authority”: (a) the US Government; (b) the Government of Canada;
(c) the United Kingdom; (d) the United Nations; (e) the European Union; or
(f) the respective governmental institutions and agencies of any of the
foregoing, including without limitation, OFAC, the United States Department of
State, the United States Department of Commerce, and HMT.

 

“Sanctions List”: the List of Specially Designated Nationals and Blocked Persons
and the Sectoral Sanctions Identifications lists administered by OFAC, the
Consolidated List of Financial Sanctions Targets administered by HMT, or the
Government of Canada or any similar list or public designation of Sanctions
issued or maintained or made public by any other Sanctions Authority, each as
amended, supplemented, or substituted from time to time.

 



75

 

 

“Scheduled Unavailability Date”: has the meaning specified in Section 3.6(b).

 

“SEC”: the Securities and Exchange Commission or any successor thereto and, as
the context may require, any analogous Governmental Authority in any other
relevant jurisdiction of Holdings or any Subsidiary.

 

“Secured Bank Product Obligations”: Bank Product Debt owing by a Loan Party or a
Restricted Subsidiary to a Secured Bank Product Provider and evidenced by one or
more Bank Product Documents that the Administrative Borrower on behalf of any
Loan Party or Restricted Subsidiary, in a written notice to Agent, has expressly
requested be treated as Secured Bank Product Obligations and/or a Qualified
Secured Bank Product Obligation for purposes hereof, up to the maximum amount
(in the case of any Secured Bank Product Provider other than Bank of America and
its Affiliates or branches) specified by such provider and the Administrative
Borrower in writing to Agent, which amount may be established and increased or
decreased by further written notice from such provider and the Administrative
Borrower to Agent from time to time.

 

“Secured Bank Product Provider”: (a) Bank of America or any of its Affiliates or
branches; and (b) any other Lender or Affiliate or branch of a Lender that is
providing a Bank Product or any other Person providing a Bank Product that was a
Lender or Affiliate or branch of Lender at the time of entering into a Bank
Product Document with respect to the Bank Product Debt designated as a Secured
Bank Product Obligation pursuant to the definition thereof; provided, that such
provider and the Administrative Borrower shall have delivered or shall deliver a
written notice to Agent, in form and substance reasonably satisfactory to Agent,
by the later of the Closing Date or 10 Business Days (or such later time as
Agent and the Administrative Borrower may agree in their reasonable discretion)
following the later of the creation of the Bank Product or such Secured Bank
Product Provider (or its Affiliate or branch) becoming a Lender hereunder,
(i) describing the Bank Product and setting forth the maximum amount of the
related Secured Bank Product Obligations (and, if all or any portion of such
Secured Bank Product Obligations are to constitute Qualified Secured Bank
Product Obligations, the maximum amount of such Qualified Secured Bank Product
Obligations) that are to be secured by the Collateral and the methodology to be
used in calculating such amount(s) and (ii) if such provider is not a Lender,
agreeing to be bound by Section 11.13.

 

“Secured Obligations”: Obligations and Secured Bank Product Obligations,
including in each case those under all Credit Documents, but not including any
Excluded Swap Obligations.

 

“Secured Parties”: Multicurrency Secured Parties, US Secured Parties and Secured
Bank Product Providers.

 

“Securities Account Control Agreement”: the securities account control
agreements, in form and substance reasonably satisfactory to Agent and the
Administrative Borrower, executed by Agent, the applicable Loan Parties and the
applicable financial institution maintaining a Securities Account for such Loan
Parties, in favor of Agent.

 

“Securities Accounts”: all present and future “securities accounts” (as defined
in Article 8 of the UCC, or in the PPSA, as applicable), including all monies,
“uncertificated securities,” “security entitlements” and other “financial
assets” (as defined in Article 8 of the UCC or in the PPSA, as applicable),
contained therein.

 



76

 

 

“Security Documents”: this Agreement, the Guarantees, the Canadian Security
Agreements, the UK Security Agreements, the US Security Agreement, the Custodian
Agreement, the Deposit Account Control Agreements, the Securities Account
Control Agreements, the Intellectual Property Security Agreements, the Mortgages
and all other documents, instruments and agreements now or hereafter securing
(or given with the intent to secure) any Secured Obligations or which reaffirm,
acknowledge, amend or restate any of the foregoing.

 

“Senior Officer”: the Chief Executive Officer, the President, any Vice
President, the Chief Financial Officer, the Principal Accounting Officer, the
Treasurer, the Director of Treasury, Controller, Secretary, Director, Manager or
other “Authorized Officer” (or similar term), or any other senior officer of a
Person designated as such in writing to Agent by such Person.

 

“Series of Cash Neutral Transactions”: any series of Investments solely among
Loan Parties and Restricted Subsidiaries; provided, that (i) the amount of cash
transferred by a Loan Party (such Loan Party, an “Initiating Company”) to a
Restricted Subsidiary in such Series of Cash Neutral Transactions is not greater
than the amount of cash received by such Initiating Company or another Loan
Party in such Series of Cash Neutral Transactions less reasonable transaction
expenses and taxes (which cash must be received by such Initiating Company or
another Loan Party within three Business Days of the initiation of such
Series of Cash Neutral Transactions), (ii) any Collateral (including cash of any
Loan Party involved in such Series of Cash Neutral Transactions) shall be
subject to a perfected security interest of Agent, and the validly, perfection
and priority of such security interest shall not be impaired by or in connection
with such Series of Cash Neutral Transactions, (iii) no Restricted Subsidiary
that is not a Loan Party may retain any cash after giving effect to such
Series of Cash Neutral Transactions, and (iv) five (5) Business Days prior to
giving effect to such Series of Cash Neutral Transactions (or such shorter
period as Agent may agree), Agent shall have received a reasonably detailed
description of such Series of Cash Neutral Transactions and drafts of the
documentation relating thereto as Agent may reasonably request.

 

“Settlement Report”: a report delivered by Agent to the Revolver Lenders
summarizing the Revolver Loans and, if applicable, participations in LC
Obligations of the applicable Borrowers under a Facility outstanding as of a
given settlement date, allocated to such Applicable Lenders on a Pro Rata basis
in accordance with their Revolver Commitments.

 

“Similar Business”: any business conducted or proposed to be conducted by
Holdings or any of its Subsidiaries on the Closing Date or any business that is
similar, complementary, reasonably related, incidental or ancillary thereto, or
is a reasonable extension, development or expansion thereof.

 

“SOFR”: with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

 

“SOFR-Based Rate”: means SOFR or Term SOFR.

 



77

 

 

“Solvent”: with respect to the Borrowers and their Subsidiaries, that, after
giving effect to the consummation of the Transactions, (i) the sum of the
liabilities (including contingent liabilities) of the Borrowers and their
Subsidiaries, on a consolidated basis, does not exceed the present fair saleable
value of the present assets of the Borrowers and their Subsidiaries, on a
consolidated basis, (ii) the fair value of the property of the Borrowers and
their Subsidiaries, on a consolidated basis, is greater than the total amount of
liabilities (including contingent liabilities) of the Borrowers and their
Subsidiaries, on a consolidated basis, (iii) the capital of the Borrowers and
their Subsidiaries, on a consolidated basis, is not unreasonably small in
relation to their business as contemplated on the date hereof and (iv) the
Borrowers and their Subsidiaries, on a consolidated basis, have not incurred and
do not intend to incur, or believe that they will incur, debts including current
obligations beyond their ability to pay such debts as they become due (whether
at maturity or otherwise).

 

“Specified Acquisition Agreement Representations”: representations made by, or
with respect to, MMI and its subsidiaries in the Acquisition Agreement as are
material to the interests of the Lenders, but only to the extent that Parent (or
its Affiliates) has the right (taking into account any applicable cure
provisions) to terminate its (or their) obligations under the Acquisition
Agreement as a result of a breach of such representations in the Acquisition
Agreement or to decline to consummate the Acquisition (in accordance with the
terms of the Acquisition Agreement).

 

“Specified Assets”: Equipment, Rental Equipment, Inventory, Real Estate, Chattel
Paper and Accounts, in each case, solely to the extent included in the Borrowing
Base.

 

“Specified Defaults”: any (i) Event of Default under Section 10.1.1 or 10.1.5,
(ii) any Event of Default arising from the failure of any Loan Party to deliver
a Borrowing Base Certificate required to be delivered hereunder or any material
inaccuracy contained in any Borrowing Base Certificate, (iii) any Event of
Default arising from the failure of any Loan Party to comply with its
obligations under this Agreement and the Security Agreements to make or direct
payments into Deposit Accounts over which Agent has a first priority perfected
Lien and dominion and control (or, in the case of a Deposit Account of a UK Loan
Party, a floating charge), or to maintain such Lien and dominion and control
(or, in the case of a Deposit Account of a UK Loan Party, a floating charge),
over Deposit Accounts (other than Excluded Deposit Accounts and Deposit Accounts
to the extent such Deposit Accounts are not yet required to be subject to a
Deposit Account Control Agreement pursuant to Section 7.3.2 or 9.1.12(c)(iii))
and (iv) any Event of Default arising from the failure of the Loan Parties to
comply with the covenant contained in Section 9.3 at any time that such covenant
is applicable pursuant to the terms hereof.

 

“Specified Equity Contribution”: any cash contribution to the common equity (or
otherwise in a form reasonably acceptable to Agent) of Holdings and/or any
purchase or investment in the common equity (or otherwise in a form reasonably
acceptable to Agent) of Holdings, in each case made pursuant to Section 10.2.

 

“Specified Excess Availability”: as of any date of determination, an amount
equal to the sum of (a) Excess Availability and (b) Specified Suppressed
Availability.

 

“Specified Holders”: Sponsor, Parent or any of their respective Affiliates.

 



78

 

 

“Specified Representations”: the representations and warranties contained in
Section 8.1.1(a), Section 8.1.2, Section 8.1.3(c) and (d), Section 8.1.5,
Section 8.1.7, the second sentence of Section 8.1.15, Section 8.1.16,
Section 8.1.18 and Section 8.1.19.

 

“Specified Suppressed Availability”: as of any date of determination, the lesser
of (a) the amount by which the aggregate Borrowing Base exceeds the aggregate
Revolver Commitments and (b) an amount equal to 5% of the aggregate Revolver
Commitments.

 

“Specified Transaction”: any Permitted Acquisition, any Investment under
Section 9.2.5(g) or (k), any Dividend under Section 9.2.6 or any prepayment,
repurchase, redemption or defeasance of Indebtedness under Section 9.2.7, or any
other action or matter, in each case which is being made in reliance on
compliance with the Payment Condition.

 

“Sponsor”: TDR Capital LLP, a limited liability partnership established under
the laws of England and Wales, having its registered office at 20 Bentinck,
London W1U 2EU and being registered with Companies House under number OC302604.

 

“Sponsor Affiliates”: (a) the TDR Investor and any other fund (including,
without limitation, any unit trust, investment trust, limited partnership or
general partnership) which is advised by, or the assets of which are managed
(whether solely or jointly with others) from time to time by, the Sponsor or the
TDR Investor (or a group controlled by and whose members include the Sponsor
and/or the TDR Investor or their Affiliates (other than Holdings or any of its
Subsidiaries or any portfolio company of the Sponsor or the TDR Investor)); and
(b) any other fund (including, without limitation, any unit trust, investment
trust, limited partnership or general partnership) of which the Sponsor or the
TDR Investor (or a group controlled by and whose members include the Sponsor
and/or the TDR Investor or their Affiliates (other than Holdings or any of its
Subsidiaries or any portfolio company of the Sponsor or the TDR Investor)) or
the TDR Investor’s general partner, trustee or nominee, is a general partner,
manager, adviser, trustee or nominee (but, for the avoidance of doubt, excluding
any of Holdings or any of its Subsidiaries or any portfolio company of the
Sponsor or the TDR Investor).

 

“Stand-Alone Customer Capital Leases”: as defined in the definition of Permitted
Stand-Alone Capital Lease Transactions.

 

“Stock”: shares of capital stock or shares in the capital, as the case may be
(whether denominated as common stock or preferred stock or ordinary shares or
preferred shares, as the case may be), beneficial, partnership or membership
interests, participations or other equivalents (regardless of how designated) of
or in a corporation, partnership, limited liability company or equivalent
entity, whether voting or non-voting.

 

“Subordinated Indebtedness”: Indebtedness of any Loan Party that is expressly
subordinate and junior in right of payment to the Obligations of such Loan Party
under this Agreement and is on subordination terms no less favorable to the
Lenders than as is customary for senior subordinated notes issued in a public or
Rule 144A high yield debt offering, it being understood that delivery to Agent
at least five Business Days prior to the incurrence of such Indebtedness of a
certificate of a Senior Officer of a Borrower (together with a reasonably
detailed description of the subordination terms and conditions of such
Indebtedness or drafts of the documentation relating thereto) certifying that
such Borrower has determined in good faith that such subordination terms and
conditions satisfy the foregoing requirements shall be conclusive evidence that
such terms and conditions satisfy such requirement.

 



79

 

 

“Subsidiary”: means, with respect to any Person:

 

(a)            any corporation, association or other business entity (other than
a partnership, joint venture, limited liability company or similar entity) of
which more than 50% of the total voting power of shares of Stock entitled to
vote in the election of directors, managers or trustees thereof is at the time
of determination owned or controlled, directly or indirectly, by such Person or
one or more of the other Subsidiaries of that Person or a combination thereof,
and

 

(b)            any partnership, joint venture, limited liability company or
similar entity of which:

 

(x)           more than 50% of the capital accounts, distribution rights, total
equity and voting interests or general or limited partnership interests, as
applicable, are owned or controlled, directly or indirectly, by such Person or
one or more of the other Subsidiaries of that Person or a combination thereof
whether in the form of membership, general, special or limited partnership or
otherwise, and

 

(y)           such Person or any Restricted Subsidiary of such Person is a
controlling general partner or otherwise controls such entity.

 

Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of Holdings, WS International or of a Loan Party, as the
context requires.

 

“Super-Majority Facility Lenders”: Super-Majority Multicurrency Facility Lenders
and/or Super-Majority US Facility Lenders, as the context requires.

 

“Super-Majority Lenders”: at any date of determination thereof, Revolver Lenders
having Revolver Commitments representing more than 66-2/3% of the aggregate
Revolver Commitments at such time; provided, however, that for so long as any
Revolver Lender shall be a Defaulting Lender, the term “Super-Majority Lenders”
shall mean Revolver Lenders (excluding Defaulting Lenders) having Revolver
Commitments representing more than 66 2/3% of the aggregate Revolver Commitments
(excluding the Revolver Commitments of each Defaulting Lender) at such time;
provided, further, that if the Revolver Commitments have been terminated, the
term “Super-Majority Lenders” shall be calculated based on the Dollar Equivalent
thereof using (a) in lieu of such Revolver Lender’s terminated Revolver
Commitment, the outstanding principal amount of the Revolver Loans by such
Revolver Lender to, and (if applicable) participation interests in LC
Obligations owing by, all Borrowers and (b) in lieu of the aggregate Revolver
Commitments to all Borrowers, the aggregate outstanding Revolver Loans to, and
(if applicable) LC Obligations owing by, all Borrowers.

 

“Super-Majority Multicurrency Facility Lenders”: at any date of determination
thereof, Multicurrency Facility Lenders having Multicurrency Facility
Commitments representing more than 66-2/3% of the aggregate Multicurrency
Facility Commitments at such time; provided, however, that for so long as any
Multicurrency Facility Lender shall be a Defaulting Lender, the term
“Super-Majority Multicurrency Facility Lenders” shall mean Multicurrency
Facility Lenders (excluding Defaulting Lenders) having Multicurrency Facility
Commitments representing more than 66 2/3% of the aggregate Multicurrency
Facility Commitments (excluding the Multicurrency Facility Commitments of each
Defaulting Lender) at such time; provided, further, that if the Multicurrency
Facility Commitments have been terminated, the term “Super-Majority
Multicurrency Facility Lenders” shall be calculated based on the Dollar
Equivalent thereof using (a) in lieu of such Multicurrency Facility Lender’s
terminated Multicurrency Facility Commitment, the outstanding principal amount
of the Multicurrency Facility Loans by such Multicurrency Facility Lender to,
and (if applicable) participation interests in Multicurrency LC Obligations
owing by, all Borrowers and (b) in lieu of the aggregate Multicurrency Facility
Commitments to all Borrowers, the aggregate outstanding Multicurrency Facility
Loans to, and (if applicable) Multicurrency LC Obligations owing by, all
Borrowers.

 



80

 

 

“Super-Majority US Facility Lenders”: at any date of determination thereof, US
Facility Lenders having US Facility Commitments representing more than 66-2/3%
of the aggregate US Facility Commitments at such time; provided, however, that
for so long as any US Facility Lender shall be a Defaulting Lender, the term
“Super-Majority US Facility Lenders” shall mean US Facility Lenders (excluding
Defaulting Lenders) having US Facility Commitments representing more than 66
2/3% of the aggregate US Facility Commitments (excluding the US Facility
Commitments of each Defaulting Lender) at such time; provided, further, that if
the US Facility Commitments have been terminated, the term “Super-Majority US
Facility Lenders” shall be calculated based on the Dollar Equivalent thereof
using (a) in lieu of such US Facility Lender’s terminated US Facility
Commitment, the outstanding principal amount of the US Facility Loans by such US
Facility Lender to, and (if applicable) participation interests in US LC
Obligations owing by, all US Borrowers and (b) in lieu of the aggregate US
Facility Commitments to all US Borrowers, the aggregate outstanding US Facility
Loans to, and (if applicable) US LC Obligations owing by, all US Borrowers.

 

“Supporting Obligations”: as defined in the UCC, and in any event means a
Letter-of-Credit Right or secondary obligation that supports the payment or
performance of an Account, Chattel Paper, Document, General
Intangible, Instrument or Investment Property, including, but not limited to,
securities, Investment Property, bills, notes, lien notes, judgments, chattel
mortgages, mortgages, security interests, hypothecs, assignments, guarantees,
suretyships, accessories, bills of exchange, negotiable instruments, invoices
and all other rights, benefits and documents now or hereafter taken, vested in
or held by a Person in respect of or as security for the same and the full
benefit and advantage thereof, and all rights of action or claims which a Person
now has or may at any time hereafter have against any other Person in respect
thereof, including rights in its capacity as seller of any property or assets
returned, repossessed or recovered, under an installment or conditional sale or
otherwise.

 

“Surety Bond”: any bid, performance, payment, surety, indemnity, or other
similar bonds.

 

“Swap”: any agreement, contract, or transaction that constitutes a “swap” within
the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Obligation”: with respect to any Person, any obligation to pay or perform
under any Swap.

 



81

 

 

“Swingline Commitment”: the Canadian Swingline Commitment, the UK Swingline
Commitment and/or the US Swingline Commitment, as the context requires.

 

“Swingline Lender”: the Canadian Swingline Lender, the UK Swingline Lender
and/or the US Swingline Lender, as the context requires.

 

“Swingline Loan”: a loan made pursuant to Section 2.1.7.

 

“TARGET Day”: any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by Agent
to be a suitable replacement) is open for the settlement of payments in Euro.

 

“Tax Confirmation”: means a confirmation in writing by a Lender that the person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Loan Document is either:

 

(a)           a company resident in the United Kingdom for United Kingdom tax
purposes; or

 

(b)           a partnership each member of which is:

 

(i)             a company so resident in the United Kingdom; or

 

(ii)            a company not so resident in the United Kingdom which carries on
a trade in the United Kingdom through a permanent establishment and which brings
into account in computing its chargeable profits (within the meaning of section
19 of the CTA) the whole of any share of interest payable in respect of that
advance that falls to it by reason of Part 17 of the CTA; or

 

(c)           a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which brings
into account interest payable in respect of that advance in computing the
chargeable profits (within the meaning of section 19 of the CTA) of that
company.

 

“Tax Credit”: a credit against, relief or remission for, or refund or repayment
of, any Taxes.

 

“Tax Deduction”: a deduction or withholding for or on account of Taxes from a
payment under any Loan Document, other than a FATCA Deduction.

 

“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other similar charges imposed in the nature
of taxation by any Governmental Authority, including any interest, additions to
tax or penalties applicable thereto.

 

“TDR Investor”: TDR Capital II Holdings LP.

 

“Term SOFR”: means the forward-looking term rate for any period that is
approximately (as determined by Agent) as long as any of the Interest Period
options set forth in the definition of “Interest Period” and that is based on
SOFR and that has been selected or recommended by the Relevant Governmental
Body, in each case as published on an information service as selected by Agent
from time to time in its reasonable discretion.

 



82

 

 

“Termination Event”: (a) the voluntary full or partial wind-up of a Canadian
Pension Plan that is a registered pension plan by a Canadian Loan Party; (b) the
institution of proceedings by any Governmental Authority to terminate in whole
or in part or have a trustee appointed to administer such a plan; or (c) any
other event or condition which might constitute grounds for the termination of,
winding-up or partial termination or winding-up or the appointment of a trustee
to administer, any such plan.

 

“Test Period”: for (i) any determination under Section 9.3 of this Agreement,
the four consecutive fiscal quarters of WS International then last ended and
(ii) for all other purposes hereunder (including any provision of this Agreement
requiring pro forma compliance with the Interest Coverage Ratio, the
Consolidated Fixed Charge Coverage Ratio or Total Net Leverage Ratio), the four
consecutive fiscal quarters of WS International then last ended for which
financial statements have been delivered pursuant to clauses (a) or (b) of
Section 9.1.1.

 

“Titling State”: any state with a motor vehicle or other applicable statute that
requires certain mobile assets to be subject to a Certificate of Title.

 

“Total Multicurrency Facility Exposure”: as of any date of determination, the
Dollar Equivalent of an amount equal to the sum of (a) the Multicurrency
Facility Loans outstanding on such date, (b) the Canadian LC Obligations on such
date and (c) the UK LC Obligations on such date.

 

“Total Net Leverage Ratio”: as of any date of determination, the ratio of
(a) Consolidated Total Debt as of such date of determination to (b) Consolidated
EBITDA for the relevant Test Period.

 

“Total Revolver Exposure”: Total US Facility Exposure and Total Multicurrency
Facility Exposure.

 

“Total US Facility Exposure”: as of any date of determination, the amount equal
to the sum of (a) the US Facility Loans outstanding on such date and (b) the US
LC Obligations on such date.

 

“Tranche”: as defined in Section 2.1.8(a).

 

“Transaction Expenses”: any fees or expenses incurred or paid by any Loan Party
or any of its Subsidiaries in connection with this Agreement, the other Loan
Documents, the Transactions and the transactions contemplated hereby and
thereby.

 

“Transactions”: collectively, (i) the execution, delivery and performance by the
Loan Parties of this Agreement and the other Loan Documents, the borrowing of
the Loans and issuance of Letters of Credit hereunder and the use of the
proceeds thereof, (ii) the consummation of the Acquisition, (iii) the
consummation of the Debt Repayment, (iv) the execution, delivery and performance
by the parties thereto of the 2025 Senior Secured Notes Indenture and all
related documents, the issuance of the 2025 Senior Secured Notes thereunder and
the use of the proceeds thereof and (v) the payment of the Transaction Expenses.

 



83

 

 

“Transfer”: as defined in Section 2.1.5(d).

 

“Transfer Date”: as defined in Section 2.1.5(d).

 

“Transferee”: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.

 

“Type”: any type of a Loan (i.e., Base Rate Loan, LIBOR Loan, Canadian BA Rate
Loan, or Canadian Prime Rate Loan) and which shall be either an Interest Period
Loan or a Floating Rate Loan.

 

“UCC”: the Uniform Commercial Code as in effect in the State of New York or,
when the laws of any other US state or territory govern the creation,
perfection, priority or enforcement of any Lien, the Uniform Commercial Code of
such state or territory.

 

“UK” or “United Kingdom”: the United Kingdom of Great Britain and Northern
Ireland.

 

“UK Base Rate”: on any date, a rate per annum equal to LIBOR for the applicable
currency as of 11:00 a.m. (London time) on the first day of the then-current
calendar month for a one-month Interest Period, plus 1%.

 

“UK Base Rate Loan”: a Multicurrency Facility Loan, or portion thereof, made to
a UK Borrower or a UK Swingline Loan made to a UK Borrower in each case which is
designated or deemed designated as a UK Base Rate Loan by the Administrative
Borrower at the time or the borrowing or conversion thereto. All UK Base Rate
Loans shall be denominated in Euros (only to the extent such UK Base Rate Loan
is a UK Swingline Loan), Pounds Sterling (only to the extent such UK Base Rate
Loan is a UK Swingline Loan) or Dollars and bear interest calculated by
reference to the UK Base Rate.

 

“UK Borrowers”: (a) the Initial UK Borrowers and (b) each other Wholly-Owned UK
Subsidiary that, after the date hereof, has executed a supplement or joinder to
this Agreement in accordance with Section 9.1.12 and has satisfied the other
requirements set forth in Section 9.1.12 in order to become a UK Borrower.

 

“UK Borrowing Base”: at any time an amount equal to the sum (expressed in
Dollars, based on the Dollar Equivalent thereof) of, without duplication:

 

(a)            eighty-five percent (85%) of the net book value of Eligible
Accounts of any UK Loan Party, plus

 

(b)            the lesser of:

 

(i)             ninety-five percent (95%) of the net book value of Eligible
Rental Equipment of any UK Loan Party and

 



84

 

 

(ii)            the product of (x) ninety percent (90%) multiplied by (y) either
(I) in the case of Eligible Rental Equipment not covered by the following clause
(II), the lower of the (A) Cost of Eligible Rental Equipment of any UK Loan
Party and (B) Net Orderly Liquidation Value percentage identified in the most
recent Appraisal of the Eligible Rental Equipment of any UK Loan Parties
multiplied by the net book value of such Eligible Rental Equipment or (II) for
Eligible Rental Equipment of any UK Loan Party consisting of custom containers
and ISO containers that are presold, the lower of (A) the Cost of such Eligible
Rental Equipment and (B) the sales invoice price of such Eligible Rental
Equipment, plus

 

(c)            the sum of:

 

(i)             ninety percent (90%) of the net book value of the Eligible
Container Inventory Held For Sale of any UK Loan Party,

 

(ii)            ninety percent (90%) of the net book value of the Eligible
Work-In-Process Container Inventory of any UK Loan Party, and

 

(iii)           sixty-five percent (65%) of either (x) Cost of the Eligible Raw
Material Inventory of any UK Loan Party or (y) if such Eligible Raw Material
Inventory consists of steel, lumber, plywood, or paint, for purposes of fiscal
year end calculations only, the lower of the (I) Cost of such Eligible Raw
Material Inventory or (II) fair market value of such Eligible Raw Material
Inventory;

 

provided, that the amount of the UK Borrowing Base pursuant to this clause
(c) shall not exceed (i) $100,000,000 at any time individually with respect to
the UK Borrowing Base and (ii) $200,000,000 in the aggregate when taken together
with the amount of the Canadian Borrowing Base pursuant to clause (c) of the
definition thereof and the amount of the US Borrowing Base pursuant to clause
(c) of the definition thereof, plus

 

(d)            eighty-five percent (85%) of the Net Orderly Liquidation Value
percentage identified in the most recent Appraisal of Eligible Machinery and
Equipment of any UK Loan Party, provided, that the amount included in the UK
Borrowing Base pursuant to this clause (d) shall not exceed $25,000,000, plus

 

(e)            one-hundred percent (100%) of Eligible Qualified Cash of any UK
Loan Party, minus

 

(f)            upon five (5) Business Days’ prior written notification thereof
to the Administrative Borrower by Agent (after consultation with the
Administrative Borrower in accordance with the definition of the term “Permitted
Discretion”), any and all Reserves established against the UK Borrowing Base.

 

Clauses (a) through (e) of the UK Borrowing Base at any time shall be determined
by reference to the most recent Borrowing Base Certificate theretofore delivered
to Agent.

 

“UK Bribery Act”: the United Kingdom Bribery Act of 2010.

 



85

 

 

“UK DB Pension Plan”: an occupational pension scheme which is not a money
purchase scheme (each as defined in Section 181 of the Pension Schemes Act 1993)
of the United Kingdom.

 

“UK Dominion Account”: each lockbox or Deposit Account established by the UK
Loan Parties which is either (i) subject to a fixed charge lien in favor of
Agent or (ii) subject to a floating charge lien in favor of Agent which shall,
upon the occurrence of a Cash Dominion Event and subsequent creation of a fixed
charge lien in favor of Agent over such lockboxes or Deposit Accounts, become
subject to a fixed charge lien in favor of Agent, in each case, in accordance
with Section 7.3.2.

 

“UK Financial Institution”: means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

“UK Fronting Bank”: (a) Bank of America (London); JPMorgan Chase Bank, N.A.;
Deutsche Bank AG New York Branch; ING Capital LLC; BBVA USA; Bank of the West
and MUFG Union Bank, N.A. or, in each case, any Affiliate or branch thereof that
agrees to issue UK Letters of Credit, (b) for purposes of such Existing UK
Letters of Credit, any Multicurrency Facility Lender that issued an Existing UK
Letter of Credit, and (c) if reasonably acceptable to the Administrative
Borrower, any other Multicurrency Facility Lender or Affiliate or branch thereof
that agrees to issue UK Letters of Credit.

 

“UK Fronting Bank Indemnitees”: any UK Fronting Bank and its Affiliates and
branches and their respective officers, directors, employees, agents, advisors
and other representatives.

 

“UK Guarantors”: (a) each UK Borrower, (b) the Initial UK Guarantors and
(c) each other UK Subsidiary that, after the date hereof, has executed a
supplement or joinder to this Agreement in accordance with Section 9.1.12 and
has satisfied the other requirements set forth in Section 9.1.12 in order to
become a UK Guarantor.

 

“UK Insolvency Act”: the Insolvency Act 1986 enacted in the United Kingdom, as
such act may be amended, varied, supplemented or replaced from time to time.

 

“UK LC Application”: an application by any UK Borrower on behalf of itself or
any Restricted Subsidiary to a UK Fronting Bank for issuance of a UK Letter of
Credit, in form and substance reasonably satisfactory to such UK Fronting Bank.

 

“UK LC Conditions”: the following conditions necessary for issuance, renewal and
extension of a UK Letter of Credit: (a) each of the conditions set forth in
Section 6 being satisfied or waived; (b) after giving effect to such issuance,
the total UK LC Obligations do not exceed the UK Letter of Credit Sublimit and
no Multicurrency Overadvance exists or would result therefrom; (c) the
expiration date of such UK Letter of Credit is (i) no more than 365 days from
issuance (provided, that each UK Letter of Credit may, upon the request of the
Applicable UK Borrower, include a provision whereby such Letter of Credit shall
be renewed automatically for additional consecutive periods of twelve (12)
months or less (but no later than five (5) Business Days prior to the Revolver
Facility Termination Date)) or such other date as the Administrative Borrower,
Agent and applicable UK Fronting Bank shall agree, and (ii) unless the
applicable UK Fronting Bank and Agent otherwise consent (subject to the
satisfaction of the Cash Collateral requirements set forth in Section 2.3.3), at
least five (5) Business Days prior to the Revolver Facility Termination Date;
(d) the UK Letter of Credit and payments thereunder are denominated in Dollars,
Pounds Sterling or Euros; (e) the form of the proposed UK Letter of Credit is
reasonably satisfactory to the applicable UK Fronting Bank; (f) the proposed use
of the UK Letter of Credit is for a lawful purpose; (g) such UK Letter of Credit
complies with the applicable UK Fronting Bank’s policies and procedures with
respect thereto; (h) no UK Fronting Bank shall be required to issue any UK
Letter of Credit if, after giving effect thereto, the aggregate amount of issued
and outstanding UK Letters of Credit issued by such UK Fronting Bank and its
Affiliates and branches would exceed (x) in the case of any UK Fronting Bank
party hereto as of the Closing Date, the amount set forth opposite such UK
Fronting Bank’s name on Schedule 1.1(a) under the heading “UK Letters of Credit
Commitments” and (y) in the case of any UK Fronting Bank that becomes a UK
Fronting Bank after the Closing Date, the amount which shall be set forth in the
written agreement by which such UK Fronting Bank becomes a UK Fronting Bank
hereunder, in each case, unless otherwise agreed by such UK Fronting Bank in its
sole discretion; and (i) no UK Fronting Bank shall be required to issue any UK
Letters of Credit other than standby letters of credit without its consent.

 



86

 

 

“UK LC Documents”: all documents, instruments and agreements (including UK LC
Applications) required to be delivered by any UK Borrower or by any other Person
to a UK Fronting Bank or Agent in connection with issuance, amendment or renewal
of, or payment under, any UK Letter of Credit.

 

“UK LC Obligations”: the Dollar Equivalent of the sum (without duplication) of
(a) all amounts owing for any unreimbursed drawings under UK Letters of Credit;
(b) the stated undrawn amount of all outstanding UK Letters of Credit; and
(c) for the purpose of determining the amount of required Cash Collateralization
only, all fees and other amounts owing with respect to such UK Letters of
Credit.

 

“UK Letter of Credit”: any standby, time (usance) or documentary letter of
credit issued by a UK Fronting Bank for the account of a UK Borrower or a
Restricted Subsidiary or any indemnity, guarantee or similar form of credit
support issued by Agent or a Fronting Bank for the benefit of a UK Borrower or a
Restricted Subsidiary, including any Existing UK Letter of Credit issued for the
account of a UK Borrower or a Restricted Subsidiary.

 

“UK Letter of Credit Sublimit”: $20,000,000.

 

“UK Loan Party”: each UK Borrower and each UK Guarantor, and “UK Loan Parties”
means all such Persons, collectively.

 

“UK Non-Bank Lender”: means:

 

(a)            a Lender (which falls within clause (a)(ii) of the definition of
UK Qualifying Lender) which becomes a Party on the Closing Date and which is
listed in Schedule 2.1.1(a); and

 

(b)            where a Lender becomes a party after the Closing Date, an
Eligible Assignee which gives a Tax Confirmation in the Assignment and
Acceptance which it executes on becoming a party.

 



87

 

 

“UK Obligations”: all Obligations of the UK Loan Parties (including, for the
avoidance of doubt, the Obligations of the UK Loan Parties as Guarantors of any
Canadian Obligations).

 

“UK Qualifying Lender”: means:

 

(a)            a Lender which is beneficially entitled to interest payable to
that Lender in respect of an advance under a Loan Document and is:

 

(i)            a Lender;

 

(A)            which is a bank (as defined for the purpose of section 879 of the
ITA) making an advance under a Loan Document and is within the charge to United
Kingdom corporation tax as respects any payments of interest made in respect of
that advance or would be within such charge as respects such payments apart from
section 18A of the CTA; or

 

(B)            in respect of an advance made under a Loan Document by a person
that was a bank (as defined for the purpose of section 879 of the ITA) at the
time that such advance was made and is within the charge to United Kingdom
corporation tax as respects any payments of interest made in respect of that
advance; or

 

(ii)            a Lender which is:

 

(A)           a company resident in the United Kingdom for United Kingdom tax
purposes;

 

(B)           a partnership, each member of which is:

 

(1)            a company so resident in the United Kingdom; or

 

(2)            a company not so resident in the United Kingdom which carries on
a trade in the United Kingdom through a permanent establishment and which brings
into account in computing its chargeable profits (within the meaning of section
19 of the CTA) the whole of any share of interest payable in respect of that
advance that falls to it by reason of Part 17 of the CTA; or

 

(C)            a company not so resident in the United Kingdom which carries on
a trade in the United Kingdom through a permanent establishment and which brings
into account interest payable in respect of that advance in computing the
chargeable profits (within the meaning of section 19 of the CTA) of that
company; or

 

(iii)            a UK Treaty Lender; or

 



88

 

 

(b)            a Lender which is a building society (as defined for the purposes
of section 880 of the ITA) making an advance under a Loan Document.

 

“UK Reimbursement Date”: as defined in Section 2.3.2(a).

 

“UK Resolution Authority”: means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“UK Secured Obligations”: all Secured Obligations of the UK Loan Parties
(including, for the avoidance of doubt, the Secured Obligations of the UK Loan
Parties as Guarantors of any Canadian Secured Obligations).

 

“UK Security Agreements”: (i) the English law debenture among certain UK Loan
Parties and Agent; (ii) the English law share charge among certain Loan Parties
and Agent; and (iii) the English law partnership debenture among certain Loan
Parties and Agent, each of (i), (ii) and (iii) dated as of the Closing Date and
each as may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time.

 

“UK Subsidiary”: each Subsidiary of Holdings incorporated under the laws of
England and Wales.

 

“UK Swingline Commitment”: $20,000,000.

 

“UK Swingline Lender”: Bank of America (London) or an Affiliate of Bank of
America (London).

 

“UK Swingline Loan”: a Swingline Loan made by the UK Swingline Lender to a UK
Borrower pursuant to Section 2.1.7(b), which Swingline Loan shall be a UK Base
Rate Loan.

 

“UK Tax Deduction”: a deduction or withholding for or on account of Taxes
imposed by the United Kingdom from a payment under any Loan Document, other than
a FATCA Deduction.

 

“UK Treaty Lender”: a Lender which:

 

(a)            is treated as a resident of a UK Treaty State for the purposes of
the relevant treaty;

 

(b)            does not carry on a business in the United Kingdom, as
applicable, through a permanent establishment with which that Lender’s
participation in any advance is effectively connected; and

 

(c)            meets all other conditions in the relevant Treaty for full
exemption from tax imposed by the United Kingdom on interest, subject to the
completion of any procedural formalities.

 

“UK Treaty State”: means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.

 



89

 

 

“Unfinanced Capital Expenditures”: for any period, Capital Expenditures of WS
International and the Restricted Subsidiaries made in cash during such period,
except to the extent financed with the proceeds of Capitalized Lease Obligations
or other Indebtedness (other than Loans incurred hereunder), equity issuances,
cash received from the sale of any fixed assets (including, without limitation,
assets of the type that may constitute Rental Equipment hereunder), casualty
proceeds, condemnation proceeds or other proceeds that would not be included in
Consolidated EBITDA, during such period; provided, that the aggregate amount of
Unfinanced Capital Expenditures during such period may not be less than zero.

 

“Unfunded Current Liability”: of any (i) US Employee Plan shall mean the amount,
if any, by which the present value of the accrued benefits under the US Employee
Plan as of the close of its most recent plan year, determined in accordance with
Accounting Standards Codification Topic 715-30, formerly Statement of Financial
Accounting Standards No. 87, as in effect on the Closing Date, based upon the
actuarial assumptions that would be used by the US Employee Plan’s actuary in a
termination of the US Employee Plan, exceeds the fair market value of the assets
allocable thereto, and (ii) Canadian Pension Plan which provides benefits on a
defined benefit basis shall mean the excess of the present value of the benefit
liabilities determined on a plan termination basis in accordance with actuarial
assumptions over the current value of the assets, and in any event includes any
unfunded liability, solvency liability or wind up deficiency in respect of any
such Canadian Pension Plan.

 

“Unit”: any (a) Eligible Goods Inventory (disregarding for purposes of this
definition the requirements of clauses (a) and (f) of the definition of Eligible
Goods Inventory), (b) Eligible Machinery and Equipment (disregarding for
purposes of this definition the requirements of clauses (a) and (d) of the
definition of Eligible Machinery and Equipment) or (c) Eligible Rental Equipment
(disregarding for purposes of this definition the requirements of clauses
(a) and (h) of the definition of Eligible Rental Equipment) owned by a US Loan
Party that, in each case, is of the type that, if it were located in a Titling
State, it would be required to be subject to a Certificate of Title.

 

“Unit Subsidiary”: WillScot Equipment II, LLC, a Delaware limited liability
company.

 

“Unit Subsidiary Management Agreement”: the Unit Subsidiary Management Agreement
dated as of November 29, 2017 between WS International and Unit Subsidiary and
shall include any other management agreement entered into by a Loan Party with
the Unit Subsidiary so long as all terms and conditions thereof are reasonably
acceptable to Agent.

 

“Unrestricted Subsidiary”: (a) any Subsidiary of WS International (whether
existing as of the Closing Date or formed or acquired thereafter) that the
Administrative Borrower designates as an Unrestricted Subsidiary in a written
notice to Agent, provided, that (x) such designation shall be deemed to be an
Investment on the date of such designation in an Unrestricted Subsidiary in an
amount equal to the sum of (i) WS International’s direct or indirect equity
ownership percentage of the fair market value of such designated Restricted
Subsidiary immediately prior to such designation and (ii) the aggregate
outstanding principal amount of any Indebtedness owed by such designated
Restricted Subsidiary to any Loan Party or any other Restricted Subsidiary
immediately prior to such designation, all calculated on a consolidated basis in
accordance with GAAP, (y) the Payment Condition shall be satisfied after giving
effect to such designation, and (z) no Specified Default has occurred and is
continuing at the time of such designation or would result from such designation
or would exist after giving effect thereto (or, if such designation is part of a
Limited Condition Transaction, on the LCT Test Date) and (b) each Subsidiary of
an Unrestricted Subsidiary; provided, however, that (i) such Subsidiary shall
constitute an “Unrestricted Subsidiary” (under and as defined in the 2023 Senior
Secured Notes Indenture as in effect on the Closing Date and the 2025 Senior
Secured Notes Indenture as in effect on the Closing Date) and an “unrestricted
subsidiary” (or similar term) under any other document, instrument or agreement
evidencing or governing Indebtedness of a Loan Party in a principal amount in
excess of $100,000,000 at the time of any determination made hereunder (to the
extent that the terms of such document, instrument or agreement provide that
there may be unrestricted subsidiaries (or similar term) thereunder) and (ii) at
the time of any written designation by the Administrative Borrower to Agent that
any Unrestricted Subsidiary shall no longer constitute an Unrestricted
Subsidiary, such Unrestricted Subsidiary shall cease to be an Unrestricted
Subsidiary to the extent (x) no Specified Default has occurred and is continuing
at the time of such designation or would result from such designation or would
exist after giving effect thereto (or, if such designation is part of a Limited
Condition Transaction, on the LCT Test Date), (y) the Payment Condition shall be
satisfied after giving effect to such designation and (z) any Indebtedness of
such Unrestricted Subsidiary or Liens on assets of such Unrestricted Subsidiary
as of the date on which it becomes a Restricted Subsidiary shall be deemed to be
an incurrence of Indebtedness and Liens on such date. As of the Closing Date, no
Subsidiary is an Unrestricted Subsidiary. Notwithstanding anything herein to the
contrary, no Borrower shall be designated as or otherwise be an Unrestricted
Subsidiary.

 



90

 

 

“US”: the United States of America.

 

“US Assignment of Claims Act”: Assignment of Claims Act of 1940, 31 USC. § 3727,
41 USC. § 15, as amended.

 

“US Bankruptcy Code”: Title 11 of the United States Code.

 

“US Base Rate”: for any day, a per annum rate equal to the greatest of (a) the
US Prime Rate for such day; (b) the Federal Funds Rate for such day, plus 0.50%;
or (c) LIBOR for Dollars for a one-month interest period as determined as of
such day, plus 1.0%. In no event shall the US Base Rate be less than zero.

 

“US Base Rate Loan”: any Revolver Loan made to a US Borrower denominated in
Dollars that bears interest based on the US Base Rate.

 

“US Borrowers”: (a) the Initial US Borrowers and (b) each other Wholly-Owned US
Subsidiary that, after the date hereof, has executed a supplement or joinder to
this Agreement in accordance with Section 9.1.12 and has satisfied the other
requirements set forth in Section 9.1.12 in order to become a US Borrower.

 

“US Borrowing Base”: at any time an amount equal to the sum (expressed in
Dollars, based on the Dollar Equivalent thereof) of, without duplication:

 

(a)            eighty-five percent (85%) of the net book value of Eligible
Accounts of any US Loan Party, plus

 

(b)            the lesser of:

 



91

 

 

(i)            ninety-five percent (95%) of the net book value of Eligible
Rental Equipment of any US Loan Party; and

 

(ii)            the product of (x) ninety percent (90%) multiplied by (y) either
(I) in the case of Eligible Rental Equipment not covered by the following clause
(II), the lower of the (A) Cost of Eligible Rental Equipment of any US Loan
Party and (B) Net Orderly Liquidation Value percentage identified in the most
recent Appraisal of the Eligible Rental Equipment of any US Loan Parties
multiplied by the net book value of such Eligible Rental Equipment or (II) for
Eligible Rental Equipment of any US Loan Party consisting of custom containers
and ISO containers that are presold, the lower of (A) the Cost of such Eligible
Rental Equipment and (B) the sales invoice price of such Eligible Rental
Equipment, plus

 

(c)            the sum of:

 

(i)             ninety percent (90%) of the net book value of the Eligible
Container Inventory Held For Sale of any US Loan Party;

 

(ii)            ninety percent (90%) of the net book value of the Eligible
Work-In-Process Container Inventory of any US Loan Party; and

 

(iii)            sixty-five percent (65%) of either (x) Cost of the Eligible Raw
Material Inventory of any US Loan Party or (y) if such Eligible Raw Material
Inventory consists of steel, lumber, plywood, or paint, for purposes of fiscal
year end calculations only, the lower of (I) Cost of such Eligible Raw Material
Inventory or (II) fair market value of such Eligible Raw Material Inventory;

 

provided, that the amount of the US Borrowing Base pursuant to this clause
(c) shall not exceed (i) $100,000,000 at any time individually with respect to
the US Borrowing Base and (ii) $200,000,000 in the aggregate when taken together
with the amount of the UK Borrowing Base pursuant to clause (c) of the
definition thereof and the amount of the Canadian Borrowing Base pursuant to
clause (c) of the definition thereof, plus

 

(d)            the sum of:

 

(i)             eighty-five percent (85%) of the Net Orderly Liquidation Value
percentage identified in the most recent Appraisal of Eligible Machinery and
Equipment of any US Loan Party; and

 

(ii)            solely at the Administrative Borrower’s option, sixty percent
(60%) of the Appraised Fair Market Value of Eligible Real Property;

 

provided, that the amount included in the US Borrowing Base pursuant to this
clause (d) shall not exceed $125,000,000, plus

 

(e)            one-hundred percent (100%) of Eligible Qualified Cash of any US
Loan Party, minus

 



92

 

 

(f)            upon five (5) Business Days’ prior written notification thereof
to the Administrative Borrower by Agent (after consultation with the
Administrative Borrower in accordance with the definition of the term “Permitted
Discretion”), any and all Reserves established against the US Borrowing Base.

 

Clauses (a) through (e) of the US Borrowing Base at any time shall be determined
by reference to the most recent Borrowing Base Certificate theretofore delivered
to Agent.

 

“US Collateral”: Collateral that now or hereafter secures (or is intended to
secure) any of the US Secured Obligations, including property of US Loan Parties
pledged to secure the US Secured Obligations under the Security Documents to
which they are a party.

 

“US Dominion Account”: each lockbox or Deposit Account established by the US
Loan Parties which is subject to a Deposit Account Control Agreement in favor of
Agent in accordance with Section 7.3.2.

 

“US Employee Plan”: an employee pension benefit plan within the meaning of
Section 3(2) of ERISA (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, which is or, during the five-year period immediately preceding the date
hereof, was sponsored, maintained or contributed to by, or required to be
contributed to by, any US Loan Party or any of their ERISA Affiliates domiciled
in the US, excluding, for greater clarity, any Foreign Plan or arrangement
subject to the laws of a non-US jurisdiction.

 

“US Facility”: the credit facility provided by the US Facility Lenders to the US
Borrowers hereunder.

 

“US Facility Availability”: as of any date of determination, the difference
between:

 

(a) the lesser of (i) the US Facility Commitments and (ii) the US Borrowing Base
(provided that for purposes of determining US Facility Availability, the US
Borrowing Base as of such date of determination shall be deemed to be reduced by
the amount by which the Total Multicurrency Facility Exposure as of such date of
determination exceeds the sum of the Canadian Borrowing Base and the UK
Borrowing Base as of such date of determination) as of such date of
determination, minus

 

(b) the principal balance of all US Facility Loans and all US LC Obligations as
of such date of determination (other than, if no Event of Default exists, those
constituting charges owing to any US Fronting Bank).

 

“US Facility Commitment”: for any US Facility Lender, its obligation to make US
Facility Loans to the US Borrowers and to participate in US LC Obligations up to
the maximum principal amount shown on Schedule 2.1.1(b), or, in the case of any
Additional US Facility Lender, up to the maximum principal amount indicated on
the joinder agreement executed and delivered by such Additional US Facility
Lender pursuant to Section 2.1.9(c)(iv) or as hereafter determined pursuant to
each Assignment and Acceptance to which it is a party, as such US Facility
Commitment may be adjusted from time to time in accordance with the provision of
Sections 2.1.3, 2.1.9 or 10.1.

 



93

 

 

“US Facility Commitment Increase”: as defined in Section 2.1.9(b).

 

“US Facility Commitment Termination Date”: the earliest of (a) the Revolver
Facility Termination Date, (b) the date on which the Administrative Borrower
terminates or reduces to zero all of the US Facility Commitments pursuant to
Section 2.1.3(b), and (c) the date on which the US Facility Commitments are
terminated pursuant to Section 10.1. From and after the US Facility Commitment
Termination Date, the US Borrowers shall no longer be entitled to request a US
Facility Commitment Increase pursuant to Section 2.1.9 hereof.

 

“US Facility Lender”: each Lender that has a US Facility Commitment (including
each Additional US Facility Lender) and each other Lender that acquires an
interest in the US Facility Loans and/or US LC Obligations pursuant to an
Assignment and Acceptance.

 

“US Facility Loan”: (i) a Revolver Loan made by a US Facility Lender to a US
Borrower pursuant to Section 2.1.1(b), which Revolver Loan shall be denominated
in Dollars and shall be either a US Base Rate Loan or a LIBOR Loan, in each case
as selected by the Administrative Borrower, and (ii) each US Swingline Loan, US
Overadvance Loan and US Protective Advance.

 

“US Facility Note”: the promissory notes, if any, executed by the US Borrowers
in favor of each US Facility Lender to evidence the US Facility Loans funded
from time to time by such US Facility Lender, which shall be substantially in
the form of Exhibit B-2 to this Agreement or such other form as Agent may agree,
together with any replacement or successor notes therefor.

 

“US Facility Obligations”: all Obligations of the US Loan Parties pertaining to
US Facility Commitments, US Facility Loans borrowed by any US Borrower and US LC
Obligations, including any guarantees in respect thereof.

 

“US Fronting Bank”: (a) Bank of America, JPMorgan Chase Bank, N.A.; Deutsche
Bank AG New York Branch; ING Capital LLC; BBVA USA; Bank of the West; PNC Bank,
National Association; MUFG Union Bank, N.A.; and M&T Bank; or, in each case, any
of their respective Affiliates or branches that agrees to issue US Letters of
Credit, (b) for purposes of such Existing US Letters of Credit, any US Facility
Lender that issued an Existing US Letter of Credit, and (c) if reasonably
acceptable to the Administrative Borrower, any other US Facility Lender or
Affiliate or branch thereof that agrees to issue US Letters of Credit.

 

“US Fronting Bank Indemnitees”: any US Fronting Bank and its Affiliates and
branches and their respective officers, directors, employees, agents, advisors
and other representatives.

 

“US Guarantors”: (a) each US Borrower, (b) the Initial US Guarantors and
(c) each other US Subsidiary that, after the date hereof, has executed a
supplement or joinder to this Agreement in accordance with Section 9.1.12 and
has satisfied the other requirements set forth in Section 9.1.12 in order to
become a US Guarantor.

 

“US LC Application”: an application by any US Borrower on behalf of itself or
any other US Restricted Subsidiary to a US Fronting Bank for issuance of a US
Letter of Credit, in form and substance reasonably satisfactory to such US
Fronting Bank.

 



94

 

 

“US LC Conditions”: the following conditions necessary for issuance, renewal and
extension of a US Letter of Credit: (a) each of the conditions set forth in
Section 6 being satisfied or waived; (b) after giving effect to such issuance,
total US LC Obligations do not exceed the US Letter of Credit Sublimit, (ii) no
US Overadvance exists or would result therefrom and (iii) the sum of the Dollar
Equivalent of the outstanding amount of all US Loans made to all US Borrowers
and the US LC Obligations of all US Loan Parties does not exceed the US
Borrowing Base (provided that for purposes of determining whether this clause
(b)(iii) has been satisfied, the US Borrowing Base shall be deemed to be reduced
by the amount by which the Total Multicurrency Facility Exposure exceeds the sum
of the Canadian Borrowing Base and the UK Borrowing Base); (c) the expiration
date of such US Letter of Credit is (i) no more than 365 days from issuance
(provided, that each US Letter of Credit may, upon the request of the Applicable
US Borrower, include a provision whereby such Letter of Credit shall be renewed
automatically for additional consecutive periods of twelve (12) months or less
(but no later than five (5) Business Days prior to the Revolver Facility
Termination Date)) or such other date as the Administrative Borrower, Agent and
the applicable US Fronting Bank shall agree, and (ii) unless the applicable US
Fronting Bank and Agent otherwise consent (subject to the satisfaction of the
Cash Collateral requirements set forth in Section 2.4.3), at least five
(5) Business Days prior to the Revolver Facility Termination Date; (d) the US
Letter of Credit and payments thereunder are denominated in Dollars; (e) the
form of the proposed US Letter of Credit is reasonably satisfactory to the
applicable US Fronting Bank; (f) the proposed use of the US Letter of Credit is
for a lawful purpose; (g) such US Letter of Credit complies with the applicable
US Fronting Bank’s policies and procedures with respect thereto; (h) no US
Fronting Bank shall be required to issue any US Letter of Credit if, after
giving effect thereto, the aggregate amount of issued and outstanding US Letters
of Credit issued by such US Fronting Bank and its Affiliates and branches would
exceed (x) in the case of any US Fronting Bank party hereto as of the Closing
Date, the amount set forth opposite such US Fronting Bank’s name on Schedule
1.1(a) under the heading “US Letters of Credit Commitments” and (y) in the case
of any US Fronting Bank that becomes a US Fronting Bank after the Closing Date,
the amount which shall be set forth in the written agreement by which such US
Fronting Bank becomes a US Fronting Bank hereunder, in each case, unless
otherwise agreed by such US Fronting Bank in its sole discretion; and (i) no US
Fronting Bank shall be required to issue any US Letters of Credit other than
standby letters of credit without its consent.

 

“US LC Documents”: all documents, instruments and agreements (including US LC
Applications) required to be delivered by any US Borrower or by any other Person
to a US Fronting Bank or Agent in connection with issuance, amendment or renewal
of, or payment under, any US Letter of Credit.

 

“US LC Obligations”: the sum (without duplication) of (a) all amounts owing in
respect of any unreimbursed drawings under US Letters of Credit; (b) the stated
undrawn amount of all outstanding US Letters of Credit; and (c) for the purpose
of determining the amount of required Cash Collateralization only, all fees and
other amounts owing with respect to US Letters of Credit.

 

“US Letter of Credit”: any standby, time (usance) or documentary letter of
credit issued by a US Fronting Bank for the account of a US Borrower or any
Restricted Subsidiary, including any Existing US Letter of Credit issued for the
account of a US Borrower or a Restricted Subsidiary.

 

“US Letter of Credit Sublimit”: $125,000,000.

 



95

 

 

 

“US Loan Party”: each US Borrower and each US Guarantor, and “US Loan Parties”
means all such Persons, collectively.

 

“US Loans”: (i) a US Facility Loan and (ii) each Multicurrency Facility Loan
made by a Multicurrency Facility Lender to a US Borrower pursuant to
Section 2.1.1(a).

 

“US Obligations”: all Obligations of the US Loan Parties (including, for the
avoidance of doubt, the Obligations of the US Loan Parties as Guarantors of any
Obligations).

 

“US Overadvance”: as defined in Section 2.1.4(b).

 

“US Overadvance Loan”: a US Base Rate Loan made to a US Borrower when a US
Overadvance exists or is caused by the funding thereof.

 

“US Person”: any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“US Prime Rate”: the rate of interest announced by Bank of America from time to
time as its prime rate. Such rate is set by Bank of America on the basis of
various factors, including its costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above or below such rate. Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change. In no event shall the
US Prime Rate be less than zero.

 

“US Protective Advances”: as defined in Section 2.1.5(b).

 

“US Reimbursement Date”: as defined in Section 2.4.2(a).

 

“US Secured Obligations”: all Secured Obligations of the US Loan Parties
(including, for the avoidance of doubt, the Secured Obligations of the US Loan
Parties as Guarantors of any Secured Obligations).

 

“US Secured Parties”: Agent, any US Fronting Bank, US Facility Lenders and
Secured Bank Product Providers of Bank Products to US Loan Parties and any other
Secured Parties that are the holders of, or the beneficiaries of, any Guarantee
of any US Facility Obligations.

 

“US Security Agreement”: the Security and Pledge Agreement substantially in the
form of Exhibit K hereto among the US Loan Parties (including Holdings) and
Agent, as such Security and Pledge Agreement may be amended, supplemented,
modified or waived.

 

“US Special Resolution Regimes”: has the meaning specified in Section 13.20.

 

“US Subsidiary”: a Subsidiary of Holdings that is organized under the laws of
the United States, any state of the United States or the District of Columbia.

 

“US Swingline Commitment”: $100,000,000.

 

“US Swingline Lender”: Bank of America or an Affiliate of Bank of America.

 



96

 

 

“US Swingline Loan”: a Swingline Loan made by the US Swingline Lender to a US
Borrower pursuant to Section 2.1.7(c), which Swingline Loan shall be denominated
in Dollars and shall be a US Base Rate Loan.

 

"VAT" means:

 

(a)            any tax imposed in compliance with the Council Directive of 28
November 2006 on the common system of value added tax (EC Directive 2006/112);
and

 

(b)           any other tax of a similar nature, whether imposed in a member
state of the European Union in substitution for, or levied in addition to, such
tax referred to in clause (a) above, or imposed elsewhere.

 

“Voting Stock”: with respect to any Person, any class or classes of equity
interests pursuant to which the holders thereof have the general voting power
under ordinary circumstances, in the absence of contingencies, to elect at least
a majority of the board of directors of such Person.

 

“Wholly-Owned”: with respect to any Person at any time any Subsidiary, 100% of
whose Stock (other than (i) Stock owned by third parties on the Closing Date and
(ii) in the case of any Non-US Subsidiary, nominal directors’ qualifying shares
or other nominal shares legally required to be held by third parties) is at such
time owned, directly or indirectly, by such Person or by one or more
Wholly-Owned Subsidiaries of such Person.

 

“Write-Down and Conversion Powers”: (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 

“WS International”: as defined in the preamble to this Agreement.

 

1.2          Accounting Terms. Under the Loan Documents (except as otherwise
specified herein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP. In the event that the Administrative Borrower shall notify
Agent that the Loan Parties have adopted IFRS or any Accounting Changes (as
defined below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
regardless of whether any such notice is given before or after such adoption or
such Accounting Change or in the application thereof, at the request of the
Administrative Borrower, Agent or the Required Lenders, the Administrative
Borrower, Agent and the Lenders agree to enter into good faith negotiations in
order to amend such provisions of this Agreement so as to reflect equitably such
adoption or such Accounting Changes with the desired result that the criteria
for evaluating the financial condition of the Loan Parties and the Restricted
Subsidiaries shall be substantially the same after such change as if such change
had not been made. Until such time as such an amendment shall have been executed
and delivered by the Loan Parties, Agent and the Required Lenders, (i) all
financial covenants, standards and terms in this Agreement shall continue to be
calculated or construed as if such adoption or such Accounting Changes had not
occurred and (ii) to the extent the applicable Accounting Change is the result
of a proposal by the Administrative Borrower pursuant to clause (ii) of the
definition thereof, the Loan Parties shall provide to Agent and the Lenders any
documents and calculations reasonably requested by Agent setting forth a
reconciliation between calculations of such ratios and requirements and other
terms of an accounting or a financial nature made before and after giving effect
to such adoption or such Accounting Change. “Accounting Changes” refers to
changes in accounting principles (i) required by the promulgation or change in
application of any rule, regulation, pronouncement or opinion by the United
States Financial Accounting Standards Board or International Accounting
Standards Board, as applicable, or (ii) otherwise proposed by the Administrative
Borrower to, and approved by, Agent. Notwithstanding the foregoing, for purposes
of determining compliance with any covenant contained herein, Indebtedness of WS
International and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of any accounting
principles on financial liabilities shall be disregarded.

 



97

 

 

1.3          Uniform Commercial Code/PPSA. As used herein, the following terms
are defined in accordance with the UCC in effect in the State of New York from
time to time: “Chattel Paper”, “Commercial Tort Claim”, “Instrument”,
“Investment Property” (and, subject to Section 1.6, as such terms relate to any
such Property of any Canadian Loan Party, such terms shall refer to such
Property as defined in the PPSA or the Securities Transfer Act, 2006 to the
extent applicable). In addition, other terms relating to Collateral used and not
otherwise defined herein that are defined in the UCC and/or the PPSA shall have
the meanings set forth in the UCC and/or the PPSA, as applicable and as the
context requires.

 

1.4          Certain Matters of Construction. The terms “herein,” “hereof,”
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision. Any pronoun used
shall be deemed to cover all genders. In the computation of periods of time from
a specified date to a later specified date, “from” means “from and including,”
and “to” and “until” each mean “to but excluding.” All references to “knowledge”
or “awareness” of any Loan Party or any Restricted Subsidiary thereof means the
actual knowledge of a Senior Officer of such Loan Party or such Restricted
Subsidiary. The terms “including” and “include” shall mean “including, without
limitation” and, for purposes of each Loan Document, the parties agree that the
rule of ejusdem generis shall not be applicable to limit any provision.
Section titles appear as a matter of convenience only and shall not affect the
interpretation of any Loan Document. All references to (a) laws or statutes
include all related rules, regulations, interpretations, amendments and
successor provisions; (b) any reference to any Loan Document shall be deemed to
include any amendments, restatements, waivers and other modifications,
extensions or supplements to, or renewals of, such Loan Document and any
reference to any other document, instrument or agreement shall be deemed to
include any amendments, restatements, waivers and other modifications,
extensions or supplements to, or renewals of, such document, instrument or
agreement so long as the same is not prohibited under this Agreement or the
other Loan Documents; (c) section means, unless the context otherwise requires,
a section of this Agreement; (d) any exhibits or schedules mean, unless the
context otherwise requires, exhibits and schedules attached hereto, which are
hereby incorporated by reference; (e) any Person includes successors, permitted
transferees and permitted assigns of such Person; (f) time of day means time of
day in New York, New York (Eastern Time) unless otherwise specified herein;
(g) discretion of Agent, any Fronting Bank or any Lender means the sole and
absolute discretion of such Person exercised in a manner consistent with its
duties of good faith and fair dealing; (h) “property” or “asset” includes any
real or personal, present or future, tangible or intangible property or asset
and any right, interest, revenue or benefit in, under or derived from the
property or asset; and (i) for the purposes of this Agreement and the other Loan
Documents governed by the laws of the United States, any “foreign” jurisdiction
means any jurisdiction outside of the United States of America. The meanings
given to terms defined herein shall be equally applicable to both the singular
and plural forms of such terms. To the extent not otherwise specified herein,
Borrowing Base calculations for each Borrower shall be consistent with
historical methods of valuation and calculation for such Borrower’s Borrowing
Base under this Agreement or such Borrower’s borrowing base under any asset
based loan facility of such Borrower in existence immediately prior to its
entering into this Agreement, and otherwise reasonably satisfactory to Agent
(and not necessarily calculated in accordance with GAAP). No provision of any
Loan Documents shall be construed against any party by reason of such party
having, or being deemed to have, drafted the provision. Whenever any payment,
certificate, notice or other delivery shall be stated to be due on a day other
than a Business Day, the due date for such payment or delivery shall be extended
to the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of interest or fees, as the case may be;
provided, however, that if such extension would cause payment of interest on or
principal of any Interest Period Loan to be made in the next calendar month,
such payment shall be made on the immediately preceding Business Day. Agent does
not warrant, nor accept responsibility, nor shall Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “LIBOR” or with respect to any comparable or
successor rate thereto, except as expressly provided herein, including, for the
avoidance of doubt, as set forth in Section 13.22.

 



98

 

 

1.5          Currency Calculations. Unless expressly provided otherwise, all
references in the Loan Documents to Loans, Letters of Credit, Obligations,
Revolver Commitments, availability, Borrowing Base components and other amounts
shall be denominated in Dollars. The Dollar Equivalent of any amounts
denominated or reported under a Loan Document in a currency other than Dollars
shall be determined by Agent on a daily basis, based on the current Exchange
Rate. Loan Parties shall report the value of any Borrowing Base components to
Agent in the currency invoiced by Loan Parties or shown in Loan Parties’
financial records, and unless expressly provided otherwise herein, shall deliver
financial statements and calculate financial covenants in Dollars.
Notwithstanding anything herein to the contrary, if any Obligation is funded and
expressly denominated in a currency other than Dollars, Borrowers shall repay
such Obligation in such other currency.

 

1.6          Interpretation (Quebec). For purposes of any Collateral located in
the Province of Quebec or charged by any deed of hypothec (or any other Loan
Document) and for all other purposes pursuant to which the interpretation or
construction of a Loan Document may be subject to the laws of the Province of
Quebec or a court or tribunal exercising jurisdiction in the Province of Québec,
(a) “personal property” shall be deemed to include “movable property”, (b) “real
property” shall be deemed to include “immovable property”, (c) “tangible
property” shall be deemed to include “corporeal property”, (d) “intangible
property” shall be deemed to include “incorporeal property”, (e) “security
interest”, “mortgage” and “lien” shall be deemed to include a “hypothec”, “prior
claim”, “right of retention”, “reservation of ownership” and a “resolutory
clause”, (f) all references to filing, registering or recording under the UCC or
the PPSA shall be deemed to include publication under the Civil Code, (g) all
references to “perfection” of or “perfected” Liens shall be deemed to include a
reference to “opposable” or “set up” Liens as against third parties, (h) any
“right of offset”, “right of setoff” or similar expression shall be deemed to
include a “right of compensation”, (i) “goods” shall be deemed to include
“corporeal movable property” other than chattel paper, documents of title,
instruments, money and securities, (j) an “agent” shall be deemed to include a
“mandatary”, (k) “construction liens” or “mechanics, materialmen, repairmen,
construction contractors or other like Liens” shall be deemed to include “legal
hypothecs” and “legal hypothecs in favor of persons having taken part in the
construction or renovation of an immovable”, (l) “joint and several” shall be
deemed to include “solidary”, (m) “gross negligence or willful misconduct” shall
be deemed to be “intentional or gross fault”, (n) “beneficial ownership” shall
be deemed to include “ownership on behalf of another as mandatary”,
(o) “easement” shall be deemed to include “servitude”, (p) “priority” shall be
deemed to include “rank” or “prior claim”, as applicable (q) “survey” shall be
deemed to include “certificate of location and plan”, and (r) “fee simple title”
shall be deemed to include “absolute ownership” and “ownership” (including
ownership under a right of superficies), (s) “accounts” shall include “claims”,
(t) “legal title” shall be deemed to include “holding title on behalf of an
owner as mandatary or prête-nom”, (u) “ground lease” shall be deemed to include
“emphyteusis” or a “lease with a right of superficies”, as applicable,
(v) “leasehold interest” shall be deemed to include a “valid lease”, (w) “lease”
shall be deemed to include a “leasing contract”, (x) “guarantee” and “guarantor”
shall be deemed to include “suretyship” and “surety”, respectively, and
(y) “foreclosure” shall be deemed to include the “exercise of a hypothecary
right”. The parties hereto confirm that it is their wish that this Agreement and
any other document executed in connection with the transactions contemplated
herein be drawn up in the English language only (except if another language is
required under any Applicable Law) and that all other documents contemplated
thereunder or relating thereto, including notices, may also be drawn up in the
English language only. Les parties aux présentes confirment que c’est leur
volonté que cette convention et les autres documents de crédit soient rédigés en
langue anglaise seulement et que tous les documents, y compris tous avis,
envisagés par cette convention et les autres documents peuvent être rédigés en
la langue anglaise seulement (sauf si une autre langue est requise en vertu
d’une Applicable Law).

 



99

 

 

1.7          Pro Forma Calculations.

 

(a)            For purposes of determining the Interest Coverage Ratio, the
Total Net Leverage Ratio, the Consolidated Total Assets and the Consolidated
Fixed Charge Coverage Ratio (including Consolidated EBITDA and the other
components of such ratios), Investments, Dividends, prepayments, repurchases,
redemptions or defeasance of Indebtedness, the designation of a Subsidiary as a
Restricted Subsidiary or an Unrestricted Subsidiary, the incurrence or repayment
of Indebtedness (other than Indebtedness incurred or repaid under any revolving
credit facility in the ordinary course of business for working capital
purposes), acquisitions, dispositions, mergers, amalgamations, consolidations
and disposed operations (as determined in accordance with GAAP) that have been
made by WS International or any of the Restricted Subsidiaries during a Test
Period or subsequent to such Test Period and on or prior to the date that the
Interest Coverage Ratio, the Total Net Leverage Ratio, the Consolidated Total
Assets and the Consolidated Fixed Charge Coverage Ratio is being tested shall be
calculated on a pro forma basis assuming that all such Investments, Dividends,
prepayments, repurchases, redemptions or defeasance of Indebtedness,
acquisitions, dispositions, mergers, amalgamations consolidations and disposed
operations (and, for the avoidance of doubt, the change in any associated fixed
charge obligations and the change in Consolidated EBITDA resulting therefrom)
had occurred on the first day of the Test Period. If since the beginning of such
Test Period any Person that subsequently became a Restricted Subsidiary or was
merged or amalgamated with or into WS International or any of the Restricted
Subsidiaries since the beginning of such period shall have made any Investment,
Dividends, prepayments, repurchases, redemptions or defeasance of Indebtedness,
acquisition, disposition, merger, amalgamation, consolidation or disposed
operation that would have required adjustment pursuant to the preceding
sentence, then the Interest Coverage Ratio, the Total Net Leverage Ratio, the
Consolidated Total Assets and the Consolidated Fixed Charge Coverage Ratio
(including Consolidated EBITDA and the other components of such ratios) shall be
calculated giving pro forma effect thereto for such period as if such
Investment, Dividends, prepayments, repurchases, redemptions or defeasance of
Indebtedness, acquisition, disposition, merger, amalgamation, consolidation or
disposed operation had occurred at the beginning of the Test Period.

 



100

 

 

(b)            Whenever pro forma effect is to be given with respect to a
transaction or specified action, the pro forma calculations shall be made in
good faith by a responsible financial or accounting officer of the
Administrative Borrower and shall be made in accordance with Article 11 of
Regulation S-X. In addition to pro forma adjustments made in accordance with
Article 11 of Regulation S-X, pro forma calculations may also include operating
expense reductions and operating improvements or synergies for such period
resulting from any asset sale or other disposition or acquisition, Investment,
merger, amalgamation, consolidation, discontinued operation, cost savings
initiatives, operating improvements and changes or business optimization and
other restructuring and integration activities for which pro forma effect is
being given that (A) have been realized or (B) for which specified actions have
been taken or are reasonably expected to be taken within twenty-four (24) months
of the date of such transaction; provided, that (w) any pro forma adjustments
made pursuant to this sentence shall be set forth in Compliance Certificates of
the Administrative Borrower delivered to Agent pursuant to Section 9.1.1(d) and,
to the extent required hereunder, in any certificate required to be delivered
under the definition of Payment Condition, (x) such operating expense
reductions, operating improvements or synergies are reasonably identifiable and
quantifiable in the good faith judgment of the Administrative Borrower, (y) no
operating expense reductions, operating improvements or synergies shall be given
pro forma effect to the extent duplicative of any expenses or charges relating
to such operating expense reductions, operating improvements or synergies that
are added back pursuant to the definition of Consolidated EBITDA, and
(z) operating expense reductions, operating improvements or synergies given pro
forma effect shall not include any operating expense reductions, operating
improvements or synergies related to the combination of the operation of any
Person, property, business or asset acquired, including pursuant to the
Transactions or pursuant to a transaction consummated prior to the Closing Date,
and subsequently so disposed of. Such pro forma adjustments may be in addition
to (but not duplicative of) adjustments to Consolidated Net Income and addbacks
to Consolidated EBITDA; provided, that the sum of (i) the aggregate amount of
operating expense reductions, operating improvements and synergies pursuant to
this Section 1.7(b), plus (ii) the aggregate amount of increases to Consolidated
EBITDA pursuant to clause (h) of the definition thereof shall not exceed 20% of
Consolidated EBITDA for any four consecutive fiscal quarter period (calculated
prior to giving effect to such adjustments). If any Indebtedness bears a
floating rate of interest and is being given pro forma effect, the interest on
such Indebtedness shall be calculated as if the rate in effect on the date that
Consolidated EBITDA is being tested had been the applicable rate for the entire
period (taking into account any hedging obligations applicable to such
Indebtedness). Interest on a Capitalized Lease Obligation shall be deemed to
accrue at an interest rate reasonably determined by a responsible financial or
accounting officer of the Administrative Borrower to be the rate of interest
implicit in such Capitalized Lease Obligation in accordance with GAAP. For
purposes of making the computation referred to above, interest on any
Indebtedness under a revolving credit facility computed on a pro forma basis
shall be computed based upon the average daily balance of such Indebtedness
during the applicable period. Interest on Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
eurocurrency interbank offered rate, or other rate, shall be deemed to have been
based upon the rate actually chosen, or, if none, then based upon such optional
rate chosen as the Administrative Borrower may designate.

 



101

 

 

1.8          Limited Condition Transaction.

 

(a)            For purposes of (i) determining compliance with any provision of
this Agreement which requires the calculation of the Interest Coverage Ratio,
the Total Net Leverage Ratio, the Consolidated Total Assets or the Consolidated
Fixed Charge Coverage Ratio, (ii) determining compliance with representations
and warranties (other than, in the case of an acquisition or other similar
Investment, certain customary “specified representations” or, at the option of
the Administrative Borrower, European “certain funds” representations) or
absence of Defaults or Events of Default, (iii) testing availability under
baskets set forth in this Agreement (including baskets measured as a percentage
of Consolidated Total Assets or Consolidated EBITDA) or (iv) satisfying the
Payment Conditions, in each case, in connection with a Limited Condition
Transaction (and each transaction entered into connection therewith, including,
without limitation, the incurrence of any Indebtedness, or the issuance of any
shares of Disqualified Stock, the incurrence of any Liens or the making of
Investments, Dividends, prepayments of Junior Debt, asset sales, transfers and
dispositions, fundamental changes or the designation of any Restricted
Subsidiary or Unrestricted Subsidiary), at the option of the Administrative
Borrower (the Administrative Borrower’s election to exercise such option in
connection with any Limited Condition Transaction, an “LCT Election”), the date
of determination of whether any such action is permitted hereunder shall be
deemed to be (A) in the case of any acquisition or other similar Investment
(including with respect to any Indebtedness to be incurred in connection
therewith), either, at the Administrative Borrower’s option (x) as of the date
the definitive agreements for such acquisition or other similar Investment are
entered into, (y) at the time that binding commitments to provide any
Indebtedness to be incurred in connection therewith are provided or at the time
such Indebtedness is incurred or (z) at the time of the consummation of the
relevant acquisition or other similar Investment, (B) in the case of any
Dividends (including with respect to any Indebtedness to be incurred in
connection therewith), either, at the Administrative Borrower’s option, (x) at
the time of the declaration of such Dividend, (y) at the time that binding
commitments to provide any Indebtedness to be incurred in connection therewith
are provided or are the time such Indebtedness is incurred or (z) at the time of
the making of such Dividend, and (C) in the case of any irrevocable repayment,
repurchase or redemption of Indebtedness (including with respect to any
Indebtedness to be incurred in connection therewith), either, at the option of
the Administrative Borrower (x) at the time of delivery of notice with respect
to such repayment, repurchase or redemption, (y) at the time that binding
commitments to provide any Indebtedness to be incurred in connection therewith
are provided or at the time such Indebtedness is incurred or (z) at the time of
the making of such repayment, repurchase or redemption (each such time described
in clauses (A) through (C), the “LCT Test Date”), in each case, after giving
effect to the relevant transaction, any related Indebtedness (including the
intended use of proceeds thereof), and all other permitted pro forma adjustments
on a pro forma basis, and if, after giving pro forma effect to the Limited
Condition Transaction and the other transactions to be entered into in
connection therewith as if they had occurred at the beginning of the most recent
Test Period ending prior to the LCT Test Date, the Borrowers or other Restricted
Subsidiaries could have taken such action on the relevant LCT Test Date in
compliance with such ratio, representation, warranty, absence of Defaults or
Events of Default, basket or Payment Condition, such ratio, representation,
warranty, absence of Defaults or Events of Default, basket or Payment Condition
shall be deemed to have been complied with, provided, that (I) in the event the
Administrative Borrower makes an LCT Election in connection with the making of a
Dividend, a reserve shall be established in an amount no greater than the amount
of such Dividend (or such lesser amount as Agent shall agree in its Permitted
Discretion) at the time of making such LCT Election (such reserve, a “LCT
Dividend Reserve”) and (II) the determination of or testing of a Payment
Condition on an LCT Test Date in connection with a Limited Condition Transaction
shall only be permitted to the extent such Limited Condition Transaction is
consummated within sixty (60) days of such LCT Test Date.

 



102

 

 

(b)            For the avoidance of doubt, if the Administrative Borrower has
made an LCT Election and any of the ratios or baskets for which compliance was
determined or tested as of the LCT Test Date are exceeded as a result of
fluctuations in any such ratio or basket (including due to fluctuations of the
target of any acquisition or other similar Investment that is part of such
Limited Condition Transaction) at or prior to the consummation of the relevant
transaction or action, such baskets or ratios will not be deemed to have been
exceeded as a result of such fluctuations. If the Administrative Borrower has
made an LCT Election for any Limited Condition Transaction, then in connection
with any subsequent calculation of such ratios or baskets on or following the
relevant LCT Test Date and prior to the earlier of (i) the date on which such
Limited Condition Transaction is consummated or (ii) the date that the
definitive agreement for such Limited Condition Transaction is terminated or
expires or such irrevocable notice is rescinded, as applicable, without
consummation of such Limited Condition Transaction, any such ratio or basket
shall be calculated on a pro forma basis assuming such Limited Condition
Transaction and other transactions in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) have been
consummated. Notwithstanding the foregoing, assets of the target of any
acquisition or other similar Investment that is part of a Limited Condition
Transaction shall not be included in the Borrowing Base until the date on which
such Limited Condition Transaction is consummated.

 

(c)            Notwithstanding anything herein to the contrary (other than as
set forth in Section 2.1.9(c)), this Section 1.8 shall not be applicable in
determining whether the conditions precedent set forth in Section 6 have been
satisfied with respect to the making of any Loan or the issuance, extension or
renewal of any Letter of Credit.

 



103

 

 

1.9          Compliance with Certain Sections. For purposes of determining
compliance with Section 9.2, in the event that any Lien, Indebtedness (whether
at the time of incurrence or upon application of all or a portion of the
proceeds thereof), Investment, Dividend, prepayment of Junior Debt, fundamental
change, disposition or contractual requirement, meets the criteria of one, or
more than one, of the “baskets” or categories of transactions then permitted
pursuant to any clause or subsection of Section 9.2 related thereto, such
transaction (or portion thereof) at any time shall be permitted under one or
more of such clauses at the time of such transaction or any later time from time
to time, in each case, as determined by the Administrative Borrower in its sole
discretion at such time and thereafter may be reclassified by the Administrative
Borrower in any manner not expressly prohibited by this Agreement; provided,
that (w) all Indebtedness outstanding under the Loan Documents will at all times
be deemed to be outstanding in reliance on Section 9.2.1(b)(i)(A), (w) all
Indebtedness outstanding under the 2025 Senior Secured Notes and any Refinancing
Indebtedness with respect thereto will at all times be deemed to be outstanding
in reliance on Section 9.2.1(b)(i)(B), (x) all Indebtedness outstanding under
the 2023 Senior Secured Notes and any Refinancing Indebtedness with respect
thereto will at all times be deemed to be outstanding in reliance on
Section 9.2.1(b)(i)(C), (y) all Indebtedness under Hedge Agreements will at all
times be deemed to be outstanding in reliance on Section 9.2.1(b)(viii) and
(z) no such classification or reclassification shall obviate the requirement for
any Indebtedness secured by any of the Collateral to be subject to the
Intercreditor Agreement to the extent otherwise required by this Agreement. With
respect to (x) any amounts incurred or transactions entered into (or
consummated) in reliance on a provision of this Agreement that do not require
compliance with a financial ratio or test (including the Interest Coverage
Ratio, the Consolidated Fixed Charge Coverage Ratio, the Total Net Leverage
Ratio, Consolidated EBITDA and/or Consolidated Total Assets) substantially
concurrently with (y) any amounts incurred or transactions entered into (or
consummated) in reliance on a provision of this Agreement that requires
compliance with a financial ratio or test (including the Interest Coverage
Ratio, the Consolidated Fixed Charge Coverage Ratio, the Total Net Leverage
Ratio, Consolidated EBITDA and/or the Consolidated Total Assets), it is
understood and agreed that the amounts in clause (x) shall be disregarded in the
calculation of the financial ratio or test applicable to the amounts in clause
(y).

 

1.10        Interest Rates. Agent does not warrant, nor accept responsibility,
nor shall Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of “LIBOR”
or with respect to any rate that is an alternative or replacement for or
successor to any of such rate (including, without limitation, any LIBOR
Successor Rate) or the effect of any of the foregoing, or of any LIBOR Successor
Rate Conforming Changes.

 

1.11        Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Equity
Interests at such time.

 



104

 

 

SECTION 2.        CREDIT FACILITIES

 

2.1          Commitment.

 

2.1.1        Revolver Loans.

 

(a)            Multicurrency Facility Loans. Each Multicurrency Facility Lender
agrees, severally and not jointly with the other Multicurrency Facility Lenders,
upon the terms and subject to the conditions set forth herein, to make
Multicurrency Facility Loans to any of the Borrowers on any Business Day during
the period from the Closing Date to the Multicurrency Facility Commitment
Termination Date, not to exceed an aggregate principal amount outstanding at any
time (based on the Dollar Equivalent thereof), together with such Multicurrency
Facility Lender’s portion of the Multicurrency LC Obligations, such
Multicurrency Facility Lender’s Multicurrency Facility Commitment at such time,
which Multicurrency Facility Loans may be repaid and reborrowed in accordance
with the provisions of this Agreement; provided, however, that Multicurrency
Facility Lenders shall have no obligation to the Borrowers whatsoever to honor
any request for a Multicurrency Facility Loan (i) on or after the Multicurrency
Facility Commitment Termination Date, (ii) if the Dollar Equivalent of the
amount of the proposed Multicurrency Facility Loan exceeds the Multicurrency
Facility Availability on the proposed funding date for such Multicurrency
Facility Loan or (iii) in the case of a Multicurrency Facility Loan to be
borrowed by a US Borrower, after giving effect thereto, if the amount of all
Multicurrency Facility Loans made to all US Borrowers as of the proposed funding
date for such Multicurrency Facility Loan exceeds the US Borrowing Base as of
such date (provided that for purposes of determining whether this clause
(iii) has been satisfied, the US Borrowing Base as of such date shall be deemed
to be reduced by the amount of the Total US Facility Exposure as of such date).
Each Borrowing of Multicurrency Facility Loans shall be funded by the
Multicurrency Facility Lenders on a Pro Rata basis. The Multicurrency Facility
Loans shall bear interest as set forth in Section 3.1. Each Multicurrency
Facility Loan shall, at the option of the Administrative Borrower, be made or
continued as, or converted into, part of one or more Borrowings that, unless
specifically provided herein shall consist entirely of (i) if denominated in
Canadian Dollars, Canadian Prime Rate Loans or Canadian BA Rate Loans (and shall
be borrowed by a Canadian Borrower), (ii) if denominated in Dollars and
(x) borrowed by a Canadian Borrower, Canadian Base Rate Loans or LIBOR Loans,
(y) borrowed by a UK Borrower, UK Base Rate Loans or LIBOR Loans or (z) borrowed
by a US Borrower, US Base Rate Loans or LIBOR Loans or (iii) if denominated in
Euros or Pounds Sterling, LIBOR Loans (and shall be borrowed by a UK Borrower).
All Borrowers shall be jointly and severally liable to pay all of the
Multicurrency Facility Loans borrowed by a Canadian Borrower or a UK Borrower.
All US Borrowers shall be jointly and severally liable to pay all Multicurrency
Facility Loans borrowed by a US Borrower. The Multicurrency Facility Loans shall
be repaid in accordance with the terms of this Agreement. Each Multicurrency
Facility Loan shall be funded, at the option of the Administrative Borrower, in
Canadian Dollars, Dollars, Euros or Pounds Sterling, and repaid in the same
currency as the underlying Multicurrency Facility Loan was made. Canadian Prime
Rate Loans and Canadian Base Rate Loans shall be in a minimum amount of
Cdn$500,000 and $500,000, respectively, and increments of Cdn$500,000 and
$500,000, respectively, in excess thereof. UK Base Rate Loans shall be in a
minimum amount of £500,000 and increments of £500,000 in excess thereof. US Base
Rate Loans under the Multicurrency Facility shall be in a minimum amount of
$500,000 and increments of $500,000 in excess thereof.

 



105

 

 

(b)            US Facility Loans. Each US Facility Lender agrees, severally and
not jointly with the other US Facility Lenders, upon the terms and subject to
the conditions set forth herein, to make US Facility Loans to any of the US
Borrowers on any Business Day during the period from the Closing Date to the US
Facility Commitment Termination Date, not to exceed an aggregate principal
amount outstanding at any time, together with such US Facility Lender’s portion
of the US LC Obligations, such US Facility Lender’s US Facility Commitment at
such time, which US Facility Loans may be repaid and reborrowed in accordance
with the provisions of this Agreement; provided, however, that US Facility
Lenders shall have no obligation to US Borrowers whatsoever to honor any request
for a US Facility Loan (i) on or after the US Facility Commitment Termination
Date or (ii) if the amount of the proposed US Facility Loan exceeds US Facility
Availability on the proposed funding date for such US Facility Loan. Each
Borrowing of US Facility Loans shall be funded by US Facility Lenders on a Pro
Rata basis. The US Facility Loans shall bear interest as set forth in
Section 3.1. Each US Facility Loan shall, at the option of the Administrative
Borrower, be made or continued as, or converted into, part of one or more
Borrowings that, unless specifically provided herein, shall consist entirely of
US Base Rate Loans or LIBOR Loans. The US Facility Loans shall be repaid in
accordance with the terms of this Agreement. US Borrowers shall be jointly and
severally liable to pay all of the US Facility Loans. Each US Facility Loan
shall be funded and repaid in Dollars. US Base Rate Loans under the US Facility
shall be in a minimum amount of $500,000 and increments of $500,000 in excess
thereof.

 

(c)            Cap on Total Revolver Exposure. Notwithstanding anything to the
contrary contained in this Section 2.1.1, in no event shall any Borrower be
entitled to receive a Revolver Loan if at the time of the proposed funding of
such Revolver Loan (and after giving effect thereto and all pending requests for
Loans), the Total Revolver Exposure exceeds (or would exceed) the Maximum
Revolver Facility Amount. If at any time, (i) the Total Revolver Exposure
exceeds the Maximum Revolver Facility Amount, (ii) the Total US Facility
Exposure exceeds the Maximum US Facility Amount or (iii) the Total Multicurrency
Facility Exposure exceeds the Maximum Multicurrency Facility Amount, in each
case the applicable excess amount shall be payable on demand by Agent.
Notwithstanding anything herein to the contrary, any Revolver Loans made on the
Closing Date shall be used solely (w) to finance the Debt Repayment, (x) to fund
all or a portion of the Transaction Expenses, (y) for general corporate
purposes, including working capital (with the amount of Revolver Loans that may
be borrowed on the Closing Date for the purposes described in this clause
(y) not to exceed $75,000,000) and (z) to finance any original issue discount or
upfront fees payable in connection with the Transactions.

 

2.1.2        Revolver Notes. The Revolver Loans made by each Revolver Lender and
interest accruing thereon shall be evidenced by the records of Agent and such
Revolver Lender. At the request of (a) any Multicurrency Facility Lender, the
Borrowers shall deliver a Multicurrency Facility Note to such Multicurrency
Facility Lender in the amount of such Multicurrency Facility Lender’s
Multicurrency Facility Commitment and (b) any US Facility Lender, the US
Borrowers shall deliver a US Facility Note to such US Facility Lender in the
amount of such US Facility Lender’s US Facility Commitment.

 



106

 

 

2.1.3        Reduction or Termination of Revolver Commitments.

 

(a)            Multicurrency Facility Commitments. Unless sooner terminated in
accordance with this Agreement, the Multicurrency Facility Commitments, the
Canadian Swingline Commitments and the UK Swingline Commitments shall terminate
on the Multicurrency Facility Commitment Termination Date. Upon at least ten
days’ prior written notice to Agent, the Administrative Borrower may, at its
option, terminate the Multicurrency Facility Commitments without premium or
penalty (other than funding losses payable pursuant to Section 3.9). On the
Multicurrency Commitment Termination Date, the Loan Parties shall make Full
Payment of all Multicurrency Facility Obligations.

 

(b)            US Facility Commitments. Unless sooner terminated in accordance
with this Agreement, the US Facility Commitments and the US Swingline
Commitments shall terminate on the US Facility Commitment Termination Date. Upon
at least ten days’ prior written notice to Agent, the Administrative Borrower
may, at its option, terminate the US Facility Commitments without premium or
penalty (other than funding losses payable pursuant to Section 3.9). If the US
Borrowers elect to reduce to zero or terminate the US Facility Commitments
pursuant to the previous sentence, the Multicurrency Facility Commitments shall
automatically terminate concurrently with the termination of the US Facility
Commitments. On the US Facility Commitment Termination Date, the US Loan Parties
shall make Full Payment of all US Facility Obligations.

 

(c)            Notices Irrevocable. Any notice of termination given by the
Borrowers pursuant to this Section 2.1.3 shall be irrevocable; provided,
however, that notice may be contingent on the occurrence of a financing or
refinancing or the consummation of a sale, transfer, lease or other disposition
of assets, the occurrence of a Change of Control or the occurrence of another
Limited Condition Transaction and may be revoked or the termination date
deferred if the financing or refinancing or sale, transfer, lease or other
disposition of assets, Change of Control or Limited Condition Transaction does
not occur.

 

(d)            Partial Reductions. So long as no Default or Event of Default
then exists or would result therefrom and after giving effect thereto, the
Administrative Borrower may permanently and irrevocably reduce the Maximum
Revolver Facility Amount by giving Agent at least five (5) Business Days’ prior
written notice thereof (or such lesser time as Agent may consent to) from a
Senior Officer of the Administrative Borrower, which notice shall (1) specify
the date (which shall be a Business Day) and amount of such reduction (which
shall be in a minimum amount of $10,000,000 and increments of $5,000,000 in
excess thereof) and (2) specify the allocation of such reduction to, and the
corresponding reductions of, the Maximum Multicurrency Facility Amount and/or
the Maximum US Facility Amount (and the respective Multicurrency Facility
Commitments and the US Facility Commitments in respect thereof, each of which
shall be allocated to the Multicurrency Facility Lenders and the US Facility
Lenders, respectively, on a Pro Rata basis at the time of such reduction).
Without limiting the foregoing, (i) each reduction in the Revolver Commitment
shall not exceed the aggregate Availability as of the date of such reduction,
(ii) each reduction in the US Facility Commitment shall not exceed the US
Facility Availability as of the date of such reduction, (iii) each reduction in
the Multicurrency Facility Commitment shall not exceed the Multicurrency
Facility Availability as of the date of such reduction and (iv) each reduction
in the Multicurrency Facility Commitment may not result in, as of the date of
such reduction, the amount of all Multicurrency Facility Loans made to all US
Borrowers as of such date exceeding the US Borrowing Base (provided that for
purposes of determining whether this clause (iv) has been satisfied, the US
Borrowing Base as of such date shall be deemed to be reduced by the amount of
the Total US Facility Exposure as of such date).

 



107

 

 

2.1.4        Overadvances.

 

(a)            Multicurrency Overadvance. If at any time the Dollar Equivalent
of the aggregate principal balance of the sum of (a) all Multicurrency Facility
Loans plus (b) all Multicurrency LC Obligations exceeds the Multicurrency
Facility Borrowing Base (a “Multicurrency Overadvance”), the excess amount
shall, subject to Section 5.2, be payable by the Borrowers under the
Multicurrency Facility on demand by Agent; provided, that, if the aggregate
principal balance of the sum of (a) all Multicurrency Facility Loans plus
(b) all Multicurrency LC Obligations exceeds the Multicurrency Facility
Borrowing Base solely as a result of a fluctuation in Exchange Rates between the
currency in which such Loans were funded and Dollars, no repayment shall be
required until and unless such excess amount is equal to or greater than 105% of
the Multicurrency Facility Borrowing Base. All Multicurrency Overadvance Loans
shall (i) constitute Secured Obligations and (ii) subject to Section 2.5, be
secured by the applicable Collateral and entitled to all benefits of the Loan
Documents.

 

(b)            US Overadvance. If at any time the aggregate principal balance of
the sum of (a) all US Facility Loans plus (b) all US LC Obligations exceeds the
US Borrowing Base (provided that for purposes of determining whether a US
Overadvance exists, the US Borrowing Base at such time shall be deemed to be
reduced by the amount by which the Total Multicurrency Facility Exposure at such
time exceeds the sum of the Canadian Borrowing Base and the UK Borrowing Base at
such time) (a “US Overadvance”), the excess amount shall, subject to
Section 5.2, be payable by the US Borrowers on demand by Agent. All US
Overadvance Loans shall constitute US Obligations secured by the US Collateral
and shall be entitled to all benefits of the Loan Documents.

 

(c)            Funding of Overadvance Loans. Agent may require applicable
Revolver Lenders to honor requests for Overadvance Loans and to forbear from
requiring the applicable Borrower(s) to cure an Overadvance, (i) when no other
Event of Default is known to Agent, as long as (1) such Overadvance does not
continue for more than twenty (20) consecutive Business Days (and no Overadvance
may exist for at least five (5) consecutive days thereafter before further
Overadvance Loans are required), (2) such Overadvance is not known by Agent to
exceed five percent (5%) or, if agreed to by Agent in its sole discretion, ten
percent (10%), of the applicable Borrowing Base (as calculated as described
above in clauses (a) and (b)) and (3) the aggregate principal amount of the
Overadvances existing at any time, together with the Protective Advances
outstanding at any time pursuant to Section 2.1.5 below, do not exceed ten
percent (10%) of the aggregate Revolver Commitments for the applicable Facility
then in effect; and (ii) regardless of whether an Event of Default exists, if
Agent discovers an Overadvance not previously known by it to exist, as long as
from the date of such discovery the Overadvance does not continue for more than
twenty (20) consecutive Business Days. In no event shall Overadvance Loans be
required that would cause (I) the Total Multicurrency Facility Exposure to
exceed the aggregate Multicurrency Facility Commitments then in effect or
(II) the Total US Facility Exposure to exceed the aggregate US Facility
Commitments then in effect. Required Facility Lenders may at any time revoke
Agent’s authority to make further Overadvance Loans to the Borrowers under their
applicable Facility by written notice to Agent. Any funding of an Overadvance
Loan or sufferance of an Overadvance shall not constitute a waiver by Agent or
Lenders of the Event of Default caused thereby. In no event shall any Borrower
or other Loan Party be deemed a beneficiary of this Section 2.1.4 nor authorized
to enforce any of its terms. All Multicurrency Overadvance Loans shall be
Multicurrency Facility Loans funded by Multicurrency Facility Lenders on a Pro
Rata basis. All US Overadvance Loans shall be US Facility Loans funded by US
Facility Lenders on a Pro Rata basis.

 



108

 

 

2.1.5        Protective Advances.

 

(a)            Multicurrency Protective Advances. Agent shall be authorized by
each Borrower and each Multicurrency Facility Lender, from time to time in
Agent’s sole discretion (but shall have absolutely no obligation), to make (in
the case of any Canadian Borrower, through its Canada branch), US Base Rate
Loans to any US Borrower, Canadian Base Rate Loans or Canadian Prime Rate Loans
to any Canadian Borrower or UK Base Rate Loans to any UK Borrower, in each case,
on behalf of the Multicurrency Facility Lenders (any of such Loans are herein
referred to as “Multicurrency Protective Advances”) which Agent, in its
Permitted Discretion, deems necessary or desirable to (i) preserve or protect
Collateral or any portion thereof or (ii) enhance the likelihood of, or maximize
the amount of, repayment of the Multicurrency Facility Loans and other
Multicurrency Facility Obligations; provided, that no Multicurrency Protective
Advance shall cause the Total Multicurrency Facility Exposure to exceed the
Multicurrency Facility Commitments then in effect. All Multicurrency Protective
Advances made by Agent shall (i) be Secured Obligations, (ii) be secured by the
applicable Collateral, (iii) if borrowed by a Canadian Borrower, be denominated
in either Canadian Dollars or Dollars and (A) if denominated in Canadian
Dollars, be treated for all purposes as a Canadian Prime Rate Loan or (B) if
denominated in Dollars, be treated for all purposes as a Canadian Base Rate
Loan, (iv) if borrowed by a UK Borrower, be treated for all purposes as a UK
Base Rate Loan and be denominated in either Dollars, Euros or Pounds Sterling
and (v) if borrowed by a US Borrower, be denominated in Dollars and be treated
as a US Base Rate Loan.

 

(b)            US Protective Advances. Agent shall be authorized by each US
Borrower and each US Facility Lender, from time to time in Agent’s sole
discretion (but shall have absolutely no obligation), to make US Base Rate Loans
to the US Borrowers on behalf of the US Facility Lenders (any of such Loans are
herein referred to as “US Protective Advances”) which Agent, in its Permitted
Discretion, deems necessary or desirable to (i) preserve or protect US
Collateral or any portion thereof or (ii) enhance the likelihood of, or maximize
the amount of, repayment of the US Facility Loans and other US Facility
Obligations; provided, that no US Protective Advance shall cause the Total US
Facility Exposure to exceed the US Facility Commitments then in effect. All US
Protective Advances made by Agent shall be US Obligations, secured by the US
Collateral and shall be treated for all purposes as US Base Rate Loans.

 



109

 

 

(c)            Limitations on Protective Advances. The aggregate principal
amount of Multicurrency Protective Advances shall not exceed ten percent (10%)
of the Multicurrency Facility Commitments at such time. The aggregate principal
amount of US Protective Advances shall not exceed ten percent (10%) of the US
Facility Commitments at such time. In addition, (x) the aggregate principal
amount of Multicurrency Protective Advances outstanding at any time pursuant to
this Section 2.1.5, together with the aggregate principal amount of
Multicurrency Overadvances existing at any time pursuant to Section 2.1.4 above,
shall not exceed ten percent (10%) of the aggregate Multicurrency Facility
Commitments then in effect and (y) the aggregate principal amount of US
Protective Advances outstanding at any time pursuant to this Section 2.1.5,
together with the aggregate principal amount of US Overadvances existing at any
time pursuant to Section 2.1.4 above, shall not exceed ten percent (10%) of the
aggregate US Facility Commitments then in effect. Protective Advances may be
made even if the conditions set forth in Section 6 have not been satisfied. Each
Revolver Lender shall participate in each Protective Advance with respect to any
applicable Facility in which such Revolver Lender has a Revolver Commitment on a
Pro Rata basis for such Facility. Required Facility Lenders may at any time
revoke Agent’s authority to make further Protective Advances to any Borrower
under the applicable Facility, in each case by written notice to Agent. Absent
such revocation, Agent’s determination that funding of a Protective Advance is
appropriate shall be conclusive. At any time that there is sufficient
Availability for the applicable Facility and the conditions precedent set forth
in Section 6 have been satisfied, Agent may request the applicable Revolver
Lenders to make a Revolver Loan to repay a Protective Advance. At any other
time, Agent may require the Revolver Lenders to fund their risk participations
described in Section 2.1.5(d).

 

(d)            Transfers. Upon the making of a Protective Advance by Agent
(whether before or after the occurrence of a Default or Event of Default), each
applicable Revolver Lender shall be deemed, without further action by any party
hereto, to have unconditionally and irrevocably purchased from Agent without
recourse or warranty, an undivided interest and participation in such Protective
Advance in proportion to its Pro Rata share of such Protective Advance. Each
applicable Revolver Lender shall transfer (a “Transfer”) the amount of such
Revolver Lender’s Pro Rata share of the outstanding principal amount of the
applicable Protective Advance with respect to such purchased interest and
participation promptly when requested by Agent to such account of Agent as Agent
may designate, but in any case not later than 3:00 p.m. (Local Time) on the
Business Day notified (if notice is provided by Agent prior to 12:00 p.m. (Local
Time) and otherwise on the immediately following Business Day (the “Transfer
Date”)). Transfers may occur during the existence of a Default or Event of
Default and whether or not the applicable conditions precedent set forth in
Section 6 have then been satisfied. Such amounts transferred to Agent shall be
applied against the amount of the applicable Protective Advance and, together
with such applicable Revolver Lender’s Pro Rata share of such Protective
Advance, shall constitute Revolver Loans under the applicable Facility of such
applicable Revolver Lenders, respectively. If any such amount is not transferred
to Agent by any Revolver Lender on such Transfer Date, Agent shall be entitled
to recover such amount on demand from such Revolver Lender together with
interest thereon as specified in Section 3.1. From and after the date, if any,
on which any Revolver Lender is required to fund, and funds, its participation
in any Protective Advance purchased hereunder, Agent shall promptly distribute
to such Revolver Lender such Revolver Lender’s Pro Rata share of all payments of
principal and interest and all proceeds of Collateral received by Agent in
respect of such Protective Advance.

 



110

 

 

2.1.6        Reallocation.

 

(a)            Reallocation Mechanism. Subject to the terms and conditions of
this Section 2.1.6, the Administrative Borrower may request that certain
Revolver Lenders (and such Revolver Lenders in their individual sole discretion
may agree to) change the then current allocation of each such Revolver Lender’s
(and, if applicable, its Affiliate’s or branch’s) Revolver Commitment among the
Facilities in order to effect an increase or decrease in the Revolver
Commitments of a particular Facility, with any such increase or decrease in
Revolver Commitments for one Facility to be accompanied by a concurrent and
equal decrease or increase, respectively, in the Revolver Commitments for the
other Facility (each, a “Reallocation”); provided, that, no more than
$100,000,000 may be reallocated from the US Facility to the Multicurrency
Facility over the term of this Agreement. In addition to the conditions set
forth in Section 2.1.6(b), any such Reallocation shall be subject to the
following conditions: (i) the Administrative Borrower shall have provided to
Agent a written request (in reasonable detail) at least fifteen Business Days
prior to the requested effective date therefor (which effective date must be a
Business Day) (the “Reallocation Date”) setting forth the proposed Reallocation
Date and the amounts of the proposed Revolver Commitment Reallocations to be
effected, (ii) any such Reallocation shall increase or decrease, as the case may
be, the applicable Revolver Commitments in an amount equal to $5,000,000 and in
increments of $1,000,000 in excess thereof, (iii) Agent shall have received
Reallocation Consents from Lenders having applicable Revolver Commitments
sufficient to effectuate such requested Reallocation, (iv) no more than two
Reallocations may be effected in any calendar year, (v) no Default or Event of
Default shall have occurred and be continuing either as of the date of such
request or on the Reallocation Date (both immediately before and after giving
effect to such Reallocation), (vi) any increase in a Revolver Commitment of one
Facility shall result in a dollar-for-dollar decrease in the Revolver Commitment
of the other Facility, (vii) in no event shall the Maximum Revolver Facility
Amount exceed the aggregate amount of the aggregate Revolver Commitments then in
effect, (viii) after giving effect to such Reallocation, no Overadvance would
exist or would result therefrom and (ix) at least three Business Days prior to
the proposed Reallocation Date, a Senior Officer of the Administrative Borrower
shall have delivered to Agent a certificate certifying as to compliance with
preceding clauses (v), (vii) and (viii) and demonstrating (in reasonable detail)
the calculations required in connection therewith, which certificate shall be
deemed recertified to Agent by a Senior Officer of the Administrative Borrower
on and as of the Reallocation Date.

 



111

 

 

(b)            Reallocations Generally. Agent shall promptly inform the Revolver
Lenders in each of the Facilities of any request for a Reallocation. Each
Revolver Lender electing to participate in the Reallocation by decreasing its
Revolver Commitments under one Facility and increasing its Revolver Commitments
in the other Facility in an equal amount shall notify Agent within five
(5) Business Days after its receipt of such notice of its election and the
maximum amount of the respective Revolver Commitment Reallocations to which it
would agree (each, a “Reallocation Consent”). Notwithstanding the foregoing,
(i) no Revolver Lender shall be obligated to agree to any such Reallocation of
its Revolver Commitment (and no consent by any Revolver Lender to any
Reallocation on one occasion shall be deemed consent to any future Reallocation
by such Revolver Lender), (ii) other than the Revolver Lenders consenting to
such Reallocation, no consent of any other Revolver Lender shall be required and
(iii) the failure of any Revolver Lender to affirmatively consent to participate
in any such Reallocation on or prior to the fifth Business Day after its receipt
of notice thereof shall be deemed to constitute an election by such Revolver
Lender not to participate in such Reallocation. If, at the end of such five
Business Day period, Agent receives Reallocation Consents from Revolver Lenders
in an aggregate amount greater than or equal to the required reallocation
amounts, each such consenting Revolver Lender’s affected Revolver Commitments
for the applicable Facility shall be increased or decreased on a Pro Rata basis
based on the affected Revolver Commitments of the participating Revolver
Lenders. If the conditions set forth in Section 2.1.6, including, without
limitation, the receipt of Reallocation Consents within the time period set
forth above, are not satisfied on the applicable Reallocation Date (or, to the
extent such conditions relate to an earlier date, such earlier date), Agent
shall notify the Administrative Borrower in writing that the requested
Reallocation will not be effectuated; provided, that (A) Agent shall in all
cases be entitled to rely (without liability) on the certificate delivered by
the Administrative Borrower pursuant to Section 2.1.6(a)(ix) in making its
determination as to the satisfaction of the conditions set forth in
Section 2.1.6(a) (v), (vii) and (viii) and (B) if the proposed Reallocation
cannot be effected because sufficient Reallocation Consents were not received,
then the Administrative Borrower may elect to consummate such Reallocation in
the lesser amount of the Reallocation Consents that were received. On each
Reallocation Date, Agent shall notify the Revolver Lenders of the affected
Facility and the Administrative Borrower, on or before 3:00 p.m. (Local Time) by
facsimile, e-mail or other electronic means, of the occurrence of the
Reallocation to be effected on such Reallocation Date, the amount of the
Revolver Loans held by each such Revolver Lender as a result thereof and the
amount of the affected Revolver Commitments of each such Revolver Lender as a
result thereof. To the extent necessary where a Revolver Lender in one Facility
and its separate affiliate or branch that is a Revolver Lender in another
Facility are participating in a Reallocation, the Reallocation among such
Persons shall be deemed to have been consummated pursuant to an Assignment and
Acceptance. The respective Pro Rata shares of the Revolver Lenders shall
thereafter, to the extent applicable, be determined based on such reallocated
amounts (subject to any subsequent changes thereto), and Agent and the affected
Revolver Lenders shall make such adjustments as Agent shall deem necessary so
that the outstanding Revolver Loans and LC Obligations of each Revolver Lender
equals its Pro Rata share thereof after giving effect to the Reallocation.

 



112

 

 

2.1.7        Swingline Loans.

 

(a)            Canadian Swingline Loans to Canadian Borrowers. The Canadian
Swingline Lender shall make Canadian Swingline Loans to any of the Canadian
Borrowers on any Business Day during the period from the Closing Date to the
Multicurrency Facility Commitment Termination Date, not to exceed the Canadian
Swingline Commitment in aggregate principal amount outstanding at any time
(based on the Dollar Equivalent thereof), which Canadian Swingline Loans may be
repaid and reborrowed in accordance with the provisions of this Agreement;
provided, however, that the Canadian Swingline Lender shall not honor any
request for a Canadian Swingline Loan (i) on or after the Multicurrency Facility
Commitment Termination Date or (ii) if the Dollar Equivalent of the amount of
the proposed Canadian Swingline Loan exceeds the Multicurrency Facility
Availability on the proposed funding date for such Canadian Swingline Loan. The
Canadian Swingline Loans shall be Canadian Prime Rate Loans if denominated in
Canadian Dollars and Canadian Base Rate Loans if denominated in Dollars and
shall bear interest as set forth in Section 3.1. Each Canadian Swingline Loan
shall constitute a Revolver Loan and a Multicurrency Facility Loan for all
purposes (subject, in the case of unused line fees, to Section 3.2.1(a)), except
that payments thereon shall be made to the Canadian Swingline Lender for its own
account. The Canadian Swingline Loans of each Canadian Borrower shall be repaid
in accordance with the terms of this Agreement and shall be secured by all of
the Collateral. The Borrowers under the Multicurrency Facility shall be jointly
and severally liable to pay all of the Canadian Swingline Loans. Each Canadian
Swingline Loan shall be funded in Canadian Dollars or, at the option of the
Administrative Borrower, Dollars and repaid in the same currency as the
underlying Canadian Swingline Loan was made. Canadian Swingline Loans shall be
in a minimum amount of Cdn$100,000 (or $100,000 if denominated in Dollars) and
increments of Cdn$100,000 (or $100,000 if denominated in Dollars) in excess
thereof.

 

(b)            UK Swingline Loans to UK Borrowers. The UK Swingline Lender shall
make UK Swingline Loans to any of the UK Borrowers on any Business Day during
the period from the Closing Date to the Multicurrency Facility Commitment
Termination Date, not to exceed the UK Swingline Commitment in aggregate
principal amount outstanding at any time (based on the Dollar Equivalent
thereof), which UK Swingline Loans may be repaid and reborrowed in accordance
with the provisions of this Agreement; provided, however, that the UK Swingline
Lender shall not honor any request for a UK Swingline Loan (i) on or after the
Multicurrency Facility Commitment Termination Date or (ii) if the Dollar
Equivalent of the amount of the proposed UK Swingline Loan exceeds the
Multicurrency Facility Availability on the proposed funding date for such UK
Swingline Loan. The UK Swingline Loans shall be UK Base Rate Loans denominated
in Pounds Sterling, Euros or Dollars and shall bear interest as set forth in
Section 3.1. Each UK Swingline Loan shall constitute a Revolver Loan and a
Multicurrency Facility Loan for all purposes (subject, in the case of unused
line fees, to Section 3.2.1(a)), except that payments thereon shall be made to
the UK Swingline Lender for its own account. The UK Swingline Loans of each UK
Borrower shall be repaid in accordance with the terms of this Agreement and
shall be secured by all of the Collateral. The Borrowers under the Multicurrency
Facility shall be jointly and severally liable to pay all of the UK Swingline
Loans. Each UK Swingline Loan shall be funded in Pounds Sterling or, at the
option of the Administrative Borrower, Euros or Dollars and repaid in the same
currency as the underlying UK Swingline Loan was made. UK Swingline Loans shall
be in a minimum amount of £100,000 and increments of £100,000 in excess thereof.

 



113

 

 

(c)            US Swingline Loans to US Borrowers. The US Swingline Lender shall
make US Swingline Loans to any of the US Borrowers on any Business Day during
the period from the Closing Date to the US Facility Commitment Termination Date,
not to exceed the US Swingline Commitment in aggregate principal amount
outstanding at any time, which US Swingline Loans may be repaid and reborrowed
in accordance with the provisions of this Agreement; provided, however, that the
US Swingline Lender shall not honor any request for a US Swingline Loan (i) on
or after the US Facility Commitment Termination Date or (ii) if the amount of
the proposed US Swingline Loan exceeds the US Facility Availability on the
proposed funding date for such US Swingline Loan. The US Swingline Loans shall
be US Base Rate Loans and shall bear interest as set forth in Section 3.1. Each
US Swingline Loan shall constitute a Revolver Loan and a US Facility Loan for
all purposes (subject, in the case of unused line fees, to Section 3.2.1(b)),
except that payments thereon shall be made to the US Swingline Lender for its
own account. The US Swingline Loans shall be repaid in accordance with the terms
of this Agreement and shall be secured by all of the US Collateral. The US
Borrowers shall be jointly and severally liable to pay all of the US Swingline
Loans. Each US Swingline Loan shall be funded and repaid in Dollars. US
Swingline Loans shall be in a minimum amount of $100,000 and increments of
$100,000 in excess thereof.

 

(d)            Swinglines Generally. The Swingline Loans made by each Swingline
Lender and interest accruing thereon shall be evidenced by the records of Agent
and such Swingline Lender and need not be evidenced by any promissory note.

 

2.1.8        Extensions.

 

(a)            Notwithstanding anything to the contrary in this Agreement,
pursuant to one or more offers (each, an “Extension Offer”) made from time to
time by the Administrative Borrower to all Revolver Lenders within a Facility on
a Pro Rata basis (based on the aggregate outstanding principal amount of the
Revolver Commitments for such Facility), the Administrative Borrower is hereby
permitted to consummate from time to time transactions with individual Lenders
that accept the terms contained in such Extension Offers to extend the maturity
date of each such Lender’s Revolver Commitments for the applicable Facility and
otherwise modify the terms of such Revolver Commitments for such Facility
pursuant to the terms of the relevant Extension Offer (to the extent permitted
hereunder) (each, an “Extension”), so long as the following terms are satisfied
with respect to any such Extension: (i) each Extension Offer made to any
Revolver Lender of any Tranche must be made on the same terms to each Revolver
Lender of such Tranche, (ii) each Extension Offer shall provide that the
proposed extended Tranche shall have the same terms as the original Revolver
Commitments (and related outstandings) for such Facility to be extended, except
for (A) the extension of the maturity date, (B) changes to interest rates, fees
(including agreements as to additional administrative fees to be paid by the
Borrowers), premiums and amortization and (C) changes to covenants and other
provisions that are no more favorable to the Lenders of an Extended Tranche than
to the existing Revolver Lenders for the applicable Facility (unless such
changes are extended for the benefit of the existing Revolver Lenders for the
applicable Facility) or that are applicable only to the periods after the then
applicable Facility Termination Date (which, in each case, shall be determined
by the Administrative Borrower and set forth in the relevant Extension Offer),
(iii) any applicable Minimum Extension Condition shall be satisfied unless
waived by the Administrative Borrower and (iv) at no time shall there be
Revolver Commitments hereunder (including Revolver Commitments in respect of any
Extended Tranche and any original Revolver Commitments) which have more than
three (3) different maturity dates, unless otherwise agreed by Agent and the
Administrative Borrower. The Revolver Commitments of any Revolver Lender that
agrees to an extension with respect to such Revolver Commitment (an “Extending
Lender”) extended pursuant to an Extension (an “Extended Tranche”), and the
related outstandings, shall be a Revolver Commitment (or related outstandings,
as the case may be) with the same terms as the original Revolver Commitments
(and related outstandings) except as provided above; provided, that, subject to
the provisions of Section 2 to the extent dealing with Letters of Credit and
Swingline Loans which mature or expire after a maturity date when there exist
Revolver Commitments with a longer maturity date, all Letters of Credit and
Swingline Loans for the applicable Facility shall be participated in on a Pro
Rata basis by all Lenders with Revolver Commitments for such Facility in
accordance with their respective Pro Rata shares of the Revolver Commitments for
such Facility and all borrowings under Revolver Commitments and repayments
thereunder shall be made on a Pro Rata basis (except for (A) payments of
interest and fees at different rates on Extended Tranches (and related
outstandings) and (B) repayments required upon the maturity date of the
non-extending Revolver Commitments). Each group of Revolver Commitments, as so
extended, as well as the original Revolver Commitments (not so extended), as
applicable, shall be considered separate “tranches” (each, a “Tranche”), with
any Extended Tranche of Revolver Commitments constituting a separate tranche of
Revolver Commitments from the tranche of Revolver Commitments from which they
were converted.

 



114

 

 

(b)            With respect to all Extensions consummated by the Borrowers
pursuant to this Section 2.1.8, (i) such Extensions shall not constitute
optional or mandatory payments or prepayments for purposes of this Agreement and
(ii) no Extension Offer is required to be in any minimum amount or any minimum
increment, provided, that the Administrative Borrower may at its election
specify as a condition (a “Minimum Extension Condition”) to consummating any
such Extension that a minimum amount (to be determined and specified in the
relevant Extension Offer in the Administrative Borrower’s sole discretion and
which may be waived by the Administrative Borrower) of Revolver Commitments of
any or all applicable Tranches be extended. Agent and the Lenders hereby consent
to the transactions contemplated by this Section 2.1.8 (including, for the
avoidance of doubt, payment of any interest, fees or premium in respect of any
Extended Tranches on such terms as may be set forth in the relevant Extension
Offer) and hereby waive the requirements of any provision of this Agreement
(including, without limitation, Sections 5.2 and 5.6) or any other Loan Document
that may otherwise prohibit any such Extension or any other transaction
contemplated by this Section 2.1.8.

 

(c)            No consent of any Lender or Agent shall be required to effectuate
any Extension, other than (A) the consent of each Revolver Lender agreeing to
such Extension with respect to its Revolver Commitments (or a portion thereof)
and (B) with respect to any Extension of the Revolver Commitments for either
Facility, the consent of each applicable Fronting Bank and each applicable
Swingline Lender for such Facility (in each case in its sole discretion). All
Extended Tranches and all obligations in respect thereof shall be Obligations
under this Agreement and the other Loan Documents that are secured by the same
Collateral as the applicable Tranche being extended on a pari passu basis with
all other Obligations of such Facility under this Agreement and the other Loan
Documents. The Lenders hereby irrevocably authorize Agent to enter into
amendments to this Agreement and the other Loan Documents with the Borrowers as
may be necessary in order to establish new tranches or sub-tranches in respect
of Revolver Commitments so extended, permit the repayment of non-extending Loans
on the Revolver Commitment Termination Date, and such technical amendments as
may be necessary or appropriate in the reasonable opinion of Agent and the
Administrative Borrower in connection therewith, in each case on terms
consistent with this Section 2.1.8. Without limiting the foregoing, in
connection with any Extensions the respective Loan Parties shall (at their
expense) amend (and Agent is hereby directed to amend) any Mortgage or other
Security Document that has a maturity date prior to the then latest maturity
date so that such maturity date is extended to the then latest maturity date (or
such later date as may be advised by local counsel to Agent).

 



115

 

 

(d)            In connection with any Extension, the Administrative Borrower
shall provide Agent at least ten (10) Business Days’ (or such shorter period as
may be agreed by Agent) prior written notice thereof, and shall agree to such
procedures (including, without limitation, regarding timing, rounding and other
adjustments and to ensure reasonable administrative management of the credit
facilities hereunder after such Extension), if any, as may be established by, or
acceptable to, Agent, in each case acting reasonably to accomplish the purposes
of this Section 2.1.8.

 

2.1.9        Increase in Revolver Commitments.

 

(a)            Multicurrency Facility Commitment Increase. Subject to the other
terms of this Section 2.1.9, the Administrative Borrower may by written notice
to Agent elect to increase the Maximum Multicurrency Facility Amount then in
effect (a “Multicurrency Facility Commitment Increase”) by increasing the
Multicurrency Facility Commitment of a Multicurrency Facility Lender (with the
consent of such Multicurrency Facility Lender, which may be withheld in its sole
discretion) or by causing a Person that is an Eligible Assignee (reasonably
acceptable to Agent, each UK Fronting Bank, each Canadian Fronting Bank, each
Canadian Swingline Lender and each UK Swingline Lender, in each case, to the
extent such Person’s consent would be required under Section 12.3.1 for an
assignment to such Eligible Assignee) that at such time is not a Multicurrency
Facility Lender to become a Multicurrency Facility Lender (an “Additional
Multicurrency Facility Lenderˮ).

 

(b)            US Facility Commitment Increase. Subject to the other terms of
this Section 2.1.9, the Administrative Borrower may by written notice to Agent
elect to increase the Maximum US Facility Amount then in effect (a “US Facility
Commitment Increase” and, together with any Multicurrency Facility Commitment
Increase, a “Revolver Commitment Increase”) by increasing the US Facility
Commitment of a US Facility Lender (with the consent of such US Facility Lender,
which may be withheld in its sole discretion) or by causing a Person that is an
Eligible Assignee (reasonably acceptable to Agent, each US Fronting Bank and
each US Swingline Lender, in each case, to the extent such Person’s consent
would be required under Section 12.3.1 for an assignment to such Eligible
Assignee) that at such time is not a US Facility Lender to become a US Facility
Lender (an “Additional US Facility Lender” and together with any Additional
Multicurrency Facility Lender, the “Additional Revolver Lenders”).

 



116

 

 

(c)            Terms of Revolver Commitment Increases. Each notice of a Revolver
Commitment Increase shall specify the proposed date (each, an “Increase Date”)
for the effectiveness of the Revolver Commitment Increase, which date shall be
not less than five Business Days (or such shorter period as Agent may agree)
after the date on which such notice is delivered to Agent, and the applicable
Facility to which such Revolver Commitment Increase shall apply. Any such
Revolver Commitment Increase shall be subject to the following additional
conditions: (i) no Event of Default shall have occurred and be continuing as of
the date of such notice or both immediately before and after giving effect
thereto as of the Increase Date (provided, that, solely with respect to an
Increase Date occurring in connection with a Limited Condition Transaction,
(x) no Event of Default shall have occurred and be continuing as of the LCT Test
Date and (y) no Event of Default arising under Section 10.1.1 or Section 10.1.5
shall have occurred and be continuing as of the date of the consummation of such
Limited Condition Transaction, both immediately before and after giving effect
thereto, it being understood and agreed that the terms of clause (x) of this
proviso shall not apply to any Borrowing or other extension of credit under any
Facility other than a Borrowing or extension of credit that is occurring
concurrently with such Limited Condition Transaction); (ii) no Lender shall be
obligated or have a right to participate in the Revolver Commitment Increase by
increasing its Revolver Commitment and no Borrower shall have any obligation to
offer existing Lenders rights to participate in such Revolver Commitment
Increase; (iii) the Revolver Commitment Increase shall be on the same terms and
conditions as this Agreement (other than any arrangement, upfront or other fees
paid to any Lender that is increasing its Revolver Commitment or to any
Additional Revolver Lender), provided, that, if the Applicable Margin, unused
line fees or fees associated with Letters of Credit in respect of any Revolver
Commitment Increase are greater than those of the relevant Facility, the
Applicable Margin, unused line fees and fees associated with Letters of Credit
with respect to such Facility shall be increased (without the consent of any
Lender) to the extent of the applicable differential, provided, further, that
any Revolver Commitment Increase may include terms that are more restrictive to
the Loan Parties so long as the existing Revolver Lenders benefit from such more
restrictive terms (it being understood and agreed that, notwithstanding
Section 13.1, such amendments may be made to this Agreement for the purpose of
effectuating such terms without the consent of any existing Revolver Lender);
(iv) the Revolver Commitment Increase, to the extent arising from the admission
of an Additional Revolver Lender, shall be effected pursuant to one or more
joinder agreements executed and delivered by the applicable Borrowers, the
Additional Revolver Lender(s) and Agent, each of which shall be in form and
substance reasonably satisfactory to Agent, or otherwise pursuant to an
amendment to this Agreement executed and delivered by the applicable Borrowers,
the participating Revolver Lenders and Agent; (v) all of the representations and
warranties contained in this Agreement and the other Loan Documents (provided,
that, solely with respect to an Increase Date occurring in connection with a
Limited Condition Transaction, this clause (v) shall be limited to the Specified
Representations and other customary “SunGardˮ representations or European
“certain funds” representations as agreed by the relevant Lenders and Additional
Revolver Lenders providing the relevant Revolver Commitment Increase) are true
and correct in all material respects (unless such representations and warranties
are stated to relate to an earlier date, in which case, such representations and
warranties shall be true and correct in all material respects as of such earlier
date, and unless any representation or warranty is qualified by materiality,
material adverse effect or similar language, in which case such representation
and warranty shall be true and correct in all respects (after giving effect to
such materiality, material adverse effect or similar qualifying language), it
being understood and agreed that the terms of this proviso shall not apply to
any Borrowing or other extension of credit under any Facility other than a
Borrowing or extension of credit that is occurring concurrently with such
Limited Condition Transaction); (vi) the Administrative Borrower shall deliver
or cause to be delivered any officer’s certificates, board resolutions, legal
opinions or other documents reasonably requested by Agent in connection with the
Revolver Commitment Increase, in each case substantially similar to those
delivered on the Closing Date (to the extent comparable documentation was
delivered on the Closing Date); (vii) the Borrowers shall pay all reasonable and
documented out-of-pocket expenses of the Agent in connection with the Revolver
Commitment Increase to the extent required pursuant to Section 3.4; (viii) such
increase shall be in a minimum amount of the Dollar Equivalent of $25,000,000
and integral multiples of $5,000,000 in excess thereof (or such lesser amount as
Agent may reasonably agree); and (ix) if Agent determines in its reasonable
discretion upon the advice of counsel that the same is required by, or advisable
under, Applicable Law in order to maintain the perfected security interest and
Lien of Agent in and on the Collateral with the priority contemplated in the
Intercreditor Agreement and the Security Documents to secure all of the Secured
Obligations, including the Secured Obligations arising due to any Revolver
Commitment Increase, the Loan Parties shall enter into any such security
documents, amendments, confirmations, reaffirmations or other agreements (it
being understood and agreed that, at the reasonable discretion of Agent, such
agreements may be entered into on a post-closing basis within a timeframe to be
agreed). Notwithstanding the foregoing, in no event shall the Dollar Equivalent
of the sum of the aggregate principal amount of all Revolver Commitment
Increases made under this Section 2.1.9 exceed $600,000,000 plus the amount of
all voluntary permanent reductions of the Revolver Commitments hereunder.

 



117

 

 

(d)            Increases Generally. Agent shall promptly inform the Lenders of
any request for a Revolver Commitment Increase made by the Administrative
Borrower. If the conditions set forth in clause (c) above are not satisfied on
the applicable Increase Date (or, to the extent such conditions relate to an
earlier date, such earlier date), Agent shall notify the Administrative Borrower
in writing that the requested Revolver Commitment Increase will not be
effectuated. On each Increase Date, Agent shall notify the Lenders and the
Administrative Borrower, on or before 3:00 p.m. (Local Time), by telecopier or
e-mail, of the occurrence of the Revolver Commitment Increase to be effected on
such Increase Date, the amount of Revolver Loans of each Facility held by each
Revolver Lender as a result thereof, the amount of the Revolver Commitment under
each Facility of each Revolver Lender (and the percentage of each Revolver Loan,
if any, that each Revolver Lender must purchase a participation interest in) as
a result thereof. At the time of any provision of any Revolver Commitment
Increase pursuant to this Section 2.1.9, the Applicable Lenders shall, in
coordination with Agent, purchase and sell the applicable Loans and
participations in the other applicable Obligations in this Agreement (even
though as a result thereof such new Revolver Loans (to the extent required to be
maintained as LIBOR Loans or Canadian BA Rate Loans) may have a shorter Interest
Period than the then outstanding Revolving Loans), in each case to the extent
necessary so that (i) all of the Multicurrency Facility Lenders participate in
outstanding Multicurrency Facility Obligations Pro Rata on the basis of their
respective Multicurrency Facility Commitments and (ii) all of the US Facility
Lenders participate in outstanding US Facility Obligations Pro Rata on the basis
of their respective US Facility Commitments (in each case, after giving effect
to any Revolver Commitment Increases pursuant to this Section 2.1.9). All
determinations by Agent and any Revolver Lender pursuant to the preceding
sentence shall, absent manifest error, be final and conclusive and binding on
all parties hereto.

 



118

 

 

(e)            In the event the Borrowers from time to time obtain any Revolver
Commitment Increase under this Section 2.1.9, all availability levels hereunder
denominated in Dollars, Canadian Dollars, Euros or Pounds Sterling hereunder
(including, without limitation, in the definition of “Payment Conditions”) shall
be increased in proportion to the ratio of such Revolver Commitment Increase to
the aggregate Revolver Commitments and the Revolver Commitments of each
Facility, as applicable, as in effect immediately prior to the Borrowers
obtaining such Revolver Commitment Increase and, for the avoidance of doubt, all
such levels denominated in percentages shall be calculated based on the Revolver
Commitments after giving effect to such Revolver Commitment Increase.

 

2.2          Canadian Letters of Credit.

 

2.2.1        Issuance of Canadian Letters of Credit. Each Canadian Fronting Bank
agrees to issue Canadian Letters of Credit for the account of any Canadian
Borrower or any Restricted Subsidiaries from time to time until five Business
Days prior to the Multicurrency Facility Commitment Termination Date, in, at the
option of the Applicable Canadian Borrower, Canadian Dollars or Dollars, on the
terms set forth herein, including the following:

 

(a)            Each Canadian Borrower acknowledges that each Canadian Fronting
Bank’s willingness to issue any Canadian Letter of Credit is conditioned upon
such Canadian Fronting Bank’s receipt of a Canadian LC Application with respect
to the requested Canadian Letter of Credit, as well as such other instruments
and agreements as such Canadian Fronting Bank may customarily require for
issuance of a letter of credit of similar type and amount. No Canadian Fronting
Bank shall have any obligation to issue any Canadian Letter of Credit unless
(i) such Canadian Fronting Bank and Agent receive a Canadian LC Application at
least three Business Days prior to the requested date of issuance; (ii) each
Canadian LC Condition is satisfied; and (iii) if a Defaulting Lender that is a
Multicurrency Facility Lender exists, such Defaulting Lender or Canadian
Borrowers have entered into arrangements reasonably satisfactory to Agent and
such Canadian Fronting Bank to eliminate any funding risk associated with such
Defaulting Lender. If a Canadian Fronting Bank receives written notice from a
Multicurrency Facility Lender at least three Business Days before issuance of a
Canadian Letter of Credit that any Canadian LC Condition has not been satisfied,
such Canadian Fronting Bank shall have no obligation to issue the requested
Canadian Letter of Credit (or any other) until such notice is withdrawn in
writing by such Multicurrency Facility Lender or until the Required
Multicurrency Facility Lenders have waived such condition in accordance with
this Agreement. Prior to receipt of any such notice, a Canadian Fronting Bank
shall not be deemed to have knowledge of any failure of Canadian LC Conditions.

 

(b)            The renewal or extension of any Canadian Letter of Credit shall
be treated as the issuance of a new Canadian Letter of Credit, except that
delivery of a new Canadian LC Application shall only be required at the
discretion of the applicable Canadian Fronting Bank. No Canadian Fronting Bank
shall renew or extend any Canadian Letter of Credit if it receives written
notice from Agent or the Required Multicurrency Facility Lenders of the
existence of a Default or Event of Default.

 



119

 

 



(c)            The Canadian Borrowers assume all risks of the acts, omissions or
misuses of any Canadian Letter of Credit by the beneficiary. In connection with
issuance of any Canadian Letter of Credit, none of Agent, any Canadian Fronting
Bank or any Lender shall be responsible for the existence, character, quality,
quantity, condition, packing, value or delivery of any goods purported to be
represented by any Documents; any differences or variation in the character,
quality, quantity, condition, packing, value or delivery of any goods from that
expressed in any Documents; the form, validity, sufficiency, accuracy,
genuineness or legal effect of any Documents or of any endorsements thereon; the
time, place, manner or order in which shipment of goods is made; partial or
incomplete shipment of, or failure to ship, any goods referred to in a Canadian
Letter of Credit or Documents; any deviation from instructions, delay, default
or fraud by any shipper or other Person in connection with any goods, shipment
or delivery; any breach of contract between a shipper or vendor and a Canadian
Borrower or Restricted Subsidiary; errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex,
telecopy, e-mail, telephone or otherwise; errors in interpretation of technical
terms; the misapplication by a beneficiary of any Canadian Letter of Credit or
the proceeds thereof; or any consequences arising from causes beyond the control
of any Canadian Fronting Bank, Agent or any Multicurrency Facility Lender,
including any act or omission of a Governmental Authority. The rights and
remedies of each Canadian Fronting Bank under the Loan Documents shall be
cumulative. Each Canadian Fronting Bank shall be fully subrogated to the rights
and remedies of each beneficiary whose claims against Canadian Borrowers or
Restricted Subsidiaries are discharged with proceeds of any Canadian Letter of
Credit issued by such Canadian Fronting Bank.

 

(d)            In connection with its administration of and enforcement of
rights or remedies under any Canadian Letters of Credit or Canadian LC
Documents, each Canadian Fronting Bank shall be entitled to act, and shall be
fully protected in acting, upon any certification, documentation or
communication in whatever form believed by such Canadian Fronting Bank, in good
faith, to be genuine and correct and to have been signed, sent or made by a
proper Person. Each Canadian Fronting Bank may consult with and employ legal
counsel, accountants and other experts to advise it concerning its obligations,
rights and remedies, and shall be entitled to act upon, and shall be fully
protected in any action taken in good faith reliance upon, any advice given by
such experts. Each Canadian Fronting Bank may employ agents and
attorneys-in-fact in connection with any matter relating to Canadian Letters of
Credit or Canadian LC Documents, and shall not be liable for the negligence or
misconduct of agents and attorneys-in-fact selected with reasonable care.

 

(e)            Schedule 1.1(b) contains a description of letters of credit under
the heading “Existing Canadian Letters of Credit” that were issued by a
Multicurrency Facility Lender for the account of a Canadian Borrower or
Restricted Subsidiary prior to the Closing Date and which remain outstanding on
the Closing Date (and setting forth, with respect to each such letter of credit,
(i) the name of the issuing lender, (ii) the letter of credit number, (iii) the
name of the account party, (iv) the stated amount (which shall be Dollars or
Canadian Dollars), (v) the name of the beneficiary, (vi) the expiry date and
(vii) whether such letter of credit constitutes a standby letter of credit or a
trade letter of credit). Each Canadian Borrower and each Multicurrency Facility
Lender hereby acknowledges and agrees that each such letter of credit, including
any extension or renewal thereof in accordance with the terms thereof and hereof
(each, as amended from time to time in accordance with the terms thereof and
hereof, an “Existing Canadian Letter of Credit”) shall constitute a “Canadian
Letter of Credit” for all purposes of this Agreement and, notwithstanding
anything to the contrary stated in any such Existing Canadian Letter of Credit
(including, without limitation, the account party named therein), shall be
deemed issued on the Closing Date for the account of the Applicable Canadian
Borrower or Restricted Subsidiary.

 

120

 



 

2.2.2            Canadian LC Reimbursement; Canadian LC Participations.

 

(a)            If a Canadian Fronting Bank honors any request for payment under
a Canadian Letter of Credit, the Canadian Borrowers agree, jointly and
severally, to pay to such Canadian Fronting Bank, on the day that Canadian
Borrowers receive notice of such drawing if such notice is received by 10:00
a.m. (Local Time) and on the next succeeding Business Day if such notice is
received after such time (“Canadian Reimbursement Date”), the amount paid by
such Canadian Fronting Bank under such Letter of Credit, together with interest
on the amount of such drawing at the interest rate for Canadian Prime Rate Loans
(if the Canadian Letter of Credit was denominated in Canadian Dollars) and
Canadian Base Rate Loans (if the Canadian Letter of Credit was denominated in
Dollars), in each case, from the date of drawing under such Canadian Letter of
Credit until payment by Canadian Borrowers of the amount of such drawing,
provided, that the Canadian Borrowers may, without regard to the conditions to
set forth in Section 6.2, request (and, absent such payment having already been
made, shall be deemed to have requested) that such payment be financed with a
Multicurrency Facility Loan accruing interest at Canadian Base Rate (if
denominated in Dollars) or Canadian Prime Rate (if denominated in Canadian
Dollars), denominated in the same currency as the Canadian Letter of Credit
being financed, and in an amount equal to such payment and, to the extent so
financed, the Canadian Borrowers’ obligation to make such payment shall be
discharged and replaced by the resulting Multicurrency Facility Loan. The
obligation of the Canadian Borrowers to reimburse each Canadian Fronting Bank
for any payment made under a Canadian Letter of Credit issued by such Canadian
Fronting Bank shall be absolute, unconditional and irrevocable, and joint and
several among the Canadian Borrowers, and shall be paid without regard to any
lack of validity or enforceability of any Canadian Letter of Credit or the
existence of any claim, setoff, defense or other right that the Canadian
Borrowers or Loan Parties may have at any time against the beneficiary,
provided, however, that no Canadian Borrower shall be obligated to reimburse any
Canadian Fronting Bank for any wrongful payment made by such Canadian Fronting
Bank under a Canadian Letter of Credit issued by it as a result of acts or
omissions constituting willful misconduct, bad faith or gross negligence on the
part of such Canadian Fronting Bank (as determined by a court of competent
jurisdiction in a final and non-appealable decision).

 

(b)            Upon issuance of a Canadian Letter of Credit, each Multicurrency
Facility Lender shall be deemed to have irrevocably and unconditionally
purchased from the Canadian Fronting Bank that issued such Canadian Letter of
Credit, without recourse or warranty, an undivided Pro Rata interest and
participation in all Canadian LC Obligations relating to the Canadian Letter of
Credit. If the applicable Canadian Fronting Bank makes any payment under a
Canadian Letter of Credit and the Canadian Borrowers do not reimburse such
payment on the Canadian Reimbursement Date, Agent shall promptly notify
Multicurrency Facility Lenders and each Multicurrency Facility Lender shall
promptly (within one Business Day) and unconditionally pay to Agent in the
currency of the payment made under such Canadian Letter of Credit, for the
benefit of the Canadian Fronting Bank, the Multicurrency Facility Lender’s Pro
Rata share of such payment. Upon request by a Multicurrency Facility Lender, the
applicable Canadian Fronting Bank shall furnish copies of any Canadian Letters
of Credit and Canadian LC Documents in its possession at such time.

 



121

 

 

(c)            The obligation of each Multicurrency Facility Lender to make
payments to Agent for the account of the applicable Canadian Fronting Bank in
connection with such Canadian Fronting Bank’s payment under a Canadian Letter of
Credit shall be absolute, unconditional and irrevocable, not subject to any
counterclaim, setoff, qualification or exception whatsoever, and shall be made
in accordance with this Agreement under all circumstances, irrespective of any
lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a Canadian Letter of Credit having
been determined to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; or the
existence of any setoff or defense that any Loan Party may have with respect to
any Obligations. No Canadian Fronting Bank assumes any responsibility for any
failure or delay in performance or any breach by any Canadian Borrower or other
Person of any obligations under any Canadian LC Documents. No Canadian Fronting
Bank makes any express or implied warranty, representation or guarantee to
Multicurrency Facility Lenders with respect to the Collateral, Canadian LC
Documents or any Canadian Loan Party. No Canadian Fronting Bank shall be
responsible to any Multicurrency Facility Lender for any recitals, statements,
information, representations or warranties contained in, or for the execution,
validity, genuineness, effectiveness or enforceability of any Canadian LC
Documents; the validity, genuineness, enforceability, collectability, value or
sufficiency of any Collateral or the perfection of any Lien therein; or the
assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Loan Party.

 

(d)            No Canadian Fronting Bank Indemnitee shall be liable to any Loan
Party or other Person for any action taken or omitted to be taken in connection
with any Canadian LC Documents except as a result of such Canadian Fronting
Bank’s gross negligence, willful misconduct or bad faith, as determined by a
final, nonappealable judgment of a court of competent jurisdiction. No Canadian
Fronting Bank shall have any liability to any Multicurrency Facility Lender if
such Canadian Fronting Bank refrains from any action under any Canadian Letter
of Credit or Canadian LC Documents until it receives written instructions from
Required Multicurrency Facility Lenders to act and fails to so act.

 

2.2.3            Canadian LC Cash Collateral. If any Canadian LC Obligations,
whether or not then due or payable, shall for any reason be outstanding at any
time (a) that an Event of Default exists, (b) that a Multicurrency Overadvance
exists (with respect to the amount of Overadvance only), (c) after the
Multicurrency Facility Commitment Termination Date, or (d) within five Business
Days prior to the Multicurrency Facility Commitment Termination Date, then
Canadian Borrowers shall, within one Business Day of any Canadian Fronting
Bank’s or Agent’s request, Cash Collateralize the stated amount of all
outstanding Canadian Letters of Credit and pay to each Canadian Fronting Bank
the amount of all other Canadian LC Obligations owing to such Canadian Fronting
Bank. Canadian Borrowers shall, within one Business Day of demand by any
Canadian Fronting Bank or Agent from time to time, Cash Collateralize the
Canadian LC Obligations of any Defaulting Lender that is a Multicurrency
Facility Lender. If Canadian Borrowers fail to provide any Cash Collateral as
required hereunder, Multicurrency Facility Lenders may (and shall upon direction
of Agent) advance, as Multicurrency Facility Loans, the amount of the Cash
Collateral required whether or not the Multicurrency Facility Commitments have
terminated, any Multicurrency Overadvance exists or would result therefrom or
the conditions in Section 6 are satisfied (it being agreed that no Multicurrency
Facility Lender shall have any obligation to make any such Multicurrency
Facility Loan if after giving effect thereto such Multicurrency Facility Loan
would cause its Pro Rata share of the Total Multicurrency Facility Exposure to
exceed its Multicurrency Facility Commitment (or if its Multicurrency Facility
Commitment has been terminated, its Multicurrency Facility Commitment as in
effect immediately prior to such termination)); provided, that, in the event the
reason for such cash collateralization is to cash collateralize a Defaulting
Lender’s obligation, (x) no Multicurrency Facility Lender shall be required to
fund more than its Pro Rata share of such Multicurrency Facility Loan after
giving effect to the reallocation pursuant to Section 4.2.1 and (y) no
Multicurrency Facility Lender shall be required to fund such a Multicurrency
Facility Loan to the extent such Multicurrency Facility Loan would cause its Pro
Rata share of the Total Multicurrency Facility Exposure to exceed its
Multicurrency Facility Commitment (or if its Multicurrency Facility Commitment
has been terminated, its Multicurrency Facility Commitment as in effect
immediately prior to such termination).

 



122

 

 

2.3          UK Letters of Credit.

 

2.3.1            Issuance of UK Letters of Credit. Each UK Fronting Bank agrees
to issue UK Letters of Credit for the account of any UK Borrower or any
Restricted Subsidiaries from time to time until five Business Days prior to the
Multicurrency Facility Commitment Termination Date, in, at the option of the
Applicable UK Borrower, Dollars, Pounds Sterling or Euros, on the terms set
forth herein, including the following:

 

(a)            Each UK Borrower acknowledges that each UK Fronting Bank’s
willingness to issue any UK Letter of Credit is conditioned upon such UK
Fronting Bank’s receipt of a UK LC Application with respect to the requested UK
Letter of Credit, as well as such other instruments and agreements as such UK
Fronting Bank may customarily require for issuance of a letter of credit of
similar type and amount. No UK Fronting Bank shall have any obligation to issue
any UK Letter of Credit unless (i) such UK Fronting Bank and Agent receive UK LC
Application at least three Business Days prior to the requested date of
issuance; (ii) each UK LC Condition is satisfied; and (iii) if a Defaulting
Lender that is a Multicurrency Facility Lender exists, such Defaulting Lender or
UK Borrowers have entered into arrangements reasonably satisfactory to Agent and
such UK Fronting Bank to eliminate any funding risk associated with such
Defaulting Lender. If a UK Fronting Bank receives written notice from a
Multicurrency Facility Lender at least three Business Days before issuance of a
UK Letter of Credit that any UK LC Condition has not been satisfied, such UK
Fronting Bank shall have no obligation to issue the requested UK Letter of
Credit (or any other) until such notice is withdrawn in writing by such
Multicurrency Facility Lender or until the Required Multicurrency Facility
Lenders have waived such condition in accordance with this Agreement. Prior to
receipt of any such notice, a UK Fronting Bank shall not be deemed to have
knowledge of any failure of UK LC Conditions.

 



123

 

 

(b)            The renewal or extension of any UK Letter of Credit shall be
treated as the issuance of a new UK Letter of Credit, except that delivery of a
new UK LC Application shall only be required at the discretion of the applicable
UK Fronting Bank. No UK Fronting Bank shall renew or extend any UK Letter of
Credit if it receives written notice from Agent or the Required Multicurrency
Facility Lenders of the existence of a Default or Event of Default.

 

(c)            The UK Borrowers assume all risks of the acts, omissions or
misuses of any UK Letter of Credit by the beneficiary. In connection with
issuance of any UK Letter of Credit, none of Agent, any UK Fronting Bank or any
Lender shall be responsible for the existence, character, quality, quantity,
condition, packing, value or delivery of any goods purported to be represented
by any Documents; any differences or variation in the character, quality,
quantity, condition, packing, value or delivery of any goods from that expressed
in any Documents; the form, validity, sufficiency, accuracy, genuineness or
legal effect of any Documents or of any endorsements thereon; the time, place,
manner or order in which shipment of goods is made; partial or incomplete
shipment of, or failure to ship, any goods referred to in a UK Letter of Credit
or Documents; any deviation from instructions, delay, default or fraud by any
shipper or other Person in connection with any goods, shipment or delivery; any
breach of contract between a shipper or vendor and a UK Borrower or Restricted
Subsidiary; errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex, telecopy, e-mail,
telephone or otherwise; errors in interpretation of technical terms; the
misapplication by a beneficiary of any UK Letter of Credit or the proceeds
thereof; or any consequences arising from causes beyond the control of any UK
Fronting Bank, Agent or any Multicurrency Facility Lender, including any act or
omission of a Governmental Authority. The rights and remedies of each UK
Fronting Bank under the Loan Documents shall be cumulative. Each UK Fronting
Bank shall be fully subrogated to the rights and remedies of each beneficiary
whose claims against UK Borrowers or Restricted Subsidiaries are discharged with
proceeds of any UK Letter of Credit issued by such UK Fronting Bank.

 

(d)            In connection with its administration of and enforcement of
rights or remedies under any UK Letters of Credit or UK LC Documents, each UK
Fronting Bank shall be entitled to act, and shall be fully protected in acting,
upon any certification, documentation or communication in whatever form believed
by such UK Fronting Bank, in good faith, to be genuine and correct and to have
been signed, sent or made by a proper Person. Each UK Fronting Bank may consult
with and employ legal counsel, accountants and other experts to advise it
concerning its obligations, rights and remedies, and shall be entitled to act
upon, and shall be fully protected in any action taken in good faith reliance
upon, any advice given by such experts. Each UK Fronting Bank may employ agents
and attorneys-in-fact in connection with any matter relating to UK Letters of
Credit or UK LC Documents, and shall not be liable for the negligence or
misconduct of agents and attorneys-in-fact selected with reasonable care.



 



124

 

 

(e)            Schedule 1.1(b) contains a description of letters of credit under
the heading “Existing UK Letters of Credit” that were issued by a Multicurrency
Facility Lender for the account of a UK Borrower or Restricted Subsidiary prior
to the Closing Date and which remain outstanding on the Closing Date (and
setting forth, with respect to each such letter of credit, (i) the name of the
issuing lender, (ii) the letter of credit number, (iii) the name of the account
party, (iv) the stated amount (which shall be Dollars, Pounds Sterling or
Euros), (v) the name of the beneficiary, (vi) the expiry date and (vii) whether
such letter of credit constitutes a standby letter of credit or a trade letter
of credit). Each UK Borrower and each Multicurrency Facility Lender hereby
acknowledges and agrees that each such letter of credit, including any extension
or renewal thereof in accordance with the terms thereof and hereof (each, as
amended from time to time in accordance with the terms thereof and hereof, an
“Existing UK Letter of Credit”) shall constitute a “UK Letter of Credit” for all
purposes of this Agreement and, notwithstanding anything to the contrary stated
in any such Existing UK Letter of Credit (including, without limitation, the
account party named therein), shall be deemed issued on the Closing Date for the
account of the Applicable UK Borrower or Restricted Subsidiary.

 

2.3.2            UK LC Reimbursement; UK LC Participations.

 

(a)            If a UK Fronting Bank honors any request for payment under a UK
Letter of Credit, the UK Borrowers agree, jointly and severally, to pay to such
UK Fronting Bank, on the day that UK Borrowers receive notice of such drawing if
such notice is received by 10:00 a.m. (Local Time), and on the next succeeding
Business Day if such notice is received after such time (“UK Reimbursement
Date”), the amount paid by such UK Fronting Bank under such Letter of Credit,
together with interest on the amount of such drawing at the interest rate for UK
Base Rate Loans (if the UK Letter of Credit was denominated in Dollars) and
LIBOR Loans (if the UK Letter of Credit was denominated in Euros or Pounds
Sterling), in each case, from the date of drawing under such UK Letter of Credit
until payment by the UK Borrowers of the amount of such drawing, provided, that
the UK Borrowers may, without regard to the conditions to set forth in
Section 6.2, request (and, absent such payment having already been made, shall
be deemed to have requested) that such payment be financed with a UK Swingline
Loan accruing interest at the UK Base Rate (or, in the event that the Dollar
Equivalent of such UK Swingline Loan would exceed the Dollar Equivalent of the
available UK Swingline Commitment, a Multicurrency Facility Loan accruing
interest as a LIBOR Loan), denominated in the same currency as the UK Letter of
Credit being financed, and in an amount equal to such payment and, to the extent
so financed, the UK Borrowers’ obligation to make such payment shall be
discharged and replaced by the resulting UK Swingline Loan or Multicurrency
Facility Loan, as applicable. The obligation of the UK Borrowers to reimburse
each UK Fronting Bank for any payment made under a UK Letter of Credit issued by
such UK Fronting Bank shall be absolute, unconditional and irrevocable, and
joint and several among the UK Borrowers, and shall be paid without regard to
any lack of validity or enforceability of any UK Letter of Credit or the
existence of any claim, setoff, defense or other right that the UK Borrowers or
Loan Parties may have at any time against the beneficiary, provided, however,
that no UK Borrower shall be obligated to reimburse any UK Fronting Bank for any
wrongful payment made by such UK Fronting Bank under a UK Letter of Credit
issued by it as a result of acts or omissions constituting willful misconduct,
bad faith or gross negligence on the part of such UK Fronting Bank (as
determined by a court of competent jurisdiction in a final and non-appealable
decision).

 



125

 

 

(b)            Upon issuance of a UK Letter of Credit, each Multicurrency
Facility Lender shall be deemed to have irrevocably and unconditionally
purchased from the UK Fronting Bank that issued such UK Letter of Credit,
without recourse or warranty, an undivided Pro Rata interest and participation
in all UK LC Obligations relating to the UK Letter of Credit. If the applicable
UK Fronting Bank makes any payment under a UK Letter of Credit and the UK
Borrowers do not reimburse such payment on the UK Reimbursement Date, Agent
shall promptly notify Multicurrency Facility Lenders and each Multicurrency
Facility Lender shall promptly (within one Business Day) and unconditionally pay
to Agent in the currency of the payment made under such UK Letter of Credit, for
the benefit of the UK Fronting Bank, the Multicurrency Facility Lender’s Pro
Rata share of such payment. Upon request by a Multicurrency Facility Lender, the
applicable UK Fronting Bank shall furnish copies of any UK Letters of Credit and
UK LC Documents in its possession at such time.

 

(c)            The obligation of each Multicurrency Facility Lender to make
payments to Agent for the account of the applicable UK Fronting Bank in
connection with such UK Fronting Bank’s payment under a UK Letter of Credit
shall be absolute, unconditional and irrevocable, not subject to any
counterclaim, setoff, qualification or exception whatsoever, and shall be made
in accordance with this Agreement under all circumstances, irrespective of any
lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a UK Letter of Credit having been
determined to be forged, fraudulent, invalid or insufficient in any respect or
any statement therein being untrue or inaccurate in any respect; or the
existence of any setoff or defense that any Loan Party may have with respect to
any Obligations. No UK Fronting Bank assumes any responsibility for any failure
or delay in performance or any breach by any UK Borrower or other Person of any
obligations under any UK LC Documents. No UK Fronting Bank makes any express or
implied warranty, representation or guarantee to Multicurrency Facility Lenders
with respect to the Collateral, the UK LC Documents or any UK Loan Party. No UK
Fronting Bank shall be responsible to any Multicurrency Facility Lender for any
recitals, statements, information, representations or warranties contained in,
or for the execution, validity, genuineness, effectiveness or enforceability of
any UK LC Documents; the validity, genuineness, enforceability, collectability,
value or sufficiency of any Collateral or the perfection of any Lien therein; or
the assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Loan Party.

 

(d)            No UK Fronting Bank Indemnitee shall be liable to any Loan Party
or other Person for any action taken or omitted to be taken in connection with
any UK LC Documents except as a result of such UK Fronting Bank’s gross
negligence, willful misconduct or bad faith, as determined by a final,
nonappealable judgment of a court of competent jurisdiction. No UK Fronting Bank
shall have any liability to any Multicurrency Facility Lender if such UK
Fronting Bank refrains from any action under any UK Letter of Credit or UK LC
Documents until it receives written instructions from Required Multicurrency
Facility Lenders to act and fails to so act.

 



126

 

 

2.3.3            UK LC Cash Collateral. If any UK LC Obligations, whether or not
then due or payable, shall for any reason be outstanding at any time (a) that an
Event of Default exists, (b) that a Multicurrency Overadvance exists (with
respect to the amount of Overadvance only), (c) after the Multicurrency Facility
Commitment Termination Date, or (d) within five Business Days prior to the
Multicurrency Facility Commitment Termination Date, then UK Borrowers shall,
within one Business Day of any UK Fronting Bank’s or Agent’s request, Cash
Collateralize the stated amount of all outstanding UK Letters of Credit and pay
to each UK Fronting Bank the amount of all other UK LC Obligations owing to such
UK Fronting Bank. UK Borrowers shall, within one Business Day of demand by any
UK Fronting Bank or Agent from time to time, Cash Collateralize the UK LC
Obligations of any Defaulting Lender that is a Multicurrency Facility Lender. If
UK Borrowers fail to provide any Cash Collateral as required hereunder,
Multicurrency Facility Lenders may (and shall upon direction of Agent) advance,
as Multicurrency Facility Loans, the amount of the Cash Collateral required
(whether or not the Multicurrency Facility Commitments have terminated, any
Multicurrency Overadvance exists or would result therefrom or the conditions in
Section 6 are satisfied (it being agreed that no Multicurrency Facility Lender
shall have any obligation to make any such Multicurrency Facility Loan if after
giving effect thereto such Multicurrency Facility Loan would cause its Pro Rata
share of the Total Multicurrency Facility Exposure to exceed its Multicurrency
Facility Commitment (or if its Multicurrency Facility Commitment has been
terminated, its Multicurrency Facility Commitment as in effect immediately prior
to such termination)); provided, that, in the event the reason for such cash
collateralization is to cash collateralize a Defaulting Lender’s obligation,
(x) no Multicurrency Facility Lender shall be required to fund more than its Pro
Rata share of such Multicurrency Facility Loan after giving effect to the
reallocation pursuant to Section 4.2.1 and (y) no Multicurrency Facility Lender
shall be required to fund such Multicurrency Facility Loan to the extent such
Multicurrency Facility Loan would cause its Pro Rata share of the Total
Multicurrency Facility Exposure to exceed its Multicurrency Facility Commitment
(or if its Multicurrency Facility Commitment has been terminated, its
Multicurrency Facility Commitment as in effect immediately prior to such
termination).

 

2.4          US Letters of Credit.

 

2.4.1            Issuance of US Letters of Credit. Each US Fronting Bank agrees
to issue US Letters of Credit for the account of any US Borrower or any
Restricted Subsidiaries from time to time until five Business Days prior to the
US Facility Commitment Termination Date, in Dollars, on the terms set forth
herein, including the following:

 

(a)            Each US Borrower acknowledges that each US Fronting Bank’s
willingness to issue any US Letter of Credit is conditioned upon such US
Fronting Bank’s receipt of a US LC Application with respect to the requested US
Letter of Credit, as well as such other instruments and agreements as such US
Fronting Bank may customarily require for issuance of a letter of credit of
similar type and amount. No US Fronting Bank shall have any obligation to issue
any US Letter of Credit unless (i) such US Fronting Bank and Agent receive a US
LC Application at least three Business Days prior to the requested date of
issuance; (ii) each US LC Condition is satisfied; and (iii) if a Defaulting
Lender that is a US Facility Lender exists, such Defaulting Lender or US
Borrowers have entered into arrangements reasonably satisfactory to Agent and
such US Fronting Bank to eliminate any funding risk associated with such
Defaulting Lender. If a US Fronting Bank receives written notice from a US
Facility Lender at least three Business Days before issuance of a US Letter of
Credit that any US LC Condition has not been satisfied, such US Fronting Bank
shall have no obligation to issue the requested US Letter of Credit (or any
other) until such notice is withdrawn in writing by such US Facility Lender or
until the Required US Facility Lenders have waived such condition in accordance
with this Agreement. Prior to receipt of any such notice, a US Fronting Bank
shall not be deemed to have knowledge of any failure of US LC Conditions.

 



127

 

 

(b)            The renewal or extension of any US Letter of Credit shall be
treated as the issuance of a new US Letter of Credit, except that delivery of a
new US LC Application shall only be required at the discretion of the applicable
US Fronting Bank. No US Fronting Bank shall renew or extend any US Letter of
Credit if it receives written notice from Agent or the Required US Facility
Lenders of the existence of a Default or Event of Default.

 

(c)            The US Borrowers assume all risks of the acts, omissions or
misuses of any US Letter of Credit by the beneficiary. In connection with
issuance of any US Letter of Credit, none of Agent, any US Fronting Bank or any
Lender shall be responsible for the existence, character, quality, quantity,
condition, packing, value or delivery of any goods purported to be represented
by any Documents; any differences or variation in the character, quality,
quantity, condition, packing, value or delivery of any goods from that expressed
in any Documents; the form, validity, sufficiency, accuracy, genuineness or
legal effect of any Documents or of any endorsements thereon; the time, place,
manner or order in which shipment of goods is made; partial or incomplete
shipment of, or failure to ship, any goods referred to in a US Letter of Credit
or Documents; any deviation from instructions, delay, default or fraud by any
shipper or other Person in connection with any goods, shipment or delivery; any
breach of contract between a shipper or vendor and a US Borrower or Restricted
Subsidiary; errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex, telecopy, e-mail,
telephone or otherwise; errors in interpretation of technical terms; the
misapplication by a beneficiary of any US Letter of Credit or the proceeds
thereof; or any consequences arising from causes beyond the control of any US
Fronting Bank, Agent or any US Facility Lender, including any act or omission of
a Governmental Authority. The rights and remedies of each US Fronting Bank under
the Loan Documents shall be cumulative. Each US Fronting Bank shall be fully
subrogated to the rights and remedies of each beneficiary whose claims against
US Borrowers or Restricted Subsidiaries are discharged with proceeds of any US
Letter of Credit issued by such US Fronting Bank.

 

(d)            In connection with its administration of and enforcement of
rights or remedies under any US Letters of Credit or US LC Documents, each US
Fronting Bank shall be entitled to act, and shall be fully protected in acting,
upon any certification, documentation or communication in whatever form believed
by such US Fronting Bank, in good faith, to be genuine and correct and to have
been signed, sent or made by a proper Person. Each US Fronting Bank may consult
with and employ legal counsel, accountants and other experts to advise it
concerning its obligations, rights and remedies, and shall be entitled to act
upon, and shall be fully protected in any action taken in good faith reliance
upon, any advice given by such experts. Each US Fronting Bank may employ agents
and attorneys-in-fact in connection with any matter relating to US Letters of
Credit or US LC Documents, and shall not be liable for the negligence or
misconduct of agents and attorneys-in-fact selected with reasonable care.

 

(e)            Schedule 1.1(b) contains a description of letters of credit under
the heading “Existing US Letters of Credit” that were issued by a US Facility
Lender for the account of a US Borrower or Restricted Subsidiary prior to the
Closing Date and which remain outstanding on the Closing Date (and setting
forth, with respect to each such letter of credit, (i) the name of the issuing
lender, (ii) the letter of credit number, (iii) the name of the account party,
(iv) the stated amount (which shall be Dollars), (v) the name of the
beneficiary, (vi) the expiry date and (vii) whether such letter of credit
constitutes a standby letter of credit or a trade letter of credit). Each US
Borrower and each US Facility Lender hereby acknowledges and agrees that each
such letter of credit, including any extension or renewal thereof in accordance
with the terms thereof and hereof (each, as amended from time to time in
accordance with the terms thereof and hereof, an “Existing US Letter of Credit”)
shall constitute a “US Letter of Credit” for all purposes of this Agreement and,
notwithstanding anything to the contrary stated in any such Existing US Letter
of Credit (including, without limitation, the account party named therein),
shall be deemed issued on the Closing Date for the account of the Applicable US
Borrower or Restricted Subsidiary.

 



128

 

 

2.4.2            US LC Reimbursement; US LC Participations.

 

(a)            If a US Fronting Bank honors any request for payment under a US
Letter of Credit, the US Borrowers agree, jointly and severally, to pay to such
US Fronting Bank, on the day that US Borrowers receive notice of such drawing if
such notice is received by 10:00 a.m. (Local Time) and on the next succeeding
Business Day if such notice is received after such time (“US Reimbursement
Date”), the amount paid by such US Fronting Bank under such US Letter of Credit,
together with interest on the amount of such drawing at the interest rate for US
Base Rate Loans from the date of drawing under such US Letter of Credit until
payment by the US Borrowers of the amount of such drawing, provided, that the US
Borrowers may, without regard to the conditions to set forth in Section 6.2,
request (and, absent such payment having already been made, shall be deemed to
have requested) that such payment be financed with a US Facility Loan accruing
interest at US Base Rate, denominated in Dollars, and in an amount equal to such
payment and, to the extent so financed, the US Borrowers’ obligation to make
such payment shall be discharged and replaced by the resulting US Facility Loan.
The obligation of the US Borrowers to reimburse each US Fronting Bank for any
payment made under a US Letter of Credit issued by such US Fronting Bank shall
be absolute, unconditional and irrevocable, and joint and several among the US
Borrowers, and shall be paid without regard to any lack of validity or
enforceability of any US Letter of Credit or the existence of any claim, setoff,
defense or other right that the US Borrowers or Loan Parties may have at any
time against the beneficiary, provided, however, that no US Borrower shall be
obligated to reimburse any US Fronting Bank for any wrongful payment made by
such US Fronting Bank under a US Letter of Credit issued by it as a result of
acts or omissions constituting willful misconduct, bad faith or gross negligence
on the part of such US Fronting Bank (as determined by a court of competent
jurisdiction in a final and non-appealable decision).

 

(b)            Upon issuance of a US Letter of Credit, each US Facility Lender
shall be deemed to have irrevocably and unconditionally purchased from the US
Fronting Bank that issued such US Letter of Credit, without recourse or
warranty, an undivided Pro Rata interest and participation in all US LC
Obligations relating to the US Letter of Credit. If the applicable US Fronting
Bank makes any payment under a US Letter of Credit and US Borrowers do not
reimburse such payment on the US Reimbursement Date, Agent shall promptly notify
US Facility Lenders and each US Facility Lender shall promptly (within one
Business Day) and unconditionally pay to Agent in Dollars, for the benefit of US
Fronting Bank, the US Facility Lender’s Pro Rata share of such payment. Upon
request by a US Facility Lender, the applicable US Fronting Bank shall furnish
copies of any US Letters of Credit and US LC Documents in its possession at such
time.

 



129

 

 

(c)            The obligation of each US Facility Lender to make payments to
Agent for the account of the applicable US Fronting Bank in connection with such
US Fronting Bank’s payment under a US Letter of Credit shall be absolute,
unconditional and irrevocable, not subject to any counterclaim, setoff,
qualification or exception whatsoever, and shall be made in accordance with this
Agreement under all circumstances, irrespective of any lack of validity or
unenforceability of any Loan Documents; any draft, certificate or other document
presented under a US Letter of Credit having been determined to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or the existence of any setoff or
defense that any Loan Party may have with respect to any Obligations. No US
Fronting Bank assumes any responsibility for any failure or delay in performance
or any breach by any US Borrower or other Person of any obligations under any US
LC Documents. No US Fronting Bank makes any express or implied warranty,
representation or guarantee to US Facility Lenders with respect to the US
Collateral, US LC Documents or any US Loan Party. No US Fronting Bank shall be
responsible to any US Facility Lender for any recitals, statements, information,
representations or warranties contained in, or for the execution, validity,
genuineness, effectiveness or enforceability of any US LC Documents; the
validity, genuineness, enforceability, collectability, value or sufficiency of
any US Collateral or the perfection of any Lien therein; or the assets,
liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any US Loan Party.

 

(d)            No US Fronting Bank Indemnitee shall be liable to any Loan Party
or other Person for any action taken or omitted to be taken in connection with
any US LC Documents except as a result of such US Fronting Bank’s gross
negligence, willful misconduct or bad faith, as determined by a final,
nonappealable judgment of a court of competent jurisdiction. No US Fronting Bank
shall have any liability to any US Facility Lender if such US Fronting Bank
refrains from any action under any US Letter of Credit or US LC Documents until
it receives written instructions from Required US Facility Lenders to act and
fails to so act.

 

2.4.3            US LC Cash Collateral. If any US LC Obligations, whether or not
then due or payable, shall for any reason be outstanding at any time (a) that an
Event of Default exists, (b) that a US Overadvance exists (with respect to the
amount of Overadvance only), (c) after the US Facility Commitment Termination
Date, or (d) within five Business Days prior to the US Facility Commitment
Termination Date, then US Borrowers shall, within one Business Day of any US
Fronting Bank’s or Agent’s request, Cash Collateralize the stated amount of all
outstanding US Letters of Credit and pay to each US Fronting Bank the amount of
all other US LC Obligations owing to such US Fronting Bank. US Borrowers shall,
within one Business Day of demand by any US Fronting Bank or Agent from time to
time, Cash Collateralize the US LC Obligations of any Defaulting Lender that is
a US Facility Lender. If US Borrowers fail to provide any Cash Collateral as
required hereunder, US Facility Lenders may (and shall upon direction of Agent)
advance, as US Facility Loans, the amount of the Cash Collateral required
whether or not the US Facility Commitments have terminated, any US Overadvance
exists or would result therefrom or the conditions in Section 6 are satisfied
(it being agreed that no US Facility Lender shall have any obligation to make
any such US Facility Loan if after giving effect thereto such US Facility Loan
would cause its Pro Rata Share of the Total US Facility Exposure to exceed its
US Facility Commitment (or if its US Facility Commitment has been terminated,
its US Facility Commitment as in effect immediately prior to such termination));
provided, that, in the event the reason for such cash collateralization is to
cash collateralize a Defaulting Lender’s obligation, (x) no US Facility Lender
shall be required to fund more than its Pro Rata share of such US Facility Loan
after giving effect to the reallocation pursuant to Section 4.2.1 and (y) no US
Facility Lender shall be required to fund such US Facility Loan to the extent
such US Facility Loan would cause its Pro Rata share of the Total US Facility
Exposure to exceed its US Facility Commitment (or if its US Facility Commitment
has been terminated, its US Facility Commitment as in effect immediately prior
to such termination).

 



130

 

 

2.5          Obligations of the Non-US Loan Parties. Notwithstanding anything in
this Agreement or any other Loan Document to the contrary, except as may be
otherwise expressly agreed by Agent and the Administrative Borrower in writing
following the Closing Date, no Non-US Loan Party shall be liable or in any
manner responsible for, or be deemed to have guaranteed, directly or indirectly,
whether as a primary obligor, guarantor, indemnitor, or otherwise, and none of
their assets shall secure, directly or indirectly, any Secured Obligations
(including, without limitation, principal, interest, fees, penalties, premiums,
expenses, charges, reimbursements, indemnities or any other Secured Obligations)
of US Loan Parties under this Agreement or any other Credit Document.

 

2.6          Minimum Borrowing Base.

 

(a)            Notwithstanding anything in this Agreement or any other Loan
Document to the contrary and regardless of the calculation of the Multicurrency
Facility Borrowing Base and the US Borrowing Base pursuant to the definitions
thereof on the Closing Date, the aggregate amount of the Multicurrency Facility
Borrowing Base and the US Borrowing Base shall be deemed to be no less than
$2,200,000,000 ($100,000,000 of which shall be allocated to the Canadian
Borrowing Base, $100,000,000 of which shall be allocated to the UK Borrowing
Base and $2,000,000,000 of which shall be allocated to the US Borrowing Base) on
and from the Closing Date until the date that is 120 days after the Closing Date
(or such later date as Agent may agree in its sole discretion).

 

(b)            Subject to the preceding clause (a), until the earlier of
(i) January 31, 2021 and (ii) the date of receipt by Agent of the New Appraisals
and Field Exams, the aggregate amount of the Canadian Borrowing Base, UK
Borrowing Base and US Borrowing Base shall be determined using the Existing
Appraisals and Field Exams and be based on the sum of such borrowing bases as
calculated under the Existing WS Credit Agreement and the Existing Mobile Mini
Credit Agreement, in each case, as if such agreements were still in effect,
provided, that, upon completion and delivery to Agent of the New WS Appraisals
and Field Exams (but prior to the completion of the New Mobile Mini Appraisals
and Field Exams), the Canadian Borrowing Base, UK Borrowing Base and US
Borrowing Base shall each be calculated in accordance with the definitions
thereof based on the New WS Appraisals and Field Exams and the Existing Mobile
Mini Appraisals and Field Exams until the New Mobile Mini Appraisals and Field
Exams are completed and delivered to Agent. In the event that the New WS
Appraisals and Field Exams are not completed and delivered to Agent by
January 31, 2021, the Borrowing Base shall be deemed to be $0 from and after
January 31, 2021 until the date on which the New WS Appraisals and Field Exams
are completed and delivered to Agent.

 



131

 

 

2.7          Bank of the West. Upon Bank of the West receiving requisite
internal approvals to act as a Canadian Fronting Bank, a UK Fronting Bank and a
US Fronting Bank and delivery by Bank of the West to Agent and the
Administrative Borrower of duly executed signature pages to this Agreement in
such capacities, Bank of the West (or any applicable branch or Affiliate) shall
be deemed to be a Canadian Fronting Bank, a UK Fronting Bank and a US Fronting
Bank hereunder and Schedule 1.1(a) shall be amended (i) to reduce the “Canadian
Letters of Credit Commitment”, the “UK Letters of Credit Commitment” and the “US
Letters of Credit Commitment” set forth thereon of Bank of America, N.A. (or any
applicable branch or Affiliate) in an amount to be agreed between Agent and Bank
of the West and (ii) to add Bank of the West (or any applicable branch or
Affiliate) to such Schedule 1.1(a) with a “Canadian Letters of Credit
Commitment”, a “UK Letters of Credit Commitment” and a “US Letters of Credit
Commitment” in each case in an amount equal to the corresponding reduction
described in the foregoing clause (i), all without the consent of any other
party hereto.

 

SECTION 3.             INTEREST, FEES AND CHARGES

 

3.1          Interest.

 

3.1.1            Rates and Payment of Interest.

 

(a)           The Obligations shall bear interest as follows:

 

(i)            in the case of a Base Rate Loan, at the Base Rate in effect from
time to time for the applicable currency, plus the Applicable Margin for such
Base Rate Loan;

 

(ii)            in the case of a Canadian BA Rate Loan, at the Canadian BA Rate
for the applicable Interest Period, plus the Applicable Margin for Canadian BA
Rate Loans;

 

(iii)            in the case of a Canadian Prime Rate Loan, at the Canadian
Prime Rate in effect from time to time, plus the Applicable Margin for Canadian
Prime Rate Loans;

 

(iv)            in the case of a LIBOR Loan, at a rate equal to LIBOR for the
applicable Interest Period for the applicable currency, plus the Applicable
Margin for such LIBOR Loans.

 

Interest shall accrue from the date the Loan is advanced or the Obligation
becomes payable, until paid by the applicable Borrower(s), and shall in no event
be less than zero at any time. If a Loan is repaid on the same day made, one
day’s interest shall accrue.

 

(b)           Interest on Loans shall be payable in the currency of the
underlying Loan.

 

(c)           If all or a portion of (i) the principal amount of any Loan or
(ii) any interest payable thereon shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise) or any other amounts shall not be
paid when due hereunder, such overdue amount shall bear interest (including
post-petition interest during the pendency of any Insolvency Proceeding) at a
rate per annum that is (x) in the case of overdue principal, the Default Rate or
(y) in the case of any overdue interest or other amounts not paid when due
hereunder, to the extent permitted by Applicable Law, the Default Rate from and
including the date of such non-payment to but excluding the date on which such
amount is paid in full (after as well as before judgment). Payment or acceptance
of the increased rates of interest provided for in this Section 3.1.1 is not a
permitted alternative to timely payment of amounts due hereunder and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Agent or any Lender.

 



132

 

 

(d)            Interest accrued on the Loans shall be due and payable in
arrears, (i) for any Base Rate Loan or Canadian Prime Rate Loan, quarterly on
the first day of each January, April, July and October for the preceding
quarter; (ii) for any Interest Period Loan, on the last day of its Interest
Period (and, if its Interest Period exceeds three months, at the end of each
period of three months) and (iii) on any date of prepayment, with respect to the
principal amount of Loans being prepaid. In addition, interest accrued on the
(1) Multicurrency Facility Loans shall be due and payable in arrears on the
Multicurrency Facility Commitment Termination Date and (2) US Facility Loans
shall be due and payable in arrears on the US Facility Commitment Termination
Date. Notwithstanding the foregoing, interest on Obligations accrued at the
Default Rate shall be due and payable on demand.

 

3.1.2            Application of LIBOR to Outstanding Loans.

 

(a)            Borrowers may on any Business Day, subject to delivery of a
Notice of Conversion/Continuation and the other terms hereof, elect to convert
any portion of any Base Rate Loan funded in Dollars to, or to continue any LIBOR
Loan at the end of its Interest Period as, a LIBOR Loan in the same currency.
During any Event of Default, Agent may (and shall at the direction of Required
Lenders) declare that no Loan funded in Dollars may be made, converted or
continued as a LIBOR Loan.

 

(b)            Whenever Borrowers desire to convert or continue Loans as LIBOR
Loans, the Administrative Borrower shall give Agent a Notice of
Conversion/Continuation, no later than 10:00 a.m. (Local Time) at least three
Business Days prior to the requested conversion or continuation date. Promptly
after receiving any such notice, Agent shall notify each applicable Revolver
Lender thereof. Each Notice of Conversion/Continuation shall be irrevocable, and
shall specify the amount of Loans to be converted or continued, the conversion
or continuation date (which shall be a Business Day), and the duration of the
Interest Period (which shall be deemed to be one month if not specified). If,
upon the expiration of any Interest Period in respect of any LIBOR Loans, the
Administrative Borrower shall have failed to deliver a Notice of
Conversion/Continuation with respect thereto as required above, Borrowers shall
be deemed to have elected to continue such Loans as LIBOR Loans in the same
currency with an Interest Period of one month.

 



133

 

 

3.1.3            Application of Canadian BA Rate to Outstanding Loans.

 

(a)            A Canadian Borrower may on any Business Day, subject to delivery
of a Notice of Conversion/Continuation and the other terms hereof, elect to
convert any portion of the Canadian Prime Rate Loans, or to continue any
Canadian BA Rate Loan at the end of its Interest Period as a Canadian BA Rate
Loan; provided, however, that such Canadian BA Rate Loans may only be so
converted at the end of the Interest Period applicable thereto. During any Event
of Default, Agent may (and shall at the direction of Required Multicurrency
Facility Lenders) declare that no Loan may be made, converted or continued as a
Canadian BA Rate Loan.

 

(b)            Whenever the Applicable Canadian Borrower desires to convert or
continue Loans as Canadian BA Rate Loans, the Administrative Borrower shall give
Agent a Notice of Conversion/Continuation, no later than 10:00 a.m. (Local Time)
at least three Business Days prior to the requested conversion or continuation
date. Promptly after receiving any such notice, Agent shall notify each
Multicurrency Facility Lender thereof. Each Notice of Conversion/Continuation
shall be irrevocable, and shall specify the amount of Loans to be converted or
continued, the conversion or continuation date (which shall be a Business Day),
and the duration of the Interest Period (which shall be deemed to be one month
if not specified). If, upon the expiration of any Interest Period in respect of
any Canadian BA Rate Loans, Administrative Borrower shall have failed to deliver
a Notice of Conversion/Continuation with respect thereto as required above, the
Applicable Canadian Borrower shall be deemed to have elected to continue such
Loans as Canadian BA Rate Loans with an Interest Period of one month.

 

3.1.4            Interest Periods. In connection with the making, conversion or
continuation of any Interest Period Loans, the Administrative Borrower, on
behalf of the applicable Borrower(s), shall select an interest period to apply
(the “Interest Period”), which interest period shall be a one, two, three, six
or, if available to all Applicable Lenders as determined by such Applicable
Lenders in good faith based upon prevailing market conditions, twelve month or a
shorter period; provided, however, that:

 

(a)            each Interest Period shall commence on the date the Loan is made
or continued as, or converted into, an Interest Period Loan, and shall expire on
the numerically corresponding day in the calendar month at its end;

 

(b)            if any Interest Period commences on a day for which there is no
corresponding day in the calendar month at its end or if such corresponding day
falls after the last Business Day of such month, then the Interest Period shall
expire on the last Business Day of such month;

 

(c)            subject to clause (b), above, if any Interest Period would expire
on a day that is not a Business Day, the period shall expire on the next
Business Day; and

 

(d)            no Interest Period shall extend beyond the Revolver Facility
Termination Date.

 



134

 

 

3.2          Fees.

 

3.2.1            Unused Line Fee.

 

(a)            Multicurrency Facility Unused Line Fee. Borrowers shall pay to
Agent, for the Pro Rata benefit of the Multicurrency Facility Lenders, a fee
equal to 0.225% per annum times the average daily amount by which the
Multicurrency Facility Commitments exceed the Total Multicurrency Facility
Exposure during any month. Such fee shall be payable in arrears in Dollars,
quarterly on the first day of each January, April, July and October for the
preceding quarter (commencing with the first such date to occur after the
Closing Date) and on the Multicurrency Facility Commitment Termination Date.

 

(b)            US Facility Unused Line Fee. US Borrowers shall pay to Agent, for
the Pro Rata benefit of US Facility Lenders, a fee equal to 0.225% per annum
times the average daily amount by which the US Facility Commitments exceed the
Total US Facility Exposure during any month. Such fee shall be payable in
arrears in Dollars, quarterly on the first day of each January, April, July and
October for the preceding quarter (commencing with the first such date to occur
after the Closing Date) and on the US Facility Commitment Termination Date.

 

(c)            Swingline Utilization. For the purposes of this Section 3.2.1,
outstanding Swingline Loans shall not be considered utilization of any Facility
in determining the unused line fees.

 

3.2.2            Canadian Letters of Credit Fees. The Canadian Borrowers jointly
and severally agree to pay (a) to Agent, for the Pro Rata benefit of
Multicurrency Facility Lenders, a fee equal to the per annum rate of the
Applicable Margin in effect for Canadian BA Rate Loans (in the case of Canadian
Letters of Credit denominated in Canadian Dollars) or LIBOR Loans (in the case
of Canadian Letters of Credit denominated in Dollars) times the average daily
stated amount of the Canadian Letters of Credit denominated in such currency, as
the case may be, which fee shall be payable quarterly in arrears, on the first
day of each January, April, July and October for the preceding quarter
(commencing with the first such date to occur after the Closing Date), and in
addition shall be paid on the date of termination of any Canadian Letter of
Credit and on the Multicurrency Facility Commitment Termination Date; (b) to
Canadian Fronting Bank, for its own account, a fronting fee equal to 0.125% per
annum on the stated amount of each Canadian Letter of Credit issued by it, which
fee shall be payable upon the issuance of such Canadian Letter of Credit and at
the time of each renewal or extension of each Canadian Letter of Credit, and
also quarterly in arrears, on the first day of each January, April, July and
October for the preceding quarter (commencing with the first such date to occur
after the Closing Date), and in addition shall be paid on the date of
termination of such Canadian Letter of Credit and on the Multicurrency Facility
Commitment Termination Date; and (c) to Canadian Fronting Bank, for its own
account, all customary charges associated with the issuance, amending,
negotiating, payment, processing, transfer and administration of Canadian
Letters of Credit issued by it, which charges shall be paid as and when incurred
on demand. All fees payable under this Section 3.2.2 shall be payable in
(x) Dollars for Canadian Letters of Credit denominated in Dollars and
(y) Canadian Dollars for Canadian Letters of Credit denominated in Canadian
Dollars.

 



135

 

 

3.2.3            UK Letters of Credit Fees. The UK Borrowers jointly and
severally agree to pay (a) to Agent, for the Pro Rata benefit of Multicurrency
Facility Lenders, a fee equal to the per annum rate of the Applicable Margin in
effect for LIBOR Loans of the applicable currency times the average daily stated
amount of UK Letters of Credit of such applicable currency, which fee shall be
payable quarterly in arrears, on the first day of each January, April, July and
October for the preceding quarter (commencing with the first such date to occur
after the Closing Date), and in addition shall be paid on the date of
termination of any UK Letter of Credit and on the Multicurrency Facility
Commitment Termination Date; (b) to UK Fronting Bank, for its own account, a
fronting fee equal to 0.125% per annum on the stated amount of each UK Letter of
Credit issued by it, which fee shall be payable upon the issuance of such UK
Letter of Credit and at the time of each renewal or extension of each UK Letter
of Credit, and also quarterly in arrears, on the first day of each January,
April, July and October for the preceding quarter (commencing with the first
such date to occur after the Closing Date), and in addition shall be paid on the
date of termination of such UK Letter of Credit and on the Multicurrency
Facility Commitment Termination Date; and (c) to UK Fronting Bank, for its own
account, all customary charges associated with the issuance, amending,
negotiating, payment, processing, transfer and administration of UK Letters of
Credit issued by it, which charges shall be paid as and when incurred on demand.
All fees payable under this Section 3.2.3 shall be payable in (x) Dollars for UK
Letters of Credit denominated in Dollars, (y) Pounds Sterling for UK Letters of
Credit denominated in Pounds Sterling and (z) Euros for UK Letters of Credit
denominated in Euros.

 

3.2.4            US Letters of Credit Fees. US Borrowers jointly and severally
agree to pay (a) to Agent, for the Pro Rata benefit of US Facility Lenders, a
fee equal to the per annum rate of the Applicable Margin in effect for LIBOR
Loans in Dollars times the average daily stated amount of US Letters of Credit,
which fee shall be payable quarterly in arrears, on the first day of each
January, April, July and October for the preceding quarter (commencing with the
first such date to occur after the Closing Date), and in addition shall be paid
on the date of termination of any US Letter of Credit and on the US Facility
Commitment Termination Date; (b) to US Fronting Bank, for its own account, a
fronting fee equal to 0.125% per annum on the stated amount of each US Letter of
Credit issued by it, which fee shall be payable upon the issuance of such US
Letter of Credit and at the time of each renewal or extension of each US Letter
of Credit, and also quarterly in arrears, on the first day of each January,
April, July and October for the preceding quarter (commencing with the first
such date to occur after the Closing Date), and in addition shall be paid on the
date of termination of such US Letter of Credit and on the US Facility
Commitment Termination Date; and (c) to US Fronting Bank, for its own account,
all customary charges associated with the issuance, amending, negotiating,
payment, processing, transfer and administration of US Letters of Credit issued
by it, which charges shall be paid as and when incurred on demand. All fees
payable under this Section 3.2.4 shall be payable in Dollars.

 

3.2.5            Other Fees. Holdings and the Borrowers shall pay such other
fees as described in the Fee Letter.



 



136

 

 

3.3          Computation of Interest, Fees, Yield Protection. All interest, as
well as fees and other charges calculated on a per annum basis, shall be
computed for the actual days elapsed, based on a year of 360 days, or, in the
case of interest based on Loans bearing interest at the US Prime Rate, on the
basis of a year of 365 or 366 days, as the case may be, or, in the case of
interest on Loans denominated in Canadian Dollars or Pounds Sterling, on the
basis of a year of 365 days, or, in the case of interest on Loans denominated in
Dollars bearing interest at the Canadian Base Rate, on the basis of a year of
365 days. Each determination by Agent of any interest, fees or interest rate
hereunder shall be final, conclusive and binding for all purposes, absent
manifest error. All fees shall be fully earned when due and shall not be subject
to rebate, refund or proration. All fees payable under Section 3.2 are
compensation for services and are not, and shall not be deemed to be, interest
or any other charge for the use, forbearance or detention of money, except to
the extent such treatment is inconsistent with any Applicable Law. A certificate
setting forth in reasonable detail amounts payable by any Borrower under
Section 3.4, 3.7 or 3.9 and the basis therefor, submitted to the Administrative
Borrower by Agent or the affected Lender or Fronting Bank shall be final,
conclusive and binding for all purposes, absent manifest error, and Borrowers
shall pay such amounts to the appropriate party within ten (10) Business Days
following receipt of the certificate. For the purposes of the Interest Act
(Canada), the yearly rate of interest to which any rate calculated on the basis
of a period of time different from the actual number of days in the year (360
days, for example) is equivalent is the stated rate multiplied by the actual
number of days in the year (365 or 366, as applicable) and divided by the number
of days in the shorter period (360 days, in the example), and the parties hereto
acknowledge that there is a material distinction between the nominal and
effective rates of interest and that they are capable of making the calculations
necessary to compare such rates and that the calculations herein are to be made
using the nominal rate method and not on any basis that gives effect to the
principle of deemed reinvestment of interest. Each Canadian Loan Party confirms
that it understands and is able to calculate the rate of interest applicable to
Borrowings based on the methodology for calculating per annum rates provided for
herein. Each Canadian Loan Party irrevocably agrees not to plead or assert,
whether by way of defense or otherwise, in any proceeding relating to this
Agreement or any Loan Documents, that the interest payable hereunder and the
calculation thereof has not been adequately disclosed to the Canadian Loan
Parties as required pursuant to Section 4 of the Interest Act (Canada). Any
provision of this Agreement that would oblige a Canadian Loan Party to pay any
fine, penalty or rate of interest on any arrears of principal or interest
secured by a mortgage on real property or hypothec on immovables that has the
effect of increasing the charge on arrears beyond the rate of interest payable
on principal money not in arrears shall not apply to such Canadian Loan Party,
which shall be required to pay interest on money in arrears at the same rate of
interest payable on principal money not in arrears.

 

3.4          Reimbursement Obligations. Each Borrower shall, subject to
Section 2.5, reimburse Agent for all Extraordinary Expenses incurred by Agent in
reference to such Borrower or its related Loan Party Group Obligations or
Collateral securing its Loan Party Group Obligations. In addition to such
Extraordinary Expenses, such Borrowers shall also reimburse Agent and, in the
case of clause (a) below only, each Joint Lead Arranger, for all reasonable and
documented legal, accounting, appraisal, and other reasonable and documented
fees, costs and expenses, without duplication, incurred by them in connection
with (a) negotiation and preparation of any Loan Documents and any commitment
letters executed in connection herewith and the syndication of the Loans
hereunder; (b) any amendment or other modification to any of the Loan Documents;
(c) all due diligence expenses, including field examinations and appraisals
incurred by Agent in connection with the Loan Documents incurred prior to the
Closing Date, provided, that any expenses incurred by an Agent Professional
(other than attorneys which, for the avoidance of doubt, are covered by the
proviso to this sentence) shall only be reimbursed to the extent the
Administrative Borrower provided its prior written consent to the retaining of
such Agent Professional (such consent not to be unreasonably conditioned,
withheld or delayed); (d) administration of and actions relating to any
Collateral, including any actions taken to perfect or maintain priority of
Agent’s Liens on any such Collateral, to maintain any insurance required
hereunder or to verify such Collateral; and (e) each inspection, field exam,
audit or appraisal with respect to any Loan Party within such Borrowers’ related
Loan Party Group or Collateral securing such Loan Party Group’s Obligations
(including Bank of America’s standard charges for field examinations, audits and
the preparation of reports thereof), whether prepared by Agent’s personnel or a
third party (subject to the limitations of Section 9.1.14); provided, that the
Borrowers’ obligation to reimburse Agent and Joint Lead Arrangers for legal fees
shall be limited to the reasonable and documented legal fees and expenses of
Latham & Watkins, LLP, US and UK counsel to Agent and Joint Lead Arrangers, and
Norton Rose Fulbright Canada LLP, Canadian counsel to Agent and Joint Lead
Arrangers, replacement or substitute counsel in any such jurisdiction and, if
necessary, one local counsel in each other relevant material jurisdiction,
including material local jurisdictions within any country listed above (which
may include a local counsel acting in multiple jurisdictions). In addition to
the Extraordinary Expenses of Agent, upon the occurrence and during the
continuance of an Event of Default, Borrowers shall reimburse Fronting Banks and
Lenders for the reasonable and documented fees, charges and disbursements of one
US counsel, one UK counsel, and one Canadian counsel (and, if necessary, of one
local counsel in each other relevant material jurisdiction, including local
material jurisdictions within any country listed above (which may include a
local counsel acting in multiple jurisdictions)) for the Fronting Banks and
Lenders, as a whole, in connection with the enforcement, collection or
protection of their respective rights under the Loan Documents (unless there is
an actual or perceived conflict of interest, in which case the affected Fronting
Banks and Lenders (taken as a whole) may retain one additional counsel in each
relevant material jurisdiction, including local material jurisdictions within
any country listed above (which may include a local counsel acting in multiple
jurisdictions))), including all such expenses incurred during any workout,
restructuring or Insolvency Proceeding. All amounts payable by Borrowers under
this Section 3.4 shall be due and payable in accordance with Section 3.3.

 



137

 

 

3.5          Illegality. If any Lender determines that any Applicable Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Interest Period Loans, or to determine or charge interest rates based upon
the Canadian BA Rate or LIBOR, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell bills
of exchange denominated in, or to take deposits of, Dollars, Euros or Pounds
Sterling in the London interbank market, or Canadian Dollars through bankers’
acceptances in the Canadian interbank market then, on notice thereof by such
Lender to Agent, any obligation of such Lender to make or continue affected
Interest Period Loans or to convert Floating Rate Loans to affected Interest
Period Loans shall be suspended until such Lender notifies Agent that the
circumstances giving rise to such determination no longer exist. Upon delivery
of such notice, Borrowers shall prepay or, if applicable, convert all affected
Interest Period Loans of such Lender to Floating Rate Loans, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Interest Period Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Interest Period Loans. Upon any such
prepayment or conversion, the affected Borrowers shall also pay accrued interest
on the amount so prepaid or converted. If any Lender invokes this Section 3.5,
such Lender shall use reasonable efforts to notify the Administrative Borrower
and Agent when the conditions giving rise to such action no longer exists,
provided, however, that such Lender shall have no liability to Borrowers or to
any other Person for its failure to provide such notice.

 



138

 

 

3.6          Inability to Determine Rates.

 

(a)            If Required Lenders notify Agent for any reason in connection
with a request for a Borrowing of, or conversion to or continuation of, an
Interest Period Loan that (a) deposits or bankers’ acceptances are not being
offered to (i) with respect to LIBOR, banks in the London interbank market and
(ii) with respect to the Canadian BA Rate, banks in Canada in the Canadian
interbank market, in each case for the applicable amount and Interest Period of
such Loan, (b) adequate and reasonable means do not exist for determining LIBOR
or the Canadian BA Rate for the requested Interest Period, or (c) LIBOR or the
Canadian BA Rate for the requested Interest Period does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, then Agent will
promptly so notify the Administrative Borrower and each Applicable Lender.
Thereafter, the obligation of the Applicable Lenders to make or maintain
affected Interest Period Loans shall be suspended until Agent (upon instruction
by the applicable Required Facility Lenders) revokes such notice. Upon receipt
of such notice, the Administrative Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of an Interest Period Loan or,
failing that, will be deemed to have submitted a request for a Floating Rate
Loan. If any Lender invokes this Section 3.6, such Lender shall use reasonable
efforts to notify the Administrative Borrower and Agent when the conditions
giving rise to such action no longer exists, provided, however, that such Lender
shall have no liability to Borrowers or to any other Person for its failure to
provide such notice.

 

(b)            Notwithstanding anything to the contrary in this Agreement or any
other Loan Documents, if Agent determines (which determination shall be
conclusive absent manifest error), or the Administrative Borrower or Required
Lenders notify Agent (with, in the case of the Required Lenders, a copy to the
Administrative Borrower) that the Administrative Borrower or Required Lenders
(as applicable) have determined, that:

 

(i)            adequate and reasonable means do not exist for ascertaining LIBOR
for an applicable currency for any requested Interest Period, including, without
limitation, because the LIBOR Screen Rate for such applicable currency is not
available or published on a current basis and such circumstances in this clause
(i) are unlikely to be temporary; or

 

(ii)            the administrator of the LIBOR Screen Rate for an applicable
currency or a Governmental Authority having jurisdiction over Agent has made a
public statement identifying a specific date after which LIBOR for such currency
or the LIBOR Screen Rate for such currency shall no longer be made available, or
used for determining the interest rate of loans denominated in such applicable
currency, provided that, in each case, at the time of such statement, there is
no successor administrator that is satisfactory to Agent, that will continue to
provide LIBOR for such currency after such specific date (such specific date,
the “Scheduled Unavailability Date”); or

 

(iii)            syndicated loans currently being executed, or that include
language similar to that contained in this Section 3.6, are being executed or
amended (as applicable) to incorporate or adopt a new benchmark interest rate to
replace LIBOR for an applicable currency,

 



139

 

 

then, reasonably promptly after such determination by Agent or receipt by Agent
of such notice, as applicable, Agent and the Administrative Borrower may amend
this Agreement solely for the purpose of replacing LIBOR for the applicable
currency in accordance with this Section 3.6 with (x) in the case of Revolver
Loans denominated in Dollars, one or more SOFR-Based Rates or (y) in all cases
(including in the case of loans denominated in Dollars), another alternate
benchmark rate giving due consideration to any evolving or then existing
convention for similar syndicated credit facilities syndicated in the United
States and denominated in the applicable currency for such alternative
benchmarks and, in each case, including any mathematical or other adjustments to
such benchmark giving due consideration to any evolving or then existing
convention for similar syndicated credit facilities syndicated in the United
States and denominated in the applicable currency for such benchmarks, each of
which adjustments or methods for calculating such adjustments shall be published
on one or more information services as selected by Agent from time to time in
its reasonable discretion and may be periodically updated (the “Adjustment;” and
any such proposed rate, a “LIBOR Successor Rate”), and any such amendment shall
become effective at 5:00 p.m. (Local Time) on the fifth Business Day after Agent
shall have posted such proposed amendment to all Lenders and the Administrative
Borrower unless, prior to such time, Lenders comprising the Required Lenders
have delivered to Agent written notice that such Required Lenders (A) in the
case of an amendment to replace LIBOR with respect to Revolver Loans denominated
in Dollars with a rate described in clause (x), object to any Adjustment; or
(B) in the case of an amendment to replace LIBOR with a rate described in clause
(y), object to such amendment; provided that for the avoidance of doubt, in the
case of clause (A), the Required Lenders shall not be entitled to object to any
SOFR-Based Rate contained in any such amendment. Such LIBOR Successor Rate for
the applicable currency shall be applied in a manner consistent with market
practice; provided that, to the extent such market practice is not
administratively feasible for Agent, such LIBOR Successor Rate shall be applied
in a manner as otherwise reasonably determined by Agent.

 

If no LIBOR Successor Rate has been determined for the applicable currency and
the circumstances under clause (i) above exist or the Scheduled Unavailability
Date has occurred (as applicable), Agent will promptly so notify the
Administrative Borrower and each Lender. Thereafter, (x) the obligation of the
Lenders to make or maintain LIBOR Loans in each applicable currency shall be
suspended (to the extent of the affected LIBOR Loans or Interest Periods), and
(y) the LIBOR component for each applicable currency shall no longer be utilized
in determining the applicable Base Rate. Upon receipt of such notice, (i) the
Administrative Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of LIBOR Loans in each such affected applicable
currency (to the extent of the affected LIBOR Loans or Interest Periods) or,
failing that, will be deemed to have converted each such request into a request
for a Borrowing of Base Rate Loans denominated in Dollars in the Dollar
Equivalent of the amount specified therein and (ii) (A) any outstanding affected
LIBOR Loans denominated in Dollars will be deemed to have been converted into
Base Rate Loans at the end of the applicable Interest Period and (B) any
outstanding affected LIBOR Loans denominated in Euros or Pounds Sterling, at the
Administrative Borrower’s election, shall either (1) be converted into a
Borrowing of Base Rate Loans denominated in Dollars in the Dollar Equivalent of
the amount of such outstanding LIBOR Loan at the end of the applicable Interest
Period or (2) be prepaid at the end of the applicable Interest Period in full;
provided that if no election is made by the Administrative Borrower by the
earlier of (x) the date that is three Business Days after receipt by the
Administrative Borrower of such notice and (y) the last day of the current
Interest Period for the applicable LIBOR Rate Loan, the Administrative Borrower
shall be deemed to have elected clause (1) above.

 



140

 

 

Notwithstanding anything else herein, any definition of LIBOR Successor Rate for
any currency shall provide that in no event shall such LIBOR Successor Rate be
less than zero for purposes of this Agreement.

 

In connection with the implementation of a LIBOR Successor Rate, Agent will have
the right to make LIBOR Successor Rate Conforming Changes from time to time in
consultation with the Administrative Borrower and, notwithstanding anything to
the contrary herein or in any other Loan Document, any amendments implementing
such LIBOR Successor Rate Conforming Changes will become effective without any
further action or consent of any other party to this Agreement; provided that,
with respect to any such amendment effected, Agent shall post each such
amendment implementing such LIBOR Successor Conforming Changes to the Lenders
reasonably promptly after such amendment becomes effective.

 

3.7          Increased Costs; Capital Adequacy.

 

3.7.1            Change in Law. If any Change in Law shall:

 

(a)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Canadian BA Rate or
LIBOR) or Fronting Bank;

 

(b)            impose on any Lender or Fronting Bank or the London interbank
market or the Canadian market any other condition, cost or expense affecting any
Loan, Loan Document, Letter of Credit or participation in LC Obligations; or

 

(c)            subject any Lender, any Fronting Bank or Agent to any Taxes
(other than (A) Indemnified Taxes, (B) Taxes described in clauses (c), (d) and
(e) of the definition of Excluded Taxes, and (C) franchise, branch profit and
net income Taxes (however denominated) imposed as a result of a present or
former connection between such party and the jurisdiction imposing such Tax
other than connections arising from such party having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan, Letter of Credit or Loan Document, in each case imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital thereto,



 



141

 

 

and the result thereof shall be to increase the cost to such Lender of making or
maintaining any Interest Period Loan (or of maintaining its obligation to make
any such Loan), or to increase the cost to such Lender or Fronting Bank of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or Fronting Bank
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or Fronting Bank, the Borrowers to which such Lender or
Fronting Bank has a Revolver Commitment shall pay to such Lender or Fronting
Bank such additional amount or amounts as will compensate such Lender or
Fronting Bank for such additional costs incurred or reduction suffered, in each
case, in accordance with Section 3.3. For the avoidance of doubt, this
Section 3.7.1 shall not apply to the extent that any amount is (i) attributable
to a Tax Deduction required by law to be made by a Loan Party, or
(ii) attributable to the implementation or application of or compliance with the
“International Convergence of Capital Measurement and Capital Standards, a
Revised Framework” published by the Basel Committee on Banking Supervision in
June 2004 in the form existing on the date of this Agreement (“Basel II”) or any
other law or regulation which implements Basel II (whether such implementation,
application or compliance is by a government, regulator, Secured Party or any of
its Affiliates) other than in connection with Basel III.

 

3.7.2            Capital Adequacy. If any Lender or Fronting Bank determines
that any Change in Law affecting such Lender or Fronting Bank or any Lending
Office of such Lender or such Lender’s or Fronting Bank’s holding company, if
any, regarding capital, liquidity or leverage requirements has or would have the
effect of reducing the rate of return on such Lender’s, Fronting Bank’s or
holding company’s capital as a consequence of this Agreement, or such Lender’s
or Fronting Bank’s Revolver Commitments, Loans, Letters of Credit or
participations in LC Obligations to a level below that which such Lender,
Fronting Bank or holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s, Fronting Bank’s and holding company’s
policies with respect to capital adequacy), then from time to time the Borrowers
to which such Lender or Fronting Bank has a Revolver Commitment will pay to such
Lender or Fronting Bank, as the case may be, such additional amount or amounts
as will compensate it or its holding company for any such reduction suffered, in
each case, in accordance with Section 3.3.

 

3.7.3            Compensation. Failure or delay on the part of any Lender or
Fronting Bank to demand compensation pursuant to this Section 3.7 shall not
constitute a waiver of its right to demand such compensation, but Borrowers
shall not be required to compensate a Lender or Fronting Bank for any increased
costs incurred or reductions suffered more than six months prior to the date
that the Lender or Fronting Bank notifies the Administrative Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or Fronting Bank’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

3.8          Mitigation. If any Lender gives a notice under Section 3.5 or
requests compensation under Section 3.7, or if any Borrower is required to pay
additional amounts or indemnity payments with respect to a Lender under
Section 5.8, then such Lender shall use reasonable efforts to designate a
different Lending Office or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the judgment of such
Lender, such designation or assignment (a) would eliminate the need for such
notice or reduce amounts payable or to be withheld in the future, as applicable;
and (b) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be materially disadvantageous to such Lender or
unlawful. Subject to Section 2.5, the Borrowers shall pay all reasonable costs
and expenses incurred by any Lender that has a Revolver Commitment in connection
with any such designation or assignment.

 



142

 

 

3.9          Funding Losses. If for any reason (other than default by a Lender)
(a) any Borrowing of, or conversion to or continuation of, an Interest Period
Loan does not occur on the date specified therefor in a Notice of Borrowing or
Notice of Conversion/Continuation (whether or not withdrawn), (b) any repayment
or conversion of an Interest Period Loan or any Reallocation occurs on a day
other than the end of an Interest Period, (c) any Borrower fails to repay an
Interest Period Loan when required hereunder, or (d) pursuant to Section 12.3.4,
the Administrative Borrower requires a Lender to assign all of its rights and
obligations under the Loan Documents to one or more Eligible Assignees, then the
relevant Borrower shall pay to Agent its customary administrative charge and to
each Lender all losses and expenses that it sustains as a consequence thereof,
including any loss or expense arising from liquidation or redeployment of funds
or from fees payable to terminate deposits of matching funds, but excluding loss
of margin. All amounts payable by Borrowers under this Section 3.9 shall be due
and payable in accordance with Section 3.3. Lenders shall not be required to
purchase deposits in the London interbank market or any other applicable market
to fund any Interest Period Loan, but the provisions hereof shall be deemed to
apply as if each Lender had purchased such deposits to fund such Loans.

 

3.10         Maximum Interest. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by Applicable Law (“maximum rate”). If Agent or any Lender shall
receive interest in an amount that exceeds the maximum rate, the excess interest
shall be applied to the principal of the Obligations of the Borrower to which
such excess interest relates or, if it exceeds such unpaid principal, refunded
to such Borrower. In determining whether the interest contracted for, charged or
received by Agent or a Lender exceeds the maximum rate, such Person may, to the
extent permitted by Applicable Law, (a) characterize any payment that is not
principal as an expense, fee or premium rather than interest; (b) exclude
voluntary prepayments and the effects thereof; and (c) amortize, prorate,
allocate and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder. Without limiting
the generality of the foregoing provisions of this Section 3.10, if any
provision of any of the Loan Documents would obligate any Canadian Loan Party to
make any payment of interest with respect to the Canadian Obligations in an
amount or calculated at a rate which would be prohibited by Applicable Law or
would result in the receipt of interest with respect to the Canadian Obligations
at a criminal rate (as such terms are construed under the Criminal Code
(Canada)), then notwithstanding such provision, such amount or rates shall be
deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by law or so
result in a receipt by the applicable recipient of interest with respect to the
Canadian Obligations at a criminal rate, such adjustment to be effected, to the
extent necessary, as follows: (i) first, by reducing the amount or rates of
interest required to be paid by the Canadian Loan Parties to the applicable
recipient under the Loan Documents; and (ii) thereafter, by reducing any fees,
commissions, premiums and other amounts required to be paid by the Canadian Loan
Parties to the applicable recipient which would constitute interest with respect
to the Canadian Obligations for purposes of Section 347 of the Criminal Code
(Canada). Notwithstanding the foregoing, and after giving effect to all
adjustments contemplated thereby, if the applicable recipient shall have
received an amount in excess of the maximum permitted by that section of the
Criminal Code (Canada), then Canadian Loan Parties shall be entitled, by notice
in writing to Agent, to obtain reimbursement from the applicable recipient in an
amount equal to such excess, and pending such reimbursement, such amount shall
be deemed to be an amount payable by the applicable recipient to the applicable
Canadian Loan Party. Any amount or rate of interest with respect to the Canadian
Obligations referred to in this Section 3.10 shall be determined in accordance
with generally accepted actuarial practices and principles as an effective
annual rate of interest over the term that any Revolver Loans to any Canadian
Borrower remains outstanding on the assumption that any charges, fees or
expenses that fall within the meaning of “interest” (as defined in the Criminal
Code (Canada)) shall, if they relate to a specific period of time, be pro-rated
over that period of time and otherwise be pro-rated over the period from the
Closing Date to the date of Full Payment of the Canadian Obligations, and, in
the event of a dispute, a certificate of a Fellow of the Canadian Institute of
Actuaries appointed by Agent shall be conclusive for the purposes of such
determination.

 



143

 

 

SECTION 4.              LOAN ADMINISTRATION

 

4.1          Manner of Borrowing and Funding Loans.

 

4.1.1            Notices of Borrowing.

 

(a)            Revolver Loans. Whenever any Borrower desires funding of a
Borrowing of any Loans, the Administrative Borrower shall give Agent a Notice of
Borrowing. Such notice must be received by Agent no later than 10:00 a.m. (Local
Time) (i) on the Business Day of the requested funding date, in the case of
Floating Rate Loans (or one Business Day prior to the requested funding date in
the case of any Floating Rate Loans to be Borrowed on the Closing Date)
(provided that, in the case of any UK Base Rate Loans (other than UK Swingline
Loans), such notice must be received by Agent no later than 10:00 a.m. (Local
Time) two Business Days (or such shorter period as may be agreed by Agent and
all Applicable Lenders) prior to the requested funding date) (provided that, in
the case of any Canadian Prime Rate Loans (other than Canadian Swingline Loans),
such notice must be received by Agent no later than 10:00 a.m. (Local Time) one
Business Day (or such shorter period as may be agreed by Agent and all
Applicable Lenders) prior to the requested funding date) and (ii) at least three
Business Days prior to the requested funding date, in the case of Interest
Period Loans (or one Business Day in the case of any Interest Period Loans to be
Borrowed on the Closing Date). Notices received after 10:00 a.m. (Local Time)
shall be deemed received on the next Business Day. Each Notice of Borrowing
shall be irrevocable and shall specify (A) the applicable Borrower for such
Borrowing, (B) the amount of the Borrowing, (C) the requested funding date
(which must be a Business Day), (D) whether the Borrowing is to be made as a
Base Rate Loan, LIBOR Loan, Canadian Prime Rate Loan or Canadian BA Rate Loan,
(E) in the case of Interest Period Loans, the duration of the applicable
Interest Period (which shall be deemed to be one month if not specified),
(F) whether the Borrowing is to be a Multicurrency Facility Loan or a US
Facility Loan and (G) the currency in which such Loan is to be denominated.

 

(b)            Swingline Loans. Whenever any Borrower desires funding of a
Borrowing of Swingline Loans, the Administrative Borrower shall give Agent a
Notice of Borrowing. Such notice must be received by Agent no later than 10:00
a.m. (Local Time) on the Business Day of the requested funding date. Notices
received after 10:00 a.m. (Local Time) shall be deemed received on the next
Business Day. Each Notice of Borrowing shall be irrevocable and shall specify
(A) the applicable Borrower for such Borrowing, (B) the amount of the Borrowing,
(C) the requested funding date (which must be a Business Day), (D) whether the
Borrowing is to be made as a Base Rate Loan or Canadian Prime Rate Loan,
(E) whether such Swingline Loan is to be a Canadian Swingline Loan, a UK
Swingline Loan or a US Swingline Loan and (F) the currency in which such Loan is
to be denominated.

 



144

 

 

4.1.2            Fundings by Lenders; Settlement.

 

(a)            Each Applicable Lender shall timely honor its Revolver Commitment
by funding its Pro Rata share of each Borrowing of Revolver Loans under the
applicable Facility that is properly requested hereunder; provided, however,
that no Lender shall be required to honor its Revolver Commitment by funding its
Pro Rata share of any Borrowing that would (i) in the case of a Multicurrency
Facility Loan, cause the Total Multicurrency Facility Exposure to exceed the
Multicurrency Facility Borrowing Base or the Multicurrency Facility Commitment,
(ii) in the case of a US Facility Loan, cause the Total US Facility Exposure to
exceed the US Borrowing Base (provided that for purposes of determining whether
this clause (ii) has been satisfied, the US Borrowing Base shall be deemed to be
reduced by the amount by which the Total Multicurrency Facility Exposure exceeds
the sum of the Canadian Borrowing Base and the UK Borrowing Base) or the US
Facility Commitment or (iii) in the case of a Multicurrency Facility Loan
borrowed by a US Borrower, cause the outstanding amount of all Multicurrency
Facility Loans made to all US Borrowers to exceed the US Borrowing Base
(provided that for purposes of determining whether this clause (iii) has been
satisfied, the US Borrowing Base shall be deemed to be reduced by the amount of
the Total US Facility Exposure). Agent shall endeavor to provide prompt written
notice to the Applicable Lenders of each Notice of Borrowing (or deemed request
for a Borrowing). Subject to its receipt of such amounts from the Applicable
Lenders, Agent shall disburse the proceeds of the applicable Revolver Loans as
directed by the Administrative Borrower. Unless Agent shall have received (in
sufficient time to act) written notice from an Applicable Lender that it does
not intend to fund its Pro Rata share of a Borrowing, Agent may assume that such
Applicable Lender has deposited or promptly will deposit its share with Agent,
and Agent may disburse a corresponding amount to the applicable Borrower or
Borrowers. If an Applicable Lender’s share of any Borrowing is not received by
Agent, then the applicable Borrower agrees to repay to Agent on demand the
amount of such share, together with interest thereon from the date disbursed
until repaid, at the rate applicable to such Borrowing. Notwithstanding the
foregoing, Agent may, in its discretion, fund any request for a Borrowing of
Revolver Loans as Swingline Loans.

 

(b)            To facilitate administration of the Revolver Loans, the Lenders,
the Swingline Lenders and Agent agree (which agreement is solely among them, and
not for the benefit of or enforceable by any Borrower or any other Loan Party)
that settlement among them with respect to Swingline Loans and other Revolver
Loans may take place on a date determined from time to time by Agent, which, in
the case of Canadian Swingline Loans and US Swingline Loans, shall occur at
least once every five (5) Business Days. On each settlement date, settlement
shall be made with each such Lender in accordance with the Settlement Report
delivered by Agent to the Lenders. Each Lender’s obligation to make settlements
with Agent is absolute and unconditional, without offset, counterclaim or other
defense, and whether or not the Revolver Commitments have terminated, an
Overadvance exists or the conditions in Section 6 are satisfied. Between
settlement dates contemplated under the first sentence of this clause (b), Agent
may in its discretion (but is not obligated to) apply payments on Revolver Loans
to Swingline Loans, regardless of any designation by the Administrative Borrower
or any Borrower or any provision herein to the contrary. If, due to an
Insolvency Proceeding with respect to any Borrower or any other Loan Party or
otherwise, any Swingline Loan may not be settled among the Lenders, then each
Applicable Lender shall be deemed to have purchased from the applicable
Swingline Lender a Pro Rata participation in each unpaid Swingline Loan and
shall transfer the amount of such participation to the applicable Swingline
Lender, in immediately available funds, within one Business Day after Agent’s
request therefor.

 



145

 

 

4.1.3            Notices. Each Borrower authorizes Agent and Lenders to extend
Loans, convert or continue Revolver Loans, effect selections of interest rates,
and transfer funds to or on behalf of applicable Borrowers based on telephonic
or e-mailed instructions by the Administrative Borrower to Agent. The
Administrative Borrower shall confirm each such request by reasonably prompt
delivery to Agent of a Notice of Borrowing or Notice of Conversion/Continuation,
if applicable, but if it differs in any material respect from the action taken
by Agent or Lenders, the records of Agent and Lenders shall govern. Neither
Agent nor any Lender shall have any liability for any loss suffered by a
Borrower as a result of Agent or any Lender acting upon its understanding of
telephonic or e-mailed instructions from a person believed in good faith by
Agent or any Lender to be a person authorized to give such instructions on the
Administrative Borrower’s behalf.

 

4.1.4            Lending Offices. Each Lender may, at its option, make any
Revolver Loan, and participation in Letters of Credit, available to any Borrower
by causing any lending office, foreign or domestic branch or Affiliate of such
Lender to make such Loan; provided, that any exercise of such option shall not
affect the obligation of such Borrower to repay such Loan in accordance with the
terms of this Agreement. Each such lending office, branch or Affiliate of any
Lender shall, for all purposes of this Agreement and the other Loan Documents,
be treated in the same manner as the respective Lender (and shall be entitled to
all indemnities and similar provisions (subject to all conditions and
restrictions with respect to such provisions) in respect of its acting as such).

 

4.2          Defaulting Lender.

 

4.2.1            Reallocation of Pro Rata Share; Amendments. For purposes of
determining Lenders’ obligations to fund or participate in Revolver Loans or
Letters of Credit, Agent may exclude the Revolver Commitments and Loans of any
Defaulting Lender from the calculation of Pro Rata shares; provided, that (i) no
non-Defaulting Lender shall be re-allocated any Defaulting Lender’s commitment
to fund Revolver Loans under Section 2.1.1 hereof if a Default or Event of
Default is then continuing and (ii) notwithstanding such exclusion, no
non-Defaulting Lender shall be required to fund or participate in any Loans or
Letter of Credit if such funding or participation shall cause the Total Revolver
Exposure of any non-Defaulting Lender to exceed such non-Defaulting Lender’s
Revolver Commitments. A Defaulting Lender shall have no right to vote on any
amendment, waiver or other modification of a Loan Document, except as provided
in Section 13.1.1(c).

 



146

 

 

4.2.2            Payments; Fees. Agent may, in its discretion, receive and
retain any amounts payable to a Defaulting Lender under the Loan Documents, and
a Defaulting Lender shall be deemed to have assigned to Agent such amounts until
all Obligations owing to Agent, non-Defaulting Lenders and other Secured Parties
have been paid in full. Agent may apply such amounts to the Defaulting Lender’s
defaulted obligations, use the funds to Cash Collateralize such Lender’s LC
Obligations, or readvance the amounts to Borrowers hereunder. A Lender shall not
be entitled to receive any fees accruing hereunder during the period in which it
is a Defaulting Lender, and the unfunded portion of its Revolver Commitment
shall be disregarded for purposes of calculating the unused line fee under
Section 3.2.1. If any LC Obligations owing to a Defaulting Lender are
reallocated to other Lenders, fees attributable to such LC Obligations under
Section 3.2.2, 3.2.3 or 3.2.4 shall be paid to such Lenders. Notwithstanding
anything to the contrary in Section 4.2.1 and this Section 4.2.2, the LC
Obligations owing to a Defaulting Lender may be reallocated to the other Lenders
only to the extent that such reallocation does not cause the Total Revolver
Exposure of any non-Defaulting Lender to exceed such non-Defaulting Lender’s
Revolver Commitments. Agent shall be paid all fees attributable to LC
Obligations that are not reallocated.

 

4.2.3            Cure. Administrative Borrower, Agent and each Fronting Bank may
agree in writing that a Revolver Lender is no longer a Defaulting Lender. At
such time, Pro Rata shares shall be reallocated without exclusion of such
Revolver Lender’s Revolver Commitment and Revolver Loans, and all outstanding
Revolver Loans, LC Obligations and other exposures under the Revolver
Commitments shall be reallocated among Revolver Lenders and settled by Agent
(with appropriate payments by the reinstated Revolver Lender) in accordance with
the readjusted Pro Rata shares. Unless expressly agreed by Borrowers, Agent and
each Fronting Bank, or as expressly provided herein with respect to Bail-In
Actions and related matters, no reallocation of Commitments and Revolver Loans
to non-Defaulting Lenders or reinstatement of a Defaulting Lender shall
constitute a waiver or release of claims against such Lender. The failure of any
Lender to fund a Loan, to make a payment in respect of LC Obligations or
otherwise to perform its obligations hereunder shall not relieve any other
Lender of its obligations, and no Lender shall be responsible for default by
another Lender.

 

4.3            Number and Amount of Interest Period Loans; Determination of
Rate. For ease of administration, all Interest Period Loans within a Facility of
the same Type having the same length and beginning date of their Interest
Periods and the same currency shall be aggregated together, and such Loans shall
be allocated among the Applicable Lenders on a Pro Rata basis. With respect to
either Facility, no more than ten (10) Borrowings of Interest Period Loans may
be outstanding at any time, and each Borrowing of Interest Period Loans when
made, continued or converted shall be in a minimum amount of $1,000,000,
Cdn$1,000,000, €1,000,000, or £1,000,000, as applicable, or an increment of
$100,000, Cdn$100,000, €100,000 or £100,000 in excess thereof, as applicable.
Upon determining Canadian BA Rate or LIBOR for any Interest Period, Agent shall
promptly notify the Administrative Borrower by telephone or electronically and,
if requested by the Administrative Borrower, shall confirm any telephonic notice
in writing.

 

4.4          Administrative Borrower.

 

4.4.1            Administrative Borrower. Each Loan Party hereby designates WS
International as its representative and agent (in such capacity, the
“Administrative Borrower”) for all purposes under the Loan Documents, including
requests for Loans and Letters of Credit, designation of interest rates,
delivery or receipt of communications, preparation and delivery of any Borrowing
Base and financial reports, receipt and payment of Obligations, requests for
waivers, amendments or other accommodations, actions under the Loan Documents
(including in respect of compliance with covenants), and all other dealings with
Agent, any Fronting Bank or any Lender. The Administrative Borrower hereby
accepts such appointment.

 



147

 

 

4.4.2            Administrative Borrower Generally. Agent, each Fronting Bank
and each Lender shall be entitled to rely upon, and shall be fully protected in
relying upon, any notice or communication (including any Notice of Borrowing)
delivered by the Administrative Borrower on behalf of any Loan Party. Agent, any
Fronting Bank and any Lender may give any notice or communication with a Loan
Party hereunder to the Administrative Borrower on behalf of such Loan Party.
Each of Agent, any Fronting Bank and any Lender shall have the right, in its
discretion, to deal exclusively with the Administrative Borrower for any or all
purposes under the Loan Documents. Each Loan Party agrees that any notice,
election, communication, representation, agreement or undertaking made on its
behalf by the Administrative Borrower shall be binding upon and enforceable
against it.

 

4.5           Effect of Termination. On the effective date of termination of the
Revolver Commitments, all Obligations shall be immediately due and payable. All
undertakings of Loan Parties contained in the Loan Documents shall survive, and
Agent shall retain their Liens on the Collateral and all of their rights and
remedies under the Loan Documents until Full Payment of the Secured Obligations.
Sections 2.2, 2.3, 2.4, 3.4, 3.6, 3.7, 3.9, 5.4, 5.8, 5.9, 11, 13.2 and this
Section 4.5, and the obligation of each Loan Party and Lenders with respect to
each indemnity given by it in any Loan Document, shall survive Full Payment of
the Secured Obligations.

 

SECTION 5.           PAYMENTS

 

5.1            General Payment Provisions. All payments of Obligations shall be
made without offset, counterclaim or defense of any kind, and in immediately
available funds, not later than 1:00 p.m. (Local Time) on the due date. Any
payment after such time shall be deemed made on the next Business Day. If any
payment under the Loan Documents shall be stated to be due on a day other than a
Business Day, the due date shall be extended to the next Business Day and such
extension of time shall be included in any computation of interest and fees. Any
payment of an Interest Period Loan prior to the end of its Interest Period shall
be accompanied by all amounts due under Section 3.9. Any prepayment of Loans by
a Borrower shall be applied first to costs and expenses of Agent (including any
Extraordinary Expenses) relating to such Borrower, second to Floating Rate Loans
(and Agent may, in its discretion, apply such prepayment to Swingline Loans
before other Revolver Loans) of such Borrower, and then to Interest Period Loans
of such Borrower; provided, however, that as long as no Default or Event of
Default exists, prepayments of Interest Period Loans may (other than in the case
of Full Payment of the Obligations), at the option of the applicable Borrower,
be held by Agent as Cash Collateral and applied to such Loans at the end of
their Interest Periods (in which case no compensation under Section 3.9 hereof
shall be payable with respect to such prepayment, but interest shall continue to
accrue on the outstanding principal of such Loans until payment thereon). All
payments with respect to any Obligation shall be made in the currency of the
underlying Obligation. Any payment made contrary to the requirements of the
preceding sentence shall be subject to the terms of Section 5.11.

 



148

 

 

 

5.2         Repayment of Obligations. (i) All Multicurrency Facility Obligations
and shall be immediately due and payable in full on the Multicurrency Facility
Commitment Termination Date and (ii) all US Facility Obligations shall be
immediately due and payable in full on the US Facility Commitment Termination
Date, in each case, unless payment of such Obligations is sooner required
hereunder. Revolver Loans may be prepaid from time to time, without penalty or
premium, subject to, in the case of Interest Period Loans, the payment of costs
set forth in Section 3.9 (except to the extent provided in Section 5.1).
Notwithstanding anything herein to the contrary, (x) if a Multicurrency
Overadvance exists, Borrowers under the Multicurrency Facility shall, subject to
Section 2.5, on the sooner of Agent’s demand or the first Business Day after the
Administrative Borrower has knowledge thereof, repay the outstanding
Multicurrency Facility Loans in an amount sufficient to reduce the principal
balance of the related Overadvance Loan to zero; provided, that if the aggregate
principal balance of all Multicurrency Facility Loans owed by such Borrowers and
all outstanding Multicurrency LC Obligations exceeds the Multicurrency Facility
Borrowing Base solely as a result of a fluctuation in Exchange Rates between the
currencies in which such Multicurrency Facility Loans were funded or Letters of
Credit were issued and Dollars, no repayment due to such Overadvance shall be
required under this Section 5.2 until and unless such excess amount is equal to
or greater than 105% of the Multicurrency Facility Borrowing Base and (y) if a
US Overadvance exists, US Borrowers shall on the sooner of Agent’s demand or the
first Business Day after the Administrative Borrower has knowledge thereof,
repay the outstanding US Facility Loans in an amount sufficient to reduce the
principal balance of the related Overadvance Loan to zero. If at any time the
sum of the Dollar Equivalent of (x) the aggregate principal balance of all
Multicurrency Facility Loans owed by the Borrowers plus (y) the Multicurrency LC
Obligations exceeds the Multicurrency Facility Commitments (whether as a result
of a fluctuation of Exchange Rates between the currencies in which such Loans
were funded or Letters of Credit were issued and Dollars or otherwise), the
Borrowers under the Multicurrency Facility shall, on the sooner of Agent’s
demand or the first Business Day after the Administrative Borrower has knowledge
thereof, repay its outstanding Multicurrency Facility Loans (or Cash
Collateralize its Canadian Letters of Credit or UK Letters of Credit, as
applicable) in an amount sufficient to reduce such excess to zero. If at any
time the sum of (x) the aggregate principal balance of all US Facility Loans
plus (y) the US LC Obligations exceeds the US Facility Commitments, the US
Borrowers shall, on the sooner of Agent’s demand or the first Business Day after
the Administrative Borrower has knowledge thereof, repay its outstanding US
Facility Loans (or Cash Collateralize its US Letters of Credit) in an amount
sufficient to reduce such excess to zero. If at any time the aggregate principal
balance of all Multicurrency Facility Loans owed by the US Borrowers exceeds the
US Borrowing Base (provided that for this purpose the US Borrowing Base shall be
deemed to be reduced by the amount of the Total US Facility Exposure), the US
Borrowers shall, on the sooner of Agent’s demand or the first Business Day after
the Administrative Borrower has knowledge thereof, repay its outstanding
Multicurrency Facility Loans in an amount sufficient to reduce such excess to
zero.

 

5.3         Payment of Other Obligations. Obligations shall be paid by Borrowers
as provided in the Loan Documents or, if no payment date is specified, within
thirty (30) days of demand by Agent therefor.

 



149

 

 

5.4         Marshaling; Payments Set Aside. None of Agent, Fronting Banks or
Lenders shall be under any obligation to marshal any assets in favor of any Loan
Party or against any Obligations. If any payment by or on behalf of any Borrower
or Borrowers is made to Agent, any Fronting Bank or any Lender, or Agent, any
Fronting Bank or any Lender exercises a right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by Agent, such Fronting Bank or such
Lender in its discretion) to be repaid to a Creditor Representative or any other
Person, then to the extent of such recovery, the Obligation originally intended
to be satisfied, and all Liens, rights and remedies relating thereto, shall be
revived and continued in full force and effect as if such payment had not been
made or such setoff had not occurred.

 

5.5         Post-Default Allocation of Payments.

 

5.5.1       Allocation. Notwithstanding anything herein to the contrary, during
the continuance of an Event of Default, monies to be applied to the Secured
Obligations, whether arising from payments by or on behalf of any Loan Party,
realization on Collateral, setoff or otherwise, shall, in each case, be
allocated as follows:

 

(a)          with respect to monies, payments, Property or Collateral of or from
any US Loan Parties:

 

(i)           first, to all costs and expenses, including Extraordinary
Expenses, owing to Agent, to the extent owing by any US Loan Party;

 

(ii)          second, to all amounts owing to US Swingline Lender on US
Swingline Loans;

 

(iii)         third, to all amounts owing to any US Fronting Bank on US LC
Obligations;

 

(iv)         fourth, to all US Obligations constituting fees owing by the US
Loan Parties (exclusive of any Canadian Obligations and UK Obligations which are
guaranteed by the US Loan Parties);

 

(v)          fifth, to all US Obligations constituting interest owing by the US
Loan Parties (exclusive of any Canadian Obligations and UK Obligations which are
guaranteed by the US Loan Parties);

 

(vi)         sixth, to Cash Collateralization of US LC Obligations;

 

(vii)        seventh, to the principal amount of all Loans and all Qualified
Secured Bank Product Obligations of any US Loan Party (exclusive of any
Qualified Secured Bank Product Obligations which are guaranteed by the US Loan
Parties) to the extent a Bank Product Reserve has been established with respect
thereto up to and including the amount most recently specified to Agent pursuant
to the terms hereof;

 

(viii)       eighth, to all other US Obligations (exclusive of any Canadian
Secured Obligations and UK Secured Obligations which are guaranteed by the US
Loan Parties); and

 



150

 

 

(ix)          ninth, to be applied to clause (b) below; and

 

(b)          with respect to monies, payments, Property or Collateral of or from
any Non-US Loan Parties, together with any allocations pursuant to subclause
(ix) of Section 5.5.1(a):

 

(i)           first, to all costs and expenses, including Extraordinary
Expenses, owing to Agent, to the extent owing by any Non-US Loan Party;

 

(ii)          second, to all amounts owing to Canadian Swingline Lender on
Canadian Swingline Loans to such Canadian Swingline Lender and UK Swingline
Lender on UK Swingline Loans to such UK Swingline Lender;

 

(iii)         third, to all amounts owing to any Canadian Fronting Bank on
Canadian LC Obligations of any Canadian Loan Party and any UK Fronting Bank on
UK LC Obligations of any UK Loan Party, in each case constituting fees;

 

(iv)         fourth, to all Canadian Obligations and UK Obligations constituting
fees owing by the Non-US Loan Parties;

 

(v)          fifth, to all Canadian Obligations and UK Obligations constituting
interest owing by the Non-US Loan Parties;

 

(vi)         sixth, to Cash Collateralization of Canadian LC Obligations and UK
LC Obligations;

 

(vii)        seventh, to the principal amount of all Loans and all Qualified
Secured Bank Product Obligations of any Non-US Loan Party (exclusive of any
Qualified Secured Bank Product Obligations which are guaranteed by the Non-US
Loan Parties) to the extent a Bank Product Reserve has been established with
respect thereto up to and including the amount most recently specified to Agent
pursuant to the terms hereof; and

 

(viii)       eighth, to all other Canadian Secured Obligations and UK Secured
Obligations of the Non-US Loan Parties.

 

Amounts shall be applied to each category of Secured Obligations set forth
within subsections (a) and (b), as applicable, until Full Payment thereof and
then to the next category. If amounts are insufficient to satisfy a category,
they shall be applied on a pro rata basis among the Secured Obligations in the
category. Amounts distributed with respect to any Secured Bank Product
Obligations or Qualified Secured Bank Product Obligations shall be the lesser of
the maximum Secured Bank Product Obligations or Qualified Secured Bank Product
Obligations, as the case may be, last reported to Agent or the actual Secured
Bank Product Obligations or Qualified Secured Bank Product Obligations, as the
case may be, as calculated by the methodology reported to Agent for determining
the amount due. Agent shall have no obligation to calculate the amount to be
distributed with respect to any Secured Bank Product Obligations or Qualified
Secured Bank Product Obligations, and may request a reasonably detailed
calculation of such amount from the applicable Secured Party. If a Secured Party
fails to deliver such calculation within five days following request by Agent,
Agent may assume the amount to be the maximum amount of the applicable Secured
Bank Product Obligations or Qualified Secured Bank Product Obligations, as the
case may be, last reported to Agent. The allocations set forth in this
Section 5.5.1 are solely to determine the rights and priorities of Agent and
Secured Parties as among themselves, and any allocation within subsection
(a) and (b) of proceeds of the realization of Collateral may be changed by
agreement among them without the consent of any Loan Party. This Section 5.5.1
is not for the benefit of or enforceable by any Loan Party. Notwithstanding the
preceding two sentences and anything else to the contrary set forth in any of
the Loan Documents, all payments by or on behalf of any Loan Party shall be
applied first to the Secured Obligations of any member of the Loan Party Group
of which such Loan Party is a member then due until paid in full and then to all
other Secured Obligations (subject to the limitations contained herein including
in Section 2.5) until paid in full. Notwithstanding anything contained in this
Section 5.5.1, no amount received from any Guarantor shall be applied to any
Excluded Swap Obligation of such Guarantor.

 



151

 

 

5.5.2      Erroneous Application. Agent shall not be liable for any application
of amounts made by it in good faith and, if any such application is subsequently
determined to have been made in error, the sole recourse of any Lender or other
Person to which such amount should have been made shall be to recover the amount
from the Person that actually received it (and, if such amount was received by
any Lender, such Lender hereby agrees to return it).

 

5.6         Application of Payments. The ledger balance (x) in the Dominion
Accounts of the US Loan Parties as of the end of a Business Day shall be applied
to the US Obligations and, after that, at the discretion of Agent to any other
Secured Obligations, (y) in the Dominion Accounts of the Canadian Loan Parties
as of the end of a Business Day shall be applied to the Canadian Obligations
and, after that, at the discretion of Agent, but subject to Section 2.5 to any
other Secured Obligations and (z) in the Dominion Accounts of the UK Loan
Parties as of the end of a Business Day shall be applied to the UK Obligations
and, after that, at the discretion of Agent, but subject to Section 2.5, to any
other Secured Obligations, in each case, at the beginning of the next Business
Day during the existence of any Cash Dominion Event. If, as a result of such
application, a credit balance exists, the balance shall not accrue interest in
favor of Borrowers and shall be made available to Borrowers of the applicable
Loan Party Group as long as no Event of Default exists. During the continuance
of an Event of Default, each Borrower irrevocably waives the right to direct the
application of any payments or Collateral proceeds, and agrees that Agent shall
have the continuing, exclusive right to apply and reapply same against the
Obligations, in such manner as Agent deems advisable.

 

5.7         Loan Account; Account Stated.

 

5.7.1      Loan Account. Agent shall maintain in accordance with its usual and
customary practices an account or accounts (“Loan Account”) evidencing the
Obligations of Borrowers resulting from each Loan made to such Borrowers or
issuance of a Letter of Credit for the account of Borrowers from time to time;
it being understood that with respect to US Borrowers, such Loan Accounts shall
indicate the amount of such Obligations that constitute US Facility Obligations
and the amount of such Obligations that constitute Multicurrency Facility
Obligations. Any failure of Agent to record anything in the Loan Account, or any
error in doing so, shall not limit or otherwise affect the obligation of any
Borrower to pay any amount owing hereunder. Agent may maintain a single Loan
Account in the name of each Borrower from the same jurisdiction (in the name of
any such Borrower), and each Borrower confirms that, subject to Section 2.5,
such arrangement shall have no effect on the joint and several character of its
liability for the Secured Obligations.

 



152

 

 

5.7.2      Entries Binding. Entries made in the Loan Account shall constitute
presumptive evidence of the information contained therein. If any information
contained in the Loan Account is provided to or inspected by any Person, then
such information shall be conclusive and binding on such Person for all purposes
absent manifest error, except to the extent such Person notifies Agent in
writing within 45 days after receipt or inspection that specific information is
subject to dispute.

 

5.8         Taxes. For purposes of this Section 5.8, the term “Lender” includes
any Fronting Bank.

 

5.8.1      Payments Free of Taxes. All payments by or on behalf of any Loan
Party of Obligations shall be free and clear of and without deduction,
remittance or withholding for any Taxes, unless required by Applicable Law. If
Applicable Law requires any Loan Party or Agent to withhold, remit or deduct any
Taxes (as determined in good faith by the applicable Loan Party or Agent), the
withholding, remittance or deduction shall be based on Applicable Law and the
information provided pursuant to this Section 5.8 and Section 5.9, and the
applicable Loan Party or Agent shall be entitled to make such deduction or
withholding and shall timely pay the amount withheld, remitted or deducted to
the relevant Governmental Authority. If the withholding or deduction is made on
account of Indemnified Taxes or Other Taxes then (subject to Section 5.8.2 in
respect of Tax imposed by the United Kingdom) the sum payable by Loan Parties
shall be increased so that the applicable Credit Parties receive an amount equal
to the sum they would have received if no such withholding, remittance or
deduction (including deductions applicable to additional sums payable under this
Section 5.8) had been made. Without limiting the foregoing, Loan Parties shall
timely pay and remit all Other Taxes to the relevant Governmental Authorities in
accordance with Applicable Law or, at the option of Agent, timely reimburse it
for the payment of any Other Taxes.

 

5.8.2      Exclusion to the Tax Gross-Up for UK Borrowers. A payment shall not
be increased under Section 5.8.1 above in respect of any advance under any Loan
Document to a Borrower incorporated in the UK on account of a UK Tax Deduction,
if on the date on which the payment falls due:

 

(a)           the payment could have been made to the relevant Lender without a
UK Tax Deduction if the Lender had been a UK Qualifying Lender, but on that date
that Lender is not or has ceased to be a UK Qualifying Lender other than as a
result of any change after the date it became a Lender under this Agreement in
(or in the interpretation, administration, or application of) any law or Treaty
or any published practice or published concession of any relevant taxing
authority; or

 

(b)          the relevant Lender is a UK Qualifying Lender solely by virtue of
clause (a)(ii) of the definition of UK Qualifying Lender, and:

 

(i)            an officer of H.M. Revenue & Customs has given (and not revoked)
a direction (a “Direction”) under section 931 of the ITA which relates to the
payment and that Lender has received from the Loan Party making the payment or
from the Administrative Borrower a certified copy of that Direction; and

 

(ii)           the payment could have been made to the Lender without any Tax
Deduction if that Direction had not been made; or



 



153

 

 

(c)           the relevant Lender is a UK Qualifying Lender solely by virtue of
clause (a)(ii) of the definition of UK Qualifying Lender and:

 

(i)            the relevant Lender has not given a Tax Confirmation to Agent;
and

 

(ii)           the payment could have been made to the Lender without any Tax
Deduction if the Lender had given a Tax Confirmation to the Agent, on the basis
that the Tax Confirmation would have enabled the Loan Party making the payment
to have formed a reasonable belief that the payment was an "excepted payment"
for the purpose of section 930 of the ITA; or

 

(d)           the relevant Lender is a UK Treaty Lender and the Loan Party
making the payment is able to demonstrate that the payment could have been made
to the Lender without the UK Tax Deduction had that Lender complied with its
obligations under Sections 5.9.3(a), 5.9.3(b) or 5.9.3(c) (as applicable) below.

 

5.8.3      Payment. Loan Parties shall indemnify, hold harmless and reimburse
each Credit Party for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes and Other Taxes attributable to amounts payable
under this Section 5.8) paid by such Credit Party with respect to any
Obligations, whether or not such Taxes were properly asserted by the relevant
Governmental Authority, and including all penalties, interest and reasonable
expenses relating thereto. A certificate setting forth in reasonable detail the
amount and basis for calculation of any such payment or liability delivered to
the Administrative Borrower by a Credit Party (with a copy to Agent) shall be
conclusive, absent manifest error, and all amounts payable by Loan Parties under
this Section 5.8.3 shall be due in accordance with Section 5.3. As soon as
reasonably practicable after any payment of Indemnified Taxes or Other Taxes by
a Loan Party, the Administrative Borrower shall deliver to Agent a receipt from
the Governmental Authority or other evidence of payment reasonably satisfactory
to Agent. This Section 5.8.3 shall not apply to a UK Tax Deduction which would
have been compensated for under Section 5.8.1 or Section 5.8.5, but was not so
compensated solely because one of the exclusions in Section 5.8.2 or
Section 5.8.5 applied.

 

5.8.4      Treatment of Certain Refunds. If any Credit Party determines, in its
sole discretion in good faith, that it is entitled to claim a refund from a
Governmental Authority in respect of any Indemnified Tax or Other Taxes as to
which it has been indemnified by any Loan Party or with respect to which any
Loan Party has paid additional amounts pursuant to this Section 5.8 (including
by the payment of additional amounts pursuant to Section 5.8.1), such Credit
Party shall promptly notify such Loan Party of the availability of such refund
claim and, if such Credit Party determines in good faith that making a claim for
refund will not place such party in a less favorable net after-Tax position than
such party would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid, shall, within 60 days
after receipt of a request by such Loan Party, make a claim to such Governmental
Authority for such refund. If a Credit Party determines, in its sole discretion,
that it has received a refund of any Indemnified Tax or Other Taxes as to which
it has been indemnified by any Loan Party or with respect to which any Loan
Party has paid additional amounts pursuant to this Section 5.8 (including by the
payment of additional amounts pursuant to Section 5.8.1), it shall pay to such
Loan Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by Loan Parties under this
Section 5.8 with respect to the Indemnified Tax or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of such Credit Party, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that Loan Parties agree in
writing to repay the amount paid over to Loan Parties (plus interest
attributable to the period during which the Loan Parties held such funds) to
such Credit Party in the event that such Credit Party is required to repay such
refund to such Governmental Authority. This paragraph shall not be construed to
require any Credit Party to make available its tax returns (or any other
information relating to its Taxes) to any Loan Party or any other Person.

 



154

 

 

5.8.5        VAT

 

(a)          All amounts set out or expressed in a Loan Document to be payable
by any party to any Credit Party which (in whole or in part) constitute the
consideration for a supply or supplies for VAT purposes shall be deemed to be
exclusive of any VAT which is chargeable on such supply or supplies, and
accordingly, subject to clause (b) below, if VAT is or becomes chargeable on any
supply made by any Credit Party to any party under a Loan Document and such
Credit Party is required to account to the relevant tax authority for the VAT,
that party shall pay to the Credit Party (in addition to and at the same time as
paying any other consideration for such supply) an amount equal to the amount of
such VAT (and such Credit Party shall promptly provide an appropriate VAT
invoice to such party).

 

(b)          If VAT is or becomes chargeable on any supply made by any Lender
(the “Supplier”) to any other Lender (the “Recipient”) under a Loan Document,
and any party other than the Recipient (the “Relevant Party”) is required by the
terms of any Loan Document to pay an amount equal to the consideration for that
supply to the Supplier (rather than being required to reimburse or indemnify the
Recipient in respect of that consideration),

 

(i)            where the Supplier is the person required to account to the
relevant tax authority for the VAT, the Relevant Party must also pay to the
Supplier (at the same time as paying that amount) an additional amount equal to
the amount of VAT. The Recipient must (where this subsection (b)(i) applies)
promptly pay to the Relevant Party an amount equal to any credit or repayment
the Recipient receives from the relevant tax authority which the Recipient
reasonably determines relates to the VAT chargeable on that supply; and

 

(ii)           where the Recipient is the person required to account to the
relevant tax authority for the VAT, the Relevant Party must promptly, following
demand from the Recipient, pay to the Recipient an amount equal to the VAT
chargeable on that supply but only to the extent that the Recipient reasonably
determines that it is not entitled to credit or repayment from the relevant tax
authority in respect of that VAT.

 



155

 

 

(c)           Where a Loan Document requires any party to reimburse or indemnify
a Lender for any cost or expense in connection with such Loan Document, the
reimbursement or indemnity (as the case may be) shall be for the full amount of
such cost or expense, including such part thereof as represents VAT, save to the
extent that such Lender reasonably determines that it is entitled to credit or
repayment in respect of such VAT from the relevant tax authority.

 

(d)           Any reference in this Section 5.8.5 to any party shall, at any
time when such party is treated as a member of a group or unity (or fiscal
unity) for VAT purposes, include (where appropriate and unless the context
otherwise requires) a reference to the representative member of such group at
such time as making the supply, or (as appropriate) receiving the supply, under
the grouping rules (provided for in Article 11 of Council Directive 2006/112/EC
(or as implemented by the relevant member state of the European Union) or any
other similar provision in any jurisdiction which is not a member state of the
European Union) so that a reference to a Party shall be construed as a reference
to that Party or the relevant group or unity (or fiscal unity) of which that
Party is a member for VAT purposes at the relevant time or the relevant
representative member (or head) of that group or unity (or fiscal unity) at the
relevant time (as the case may be).

 

(e)           In relation to any supply made by a Lender to any party under a
Loan Document, if reasonably requested by such Lender, that party must as
promptly as reasonably practicable provide such Lender with details of that
party’s VAT registration and such other information as is reasonably requested
in connection with such Lender’s VAT reporting requirements in relation to such
supply.

 

5.9         Lender Tax Information. For purposes of this Section 5.9, the term
“Lender” includes any Fronting Bank.

 

5.9.1      Generally. Other than with respect to any advance under any Loan
Document to a Borrower incorporated in the UK (to which Section 5.9.3 shall
apply), any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of a jurisdiction in which a relevant Loan Party
is resident for tax purposes, or under any treaty to which such jurisdiction is
a party, with respect to payments under any Loan Document shall deliver to Agent
and the Administrative Borrower, at the time or times prescribed by Applicable
Law or reasonably requested by Agent or the Administrative Borrower, such
properly completed and executed documentation or such other evidence as
prescribed by Applicable Law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition and only to the
extent applicable, any Lender, if requested by Agent or the Administrative
Borrower, shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by Agent or the Administrative Borrower as will enable
Agent and the Administrative Borrower to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in this Agreement, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.9.2 below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

 



156

 

 

5.9.2      US Borrowers. If a Lender has a Loan or Revolver Commitment with
respect to a US Borrower that is a US Person, such Lender, if it is a US Person,
shall deliver to Agent and the Administrative Borrower (on or prior to the date
on which such Lender becomes a Lender under this Agreement, and from time to
time thereafter upon the reasonable request of Agent or Administrative Borrower)
executed copies of IRS Form W-9 or such other documentation or information
prescribed by Applicable Law or reasonably requested by Agent or Administrative
Borrower to determine whether such Lender is subject to information reporting
requirements and to establish that such Lender is not subject to backup
withholding. If any Foreign Lender with a Loan or Revolver Commitment with
respect to a US Borrower is entitled to any exemption from or reduction of US
withholding tax for payments with respect to the US Obligations, it shall, to
the extent it is legally permitted to do so, deliver to Agent and Administrative
Borrower, on or prior to the date on which it becomes a Lender or US Fronting
Bank hereunder (and from time to time thereafter upon request by Agent or
Administrative Borrower, but only if such Foreign Lender is legally entitled to
do so) two executed copies of, (a) IRS Form W-8BEN or W-8BEN-E claiming
eligibility for benefits of an income tax treaty to which the United States is a
party; (b) IRS Form W-8ECI; (c) IRS Form W-8IMY and all required supporting
documentation (including, a certificate in the form of Exhibit I-2 (a “Non-Bank
Certificate”) applicable to a partnership, if applicable); (d) in the case of a
Foreign Lender claiming the benefits of the exemption for portfolio interest
under section 871(h) or section 881(c) of the Code, IRS Form W-8BEN or W-8BEN-E
and a Non-Bank Certificate in the form of Exhibit I-1 or Exhibit I-2, as
applicable; and/or (e) any other form prescribed by Applicable Law as a basis
for claiming exemption from or a reduction in US withholding tax, together with
such supplementary documentation as may be necessary to allow Agent and US
Borrowers to determine the withholding or deduction required to be made.

 

5.9.3      Lender Obligations. In respect of any advance under a Loan Document
to a Borrower incorporated in the UK:

 

(a)           Subject to subclause (b) below, a UK Treaty Lender and each Loan
Party which makes a payment to which that UK Treaty Lender is entitled shall
co-operate in completing any procedural formalities necessary for that Loan
Party to obtain authorization to make that payment without a UK Tax Deduction.

 

(b)

 

(i)            A UK Treaty Lender which is an Original UK Treaty Lender and that
holds a passport under the HMRC DT Treaty Passport scheme and which wishes that
scheme to apply to this Agreement shall confirm its scheme reference number and
its jurisdiction of tax residence opposite its name in Schedule 2.1.1; and

 

(ii)           Each Additional UK Treaty Lender that becomes a Lender after the
Closing Date and that holds a passport under the HMRC DT Treaty Passport scheme,
and which wishes that scheme apply to such Lender’s participation in this
Agreement shall confirm its scheme reference number and its jurisdiction of tax
residence in the Assignment and Acceptance which it executed on becoming a Party
as a Lender, to which it is a party;

 



157

 

 

and having done so, that Lender shall be under no further obligation pursuant to
subclause (a) above.

 

(c)           If a Lender has confirmed its scheme reference number and its
jurisdiction of tax residence in accordance with subclause (b) above and:

 

(i)            a UK Borrower making a payment to that Lender has not made a
Borrower DTTP Filing in respect of that Lender; or

 

(ii)           a UK Borrower making a payment to that Lender has made a Borrower
DTTP Filing in respect of that Lender but (1) that Borrower DTTP Filing has been
rejected by HM Revenue & Customs; or (2) HM Revenue & Customs has not given the
Borrower authority to make payments to that Lender without a Tax Deduction
within 60 days of the date of the Borrower DTTP Filing; or (3) HMRC gave but
subsequently withdrew authority for that UK Borrower to make payments to that
Lender without a Tax Deduction or such authority has otherwise terminated or
expired or is due to otherwise terminate or expire within the next three months,
and in each case of clause (c)(i) above and this clause (c)(ii), the UK Borrower
has notified that Lender in writing requesting such cooperation, the applicable
Lender shall co-operate with the applicable UK Borrower in completing any
additional procedural formalities necessary for that UK Borrower to obtain
authorization to make that payment without a Tax Deduction.

 

(d)           If a UK Treaty Lender has not made the HMRC DT Treaty Passport
scheme elections and confirmations in accordance with subclause (b) above, no
Loan Party shall make a Borrower DTTP Filing or file any other form relating to
the HMRC DT Treaty Passport scheme in respect of a commitment by such Lender or
its participation in any advance unless the Lender otherwise agrees.

 

(e)           Each UK Borrower shall, promptly on making any Borrower DTTP
Filing, deliver a copy of that Borrower DTTP Filing to Agent for delivery to the
relevant Lender.

 

(f)            A UK Non-Bank Lender which becomes a party on the day on which
this Agreement is entered into gives a Tax Confirmation to Agent by entering
into this Agreement. A UK Non-Bank Lender shall promptly notify Agent and the
Administrative Borrower if there is any change in the position from that set out
in the Tax Confirmation.

 

(g)           If Agent receives a Tax Confirmation from a UK Non-Bank Lender it
shall promptly provide a copy of such Tax Confirmation to the Administrative
Borrower.

 

(h)           A Lender shall notify Agent on becoming aware that a Loan Party
must make a UK Tax Deduction (or that there is any change in the rate or the
basis of a UK Tax Deduction). If Agent receives such notification from a Lender,
it shall promptly notify the Administrative Borrower.

 



158

 

 

5.9.4        Lender Status Confirmation. Each New Lender which makes an advance
to a Borrower incorporated in the UK shall indicate, in the relevant Assignment
and Acceptance which it executes on becoming a party, and for the benefit of
Agent and without liability to any Loan Party, which of the following categories
it falls within:

 

(a)           not a UK Qualifying Lender;

 

(b)           a UK Qualifying Lender (other than a UK Treaty Lender); or

 

(c)           a UK Treaty Lender.

 

If such a New Lender fails to indicate its status in accordance with this
Section 5.9.4, then such New Lender shall be treated for the purposes of this
Agreement (including by each Loan Party) as if it is not a UK Qualifying Lender
until such time as it notifies Agent which category of UK Qualifying Lender
applies (and Agent, upon receipt of such notification, shall promptly inform the
Administrative Borrower). For the avoidance of doubt, an Assignment and
Acceptance shall not be invalidated by any failure of a New Lender to comply
with this Section 5.9.4.

 

5.9.5      Lender Obligations. Other than with respect to any advance under any
Loan Document to a Borrower incorporated in the UK (to which Section 5.9.3 shall
apply), each Lender shall promptly notify the Administrative Borrower and Agent
of any change in circumstances that would change any claimed Tax exemption or
reduction or information reporting obligation. Each Lender, severally and not
jointly with any other Lender, shall indemnify, hold harmless and reimburse
(within ten days after demand therefor) Agent for any Taxes, losses, claims,
liabilities, penalties, interest and expenses (including reasonable and
documented attorneys’ fees limited to the fees, disbursements and other charges
or one primary counsel and one local counsel in each relevant jurisdiction)
incurred by or asserted against Agent by any Governmental Authority due to such
Lender’s failure to deliver, or inaccuracy or deficiency in, any documentation
required to be delivered by it pursuant to Section 5.8 or this Section 5.9. Each
Lender authorizes Agent to set off any amounts due to Agent under this
Section against any amounts payable to such Lender under any Loan Document. Each
Lender agrees that if any form or certificate it previously delivered expires or
becomes obsolete or inaccurate in any material respect, it shall update the form
or certification or promptly notify the applicable Borrower or Agent in writing
of its legal inability to do so. If a payment made to Agent or a Lender under
any Loan Document would be subject to United States withholding Tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), Agent or such Lender shall deliver to the
Borrowers and Agent at the time or times prescribed by Applicable Law and at
such time or times reasonably requested by the Borrowers or Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrowers or Agent as may be necessary for the
Borrowers and Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with its obligations under FATCA, or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 5.9.3, “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

 



159

 

 

5.9.6      Indemnification by Lenders. Each Lender shall severally indemnify
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that a Borrower has not
already indemnified Agent for such Indemnified Taxes and without limiting the
obligation of a Borrower to do so), (ii) any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 12.2.1 relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes Agent to set off
and apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by Agent to the Lender from any other source
against any amount due to Agent under this Section 5.9.6.

 

5.10       Guarantees.

 

5.10.1    Joint and Several Liability of Loan Parties. Each Guarantor agrees
that it is jointly and severally liable for, and absolutely and unconditionally
guarantees to Agent and the other Secured Parties (as primary obligor, and not
merely as a surety) the prompt payment and performance of, all Secured
Obligations and all agreements of each other Loan Party under the Credit
Documents provided, that a Guarantor shall not have any liability with respect
to, or guarantee, any Excluded Swap Obligations of such Guarantor; and provided,
further that notwithstanding anything contained herein or in any other Loan
Document to the contrary, no UK Loan Party or Canadian Loan Party shall
guarantee or be liable for the Secured Obligations of any US Loan Party. Each
Guarantor agrees that its guarantee obligations as a Guarantor of the Secured
Obligations hereunder constitute a continuing guarantee of payment and not of
collection, that such guarantee obligations shall not be discharged until Full
Payment of the Secured Obligations, and that such guarantee obligations are
absolute and unconditional, irrespective of (a) the genuineness, validity,
regularity, enforceability, subordination or any future modification of, or
change in, any Secured Obligations or Credit Document, or any other document,
instrument or agreement to which any Loan Party is or may become a party or be
bound; (b) the absence of any action to enforce this Agreement (including this
Section 5.10) or any other Credit Document, or any waiver, consent or indulgence
of any kind by Agent or any other Secured Party with respect thereto; (c) the
existence, value or condition of, or failure to perfect a Lien or to preserve
rights against, any security or guarantee for the Secured Obligations or any
action, or the absence of any action, by Agent or any other Secured Party in
respect thereof (including the release of any security or guarantee); (d) the
insolvency of any Loan Party; (e) any election by Agent or any other Secured
Party in an Insolvency Proceeding for the application of Section 1111(b)(2) of
the US Bankruptcy Code or any other Applicable Law of any other jurisdiction of
similar effect; (f) any borrowing or grant of a Lien by any other Loan Party as
debtor-in-possession under Section 364 of the US Bankruptcy Code or any other
Applicable Law of any other jurisdiction of similar effect or otherwise; (g) the
disallowance of any claims of Agent or any other Secured Party against any Loan
Party for the repayment of any Secured Obligations under Section 502 of the US
Bankruptcy Code or any other Applicable Law of any other jurisdiction of similar
effect or otherwise; or (h) any other action or circumstances that might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor, except Full Payment of all Secured Obligations. For the avoidance of
doubt, the guarantees contained in this Agreement are subject to the
reinstatement provisions contained in Section 13.21 of this Agreement.

 



160

 

 

5.10.2       Waivers by Loan Parties.

 

(a)           Each Loan Party hereby expressly waives all rights that it may
have now or in the future under any statute, at common law, in equity or
otherwise, to compel Agent or the other Secured Parties to marshal assets or to
proceed against any Loan Party, other Person or security for the payment or
performance of any Secured Obligations before, or as a condition to, proceeding
against such Loan Party. To the extent permitted by Applicable Law, each Loan
Party waives diligence, presentment, protest, demand, notice of dishonor, notice
of default, notice of non-payment and all other defenses available to a surety,
guarantor or accommodation co-obligor other than Full Payment of all Secured
Obligations. It is agreed among each Loan Party, Agent and the other Secured
Parties that the provisions of this Section 5.10 are of the essence of the
transaction contemplated by the Credit Documents and that, but for such
provisions, Agent, Fronting Banks and Lenders would decline to make Loans and
issue Letters of Credit. Each Loan Party acknowledges that its guarantee
pursuant to this Section is necessary to the conduct and promotion of its
business, and can be expected to benefit such business.

 

(b)           Agent and the other Secured Parties may, in their discretion,
pursue such rights and remedies as they deem appropriate, including realization
upon the Collateral by judicial foreclosure or non-judicial sale or enforcement,
to the extent permitted under Applicable Law, without affecting any rights and
remedies under this Section 5.10. If, in taking any action in connection with
the exercise of any rights or remedies, Agent or any other Secured Party shall
forfeit any other rights or remedies, including the right to enter a deficiency
judgment against any Loan Party or other Person, whether because of any
Applicable Laws pertaining to “election of remedies” or otherwise, each Loan
Party consents to such action and, to the extent permitted under Applicable Law,
waives any claim based upon it, even if the action may result in loss of any
rights of subrogation that any Loan Party might otherwise have had. To the
extent permitted under Applicable Law, any election of remedies that results in
denial or impairment of the right of Agent or any other Secured Party to seek a
deficiency judgment against any Loan Party shall not impair any other Loan
Party’s obligation to pay the full amount of the Secured Obligations. To the
extent permitted under Applicable Law, each Loan Party waives all rights and
defenses arising out of an election of remedies, such as nonjudicial foreclosure
with respect to any security for the Secured Obligations, even though that
election of remedies destroys such Loan Party’s rights of subrogation against
any other Person. To the extent permitted under Applicable Law, Agent may bid
all or a portion of the Secured Obligations at any foreclosure or trustee’s sale
or at any private sale, and the amount of such bid need not be paid by Agent but
shall be credited against the Secured Obligations in accordance with the terms
of this Agreement. To the extent permitted under Applicable Law, the amount of
the successful bid at any such sale, whether Agent or any other Person is the
successful bidder, shall be conclusively deemed to be the fair market value of
the Collateral, and the difference between such bid amount and the remaining
balance of the Secured Obligations shall be conclusively deemed to be the amount
of the Secured Obligations guaranteed under this Section 5.10, notwithstanding
that any present or future law or court decision may have the effect of reducing
the amount of any deficiency claim to which Agent or any other Secured Party
might otherwise be entitled but for such bidding at any such sale.

 



161

 

 

5.10.3        Extent of Liability of Loan Parties; Contribution.

 

(a)           Notwithstanding anything herein to the contrary but provided that
in no circumstance shall any Non-US Loan Party guarantee or be liable for the
Secured Obligations of any US Loan Party, each Loan Party’s liability under this
Section 5.10 shall be limited to the greater of (i) all amounts for which such
Loan Party is primarily liable hereunder, as described below, and (ii) such Loan
Party’s Allocable Amount.

 

(b)           If any Loan Party makes a payment under this Section 5.10 of any
Secured Obligations (other than amounts for which such Loan Party is primarily
liable) (a “Guarantor Payment”) that, taking into account all other Guarantor
Payments previously or concurrently made by any other Loan Party, exceeds the
amount that such Loan Party would otherwise have paid if each Loan Party had
paid the aggregate Secured Obligations satisfied by such Guarantor Payments in
the same proportion that such Loan Party’s Allocable Amount bore to the total
Allocable Amounts of all Loan Parties, then, subject to Section 5.10.4, such
Loan Party shall be entitled to receive contribution and indemnification
payments from, and to be reimbursed by, each other Loan Party for the amount of
such excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment. The “Allocable Amount” for any Loan
Party shall be the maximum amount that could then be recovered from such Loan
Party under this Section 5.10 without rendering such payment voidable under
Section 548 of the US Bankruptcy Code or under any applicable state fraudulent
transfer or conveyance act, or similar statute or common law or any other
Applicable Law of any other jurisdiction of similar effect.

 

(c)           Nothing contained in this Section 5.10 shall limit the liability
of any Loan Party to pay Loans made to that Loan Party, LC Obligations relating
to Letters of Credit issued to support such Loan Party’s business, and all
accrued interest, fees, expenses and other related Secured Obligations with
respect thereto, for which such Loan Party shall be primarily liable for all
purposes hereunder.

 

5.10.4        Subordination. Each Loan Party hereby subordinates any claims,
including any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Loan Party, howsoever arising, to the Full Payment of all
Secured Obligations.

 

5.11       Currency Matters. Dollars are the currency of account and payment for
each and every sum at any time due from Borrowers hereunder unless otherwise
specifically provided in this Agreement, any other Loan Document or otherwise
agreed to by Agent; provided, that:

 

(a)           each repayment of a Revolver Loan, LC Obligation or a part thereof
shall be made in the currency in which such Revolver Loan or LC Obligation is
denominated at the time of that repayment;

 

(b)           each payment of interest shall be made in the currency in which
the principal or other sum in respect of which such interest is denominated;

 

(c)           each payment of fees pursuant to Section 3.2.1 shall be in the
currency therein provided, and if not so provided, in Dollars;

 



162

 

 

(d)           each payment of fees pursuant to Sections 3.2.2 through 3.2.4
shall be in the currency of the underlying Letter of Credit; and

 

(e)           each payment in respect of Extraordinary Expenses and any other
costs, expenses and indemnities shall be made in the currency in which the same
were incurred by the party to whom payment is to be made.

 

No payment to any Credit Party (whether under any judgment or court order or
otherwise) shall discharge the obligation or liability of the Loan Party in
respect of which it was made unless and until such Credit Party shall have
received Full Payment in the currency in which such obligation or liability is
payable pursuant to the above provisions of this Section 5.11. Agent has the
right, at the expense of the applicable Loan Party, to convert any payment made
in an incorrect currency into the applicable currency required under this
Agreement. To the extent that the amount of any such payment shall, on actual
conversion into such currency, fall short of such obligation or liability actual
or contingent expressed in that currency, such Loan Party (together with the
other Loan Parties within its Loan Party Group or other obligors pursuant to any
Guarantee of the Obligations of such Loan Party Group) agrees to indemnify and
hold harmless such Credit Party, with respect to the amount of the shortfall
with respect to amounts payable by such Loan Party hereunder, with such
indemnity surviving the termination of this Agreement and any legal proceeding,
judgment or court order pursuant to which the original payment was made which
resulted in the shortfall. To the extent that the amount of any such payment to
a Credit Party shall, upon an actual conversion into such currency, exceed such
obligation or liability, actual or contingent, expressed in that currency, such
Credit Party shall return such excess to the affected Borrowers.

 

5.12         Release of Guarantors. Agent and Lenders agree that any Guarantor
shall be automatically released from its guarantee hereunder prior to Full
Payment of the Secured Obligations to the extent the Equity Interests or all or
substantially all of the property (so that such Guarantor would no longer be a
Material Subsidiary) of such Guarantor are being sold, transferred or otherwise
disposed of to a Person that is not a Loan Party (including through an
Investment, a merger, consolidation, amalgamation, liquidation, dissolution or
designation as an Unrestricted Subsidiary) or such Guarantor otherwise becomes
an Excluded Subsidiary (other than pursuant to clause (b) of the definition
thereof, unless such Guarantor is no longer a Subsidiary as a result of the
applicable transaction), in each case, in any transaction not prohibited by
Sections 9.2.3, 9.2.4, and 9.2.5, in each case, in accordance with
Section 11.2.1.

 

5.13       Keepwell. Subject to Section 2.5, Each Qualified ECP Guarantor
hereby, jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each other Loan Party to honor all of its obligations under the
Guarantee under Section 5.10 of this Agreement in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 5.13 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 5.13, or otherwise
under the Guarantee under Section 5.10 of this Agreement, as it relates to such
Loan Party, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section 5.13 shall remain in full force and
effect until a Full Payment of the Secured Obligations. Each Qualified ECP
Guarantor intends that this Section 5.13 constitute, and this Section 5.13 shall
be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

 



163

 

 

SECTION 6.          CONDITIONS PRECEDENT

 

6.1         Conditions Precedent to the Closing Date. The obligation of each
Lender and Fronting Bank to make its extension of credit to be made hereunder on
the Closing Date is subject to the satisfaction (or waiver by the Joint Lead
Arrangers) of the following conditions precedent:

 

(a)           Loan Documents. Agent shall have received counterparts of this
Agreement that, when taken together, bear signatures of each Loan Party, each
Lender, each Fronting Bank and Agent. Subject to the Certain Funds Provision,
Agent shall have received counterparts of the Intercreditor Agreement, the US
Security Agreements, the Canadian Security Agreements, the UK Security
Agreements, and each other Loan Document listed on Schedule 6.1(a) by each of
the parties thereto.

 

(b)           Fees and Expenses. The Joint Lead Arrangers, Lenders and Agent
shall have received all fees required to be paid on the Closing Date pursuant to
the Fee Letter in connection with the Facilities and reasonable out-of-pocket
expenses required to be paid on the Closing Date pursuant to the Commitment
Letter, to the extent invoiced at least three Business Days prior to the Closing
Date (except as otherwise agreed to by the Administrative Borrower) (which
amounts may, at the Administrative Borrower’s option, be offset against the
proceeds of the Facilities).

 

(c)           Representations and Warranties. The (i) Specified Representations
and (ii) Specified Acquisition Agreement Representations shall, in each case, be
true and correct in all material respects as of the Closing Date (or, if any
such representations or warranties are qualified by materiality, material
adverse effect or similar language, shall be true and correct in all respects,
but as so qualified), provided, that to the extent any Specified Representations
and/or Specified Acquisition Agreement Representation is qualified by Material
Adverse Effect, the definition of “Company Material Adverse Effect” (as defined
in the Acquisition Agreement) shall apply for the purposes of making any
Specified Representations and/or Specified Acquisition Agreement Representations
on or as of the Closing Date.

 

(d)           Notices. With respect to the making of Loans, a completed Notice
of Borrowing shall have been delivered to Agent on a timely basis. With respect
to the issuance of any Letters of Credit on the Closing Date (other than
Existing Canadian Letters of Credit, Existing UK Letters of Credit and Existing
US Letters of Credit), the conditions set forth in clauses (b) through (i) of
the applicable definition of Canadian LC Conditions, UK LC Conditions and/or US
LC Conditions, as applicable, shall be satisfied, together with the conditions
set forth in Section 2.2.1, Section 2.3.1 or Section 2.4.1, as applicable.

 

(e)           No Company Material Adverse Effect. Since the date of the
Acquisition Agreement, there shall not have occurred any event, change, effect,
development or occurrence that has had or would reasonably be expected to have
individually or in the aggregate, a Company Material Adverse Effect (as defined
in the Acquisition Agreement as in effect on March 1, 2020).

 



164

 

 

(f)            Pro Forma Financial Statements; Closing Date Financial
Statements. Agent shall have received the Pro Forma Financial Statements and the
Closing Date Financial Statements.

 

(g)           Transactions.

 

(i)            The Acquisition shall be consummated substantially concurrently
with the extensions of credit to be made hereunder on the Closing Date in all
material respects in accordance with the terms of the Acquisition Agreement,
after giving effect to any modifications, amendments or waivers, other than any
such modifications, amendments or waivers that either (a) are not materially
adverse to the interests of the Joint Lead Arrangers (it being understood that
(i) a reduction in the purchase price under the Acquisition Agreement will be
deemed not to be materially adverse to the Joint Lead Arrangers and (ii) any
change to the definition of “Company Material Adverse Effect” or the “Xerox”
provisions contained in the Acquisition Agreement as in effect on March 1, 2020
will be deemed to be materially adverse to the Joint Lead Arrangers) or (b) to
which the Joint Lead Arrangers have consented (such consent not to be
unreasonably conditioned, withheld, or delayed) thereto, provided, that the
Joint Lead Arrangers shall be deemed to have consented to any such modification,
amendment or waiver unless they objected in writing thereto within three
Business Days of receipt of written notice of such modification, amendment or
waiver (or such later time as the Administrative Borrower may agree in its sole
discretion).

 

(ii)           The Debt Repayment shall be consummated substantially
concurrently with the extensions of credit to be made hereunder on the Closing
Date.

 

(h)           Personal Property Collateral. Each Loan Party shall have delivered
to Agent the following:

 

(i)            each UCC financing statement in proper form for filing,
registration or recordation;

 

(ii)           each deed of hypothec constituting a Canadian Security Document
in proper form for filing, registration or recordation;

 

(iii)          with respect to each Canadian Loan Party, either (A) evidence of
registration of financing statements against such Canadian Loan Party in the
applicable office under the PPSA or (B) a PPSA financing statement in proper
form for filing, registration or recordation with respect to such Canadian Loan
Party; and

 



165

 

 

(iv)          Agent shall have received (1) the certificates representing the
shares of certificated Equity Interests pledged, charged or mortgaged pursuant
to the Security Documents (to the extent possession of such certificates
perfects a security interest therein and such Equity Interests are
certificated), together with an undated stock power or other instrument of
transfer for each such certificate executed in blank by a duly authorized
officer of the pledgor, chargor or mortgagor thereof and (2) each promissory
note pledged pursuant to the Security Documents and required to be delivered
thereunder duly executed (without recourse) in blank (or accompanied by an
undated instrument of transfer executed in blank and reasonably satisfactory to
Agent) by the pledgor thereof; provided, that for the purposes of satisfaction
of this Section 6.1(h), Agent will accept the delivery by any Loan Party of any
documents in PDF form, and the applicable Loan Party will deliver the originals
of the PDF documents to Agent as soon as possible thereafter (and, in any event,
within 90 days after the Closing Date (or such longer period as may be mutually
agreed by the Administrative Borrower and Agent)); provided, further, that to
the extent any security interest in any Collateral is not or cannot be provided
and/or perfected on the Closing Date (other than (1) the pledge and perfection
of the security interest in the certificated equity interests of the
Administrative Borrower and (2) other assets pursuant to which a Lien may be
perfected solely by the filing of a financing statement under the UCC or PPSA or
other Applicable Law) after the Loan Parties’ use of commercially reasonable
efforts to do so or without undue burden or expense, then the provision and/or
perfection of a security interest in such Collateral shall not constitute a
condition to any Lender or Fronting Bank making its extension of credit
hereunder on the Closing Date, but instead shall be required to be delivered or
perfected within 90 days after the Closing Date (or such longer period as may be
mutually agreed by the Administrative Borrower and Agent); provided, that any
certificated equity interests issued by the Administrative Borrower required to
be delivered pursuant this Agreement that are not delivered on the Closing Date
shall be required to be delivered within five Business Days after the Closing
Date (or such longer period as may be mutually agreed by the Administrative
Borrower and Agent), in each case as set forth in greater detail on Schedule
9.1.15 (this proviso, the “Certain Funds Provision”).

 

(i)            Borrowing Base. Agent shall have received Existing Borrowing Base
Certificates dated the Closing Date (with the Borrowing Base thereunder being
the aggregate sum of the borrowing bases under the Existing WS Credit Agreement
and Existing Mobile Mini Credit Agreement, in each case, as of May 31, 2020) and
signed by the chief financial officer or other officer with equivalent duties of
the Administrative Borrower based on the Existing Appraisals and Field Exams,
provided, that, the Borrowing Base for purposes of Borrowings and Letter of
Credit issuances on the Closing Date shall be the Closing Date Borrowing Base
and the Existing Borrowing Base Certificates delivered pursuant to this clause
(i) shall, notwithstanding any other provision of this Agreement, give effect to
such Closing Date Borrowing Base.

 

(j)            Solvency Certificate. Agent shall have received a solvency
certificate, substantially in the form attached hereto as Exhibit G dated the
Closing Date and signed by the chief financial officer or other Senior Officer
with equivalent duties of the Administrative Borrower, certifying that, after
giving effect to the Transactions, the Borrowers and their Subsidiaries, on a
consolidated basis, are Solvent.

 



166

 

 

(k)           Officer’s Certificates. Agent shall have received with respect to
Holdings, the Borrowers and each other Loan Party a certificate of the secretary
or assistant secretary (or similar Senior Officer or “Authorized Officer”) of
each Loan Party dated the Closing Date and certifying (A) that attached thereto
is a true and complete copy of the Organizational Documents (including each
amendment thereto) of such Loan Party as in effect on the Closing Date, (B) that
attached thereto is a true and complete copy of resolutions duly adopted by the
board of directors, shareholders and/or any similar governing body of such Loan
Party (and, if applicable, any parent company of such Loan Party) (in the case
of each UK Loan Party, including (x) a resolution of the board of directors of
such UK Loan Party and (y) a resolution signed by all of the holders of the
issued shares (or partnership interests, as applicable) in such UK Loan Party)
approving and authorizing the execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party and the
consummation of the Transactions, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (C) that
attached thereto is a copy of a certificate of good standing (or other similar
instrument) (to the extent a certificate of good standing or other similar
instrument may be obtained in the relevant jurisdiction) of such Loan Party from
the Secretary of State or other applicable Governmental Authority of the
jurisdiction in which each such Loan Party is organized, incorporated or
established (dated as of a date reasonably near the Closing Date) and, with
respect to the Canadian Borrowers, the jurisdiction in which their chief
executive office is located if (x) such jurisdiction is different than its
jurisdiction of organization and (y) the relevant Canadian Borrower is
registered in such jurisdiction, (D) that attached thereto is an incumbency and
specimen signature of each Person (including with respect to the secretary or
assistant secretary (or similar Senior Officer or “Authorized Officer”)
providing such certificate) authorized to execute any Loan Document or any other
document delivered in connection herewith on behalf of such Loan Party, and
(E) in the case of each UK Loan Party, confirming that borrowing, guaranteeing
and/or securing, as appropriate, of the Commitments would not cause any
borrowing, guarantee, security or similar limit binding on such UK Loan Party to
be exceeded.

 

(l)            Legal Opinions. Agent shall have received the following executed
legal opinions:

 

(i)            (x) the legal opinion of Allen & Overy LLP (New York), special
counsel to the Loan Parties, (y) the legal opinion of Blake, Cassels & Graydon
LLP, special counsel to the Canadian Loan Parties and (z) the legal opinion of
Latham and Watkins LLP (London) special UK counsel to Agent; and

 

(ii)           the legal opinion of local counsel in each jurisdiction in which
a Loan Party is organized, to the extent such Loan Party is not covered by the
opinion referenced in Section 6.1(l)(i), as may be reasonably required by Agent.

 

(m)          Know Your Customer. Agent shall have received at least three
(3) Business Days before the Closing Date all documentation and other
information about the Borrowers and the Guarantors that shall have been
reasonably requested by Agent or the Joint Lead Arrangers in writing at least
ten (10) Business Days prior to the Closing Date and that Agent and Joint Lead
Arrangers reasonably determine is required by applicable regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the PATRIOT Act, the Beneficial
Ownership Regulation and the Canadian AML Legislation.

 



167

 

 

(n)           Closing Certificate. Agent shall have received a certificate of a
Senior Officer of the Administrative Borrower dated the Closing Date confirming
satisfaction of the conditions set forth in Sections 6.1(c)(i) and (g).

 

(o)            2025 Senior Secured Notes. WS International shall have received
the net cash proceeds from the issuance of the 2025 Senior Secured Notes, which
will be released from escrow concurrently with the consummation of the
Transactions.

 

(p)            Availability. In the case of the funding of Revolver Loans or the
issuance, extension or renewal of any Letter of Credit, (i) Availability for the
relevant Facility of not less than the amount of the proposed Borrowing or
Letter of Credit shall exist and (ii) both immediately before and immediately
after giving effect thereto, no Overadvance shall exist or would result
therefrom and the Total Revolver Exposure would not exceed the Maximum Revolver
Facility Amount.

 

6.2         Conditions Precedent to All Credit Extensions after the Closing
Date. Agent, Fronting Banks and Lenders shall not be required to fund any Loans
or arrange for issuance, extension or renewal of any Letters of Credit after the
Closing Date, unless the following conditions are satisfied:

 

(a)            No Default or Event of Default shall exist at the time of, and
after giving effect to the making of, such funding or issuance, provided, that
the requirements of this clause (a) may be limited by the proviso in
Section 2.1.9(c)(i) as it pertains to Revolver Commitment Increases;

 

(b)            The representations and warranties of each Loan Party in the Loan
Documents shall be true and correct in all material respects as of the date of
such extension of credit (it being understood and agreed that any representation
or warranty which by its terms is made as of a specified date shall be required
to be true and correct in all material respects only as of such specified date,
and any representation or warranty qualified by materiality, material adverse
effect or similar language shall be true and correct in all respects), provided,
that the requirements of this clause (b) may be limited by the proviso in
Section 2.1.9(c)(v) as it pertains to Revolver Commitment Increases;

 

(c)            In the case of the funding of Revolver Loans or the issuance,
extension or renewal of any Letters of Credit, (i) Availability for the relevant
Facility of not less than the amount of the proposed Borrowing or Letter of
Credit shall exist and (ii) both immediately before and immediately after giving
effect thereto, no Overadvance shall exist or would result therefrom and the
Total Revolver Exposure would not exceed the Maximum Revolver Facility Amount;

 

(d)            With respect to the making of Loans, a completed Notice of
Borrowing shall have been delivered to Agent on a timely basis; and

 

(e)            With respect to the issuance of a Letter of Credit, the
conditions set forth in clauses (b) through (i) of the applicable definition of
LC Conditions shall be satisfied, together with the conditions set forth in
Section 2.2.1, Section 2.3.1 or Section 2.4.1, as applicable.

 



168

 

 

Each request (or any deemed request, except a deemed request in connection with
a Protective Advance or pursuant to Sections 2.2.2(a), 2.3.2(a) or 2.4.2(a)) by
the Administrative Borrower or any Borrower for funding of a Loan or issuance of
a Letter of Credit shall constitute a representation by all Borrowers that the
foregoing conditions are satisfied on the date of such request and on the date
of such funding, issuance or grant.

 

SECTION 7.           COLLATERAL ADMINISTRATION

 

7.1         Administration of Accounts.

 

7.1.1       Records and Schedules of Accounts. Each Loan Party shall keep
materially accurate and complete records of its Accounts, including all payments
and collections thereon, and shall submit to Agent sales, collection,
reconciliation and other reports in form reasonably satisfactory to Agent in
accordance with Section 9.1.1(f).

 

7.1.2       Taxes. During the continuance of an Event of Default, if an Account
of any Loan Party includes a charge for any Taxes, Agent is authorized, in its
discretion, if the applicable Loan Party has not paid such Taxes when due, to
pay the amount thereof to the proper Governmental Authority for the account of
such Loan Party and to charge the Loan Parties therefor; provided, however, that
neither Agent nor any other Secured Party shall be liable for any Taxes that may
be due from the Loan Parties or with respect to any Collateral.

 

7.1.3       Account Verification. During the continuance of an Event of Default
or Cash Dominion Event, Agent shall have the right, in the name of Agent, any
designee of Agent or any Loan Party, upon notice to the relevant Loan Parties,
to verify the validity, amount or any other matter relating to any Accounts of
the Loan Parties by mail, telephone or otherwise. The Loan Parties shall
cooperate fully with Agent in an effort to facilitate and promptly conclude any
such verification process.

 

7.1.4       Proceeds of Collateral. (a)            Each Loan Party shall request
in writing and otherwise take all necessary steps to ensure that all payments on
Accounts, Chattel Paper and all proceeds of other Collateral, in each case,
included in any Borrowing Base are made directly to a Dominion Account. If any
such Loan Party receives cash or Payment Items with respect to any such
Collateral, it shall hold same in trust for Agent and within one (1) Business
Day (or such later date as Agent shall reasonably agree) deposit the same into a
Dominion Account.

 

(b)           The Loan Parties shall not participate in any cash pooling
arrangements.

 

7.2         Administration of Rental Equipment, Equipment and Inventory.

 

7.2.1       Records and Reports of Rental Equipment, Equipment and Inventory.
Each Loan Party shall keep accurate and complete records of its Rental
Equipment, Equipment and Inventory, including costs and daily withdrawals and
additions, and shall submit to Agent Rental Equipment reconciliation reports
(which reports shall set forth the Rental Equipment, Equipment and Inventory
information by location) in form reasonably satisfactory to Agent in accordance
with Section 9.1.1(f).

 



169

 

 

7.2.2       Storage and Maintenance. The Loan Parties shall use, store and
maintain all Rental Equipment located at any owned or leased property with
reasonable care and caution, in accordance with applicable standards of any
insurance and in conformity in all material respects with all Applicable Law,
including the FLSA, if applicable, and shall make current rent payments (within
applicable grace periods provided for in leases) at all locations of such Loan
Party where any Collateral is located.

 

7.3         Administration of Deposit Accounts.

 

7.3.1       Deposit Accounts. Schedule 7.3 sets forth all Deposit Accounts
maintained by the Loan Parties as of the Closing Date and identifies Deposit
Accounts intended to constitute Dominion Accounts pursuant to Section 7.3.2. A
Loan Party shall be the sole account holder of each of their Deposit Accounts
(other than Excluded Deposit Accounts) and shall not allow any other Person
(other than Agent or, in the case of Capital Lease Deposit Accounts, the lessor
with respect to the related Capital Lease) to have control over a Deposit
Account (other than Excluded Deposit Accounts) or any Property deposited
therein. The Administrative Borrower shall, concurrent with its delivery of a
Borrowing Base Certificate pursuant to Section 9.1.1(e), notify Agent of any
opening or closing of a Deposit Account (other than a Capital Lease Deposit
Account or Excluded Deposit Account) of any Loan Party, and upon Agent’s receipt
of such notice, Schedule 7.3 will automatically be deemed amended to reflect the
opening or closing of such Deposit Account(s).

 

7.3.2       Dominion Accounts. Each Loan Party (other than any New Loan Party,
which shall be subject to the requirements set forth in Section 9.1.12) shall
use commercially reasonable efforts to obtain a Deposit Account Control
Agreement establishing Agent’s control over and Lien on each lockbox or Deposit
Account (other than Excluded  Deposit Accounts) (or equivalent in each relevant
jurisdiction which, in the UK, shall be either (a) a fixed charge lien in favor
of Agent or (b) a floating charge lien in favor of Agent which shall, upon the
occurrence of a Cash Dominion Event and subsequent creation of a fixed charge
lien in favor of Agent over such lockboxes or Deposit Accounts, become a fixed
charge lien) as soon as reasonably practicable following the Closing Date and,
in any event, within 120 days after the later of the Closing Date and the
establishment of such account (or such later date as Agent shall reasonably
agree). If a Loan Party is unable to obtain a Deposit Account Control Agreement
(or equivalent in each relevant jurisdiction which, in the UK, shall be either
(a) a fixed charge lien in favor of Agent or (b) a floating charge lien in favor
of Agent which shall, upon the occurrence of a Cash Dominion Event and
subsequent creation of a fixed charge lien in favor of Agent over such lockboxes
or Deposit Accounts, become a fixed charge lien) with respect of any lockbox or
Deposit Account (other than Excluded Accounts) within such time, such Loan Party
shall move such lockbox or Deposit Account to Agent or such other bank which
will provide a Deposit Account Control Agreement (or equivalent in each relevant
jurisdiction which, in the UK, shall be either (a) a fixed charge lien in favor
of Agent or (b) a floating charge lien in favor of Agent which shall, upon the
occurrence of a Cash Dominion Event and subsequent creation of a fixed charge
lien in favor of Agent over such lockboxes or Deposit Accounts, become a fixed
charge lien). If a Dominion Account is not maintained with Bank of America,
Agent may (or shall at the request of the Required Lenders), during the
existence of any Cash Dominion Event, require immediate transfer of all cash
receipts in such account to a Dominion Account maintained with Bank of America.
Agent and Lenders assume no responsibility to any Loan Party for any lockbox
arrangement or Dominion Account, including any claim of accord and satisfaction
or release with respect to any Payment Items accepted by any bank. For the
avoidance of doubt, (i) in no event shall any Excluded Deposit Account be a
Dominion Account, (ii) prior to the occurrence of a Cash Dominion Event, Loan
Parties shall be permitted to freely operate their lockboxes and Deposit
Accounts in accordance with the terms of the Loan Documents, including, without
limitation, with respect to making deposits and withdrawing funds
notwithstanding such lockboxes or Deposit Accounts may be subject to a Deposit
Account Control Agreement or, with respect to any Deposit Account of a UK Loan
Party, a floating charge and (iii) notwithstanding anything to the contrary in
this Agreement, on or prior to the Closing Date each UK Loan Party shall enter
into a fixed charge Lien in favor of Agent over the Eligible Qualified Cash
Account (as defined in the UK Security Agreements) and a floating charge Lien in
favor of Agent in respect of its other lockboxes or Deposit Accounts (other than
Excluded Deposit Accounts), pursuant to the UK Security Agreements and clause
(ii) above shall not apply to the Eligible Qualified Cash Account (as defined in
the UK Security Agreements) secured by a fixed charge Lien thereunder. For the
avoidance of doubt, immediately upon and following the occurrence of a Cash
Dominion Event, each UK Loan Party shall, upon request from Agent, enter into a
new fixed charge Lien in favor of Agent in relation to any lockboxes or Deposit
Accounts (other than Excluded Deposit Accounts) of any UK Loan Party.

 



170

 

 

7.4         General Provisions.

 

7.4.1       Location of Collateral. (a) All tangible items of Specified Assets,
other than goods in transit, shall at all times be kept by the Loan Parties at
the Loan Parties’ business locations set forth in Schedule 7.4.1, except that
the Loan Parties may (i) make sales, leases or other dispositions of Specified
Assets not prohibited by Sections 9.2.3, 9.2.4, and 9.2.5; (ii) in the case of
any US Loan Party, move Specified Assets to another location in the United
States or Canada; (iii) in the case of any UK Loan Party, move Specified Assets
to another location in England and Wales; and (iv) in the case of a Canadian
Loan Party, move Specified Assets to another location in Canada or the United
State set forth on Schedule 7.4.1 or, upon five (5) Business Days’ prior written
notice to Agent, and so long as all actions shall have been taken prior to such
move to ensure that Agent has a perfected first priority security interest in
and Lien on such Specified Assets, any other location in Canada or the United
States. The Administrative Borrower may, in its own discretion, from time to
time revise Schedule 7.4.1 (provided that such revisions shall not include any
locations (x) in the case of the Canadian Loan Parties and the US Loan Parties,
outside of Canada and the US and (y) in the case of the UK Loan Parties, outside
of England and Wales) by providing a copy of such revised schedule to Agent and,
upon Agent’s receipt thereof, such revised Schedule shall be deemed to replace
any previous version of such Schedule and shall be deemed to be part of this
Agreement.

 

(b)           Each Loan Party shall maintain insurance with respect to the
Collateral as required under Section 9.1.4. From time to time upon request,
Borrowers shall deliver to Agent the originals or certified copies of their
insurance policies. Unless not customary in the relevant insurance market or
available on commercially reasonable terms in the insurance market for the
applicable jurisdiction in the good faith determination of the Administrative
Borrower, each policy shall within 120 days of the later of the Closing Date and
the establishment of such policy (or such later date as Agent shall reasonably
agree) include endorsements (i) showing Agent as loss payee or additional
insured, as appropriate, and (ii) requiring at least ten (10) daysʼ prior
written notice to Agent (or such shorter period as agreed to by Agent) in the
event of cancellation of the policy for any reason whatsoever. If any Loan Party
fails to provide and pay for any insurance, Agent may, at its option, but shall
not be required to, procure the insurance and charge such Loan Party therefor.

 



171

 

 

7.4.2       Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral of a
Loan Party, all Taxes payable with respect to any Collateral of a Loan Party
(including any sale thereof), and all other payments required to be made by
Agent to any Person to realize upon any Collateral of a Loan Party, shall be
borne and paid by Loan Parties. Agent shall not be liable or responsible in any
way for the safekeeping of any Collateral, for any loss or damage thereto
(except for reasonable care in its custody while Collateral is in Agent’s actual
possession), for any diminution in the value thereof, or for any act or default
of any warehouseman, carrier, forwarding agency or other Person whatsoever, and
the same shall be at Loan Parties’ sole risk.

 

7.4.3       Defense of Title to Collateral. Each Loan Party shall use
commercially reasonable efforts at all times to defend its title to Collateral
owned by it and Agent’s Liens therein against all Persons, claims and demands
whatsoever, except Liens permitted pursuant to Section 9.2.2.

 

7.4.4       Power of Attorney. Each of the Loan Parties hereby irrevocably
constitutes and appoints Agent (and all Persons designated by Agent) as such
Loan Party’s true and lawful attorney (and agent-in-fact), coupled with an
interest, for the purposes provided in this Section 7.4.4. Agent, or Agent’s
designee, may, without notice and in either its or a Loan Party’s name, but at
the cost and expense of such Loan Parties and exercisable only once an Event of
Default has occurred and is continuing:

 

(a)           endorse a Loan Party’s name on any Payment Item or other proceeds
of Collateral (including proceeds of insurance) that come into Agent’s
possession or control; and

 

(b)           (i) notify any Account Debtors of a Loan Party whose Accounts
constitute Collateral of the assignment of their Accounts, demand and enforce
payment of such Accounts by legal proceedings or otherwise, and generally
exercise any rights and remedies with respect to such Accounts; (ii) settle,
adjust, modify, compromise, discharge or release any Accounts included in the
Collateral or other Collateral of the Loan Parties or any legal proceedings
brought to collect Accounts included in the Collateral or other Collateral of
the Loan Parties; (iii) sell or assign any Accounts included in the Collateral
and other Collateral of the Loan Parties upon such terms, for such amounts and
at such times as Agent deems advisable; (iv) collect, liquidate and receive
balances in Deposit Accounts or Securities Accounts of the Loan Parties included
in the Collateral, and take control, in any manner, of proceeds of Collateral of
the Loan Parties; (v) prepare, file and sign a Loan Party’s name to a proof of
claim or other document in a bankruptcy of an Account Debtor whose Accounts
constitute Collateral, or to any notice, assignment or satisfaction of Lien or
similar document; (vi) receive, open and dispose of mail addressed to a Loan
Party, and notify postal authorities to deliver any such mail to an address
designated by Agent; (vii) endorse any Chattel Paper, Document, Instrument, bill
of lading, or other document or agreement relating to any Accounts, Rental
Equipment or other Collateral of the Loan Parties (other than Accounts, Rental
Equipment or Stand-Alone Customer Capital Leases subject to a Permitted
Stand-Alone Capital Lease Transaction) of the Loan Parties; (viii) use a Loan
Party’s stationery and sign its name to verifications of Accounts included in
the Collateral and notices to the related Account Debtors of the Loan Parties;
(ix) use information contained in any data processing, electronic or information
systems relating to Collateral of a Loan Party; (x) make and adjust claims under
insurance policies of the Loan Parties required to be maintained under
Section 7.4.1(b); (xi) take any action as may be necessary or appropriate to
obtain payment under any letter of credit, banker’s acceptance or other
instrument, in each case, relating to the Collateral for which a Loan Party is a
beneficiary; and (xii) take all other actions as Agent reasonably deems
appropriate to fulfill any Loan Party’s obligations under the Loan Documents.

 



172

 

 

7.5           Cash Collateral. Any Cash Collateral may be invested, at Agent’s
discretion, in Permitted Investments, but Agent shall have no duty to do so,
regardless of any agreement or course of dealing with any Loan Party, and shall
have no responsibility for any investment or loss. Each Cash Collateral Account
and all Cash Collateral shall be under the sole dominion and control of Agent.
No Loan Party or other Person claiming through or on behalf of any Loan Party
shall have any right to any Cash Collateral, until Full Payment of all Secured
Obligations or as otherwise expressly provided herein or in the relevant
documentation governing such Cash Collateral.

 

SECTION 8.             REPRESENTATIONS AND WARRANTIES

 

8.1           General Representations and Warranties. In order to induce the
Lenders and Fronting Banks to enter into this Agreement and (as applicable) to
make the Loans and issue or participate in Letters of Credit as provided for
herein, each Loan Party (which term, for purposes of this Section 8.1, shall
exclude Holdings other than as used in Sections 8.1.1 and 8.1.2) makes the
following representations and warranties to, and agreements with, Agent, the
Lenders and the Fronting Banks, all of which shall survive the execution and
delivery of this Agreement and the making of the Loans and the issuance of the
Letters of Credit:

 

8.1.1       Corporate Status. Each Loan Party (a) is a duly organized,
incorporated or established and validly existing corporation or other entity in
good standing under the laws of the jurisdiction of its organization or
incorporation (to the extent such jurisdiction provides for the designation of
entities organized, incorporated or established thereunder as existing in good
standing) and has the corporate or other organizational power and authority to
own its property and assets and to transact the business in which it is engaged
and (b) is duly qualified and is authorized to do business and in good standing
(if applicable) in all jurisdictions where it is required to be so qualified,
except where the failure to be so qualified would not reasonably be expected to
result in a Material Adverse Effect. No Loan Party is a Relevant Financial
Institution.

 

8.1.2       Power and Authority; Enforceability. Each Loan Party has the
corporate or other organizational power and authority to execute, deliver and
carry out the terms and provisions of the Loan Documents to which it is a party
and has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party. Each Loan Party has duly executed and delivered each Loan
Document to which it is a party and each such Loan Document constitutes the
legal, valid and binding obligation of such Loan Party enforceable in accordance
with its terms, in each case subject to (i) bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium, arrangement or similar laws relating to
or affecting creditors’ rights generally and (ii) general equitable principles
(whether considered in a proceeding in equity or at law).

 



173

 

 

8.1.3       No Violation. Neither the execution, delivery or performance by any
Loan Party of the Loan Documents to which it is a party nor compliance with the
terms and provisions thereof nor the consummation of the transactions
contemplated hereby or thereby will (a) contravene any material provision of any
Applicable Law applicable to such Loan Party, (b) except as set forth on
Schedule 8.1.3, result in any breach of any of the terms, covenants, conditions
or provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any of the
property or assets of such Loan Party (other than Liens created under the Loan
Documents and Permitted Liens) pursuant to, the terms of any material indenture,
loan agreement, lease agreement, mortgage, deed of trust, agreement or other
material instrument to which such Loan Party is a party or by which it or any of
its property or assets is bound, (c) violate any provision of the Organizational
Documents of such Loan Party or (d) violate any provision of the 2023 Senior
Secured Notes or the 2025 Senior Secured Notes.

 

8.1.4       Litigation. Except as set forth on Schedule 8.1.4, there are no
actions, suits or proceedings pending or, to the knowledge of such Loan Party,
threatened with respect to such Borrower or any of its Restricted Subsidiaries
that would reasonably be expected to result in a Material Adverse Effect.

 

8.1.5       Margin Regulations. The making of any Loan hereunder (or the
proceeds thereof) will not be used to purchase or carry any “margin stock” (as
defined in Regulation U) or to extend credit for the purpose of purchasing or
carrying any margin stock. Neither the making of any Loan hereunder nor the use
of the proceeds thereof will violate the provisions of Regulation T, U or X of
the Board of Governors.

 

8.1.6       Governmental Approvals. Under the laws of the United States, Canada
and the UK (including any state, province, district or territory thereof), the
execution, delivery and performance of each Loan Document, and the enforcement
by Agent of its rights thereunder, does not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except for (a) such as have been obtained or made and are in full force and
effect, (b) registrations, filings and recordings in respect of the Liens
created pursuant to the Loan Documents, (c) registrations, filings and
associated actions necessary to perfect the Liens of Agent granted under any
Security Document, (d) registrations and filings that may be necessary in
connection with (i) the sale or transfer of any Equity Interests constituting
Collateral under any applicable securities laws of the United States or any
state thereof and (ii) the foreclosure on, or sale or other transfer of,
Collateral under any applicable laws of any foreign jurisdiction and (e) such
consents, approvals, registrations, filings or actions the failure to obtain or
make would not reasonably be expected to have a Material Adverse Effect.

 

8.1.7       Investment Company Act. No Loan Party is an “investment company”, or
a company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.

 

8.1.8       True and Complete Disclosure.

 

(a)           All written information and written data (other than (i) third
party reports (but not the information upon which such memos or reports are
based on to the extent otherwise made available to the Joint Lead Arrangers),
(ii) the Projections (as defined below), (iii) forward looking information and
(iv) information of a general economic or industry specific nature), that has
been made available to any Joint Lead Arranger on or before the Closing Date by
a Loan Party or any of its representatives on its behalf in connection with the
Transactions, when taken as a whole is, as of the Closing Date, correct in all
material respects and does not when taken as a whole, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein not materially misleading in light of
the circumstances under which such statements are made (after giving effect to
all supplements and updates thereto).

 



174

 

 

(b)           The financial estimates, forecasts and other projections
(collectively, the “Projections”) and other forward looking information
contained in the information materials provided to the Joint Lead Arrangers on
or before the Closing Date have been prepared in good faith based upon
assumptions that were believed by the applicable Loan Party to be reasonable at
the time such Projections were furnished to the Joint Lead Arrangers; it being
understood that the Projections are as to future events and are not to be viewed
as facts, the Projections are (i) subject to significant uncertainties and
contingencies, many of which are beyond any Loan Party’s control, that no
assurance can be given that any such Projections will be realized and that
actual results during the period or periods covered by any such Projections may
differ significantly from the projected results and such differences may be
material and (ii) not a guarantee of performance.

 

(c)           As of the Closing Date, the information included in any Beneficial
Ownership Certification (if any) with respect to the Loan Parties provided to
any Lender is true and correct in all respects.

 

8.1.9       Financial Condition; Financial Statements. The (a) consolidated
financial statements of Parent contained in the Closing Date Financial
Statements and (b) the consolidated financial statements delivered pursuant to
Section 9.1.1, in each case present or will, when provided, present fairly in
all material respects the consolidated financial position of WS International
and its Subsidiaries at the respective dates of said information, statements and
the consolidated results of operations for the respective periods covered
thereby. The financial statements referred to in this Section 8.1.9 have been
prepared in accordance with GAAP consistently applied (except to the extent
provided in the notes to said financial statements) (subject, in the case of
quarterly financial statements, to changes resulting from audit and normal
year-end audit adjustments), and the audit reports accompanying such financial
statements delivered pursuant to Section 9.1.1(a) are not (except as otherwise
permitted by such Section) subject to any qualification as to the scope of the
audit or the status of WS International as a going concern. There has been no
event or circumstance which has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect since December 31, 2019.

 

8.1.10     Tax Returns. Such Loan Party and each of its Subsidiaries have filed
all federal and all material state and provincial or territorial income tax
returns and all other material tax returns, domestic and foreign, required to be
filed by any of them and have paid all income and other material Taxes payable
by them that have become due, other than those (i) not yet delinquent,
(ii) contested in good faith as to which adequate reserves have been provided in
accordance with GAAP or (iii) with respect to which a failure to pay those Taxes
would not reasonably be expected to result in a Material Adverse Effect. Such
Loan Party and each of its Material Subsidiaries have paid, or have provided
adequate reserves in accordance with GAAP for the payment of, all federal and
all material state, provincial, territorial and foreign income taxes applicable
for all prior fiscal years and for the current fiscal year to the Closing Date.

 



175

 

 

8.1.11       Employee Benefit Plans.

 

(a)           US Employee Plans; Multiemployer Plans.

 

(i)            Compliance with ERISA. Each US Employee Plan is in compliance
with ERISA, the Code, all Applicable Laws and the terms of such US Employee
Plan; no Reportable Event has occurred (or is reasonably likely to occur) with
respect to any US Employee Plan; no Multiemployer Plan is “insolvent” (as
defined under Section 4245 of ERISA) and no notice of any such insolvency has
been given to a US Loan Party or any ERISA Affiliate; no US Employee Plan has
failed to satisfy the minimum funding standards (within the meaning of Sections
412 and 430 of the Code or Section 302 or 303 of ERISA); no US Loan Party or any
ERISA Affiliate has incurred (or is reasonably likely to incur) any liability to
or on account of a US Employee Plan pursuant to Section 409, 502(i), 502(l),
515, 4062, 4063, 4064 or 4069 of ERISA or Section 4971 or 4975 of the Code, or
on account of a Multiemployer Plan pursuant to Section 4201 or 4204 of ERISA, or
has been notified that it will or may incur any liability under any of the
foregoing Sections with respect to any US Employee Plan or Multiemployer Plan,
as applicable; no proceedings have been instituted (or are reasonably likely to
be instituted) to terminate any US Employee Plan or to appoint a trustee to
administer any US Employee Plan, no notice of any such proceedings has been
given to such US Loan Party or any ERISA Affiliate; and no lien imposed under
the Code or ERISA on the assets of such US Loan Party or any ERISA Affiliate
exists (or is reasonably likely to exist) nor has such US Loan Party or any
ERISA Affiliate been notified that such a lien will be imposed on the assets of
such US Loan Party or any ERISA Affiliate on account of any US Employee Plan or
Multiemployer Plan, and there are no pending or, to the knowledge of such US
Loan Party, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any US Employee Plan (and no such claim,
action or lawsuits or action by any Governmental Authority is reasonably likely
to be asserted), except to the extent that a breach of any of the
representations, warranties or agreements in this Section 8.1.11(a)(i) would not
result, individually or in the aggregate, in an amount of liability that would
be reasonably likely to have a Material Adverse Effect. No US Employee Plan has
an Unfunded Current Liability that would, if such plan or plans were to be
terminated as of the date hereof, individually, in the aggregate or when taken
together with any other liabilities referenced in this Section 8.1.11(a)(i), be
reasonably likely to have a Material Adverse Effect.

 

(ii)           Each US Employee Plan that is intended to qualify under
Section 401(a) of the Code has received a favorable determination letter from
the IRS or is comprised of a master or prototype plan that is the subject of a
favorable opinion letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the knowledge
of the US Loan Party or any Subsidiary or any ERISA Affiliate, nothing has
occurred that would reasonably be expected to prevent, or cause the loss of,
such qualification, except to the extent that any non-qualification would not be
reasonably likely to have a Material Adverse Effect.

 



176

 

 

(iii)          As of the Closing Date, the Loan Parties and the Restricted
Subsidiaries are not and will not be using “plan assets” (within the meaning of
29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more
Benefit Plans in connection with the Loans, the Letters of Credit or the
Revolver Commitments.

 

(b)          Canadian Pension Plans.

 

(i)            Except as would not reasonably be expected to give rise,
individually or in the aggregate, to Material Adverse Effect (it being
acknowledged that, for purposes of this Section 8.1.11(b), funding deficiencies,
other benefit liabilities and events, conditions and circumstances that could
give rise to liabilities, as such deficiencies, liabilities and circumstances
exist as of the Closing Date, to the extent that they remain applicable at the
relevant determination date, and any future obligations arising therefrom shall
be included or considered in the determination of whether as of any date a
Material Adverse Effect has occurred, exists or would reasonably be expected to
occur):

 

(ii)           Canadian Loan Parties are in compliance in all material respects
with the requirements of the PBA and any binding FSCO requirements of general
application with respect to each Canadian Pension Plan and in compliance with
any FSCO directive or order directed specifically at a Canadian Pension Plan. No
fact or situation that may reasonably be expected to result in a Material
Adverse Effect exists in connection with any Canadian Pension Plan. No Canadian
Loan Party or Subsidiary contributes to or participates in a Canadian
Multi-Employer Plan. No Canadian Loan Party or an Affiliate thereof maintains,
contributes or has any liability with respect to a Canadian Pension Plan which
provides benefits on a defined benefit basis. No Termination Event has occurred.
All contributions required to be made by any Canadian Loan Party or Subsidiary
to any Canadian Pension Plan have been made in a timely fashion in accordance
with the terms of such Canadian Pension Plan and the PBA. No Lien has arisen,
choate or inchoate, in respect of any Canadian Loan Party or their property in
connection with any Canadian Pension Plan (save for contribution amounts not yet
due).

 

(c)           UK Plans. No UK Loan Party is or has at any time been an employer
in relation to a UK DB Pension Plan or is or has been at any time in the
previous six years “connected” with or an “associate” (as those terms are used
in sections 38 and 43 of the Pensions Act 2004 of the United Kingdom) (except to
the extent any such connection or association has not, individually or in the
aggregate, and would not, reasonably be expected to have a Material Adverse
Effect) of such employer.

 

8.1.12     Subsidiaries. Schedule 8.1.12 lists each Restricted Subsidiary of
each Loan Party (and the direct and indirect ownership interest of such Loan
Party therein), in each case existing on the Closing Date.

 



177

 

 



8.1.13            Intellectual Property. Such Loan Party and each of the
Restricted Subsidiaries own, or otherwise possess the right to use, all
intellectual property that is necessary for the operation of their respective
businesses as currently conducted, without any known conflict with the rights of
others which would, or except where the failure to own or otherwise possess the
right to use such intellectual property would not, reasonably be expected to
have a Material Adverse Effect.

 

8.1.14            Environmental Law.

 

(a)            Except as would not reasonably be expected to have a Material
Adverse Effect: (i) each Loan Party and each of the Restricted Subsidiaries and
all Real Estate are, and have been, in compliance with, and possess all permits,
licenses and registrations required pursuant to, all Environmental Laws;
(ii) neither such Loan Party, nor any of the Restricted Subsidiaries is subject
to any pending, or to the knowledge of such Loan Party and its Restricted
Subsidiaries, threatened Environmental Claim, or has received written notice of
potential liability under any Environmental Laws; (iii) to the knowledge of such
Loan Party or any of its Restricted Subsidiaries, Hazardous Materials have not
been generated, used, treated or stored on, or transported to or from, or
Released on or from, any Real Estate currently or formerly owned, leased or
operated by such Loan Party or any of its Subsidiaries or, to the knowledge of
such Loan Party or any other Restricted Subsidiaries, any property adjoining or
adjacent to any Real Estate, where such generation, use, treatment, storage,
transportation or Release has violated or could be reasonably expected to
violate any applicable Environmental Law, require any investigation, removal,
remediation or corrective action by any Loan Party, give rise to an
Environmental Claim against, or other material liability of, any Loan Party
pursuant to Environmental Law.

 

8.1.15            Properties. Each Loan Party and each of the Restricted
Subsidiaries has good and marketable title to or leasehold interest in all
properties that are necessary for the operation of their respective businesses
as currently conducted, free and clear of all Liens (other than any Liens
permitted by this Agreement), except where the failure to have such good title
or such leasehold interest would not reasonably be expected to have a Material
Adverse Effect. Subject to the Certain Funds Provision and, with respect to
Certificated Units, Section 9.1.20(a), all Liens of Agent are duly perfected and
first priority Liens (or in the case of Canadian Loan Parties and UK Loan
Parties valid and first priority Liens), in each case, (i) except where (A) any
filings are required to be made in the UK in respect of the Security Documents
granted by UK Loan Parties, including but not limited to filings required under
the UK Companies Act 2006, or (B) any notices of assignment or charge are
required to be given promptly following the execution of the UK Security
Agreements to record or perfect Liens created under the UK Security Agreements,
(ii) subject only to Liens permitted pursuant to Section 9.2.2 that are allowed
to have priority over Agent’s Liens by operation of law, (iii) except with
respect to Non-Certificated Units owned by the Unit Subsidiary other than to the
extent perfected by the filing of a UCC-1 financing statement and (iv) except
with respect to New Mexican Units.

 

8.1.16            Solvency. On the Closing Date, after giving effect to the
Transactions, the Borrowers and their Subsidiaries, taken as a whole, are
Solvent.

 



178

 

 

8.1.17            Accounts. Agent may rely, in determining which Accounts are
Eligible Accounts, on all statements and representations made by Borrowers with
respect thereto. Each Borrower warrants with respect to each of its Accounts at
the time it is shown as an Eligible Account in a Borrowing Base Certificate
that, to such Borrower’s knowledge, in all material respects, each Account
reflected therein as eligible for inclusion in the Borrowing Base is an Eligible
Account.

 

8.1.18            Sanctions.

 

(a)            No Loan Party (a) is a Restricted Party, (b) is engaged directly
or knowingly indirectly in any dealings or transactions with any Restricted
Party that would be prohibited by applicable Sanctions, or (c) is otherwise the
target of any other applicable Sanctions. Each relevant Loan Party is and has
been for the last five years in compliance, with applicable Sanctions. No part
of the proceeds of the Loans or the Letters of Credit will be paid, directly or,
knowingly, indirectly, to any Restricted Party or Sanctioned Country or in any
manner that reasonably would result in placing any Party to this Agreement in
violation of applicable Sanctions or becoming a target of Sanctions.

 

(b)            If making any representation and warranty in clause (a) above
would result in the UK Loan Parties breaching the Blocking Regulation, the UK
Loan Parties are deemed not to make the representation and warranty but only to
the extent of the breach.

 

8.1.19            AML Legislation; Anti-Corruption. Each relevant Loan Party is
in compliance, in all material respects, with (a) applicable AML Legislation,
(b) the Patriot Act and (c) all applicable Anti-Corruption Laws. No part of the
proceeds of the Loans or the Letters of Credit will be used, directly or,
knowingly, indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, or other
applicable Anti-Corruption Laws, including the UK Bribery Act and the Corruption
of Foreign Public Officials Act (Canada).

 

8.1.20            Compliance with Applicable Laws. Each Loan Party and each
Restricted Subsidiary thereof is in compliance in all material respects with the
requirements of all Applicable Laws and all orders, writs, injunctions and
decrees applicable to it or to its properties, except in such instances in which
(a) such requirement of Applicable Law or order, writ, injunction or decree is
being contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.

 

8.1.21            Insurance. The properties of the Loan Parties and each
Restricted Subsidiary thereof are insured with insurance companies that each
Loan Party believes (in the good faith judgment of the management of such Loan
Party) are financially sound and reputable (after giving effect to any
self-insurance which such Loan Party believes (in the good faith judgment of
management of such Loan Party) is reasonable and prudent in light of the size
and nature of its business), in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the applicable Loan Party or
the applicable Restricted Subsidiary operates.

 



179

 

 

8.1.22            Labor Matters. There are no collective bargaining agreements
covering the employees of any Loan Party as of the Closing Date except as set
forth on Schedule 8.1.22 and neither any Loan Party nor any of its Restricted
Subsidiaries has suffered any strikes, walkouts, work stoppages resulting from
its labor practices within the last five years which has had, or would
reasonably be expected to have, a Material Adverse Effect.

 

8.1.23            No Default. No Default or Event of Default has occurred and is
continuing or would result from the consummation of the Transactions.

 

8.1.24            Unit Subsidiary. All Non-Certificated Units located in the
United States of America or any State or territory thereof are owned by the Unit
Subsidiary other than those Units that are not owned by a US Loan Party or are
the subject of a Stand-Alone Customer Capital Lease.

 

SECTION 9.COVENANTS AND CONTINUING AGREEMENTS

 

9.1            Affirmative Covenants. Each Loan Party (which term, for purposes
of this Section 9.1, shall exclude Holdings, other than as used in Sections
9.1.2, 9.1.3, 9.1.6, 9.1.18(a)(i) and 9.1.19, as such Sections pertain to
Holdings) hereby covenants and agrees that from the Closing Date and thereafter,
until the Revolver Commitments and the Swingline Commitments have terminated and
Full Payment has occurred:

 

9.1.1            Financial and Other Information. The Loan Parties will furnish
to Agent:

 

(a)            as soon as available and in any event on or before the date that
is ninety (90) days after the end of each of WS International’s fiscal years,
(i) the consolidated balance sheet of WS International and its Subsidiaries as
at the end of such fiscal year, and the related consolidated statement of income
and consolidated statement of cash flows for such fiscal year, setting forth
comparative consolidated figures for the preceding fiscal year, and certified by
independent certified public accountants of recognized national standing whose
opinion shall not be qualified (or contain an explanatory paragraph) as to the
scope of audit or as to the status of WS International or any other Loan Party
as a going concern (other than solely with respect to, or resulting solely from
an upcoming maturity date or prospective non-compliance with any financial
covenants under any agreement, indenture or other document governing any
Indebtedness), together with a copy of management’s discussion and analysis of
the financial condition and results of operations of WS International and its
Subsidiaries for such fiscal year, as compared to the previous fiscal year, and
(ii) at the request of Agent, unaudited consolidating balance sheets as at the
end of such fiscal year and the related unaudited consolidating statements of
income and consolidating statements of Capital Expenditures for such fiscal
year, in each case, of WS International and its Subsidiaries to the extent
available under, and consistent with, WS International’s internal reporting
framework;

 



180

 

 

(b)            as soon as available and in any event on or before the date that
is sixty (60) days after the end of the quarterly accounting periods ending on
June 30, 2020 and September 30, 2020 and on or before the date that is
forty-five (45) days after the end of each quarterly accounting period
thereafter (other than the fourth fiscal quarter of any fiscal year) of WS
International, the consolidated balance sheet of WS International and its
Subsidiaries, in each case as at the end of each of such quarterly accounting
periods and the related consolidated statement of operations for such quarterly
accounting period and for the elapsed portion of the fiscal year ended with the
last day of such quarterly period, and the related consolidated statement of
cash flows for such quarterly accounting period and for the elapsed portion of
the fiscal year ended with the last day of such quarterly period, and setting
forth comparative consolidated figures for the related periods in the prior
fiscal year or, in the case of such consolidated balance sheet, for the last day
of the related period in the prior fiscal year, all of which shall be certified
by a Senior Officer of WS International as presenting fairly in all material
respects the consolidated financial position of WS International and its
Subsidiaries at the respective dates of said statements and the consolidated
results of operations for the respective periods covered thereby, subject to
changes resulting from audit and normal year-end audit adjustments, together
with a copy of management’s discussion and analysis of the financial condition
and results of operations of WS International and its Subsidiaries for such
fiscal quarter, as compared to the previous fiscal quarter; provided that solely
with respect to the quarterly accounting period ending on June 30, 2020, the
Loan Parties will also furnish to the Agent unaudited quarterly financial
statements with respect to MMI and its Subsidiaries of a similar nature as
described above in this clause (b);

 

(c)            not more than ninety (90) days after the commencement of each
fiscal year of WS International, a budget of WS International and its
Subsidiaries in reasonable detail for such fiscal year on a quarterly basis
consistent in scope with the financial statements provided pursuant to
Section 9.1.1(a), setting forth the material assumptions upon which such budgets
are based;

 

(d)            at the time of the delivery of the financial statements provided
for in Sections 9.1.1(a) and (b), a Compliance Certificate of a Senior Officer
of the Administrative Borrower to the effect that no Default or Event of Default
exists or, if any Default or Event of Default does exist, specifying the nature
and extent thereof, which certificate shall set forth (i) in the case of
financial statements provided pursuant to Section 9.1.1(a) or (b), the
Consolidated Fixed Charge Coverage Ratio (and accompanying calculations,
including any pro forma adjustments used in making such calculations and not
previously reflected in prior Compliance Certificates and, in reasonable detail,
all relevant financial information in support of such calculations) as at the
end of such fiscal year or fiscal quarter, as the case may be, together with a
reconciliation between the calculation of such ratios and the financial
statements so delivered (including the exclusion of Unrestricted Subsidiaries)
from the consolidated financial condition and results of WS International and
its Subsidiaries and (ii) a specification of any change in the identity of the
Restricted Subsidiaries and Unrestricted Subsidiaries as at the end of such
fiscal year or fiscal quarter, as the case may be, from the Restricted
Subsidiaries and Unrestricted Subsidiaries, respectively, provided to the
Lenders on the Closing Date or the most recent fiscal year or fiscal quarter, as
the case may be;

 



181

 

 

(e)            as soon as available but in any event within twenty-five (25)
days of the end of each calendar month, a Borrowing Base Certificate (which,
subject to in Section 2.6, shall be calculated in a consistent manner with the
most recently delivered Borrowing Base Certificate) covering each Borrowing
Base, provided, that (i) on and after the Closing Date until the earlier of
(x) January 31, 2021 and (y) the date of receipt by Agent of the New WS
Appraisals and Field Exams, the Administrative Borrower shall deliver an
Existing Borrowing Base Certificate in lieu of a Borrowing Base Certificate each
time a Borrowing Base Certificate is required to be delivered during such
period), (ii) the Administrative Borrower will be required to furnish a
Borrowing Base Certificate on or before the Wednesday following each calendar
week as of the end of such calendar week during which a Borrowing Base Test
Event is continuing, and (iii) the Administrative Borrower may, at its option,
furnish a Borrowing Base Certificate more frequently than otherwise required
pursuant to this clause (e) so long as such frequency of reporting is maintained
for at least four weeks;

 

(f)            as soon as available but in any event, within twenty-five (25)
days after the end of each calendar month, in each case, as of the period then
ended:

 

(i)            (1) a schedule in form reasonably satisfactory to Agent
identifying the locations (whether owned or leased) of Rental Equipment,
Equipment and Inventory of each Loan Party and (2) a roll-forward of the Rental
Equipment fleet as of the end of such month;

 

(ii)            a worksheet of calculations prepared by the Administrative
Borrower to determine Eligible Accounts, Eligible Container Inventory Held For
Sale, Eligible Machinery and Equipment, Eligible Raw Materials Inventory,
Eligible Rental Equipment and Eligible Work-In-Process Container Inventory, such
worksheets detailing the Accounts, Rental Equipment, Equipment and Inventory
excluded from Eligible Accounts, Eligible Container Inventory Held For Sale,
Eligible Machinery and Equipment, Eligible Raw Materials Inventory, Eligible
Rental Equipment and Eligible Work-In-Process Container Inventory and the reason
for such exclusion; and

 

(iii)            a summary of Accounts agings for each Loan Party as of the end
of the preceding month, specifying each Account’s Account Debtor name and
address (if requested);

 

(g)            promptly after a Senior Officer of any Loan Party obtains
knowledge thereof, notice of (i) the occurrence of any event that constitutes a
Default or Event of Default, which notice shall specify the nature thereof, the
period of existence thereof and what action the applicable Loan Party proposes
to take with respect thereto (which notice, to the extent captioned a “Notice of
Default,” shall be promptly forwarded by Agent to the Lenders) and (ii) any
litigation or governmental proceeding pending against any Loan Party or any
Restricted Subsidiary that would reasonably be expected to result in a Material
Adverse Effect;

 



182

 

 

(h)            promptly upon filing thereof, copies of any filings (including on
Form 10-K, 10-Q or 8-K) or registration statements with, and reports to, the SEC
or any analogous Governmental Authority in any relevant jurisdiction by Parent,
Holdings, WS International or any Restricted Subsidiary (other than amendments
to any registration statement (to the extent such registration statement, in the
form it becomes effective, is delivered to Agent), exhibits to any registration
statement and, if applicable, any registration statements on Form S-8) and
copies of all financial statements, proxy statements, notices and reports that
Parent, Holdings, WS International or any Restricted Subsidiary shall send to
the holders of any debt of Holdings, WS International and/or any Restricted
Subsidiary in their capacity as such holders (in each case to the extent not
theretofore delivered to Agent pursuant to this Agreement) and, with reasonable
promptness, such other information (financial or otherwise) as Agent on its own
behalf or on behalf of any Lender (acting through Agent) may reasonably request
in writing from time to time;

 

(i)            (i) not later than fourteen (14) days prior to any change in the
jurisdiction of organization of any Loan Party (and, for purposes of the PPSA,
the location of its chief executive office) (or such later date as Agent may
agree in its reasonable discretion) for purposes of the Uniform Commercial Code
or PPSA and (ii) reasonably promptly but not later than forty-five (45) days
following the occurrence of any change referred to in subclauses (w) through
(z) below (or such later period of time as Agent may agree in its reasonable
discretion), written notice of any change (w) in the legal name of any Loan
Party, (x) in the location of any Loan Party for purposes of the Uniform
Commercial Code or PPSA (for purposes of the PPSA, at least fourteen (14) days’
prior written notice, or such shorter period to which Agent may agree, of any
change in location of such Loan Party to a jurisdiction in which no PPSA filing
has been previously made or no Lien has otherwise been previously perfected by
or in respect of such Loan Party in favor of Agent), (y) in the identity or type
of organization of any Loan Party or (z) in the Federal Taxpayer Identification
Number (or the equivalent identifier in any other jurisdiction including tax
file numbers) or organizational or corporate identification number of any Loan
Party, provided, that, notwithstanding the foregoing, with respect to any Loan
Party incorporated in Canada or any Loan Party who has granted a security
interest over any Property which is subject to the terms of the PPSA, at least
fourteen (14) days’ prior written notice of any change in the legal name of any
such Loan Party must be provided (subject to any extensions of time as Agent may
agree in its reasonable discretion). The Loan Parties shall also promptly
provide Agent with certified Organizational Documents reflecting any of the
changes described in the first sentence of this clause (k);

 

(j)            (A) upon the written request of Agent, copies of (i) any annual
information report (including all actuarial reports and other schedules and
attachments thereto) required to be filed with a Governmental Authority in
connection with each US Employee Plan, any Foreign Plan that is required by
Applicable Law to be funded or any Canadian Pension Plan and (ii) any notice,
demand, inquiry or subpoena received from a Governmental Authority in connection
with (x) any US Employee Plan concerning a Reportable Event, or (y) any Canadian
Pension Plan concerning a Termination Event which would reasonably be expected
to result in a Material Adverse Effect or any other event described in clauses
(ii) or (iii) of Section 10.1.7, and (B) upon written request of Agent, such
other documents relating to any US Employee Plan or Canadian Pension Plan as may
be reasonably requested by Agent;

 

(k)            promptly following receipt, a copy of any warning notice from the
Pensions Regulator in which it proposes to take action which may result in the
issuance of a Contribution Notice or Financial Support Direction in respect of
any UK DB Pension Plan; and

 



183

 

 

(l)            at the time of the delivery of the financial statements provided
for in Sections 9.1.1(a) and (b), a list of the Permitted Stand-Alone Capital
Lease Transactions in effect as of the end of the applicable fiscal year or
fiscal quarter.

 

Notwithstanding the foregoing, the obligations in clauses (a) and (b) above may
be satisfied with respect to financial information of WS International and its
Subsidiaries by furnishing (A) the applicable financial statements of Holdings
or any other Parent Entity or (B) the Form 10-K or 10-Q, as applicable, of WS
International, Holdings or any other Parent Entity, as applicable, filed with
the SEC; provided, that, with respect to each of subclauses (A) and (B) of this
paragraph, such information shall be accompanied by a reasonably detailed
description of the differences between the information relating to Holdings or
such Parent Entity, as applicable, on the one hand, and the information relating
to WS International and its Restricted Subsidiaries on a standalone basis, on
the other hand and, if such differences are material, the Agent may request
delivery of a reconciliation.

 

Notwithstanding the foregoing, and any documentation required to be delivered
pursuant to this Section 9.1.1 may be delivered electronically and (other than
in the case of documents required to be delivered under clauses (e) and (f),
above) if so delivered, shall be deemed to be delivered on the earliest date on
which (i) the Administrative Borrower (or a Parent Entity) posts such documents,
or provides a link thereto, on its website on the Internet to which each Lender
and Agent have access (whether a commercial, third-party website or whether
sponsored by Agent); (ii) such documents are posted on behalf of the Borrowers
on IntraLinks/IntraAgency or another website, if any, to which each Lender and
Agent have access (whether a commercial, third-party website or whether
sponsored by Agent), or (iii) such financial statements and/or other documents
are posted on the SEC’s website on the internet at www.sec.gov; provided, that
(A) the Administrative Borrower shall, at the request of Agent, continue to
deliver copies (which delivery may be by electronic transmission) of such
documents to Agent and (B) the Administrative Borrower shall notify (which
notification may be by facsimile or electronic transmission) Agent of the
posting of any such documents on any website described in this paragraph. Each
Lender shall be solely responsible for timely accessing posted documents or
requesting delivery of paper copies of such documents from Agent and maintaining
its copies of such documents.

 

9.1.2            Books, Records and Inspections. Each Loan Party will, and will
cause each of its respective Restricted Subsidiaries to, permit officers and
designated representatives of Agent or the Required Lenders to visit and inspect
any of their properties or assets in whomsoever’s possession to the extent that
it is within such party’s control to permit such inspection, and to examine
their books and records and discuss their affairs, finances and accounts with,
and be advised as to the same by, its and their officers and independent
accountants, all at such reasonable times and intervals and to such reasonable
extent as Agent or the Required Lenders may desire (upon reasonable advance
notice to the Administrative Borrower); provided, that, excluding any such
visits and inspections during the continuation of an Event of Default, only
Agent (or any of its representatives or independent contractors) on behalf of
the Required Lenders may exercise rights of Agent and the Lenders under this
Section 9.1.2 and Agent shall not exercise such rights more often than one time
during any fiscal year absent the existence of an Event of Default, provided,
that, if Excess Availability is less than the greater of (i) 15% of the Line Cap
and (y) $360,000,000 for a period of thirty (30) consecutive calendar days,
Agent may conduct one additional visit and inspection per fiscal year, in which
case the second time shall be at the Borrowers’ expense; provided, further, that
when an Event of Default exists, Agent (or any of its representatives or
independent contractors) or any representative of the Required Lenders may do
any of the foregoing at the expense of the Borrowers at any time during normal
business hours and upon reasonable advance notice. Agent and the Required
Lenders shall give any Loan Party the opportunity to participate in any
discussions with such Loan Party’s independent public accountants.

 



184

 

 

9.1.3            Payment of Taxes. Each Loan Party will pay and discharge, and
will cause each of its Restricted Subsidiaries to pay and discharge, all
material taxes, assessments and governmental charges or levies imposed upon it
or upon its income or profits, or upon any properties belonging to it, prior to
the date on which material penalties attach thereto, and all lawful material
claims that, if unpaid, could reasonably be expected to become a material Lien
(other than those Liens permitted pursuant to Section 9.2.2) upon any properties
of such Loan Party or any Restricted Subsidiary, provided, that no Loan Party,
nor any Subsidiary shall be required to pay any such tax, assessment, charge,
levy or claim that is being contested in good faith and by proper proceedings
(other than any requirement of Applicable Law to make such payment while such
proceedings are pending) if it has maintained adequate reserves (in the good
faith judgment of the management of such Loan Party) with respect thereto in
accordance with GAAP or if the failure to pay would not reasonably be expected
to result in a Material Adverse Effect.

 

9.1.4            Maintenance of Insurance.

 

(a)            The Loan Parties will, and will cause each Material Subsidiary
to, at all times maintain in full force and effect, with insurance companies
that each Loan Party believes (in the good faith judgment of the management of
such Loan Party) are financially sound and responsible at the time the relevant
coverage is placed or renewed, insurance in at least such amounts (after giving
effect to any self-insurance which such Loan Party believes (in the good faith
judgment of management of such Loan Party) is reasonable and prudent in light of
the size and nature of its business) and against at least such risks (and with
such risk retentions) as such Loan Party believes (in the good faith judgment of
management of such Borrower) is reasonable and prudent in light of the size and
nature of its business; and will furnish to Agent (for delivery to the Lenders),
upon written request from Agent, information presented in reasonable detail as
to the insurance so carried.

 

(b)            If any portion of any Material Real Estate is at any time located
in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a Special Flood Hazard Area with respect to which flood
insurance has been made available under Flood Insurance Laws, then the
Administrative Borrower shall, or shall cause the applicable US Loan Party to
(i) maintain, or cause to be maintained, with a financially sound and reputable
insurer, flood insurance in an amount and otherwise sufficient to comply with
all applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws or as otherwise required by the Lenders (and such flood insurance shall
name Agent as loss payee and mortgagee or similar terms) and (ii) deliver to
Agent evidence of such compliance in form and substance reasonably acceptable to
Agent.

 



185

 

 

9.1.5            Quarterly Lender Calls. The Loan Parties will participate in
conference calls for Lenders to discuss financial and other information
regarding the Loan Parties and their business, at times to be mutually agreed by
Agent and the Administrative Borrower, each acting reasonably; provided, that
such calls shall be limited to once per quarter and, for the avoidance of doubt,
such calls (i) may be a joint call among (a) the Lenders and the holders of the
2023 Senior Secured Notes and 2025 Senior Secured Notes and/or (b) the Lenders
and investors holding public equity in a Parent Entity and (ii) shall not be
required to the extent the 2023 Senior Secured Notes and the 2025 Senior Secured
Notes are no longer outstanding unless requested by the Required Lenders.

 

9.1.6            Compliance with Statutes, Regulations, etc. Each Loan Party
will, and will cause each of its Restricted Subsidiaries to, comply with all
applicable laws, rules, regulations and orders applicable to it or its property,
including all Environmental Laws and governmental approvals or authorizations
required to conduct its business, and to maintain all such governmental
approvals or authorizations in full force and effect, in each case except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. Each Loan Party will, and will cause
each Restricted Subsidiary to, promptly investigate and remediate any Release of
Hazardous Substances, to the extent such Release results in Hazardous Substances
in the environment that exceed allowable limits under applicable Environmental
Law or as otherwise required by Environmental Law, in each case except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

 

9.1.7            ERISA. Promptly after any US Loan Party or any ERISA Affiliate
knows or has reason to know of the occurrence of any of the following events
that, individually or in the aggregate (including in the aggregate with such
events previously disclosed or exempt from disclosure hereunder, to the extent
the liability therefor remains outstanding), would be reasonably likely to have
a Material Adverse Effect, the Administrative Borrower will deliver to each
Lender a certificate of a Senior Officer of the applicable Borrower setting
forth details as to such occurrence and the action, if any, that such US Loan
Party or such ERISA Affiliate is required or proposes to take, together with any
written notices (required, proposed or otherwise) given to or filed with or by
such US Loan Party, such ERISA Affiliate, the PBGC, a US Employee Plan
participant (other than notices relating to an individual participant’s
benefits) or the US Employee Plan administrator with respect thereto: that a
Reportable Event has occurred; that any US Employee Plan has failed to satisfy
the minimum funding standards (within the meaning of Section 412 of the Code or
Sections 302 or 303 of ERISA) or that any Multiemployer Plan has failed to
satisfy the minimum funding standards of Section 412 of the Code or Sections 304
or 305 of ERISA or an application is to be made to the Secretary of the Treasury
for a waiver or modification of the minimum funding standard (including any
required installment payments) or an extension of any amortization period under
Section 412 of the Code with respect to a US Employee Plan or Multiemployer
Plan; that a US Employee Plan or a Multiemployer Plan has been or is to be
terminated, reorganized or declared insolvent under Title IV of ERISA (including
the giving of written notice thereof); that a US Employee Plan or Multiemployer
Plan has an Unfunded Current Liability that has or will result in a lien under
ERISA or the Code; that proceedings will be or have been instituted to terminate
a US Employee Plan or Multiemployer Plan having an Unfunded Current Liability
(including the giving of written notice thereof); that a proceeding has been
instituted against a US Loan Party or an ERISA Affiliate pursuant to Section 515
of ERISA to collect a delinquent contribution to a US Employee Plan or
Multiemployer Plan; that the PBGC has notified in writing any US Loan Party or
any ERISA Affiliate of its intention to appoint a trustee to administer any US
Employee Plan or Multiemployer Plan; that any US Loan Party or any ERISA
Affiliate has failed to make a required installment or other payment pursuant to
Section 412 of the Code with respect to a US Employee Plan or Multiemployer
Plan; or that any US Loan Party or any ERISA Affiliate has incurred or will
incur (or has been notified in writing that it will incur) any liability
(including any contingent or secondary liability) to or on account of a US
Employee Plan pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063, 4064 or
4069 of ERISA or Section 4971 or 4975 of the Code, or on account of a
Multiemployer Plan pursuant to Section 4201 or 4204 of ERISA.

 



186

 

 

9.1.8            Canadian Pension Plans and UK DB Pension Plans.

 

(a)            Promptly after any Canadian Loan Party or any of its Subsidiaries
or any of its Affiliates knows or has reason to know of the occurrence of any of
the following events, the applicable Canadian Loan Party will deliver to Agent a
certificate of a Senior Officer of the applicable Canadian Loan Party setting
forth details as to such occurrence and the action, if any, that such Canadian
Loan Party, such Subsidiary or such Affiliate is required or proposes to take,
together with any notices (required, proposed or otherwise) given to or filed
with or by such Canadian Loan Party, such Subsidiary, such Affiliate, the FSCO,
a Canadian Pension Plan participant (other than notices relating to an
individual participant’s benefits) or the Canadian Pension Plan administrator
with respect thereto: any violation or asserted violation of any Applicable Law
(including the PBA), for which there is a reasonable likelihood that there will
be an adverse determination, and such adverse determination would reasonably be
expected to have a Material Adverse Effect; or the occurrence of any Termination
Event.

 

(b)            Each Canadian Loan Party’s and its Subsidiaries’ Canadian Pension
Plans shall be duly registered and administered in all respects in material
compliance with, as applicable, the PBA, the Income Tax Act (Canada) and all
other Applicable Law (including regulations, orders and directives), and the
terms of the Canadian Pension Plans and any agreements relating thereto. Each
Canadian Loan Party shall ensure that it and its Subsidiaries: (i) pays all
amounts required to be paid by it or them in respect of such Canadian Pension
Plan when due; (ii) has no Lien on any of its or their property that arises or
exists in respect of any Canadian Pension Plan (except with respect to
contribution amounts not yet due); (iii) does not engage in a prohibited
transaction or breach any Applicable Laws with respect to any Canadian Pension
Plan; (iv) does not permit to occur or continue any Termination Event; and
(v) during the term of this Agreement, does not maintain, contribute or have any
liability in respect of a Canadian Multi-Employer Plan or Canadian Pension Plan
which provides benefits on a defined benefit basis, in each case, to the extent
that such action or inaction would reasonably be expected to result in a
Material Adverse Effect in respect of such Canadian Pension Plan.

 

(c)            Each Loan Party shall ensure that no UK Loan Party is or has been
at any time (i) an employer (for the purposes of sections 38 to 51 of the
Pensions Act 2004 of the United Kingdom) of a UK DB Pension Plan or (ii) except
as would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, “connected” with or an “associate” of (as those terms
are defined in sections 38 or 43 of the Pensions Act 2004 of the United Kingdom)
such an employer without the Loan Party disclosing that the UK Loan Party is or
was “connected” with or an “associate” of an employer (“connected” and
“associated” all as defined previously in this clause) to Agent promptly upon
the Loan Party becoming aware of this and in advance of any acquisition unless
the Loan Party having made reasonable due diligence inquiries in this regard
does not become aware of this until after any acquisition.

 



187

 

 

9.1.9            Maintenance of Properties. Each Loan Party will, and will cause
each of its Restricted Subsidiaries to, keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear, casualty and condemnation excepted, except to the extent that the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

 

9.1.10            Transactions with Affiliates. Each Loan Party will conduct,
and cause each of its Restricted Subsidiaries to conduct, any transaction or
series of related transactions involving consideration in excess of $25,000,000
with any of its Affiliates (other than any such transaction or series of
transactions solely among Restricted Subsidiaries) on terms that are
substantially as favorable to such Loan Party or such Restricted Subsidiary as
it would obtain in a comparable arm’s-length transaction with a Person that is
not an Affiliate, provided, that the foregoing restrictions shall not apply to
(a) transactions permitted by Section 9.2.6, (b) the payment of any Transaction
Expenses, (c) the issuance of Stock or other Equity Interests of Holdings or any
Parent Entity to the management of a Loan Party (or any direct or indirect
parent thereof) or any of its Subsidiaries pursuant to arrangements described in
clause (e) of this Section 9.1.10 or to any director, officer, employee or
consultant (or their respective estates, investment funds, investment vehicles,
spouses or former spouses) of WS International, any of WS International’s
Subsidiaries or any direct or indirect parent of WS International and the
granting and performing of reasonable and customary registration rights,
(d) loans, investments and other transactions by the Loan Parties and the
Restricted Subsidiaries to the extent permitted under Section 9.2.1, 9.2.2,
9.2.3, 9.2.4, 9.2.5, and 9.2.7, (e) employment and severance arrangements
between the Loan Parties and the Restricted Subsidiaries and their respective
officers and employees in the Ordinary Course of Business, (f) payments by any
Loan Party (and any direct or indirect parent thereof) and the Restricted
Subsidiaries pursuant to the tax sharing agreements among such Loan Party (and
any such parent) and the Restricted Subsidiaries on customary terms to the
extent attributable to the ownership or operation of such Loan Party and the
Restricted Subsidiaries, (g) the payment of customary fees and reasonable out of
pocket costs, fees and compensation paid to, and indemnities and reimbursements
and employment and severance arrangements provided on behalf of, or for the
benefit of, former, current or future directors, managers, consultants, officers
and employees of the Loan Parties and the Restricted Subsidiaries (or any Parent
Entity) in the Ordinary Course of Business to the extent attributable to the
ownership or operation of the Loan Parties and the Restricted Subsidiaries,
(h) transactions pursuant to (x) agreements in existence on the Closing Date and
set forth on Schedule 9.1.10 and (y) in each case, any amendment to the
foregoing to the extent such an amendment is not adverse, taken as a whole, to
the Lenders in any material respect, (i) transactions with customers, clients,
suppliers or purchasers or sellers of goods or services that are Affiliates, in
each case in the Ordinary Course of Business and otherwise in compliance with
the terms of this Agreement and which are fair to WS International and the
Restricted Subsidiaries, in the reasonable determination of the board of
directors of WS International or the senior management thereof, or are on terms
at least as favorable as might reasonably have been obtained at such time from
an unaffiliated party, (j) sales of accounts receivable, or participations
therein, by WS International or any Restricted Subsidiary (other than Loan
Parties) to the extent permitted by Section 9.2.4(j), (k) investments by
Affiliates (other than Holdings and its Subsidiaries) in securities of WS
International or any of the Restricted Subsidiaries (other than a Loan Party)
(and payment of reasonable out-of-pocket expenses incurred in connection
therewith) so long as (i) the investment is being offered generally to other
investors on the same or more favorable terms and (ii) the investment
constitutes less than 10.0% of the proposed issue amount of such class of
securities, (l) payments or loans (or cancellation of loans) to employees,
directors or consultants of WS International, any of the Restricted Subsidiaries
to the extent permitted by Sections 9.2.1(b)(xix), 9.2.5(c) and 9.2.6(b) or any
direct or indirect parent of WS International and employment agreements, stock
option plans and other similar arrangements with such employees, directors or
consultants which, in each case, are approved by WS International in good faith,
(m) any lease entered into between WS International or any Restricted
Subsidiary, as lessee, and any Affiliate of WS International, as lessor, in the
Ordinary Course of Business, (n) intellectual property licenses in the Ordinary
Course of Business to the extent permitted by Section 9.2.4(f), (o) the pledge,
charge or mortgage of Equity Interests of any Unrestricted Subsidiary to support
Indebtedness not prohibited hereunder, (p) payments to any future, current or
former employee, director, officer or consultant of WS International, any of its
Subsidiaries or any Parent Entity pursuant to a management equity plan or stock
option plan or any other management or employee benefit plan or agreement or any
stock subscription or shareholder agreement; and any employment agreements,
stock option plans and other compensatory arrangements (and any successor plans
thereto) and any health, disability and similar insurance or benefit plans or
supplemental executive retirement benefit plans or arrangements with any such
employees, directors, officers or consultants that are, in each case, approved
by WS International in good faith, (q) any contribution to the capital of WS
International or any Restricted Subsidiary otherwise permitted hereunder,
(r) transactions to effect the Transactions and the payment of all fees and
expenses related to the Transactions, (s) transactions with Affiliates solely in
their capacity as holders of Indebtedness or Equity Interests of WS
International or any of the Restricted Subsidiaries, so long as such transaction
is with all holders of such class (and there are such non-Affiliate holders) and
such Affiliates are treated no more favorably than all other holders of such
class generally, (t) payments to and from and transactions with any joint
venture in the Ordinary Course of Business and (u) transactions in which any
Loan Party or any other Restricted Subsidiary delivers to Agent a letter from an
independent accounting firm, appraisal firm, investment banking firm or
consultant of nationally recognized standing (which is, in the good faith
judgment of the Administrative Borrower, disinterested in the applicable
transaction) stating that such transaction is fair to such Loan Party or
Restricted Subsidiary from a financial point of view.

 



188

 

 

9.1.11            End of Fiscal Years; Fiscal Quarters. Each Loan Party will,
for financial reporting purposes, (a) not, nor will it permit any of its
Subsidiaries’ to, change its fiscal year to end on a date other than December 31
of each year and (b) cause its, and each of its Subsidiaries’, fiscal quarters
to end on dates consistent with such fiscal year-end.

 

9.1.12            Additional Loan Parties, etc.

 

(a)            Any Restricted Subsidiary that is a Wholly-Owned Subsidiary of
the Administrative Borrower organized under the laws of Canada, the United
States or the United Kingdom may, at the election of the Administrative
Borrower, become a Borrower and/or a Guarantor, as applicable, hereunder within
the applicable Loan Party Group for its jurisdiction of organization upon
(i) the execution and delivery to Agent (A) by such Subsidiary of a supplement
or joinder to this Agreement, substantially in the form of Exhibit H and a
joinder to the Intercreditor Agreement, (B) by such Subsidiary of Security
Documents (or joinders or supplements to existing Security Documents) in form
and substance reasonably satisfactory to Agent as may be required for the
relevant jurisdiction (provided, that any new Security Document shall be in
substantially the same form as the comparable Security Documents (if any) to
which the existing Loan Parties of the Loan Party Group of the New Loan Party
are party and, in any event, shall not be more onerous with respect to the
obligations of such New Loan Party than those contained in the Security
Documents (if any) to which the other members of such New Loan Party’s Loan
Party Group are party), and (C) by a Senior Officer of the Administrative
Borrower, of a Borrowing Base Certificate for such Subsidiary effective as of
not more than 25 days preceding the date on which such Subsidiary becomes a
Borrower and/or Guarantor, as applicable, and (ii) the completion of Agent’s and
the Lenders’ due diligence to their reasonable satisfaction and of compliance
procedures for applicable “know your customer” and anti-money laundering rules;
provided, that, prior to permitting such Subsidiary to borrow any Revolver Loans
or obtain the issuance of any Letters of Credit hereunder or including such
Subsidiary’s assets in the Borrowing Base, Agent shall conduct an appraisal and
field examination with respect to such Subsidiary, including, without
limitation, of (x) such Subsidiary’s practices in the computation of its
Borrowing Base and (y) the assets included in such Subsidiary’s Borrowing Base
and related financial information such as, but not limited to, sales, gross
margins, payables, accruals and reserves, in each case, prepared on a basis
reasonably satisfactory to Agent and at the sole expense of such Subsidiary;
provided, further, that Agent shall have the discretion not to require any
appraisal or field examination as a condition to such New Loan Party becoming a
Borrower hereunder if such New Loan Party’s Specified Assets would constitute
less than 10% of the aggregate Borrowing Base in effect after giving effect to
the joinder of such New Loan Party.

 



189

 

 

(b)            In the event that the Administrative Borrower has not elected to
have any Wholly-Owned Subsidiary of the Administrative Borrower organized under
the laws of Canada, the United Kingdom or the United States become a Borrower
under clause (a) above, within forty-five (45) days (or such longer period as
Agent may agree in its discretion) after such Subsidiary (other than an Excluded
Subsidiary) (x) has been formed or otherwise purchased or acquired after the
Closing Date (including pursuant to a Permitted Acquisition) or (y) has ceased
to be an Excluded Subsidiary, the Borrowers shall (i) cause such Subsidiary to
execute (A) a supplement or joinder to this Agreement, substantially in the form
of Exhibit H, in order for such Subsidiary to become a Guarantor under
Section 5.10 and a joinder to the Intercreditor Agreement, (B) such Security
Documents (or joinders to existing Security Documents) in form and substance
reasonably satisfactory to Agent as may be required for the relevant
jurisdiction (provided, that any such new Security Document shall be in
substantially the same form as the comparable Security Documents (if any) to
which the existing Loan Parties of the Loan Party Group of the New Loan Party
are party and, in any event, shall not be more onerous with respect to the
obligations of such New Loan Party than those contained in the Security
Documents (if any) to which the other members of such New Loan Party’s Loan
Party Group are party) and (ii) cause such Subsidiary to provide such
information as reasonably requested by Agent and the Lenders to assist in the
completion of Agent’s and the Lenders’ due diligence to their reasonable
satisfaction and of compliance procedures for applicable “know your customer”
and anti-money laundering rules, provided, that, prior to including such
Subsidiary’s assets in the Borrowing Base, (1) a Senior Officer of the
Administrative Borrower shall have delivered a Borrowing Base Certificate for
such Subsidiary effective as of not more than 25 days preceding the date on
which such Subsidiary becomes a Borrower and/or Guarantor, as applicable and
(2) Agent shall conduct an appraisal and field examination with respect to such
Subsidiary, including, without limitation, of (x) such Subsidiary’s practices in
the computation of its Borrowing Base and (y) the assets included in such
Subsidiary’s Borrowing Base and related financial information such as, but not
limited to, sales, gross margins, payables, accruals and reserves, in each case,
prepared on a basis reasonably satisfactory to Agent and at the sole expense of
such Subsidiary; provided, further, that Agent shall have the discretion not to
require any appraisal or field examination as a condition to such New Loan Party
becoming a Guarantor hereunder if such New Loan Party’s Specified Assets would
constitute less than 10% of the aggregate Borrowing Base in effect after giving
effect to the joinder of such New Loan Party.

 



190

 

 

(c)            In connection with a New Loan Party becoming a Borrower or
Guarantor hereunder, the Loan Parties agree to cause such New Loan Party (i) to
execute and deliver a completed Perfection Certificate to Agent on or before the
day such New Loan Party becomes a Borrower or Guarantor, (ii) to deliver such
other documentation as Agent may reasonably request in connection with the
foregoing, including appropriate UCC-1 or PPSA financing statements (and Lien
searches) in such jurisdiction as may reasonably be requested by Agent, and such
other documentation necessary to grant Agent a security interest in and Lien on
the Collateral of such New Loan Party with the priority herein contemplated,
including an amendment to the applicable Security Documents so as to grant Agent
a Lien on the equity interests of such New Loan Party by any other Loan Party
(to the extent required under the applicable Security Document) with the
priority herein contemplated, certified resolutions and other organizational and
authorizing documents of such New Loan Party, and, if requested by Agent,
favorable opinions of counsel to such New Loan Party, all in form, content and
scope reasonably satisfactory to Agent and (iii) use commercially reasonable
efforts to obtain a Deposit Account Control Agreement establishing Agent’s
control over and Lien on each lockbox or Deposit Account (other than Excluded
Deposit Accounts) (or equivalent in each relevant jurisdiction which, in the UK,
shall be either (a) a fixed charge lien in favor of Agent or (b) a floating lien
charge in favor of Agent which shall, upon the occurrence of a Cash Dominion
Event and subsequent creation of a fixed charge lien in favor of Agent over such
lockboxes or Deposit Accounts, become a fixed charge lien) as soon as reasonably
practicable following the date on which such New Loan Party became a Loan Party
and, in any event, within 120 days after such date (or such later date as Agent
shall reasonably agree), provided, that, if a New Loan Party is unable to obtain
a Deposit Account Control Agreement (or equivalent in each relevant jurisdiction
which, in the UK, shall be either (a) a fixed charge lien in favor of Agent or
(b) a floating lien charge in favor of Agent which shall, upon the occurrence of
a Cash Dominion Event and subsequent creation of a fixed charge lien in favor of
Agent over such lockboxes or Deposit Accounts, become a fixed charge lien) with
respect of any lockbox or Deposit Account (other than Excluded Accounts) within
120 days of the date on which such New Loan Party became a Loan Party (or such
later date as Agent shall reasonably agree), such Loan Party shall move such
lockbox or Deposit Account to Agent or such other bank which will provide a
Deposit Account Control Agreement (or equivalent in each relevant jurisdiction
which, in the UK, shall be either (a) a fixed charge lien in favor of Agent or
(b) a floating lien charge in favor of Agent which shall, upon the occurrence of
a Cash Dominion Event and subsequent creation of a fixed charge lien in favor of
Agent over such lockboxes or Deposit Accounts, become a fixed charge lien).

 



191

 

 

(d)            With respect to any Certificated Units at any time acquired by
any US Loan Party after the Closing Date, such US Loan Party shall take, or
cause to be taken, all actions required pursuant to Section 9.1.20.

 

(e)            If any US Loan Party acquires Material Real Estate after the
Closing Date, such Loan Party shall, within ninety (90) days therefrom (or such
longer period as Agent may agree in its sole discretion), execute, deliver and
record a Mortgage sufficient to create a fully perfected first priority Lien in
favor of Agent on such Material Real Estate, subject to no Liens other than
those Liens permitted pursuant to Section 9.2.2, and shall deliver all Related
Real Estate Documents, together with an opinion of counsel (which counsel shall
be reasonably satisfactory to Agent) in the state in which such Material Real
Estate is located with respect to the enforceability of the form(s) of Mortgages
to be recorded in such state and such other matters as Agent may reasonably
request, in each case in form and substance reasonably satisfactory to Agent,
provided, that, notwithstanding any other provision of this Agreement or any
other Loan Document, the Administrative Borrower may, in its sole discretion,
deem any real property located in a flood zone as not being Material Real Estate
by providing written notice to Agent at any time and, upon providing such
written notice, such real property shall be treated as if it were not Material
Real Estate for all purposes under this Agreement and each Loan Document and the
applicable US Loan Party shall not be required to deliver a Mortgage on such
real property or portion thereof with respect thereto.

 

9.1.13            Use of Proceeds.

 

(a)            The Borrowers will use the proceeds of all Revolver Loans made on
the Closing Date solely for the purposes described in the final sentence of
Section 2.1.1(c).

 

(b)            After the Closing Date, the Borrowers will use Letters of Credit
and the proceeds of all Revolver Loans and Swingline Loans (i) to finance
ongoing working capital needs, (ii) for other general corporate purposes of any
Borrower, including to fund permitted Dividends, Investments and Permitted
Acquisitions and (iii) to pay Transaction Expenses.

 

9.1.14            Appraisals; Field Examinations. At any time that Agent
reasonably requests, each Loan Party will permit Agent or professionals
(including consultants, accountants, lawyers and appraisers) retained by Agent,
on reasonable prior notice and during normal business hours, to conduct
appraisals and commercial finance examinations or updates thereof including,
without limitation, of (i) such Borrower’s practices in the computation of the
Borrowing Base and (ii) the assets included in the Borrowing Base and related
financial information such as, but not limited to, sales, gross margins,
payables, accruals and reserves, in each case, prepared on a basis reasonably
satisfactory to Agent and at the sole expense of the Borrowers; provided, that
the New Appraisals and Field Exams shall not be conducted prior to September 30,
2020, provided, however, if no Default or Event of Default shall have occurred
and be continuing, only one such appraisal and one such examination or update
per fiscal year shall be conducted (exclusive of (i) the appraisal and field
examination commenced under the Existing WS Credit Agreement prior to the
Closing Date and (ii) any appraisals and field examinations conducted pursuant
to Section 9.1.12); provided, further, however, that (a) if Excess Availability
is, for a period of thirty (30) consecutive calendar days, less than the greater
of (1) 15% of the Line Cap and (2) $360,000,000 at such time, one additional
appraisal and one additional examination per fiscal year may be conducted (for
the avoidance of doubt, at the Borrowers’ expense) if more than ninety (90) days
have elapsed since the last appraisal or examination or update (as the case may
be) and (b) to the extent the Borrowing Base includes Eligible Machinery and
Equipment, Agent may conduct one additional appraisal of such Eligible Machinery
and Equipment per fiscal year at the Borrowers’ expense. The foregoing shall not
limit Agent’s ability to perform additional appraisals, examinations and updates
upon its reasonable request and at the sole expense of the Borrowers upon the
occurrence and continuance of an Event of Default.

 



192

 

 

9.1.15            Post-Closing Matters. Each Loan Party agrees that it will, or
will cause its relevant Restricted Subsidiaries or Affiliates to, complete each
of the actions described on Schedule 9.1.15 as soon as commercially reasonable
and by no later than the date set forth in Schedule 9.1.15 with respect to such
action or such later date as Agent may reasonably agree. All representations and
warranties contained in this Agreement and the other Loan Documents will be
deemed modified to the extent necessary to effect the foregoing (and to permit
the taking of the actions described on Schedule 9.1.15 within the time periods
specified thereon, rather than as elsewhere provided in the Loan Documents).

 

9.1.16            Centre of Main Interests and Establishments. For the purposes
of Regulation (EU) 2015/848 of 20 May 2015 on insolvency proceedings (recast)
(the “Regulation”), and/or (where relevant) the Regulation as it may form part
of retained EU law as defined in the European Union (Withdrawal) Act 2018, each
of the UK Loan Parties’ centre of main interests is situated in England and
Wales and it has no establishment in any other jurisdiction.

 

9.1.17            Anti-Corruption Laws, Sanctions and AML Legislation.

 

(a)            Each Loan Party shall (and the Administrative Borrower shall
cause each Subsidiary to) comply with the requirements of applicable
Anti-Corruption Laws, applicable Sanctions and applicable AML Legislation and
shall not engage in any activity in connection with this Agreement that
reasonably would result in placing any Party to this Agreement in violation of
applicable Sanctions or becoming a target of Sanctions.

 

(b)            If complying with the undertaking in clause (a) above would
result in the UK Loan Parties breaching the Blocking Regulation, the UK
Borrowers need not comply with that undertaking but only to the extent of the
breach.

 

9.1.18            Preservation of Existence, Etc. Each Loan Party shall, and
shall cause each of its Restricted Subsidiaries to, (a) preserve, renew and
maintain in full force and effect (i) its legal existence under the laws of the
jurisdiction of its organization or incorporation (except in a transaction
permitted by Section 9.2.3), except, with respect to Persons other than Loan
Parties, to the extent that the failure to do so would not reasonably be
expected to have a Material Adverse Effect and (ii) its good standing under the
laws of the jurisdiction of its organization or incorporation (to the extent
such concept exists in such jurisdiction and except, with respect to Persons
other than Loan Parties, to the extent that the failure to do so would not
reasonably be expected to have a Material Adverse Effect) and (b) take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect; provided, however, that any Loan Party and its
Subsidiaries may consummate any transaction permitted under Section 9.2.3, 9.2.4
or 9.2.5.

 



193

 

 

9.1.19          Further Assurances. Promptly upon the reasonable request by
Agent, or any Lender through Agent, each Loan Party shall (a) correct any
technical defect or error that may be discovered in any Loan Document or in the
execution, acknowledgment, filing or recordation thereof, and (b) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as Agent, or any Lender through Agent, may reasonably require from
time to time in order to (i) to the fullest extent permitted by Applicable Law,
subject any Loan Party’s or any of its Restricted Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Security Documents, (ii) perfect and maintain the validity,
effectiveness and priority of any of the Security Documents and any of the Liens
intended to be created thereunder, including obtaining, providing and making
notations of Agent’s security interest in and Lien on Certificates of Title of
any Certificated Unit to the extent required by applicable law for perfection of
such Liens and (iii) assure, convey, grant, assign, transfer, preserve, protect
and confirm more effectively unto the Secured Parties the rights granted or now
or hereafter intended to be granted to the Secured Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party or any of its Subsidiaries is or is to be a
party, and cause each of its Subsidiaries to do so. Notwithstanding anything to
the contrary contained in this Section 9.1.19 and Section 9.1.20(a), Agent shall
not request that any Loan Party obtain or provide any Certificates of Title with
respect to any Non-Certificated Units; provided, that, if any Certificates of
Title are obtained, or are required to be obtained pursuant to the statutes of a
Titling State where any Non-Certificated Unit is permanently located, for any
previously Non-Certificated Units owned by a US Loan Party (other than New
Mexican Units owned by the Unit Subsidiary or any Unit that is subject to a
Permitted Stand-Alone Capital Lease Transaction), a notation of Agent’s security
interest and Lien shall be made thereon as required by Section 9.1.20(a). All
actions required to be taken pursuant to this Section 9.1.19, as well as
pursuant to Section 10 of the US Security Agreement and any further assurance or
similar provision under any other Security Document, shall be at the cost and
expense of the Borrowers.

 

9.1.20          Provisions Relating to Units.

 

(a)            Certificated Units. With respect to any Certificated Units (other
than (x) Units located outside of the United States of America or any state or
territory thereof and (y) Units that are the subject of a Stand-Alone Customer
Capital Lease) (i) owned by a US Loan Party as of the Closing Date, such US Loan
Party shall take, or cause to be taken, all action as is necessary so that
within one-hundred-twenty (120) days (or such longer period as Agent may agree
in its sole discretion) after the Closing Date, the security interest and Lien
of Agent therein and thereon is noted on the Certificate of Title issued with
respect to such Certificated Unit and (ii) at any time acquired by any US Loan
Party after the Closing Date, such US Loan Party shall take, or cause to be
taken, all action as is necessary so that within ninety (90) days (or such
longer period as Agent may agree in its sole discretion) after any such
acquisition of Certificated Units the security interest and Lien of Agent
therein and thereon is noted on the Certificate of Title issued with respect to
such Certificated Unit.

 



194

 

 

(b)            Non-Certificated Units. With respect to any Non-Certificated
Units (other than (x) Units located outside of the United States of America or
any state or territory thereof and (y) Units that are the subject of a
Stand-Alone Customer Capital Lease) (i)  owned by a US Loan Party as of the
Closing Date, such US Loan Party shall take, or cause to be taken, all action as
is necessary so that within one-hundred-twenty (120) days (or such longer period
as Agent may agree in its sole discretion) after the Closing Date, each such
Non-Certificated Unit is contributed as a capital contribution to the equity of
the Unit Subsidiary and (ii) at any time acquired by any US Loan Party after the
Closing Date, such US Loan Party shall take, or cause to be taken, all action as
is necessary so that within ninety (90) days (or such longer period as Agent may
agree in its sole discretion) after any such acquisition of Non-Certificated
Units each such Non-Certificated Unit is contributed as a capital contribution
to the equity of the Unit Subsidiary As a result of the requirements of the
immediately preceding sentence, all Non-Certificated Units owned by a US Loan
Party (other than (i) Units located outside of the United States of America or
any state or territory thereof and (ii) Units that are the subject of a
Stand-Alone Customer Capital Lease) shall have been transferred to the Unit
Subsidiary and shall be the exclusive property of the Unit Subsidiary.

 

9.1.21            Unit Subsidiary.

 

(a)            Each Loan Party shall at all times cause the Unit Subsidiary to
be a direct, Wholly-Owned US Subsidiary of WS International or another US Loan
Party.

 

(b)            No Loan Party nor any of its Subsidiaries shall take any action,
or conduct its affairs in a manner, which would be reasonably likely to result
in the separate existence of the Unit Subsidiary being ignored, or in the assets
and liabilities of the Unit Subsidiary being substantively consolidated with
those of any of Holdings, any US Loan Party or any of their respective
Subsidiaries (other than the Unit Subsidiary) in a bankruptcy, reorganization or
other insolvency proceeding. The Loan Parties shall not permit the Unit
Subsidiary to voluntarily incur any liabilities other than (i) the Unit
Subsidiary’s Guarantee of the Obligations hereunder and its obligations under
the other Loan Documents to which it is a party, (ii) the guaranty by the Unit
Subsidiary under the 2023 Senior Secured Notes Indenture and the 2025 Senior
Secured Notes Indenture, and the Indebtedness permitted under Sections 9.2.1(a),
9.2.1(b)(iv) and 9.2.1(b)(xi), in each instance, to the extent permitted under
Sections 9.2.1(b)(i)(B), 9.2.1(a), 9.2.1(b)(iv) and 9.2.1(b)(xi), respectively,
and (iii) liabilities under the Unit Subsidiary Management Agreement, the Master
Lease Agreements and the Custodian Agreement.

 

9.1.22            Financial Assistance. Each Loan Party shall ensure that each
Borrowing or Loan shall comply in all respects with sections 678 and 679
(inclusive) of the UK Companies Act 2006, including the execution of any Loan
Document and payment of amounts due under this Agreement.

 

9.2          Negative Covenants. Each Loan Party (which term, for purposes of
any prohibition in this Section 9.2, shall exclude Holdings, other than under
Section 9.2.14) hereby covenants and agrees that from the Closing Date and
thereafter, until the Revolver Commitments and the Swingline Commitments have
terminated and Full Payment has occurred:

 



195

 

 

9.2.1            Limitation on Indebtedness and Disqualified Stock.

 

(a)            The Loan Parties will not, and not permit their Restricted
Subsidiaries to, directly or indirectly, create, incur, issue, assume, guarantee
or otherwise become directly or indirectly liable with respect to, contingently
or otherwise (collectively, “incur” and collectively, an “incurrence”), any
Indebtedness and the Loan Parties and their Restricted Subsidiaries will not
issue any shares of Disqualified Stock; provided, however, that the Loan Parties
and their Restricted Subsidiaries may incur Indebtedness and issue shares of
Disqualified Stock if either (i) the Total Net Leverage Ratio on a consolidated
basis for the most recently ended Test Period for which financial statements
have been or are required to be delivered pursuant to clause (a) or (b) of
Section 9.1.1 on or immediately preceding the date on which such additional
Indebtedness is incurred or such Disqualified Stock is issued would have been
(x) no greater than 6.00 to 1.00 or (y) if such Indebtedness or Disqualified
Stock is incurred or issued to finance a Permitted Acquisition or similar
Investment, no greater than the Total Net Leverage Ratio immediately prior to
such incurrence or issuance or (ii) the Interest Coverage Ratio on a
consolidated basis for the most recently ended Test Period for which financial
statements have been or are required to be delivered pursuant to clause (a) or
(b) of Section 9.1.1 on or immediately preceding the date on which such
additional Indebtedness is incurred or such Disqualified Stock is issued is not
less than (x) 2.0 to 1.0 or (y) if such Indebtedness or Disqualified Stock is
incurred or issued to finance a Permitted Acquisition or similar Investment, the
Interest Coverage Ratio immediately prior to such incurrence or issuance, in
each case, determined on a pro forma basis (including a pro forma application of
the net proceeds therefrom, but without otherwise netting the cash proceeds of
any such Indebtedness from the calculation of Consolidated Total Debt), as if
the additional Indebtedness had been incurred, or the Disqualified Stock had
been issued, as the case may be, and the application of proceeds therefrom, had
occurred at the beginning of such Test Period, so long as, other than with
respect to an aggregate principal amount of such Indebtedness at any time then
outstanding not to exceed, when combined with the aggregate principal amount of
Indebtedness incurred in reliance on the corresponding carveout contained in
Section 9.2.1(b)(ix)(A)(6), the greater of (x) $200,000,000 and (y) 3.5% of
Consolidated Total Assets as of the last day of the most recently ended Test
Period, such Indebtedness has a final maturity date no earlier than (other any
customary bridge loan facility, so long as the long-term Indebtedness into which
any such customary bridge facility is to be converted or exchanged satisfies the
requirements of this provision and such conversion or exchange is subject only
to conditions customary for similar conversions or exchanges), and no scheduled
amortization payments (other than 1.0% per annum or less) prior to, the date
that is ninety-one (91) days following the Revolver Facility Termination Date;
provided, further, that (i) Non-US Loan Parties and Restricted Subsidiaries that
are not Loan Parties may not incur Indebtedness or issue shares of Disqualified
Stock pursuant to this Section 9.2.1(a) in an aggregate principal amount at any
time outstanding which is in excess of the greater of (x) $400,000,000 and
(y) 7.0% of Consolidated Total Assets as of the last day of the most recently
ended Test Period, (ii) such Indebtedness incurred pursuant to this
Section 9.2.1(a) shall not be (A) secured Indebtedness unless (x) the Total Net
Leverage Ratio on a consolidated basis for the most recently ended Test Period
for which financial statements have been or are required to be delivered
pursuant to clause (a) or (b) of Section 9.1.1 on or immediately preceding the
date on which such additional Indebtedness is incurred or issued would have been
(x) no greater than 6.00 to 1.00 or (y) if such Indebtedness is incurred or
issued to finance a Permitted Acquisition or similar Investment, no greater than
the Total Net Leverage Ratio immediately prior to such incurrence or issuance,
in each case, determined on a pro forma basis (including a pro forma application
of the net proceeds therefrom, but without otherwise netting the cash proceeds
of any such Indebtedness from the calculation of Consolidated Total Debt), as if
the additional Indebtedness had been incurred and the application of proceeds
therefrom had occurred at the beginning of such Test Period and (y) the Liens on
the assets of any Loan Party securing such Indebtedness shall be on Collateral
and shall be subordinated to the Liens securing the Secured Obligations pursuant
to the terms of the Intercreditor Agreement (and the holders of such
Indebtedness (or their duly appointed agent or other representative) shall have
become party to the Intercreditor Agreement) or (B) guaranteed by any Person
that is not a Loan Party unless such Indebtedness is incurred pursuant to clause
(i) of the second proviso above and (iii) the Unit Subsidiary may not incur
Indebtedness under this Section 9.2.1(a) other than Guarantee Obligations that
are subordinated to the Secured Obligations in a manner at least as favorable to
the Credit Parties as the subordination terms applicable to the Unit
Subsidiary’s guaranty of the 2023 Senior Secured Notes and the 2025 Senior
Secured Notes on the Closing Date.

 



196

 

 

(b)          The limitation set forth in clause (a) of this Section 9.2.1 will
not prohibit any of the following:

 

(i)            (A) Indebtedness arising under the Loan Documents,
(B)(x) Indebtedness arising under the 2025 Senior Secured Notes and (y) any
Refinancing Indebtedness with respect thereto; provided, that the incurrence of
any such Refinancing Indebtedness shall not be deemed to have refreshed capacity
under the foregoing clause (i)(B)(x), so long as, in each case with respect to
this clause (B), the guarantee of the Unit Subsidiary thereof is subordinated on
the terms as provided in the 2025 Senior Secured Notes Indenture as in effect on
the Closing Date and (C)(x) Indebtedness arising under the 2023 Senior Secured
Notes and (y) any Refinancing Indebtedness with respect thereto; provided, that
the incurrence of any such Refinancing Indebtedness shall not be deemed to have
refreshed capacity under the foregoing clause (i)(C)(x), so long as, in each
case with respect to this clause (C), the guarantee of the Unit Subsidiary
thereof is subordinated on the terms as provided in the 2023 Senior Secured
Notes Indenture as in effect on the Closing Date;

 

(ii)            Indebtedness or Disqualified Stock of any Loan Party or any
Restricted Subsidiary in respect of intercompany Investments permitted under
Section 9.2.5;

 

(iii)            Indebtedness of the Loan Parties and the Restricted
Subsidiaries (other than the Unit Subsidiary) in respect of any bankers’
acceptance, bank guarantees, letter of credit, warehouse receipt or similar
facilities entered into in the Ordinary Course of Business, including letters of
credit in respect of workers’ compensation claims, performance or surety bonds,
health, disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to reimbursement
type obligations regarding workers’ compensation claims, performance or surety
bonds, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance; provided, however, that upon the drawing
of such letters of credit or the payment of such guarantees, such obligations
are reimbursed within 30 days (or such later date as provided for under the
documents relating thereto, inclusive of any grace periods) following such
drawing or incurrence and provided, further, that the outstanding amount of
Indebtedness of the Loan Parties and the Restricted Subsidiaries under any such
bankers’ acceptance, bank guarantees, letter of credit, warehouse receipt or
similar facilities shall not exceed an aggregate principal amount at any one
time outstanding equal to the greater of (x) $100,000,000 and (y) 2.0% of
Consolidated Total Assets as of the last day of the most recently ended Test
Period;

 



197

 

 

(iv)            subject to compliance with Section 9.2.5 at the time of
incurrence, Guarantee Obligations incurred by any Loan Parties or other
Restricted Subsidiaries in respect of Indebtedness of any Loan Parties or other
Restricted Subsidiaries otherwise permitted to be incurred hereunder or of other
obligations of Loan Parties or other Restricted Subsidiaries that are not
prohibited by the terms of this Agreement, provided, that (A) in the event any
Indebtedness so guaranteed is subordinated, the Guarantee Obligations with
respect thereto shall be subordinated to the same extent and (B) in the event of
any guarantee by the Unit Subsidiary, such guarantee shall be subordinated to
the Secured Obligations on a basis at least as favorable to the Secured Parties
as the subordination terms applicable to the Unit Subsidiary’s guarantee of the
2023 Senior Secured Notes and the 2025 Senior Secured Notes on the Closing Date;

 

(v)            Guarantee Obligations incurred in the Ordinary Course of Business
in respect of obligations of (or to) suppliers, customers, franchises, lessors
and licensors;

 

(vi)            (A) Indebtedness (including Capitalized Lease Obligations and
Indebtedness arising under Capital Leases entered into in connection with
Permitted Sale Leasebacks and Permitted Stand-Alone Capital Leases) and
Disqualified Stock incurred by WS International or any of the Restricted
Subsidiaries to finance the purchase, lease, construction, installation or
improvement of property (real or personal), equipment or other assets that are
used or useful in a Similar Business, whether through the direct purchase of
assets or the Stock of any Person owning such assets; provided, that the
aggregate principal amount of Indebtedness and Disqualified Stock incurred
pursuant to this clause (vi) does not exceed an aggregate principal amount at
any time outstanding equal to the greater of (x) $400,000,000 and (y) 7.0% of
Consolidated Total Assets as of the last day of the most recently ended Test
Period; and (B) any Refinancing Indebtedness in respect of each of the
foregoing; provided, that the incurrence of any such Refinancing Indebtedness
shall not be deemed to have refreshed capacity under the foregoing clause (A);

 



198

 

 

(vii)            (A) Indebtedness (including any unused commitment) outstanding
on the Closing Date, provided, that, to the extent such Indebtedness is in
excess of $50,000,000 in the aggregate, it is listed on Schedule 9.2.1 and
(B) any Refinancing Indebtedness with respect to the foregoing; provided, that
the incurrence of any such Refinancing Indebtedness shall not be deemed to have
refreshed capacity under the foregoing clause (A);

 

(viii)            Indebtedness of the Loan Parties and the Restricted
Subsidiaries (other than the Unit Subsidiary) in respect of Hedge Agreements
(excluding Indebtedness in respect of Hedge Agreements entered into for
speculative purposes);

 

(ix)            (A) Indebtedness or Disqualified Stock of a Person that becomes
a Restricted Subsidiary (or is a Restricted Subsidiary that survives a merger or
is the continuing entity following an amalgamation with such Person) after the
Closing Date as the result of a Permitted Acquisition or similar Investment and
that, if secured, is not secured by any Specified Assets (other than to the
extent such Specified Assets may be subject to a Permitted Lien pursuant to
clause (h) or (i) of the definition thereof), or Indebtedness secured only by
assets that are acquired by a Restricted Subsidiary after the Closing Date as
the result of a Permitted Acquisition or similar Investment that do not
constitute Specified Assets (other than to the extent such Specified Assets may
be subject to a Permitted Lien pursuant to clauses (h) or (i) of the definition
thereof), provided, that (1) such Indebtedness or Disqualified Stock existed at
the time such Person became a Restricted Subsidiary or at the time such assets
subject to such Indebtedness were acquired and, in each case, was not created in
anticipation thereof, (2) such Indebtedness is not guaranteed in any respect by
any Loan Party or any Restricted Subsidiary (other than by any such Person that
guaranteed such Indebtedness at the time such Person became a Restricted
Subsidiary or at the time such assets subject to such Indebtedness were acquired
or is the survivor of a merger or is the continuing entity following an
amalgamation with such Person and any of its Subsidiaries or if such guarantees
would be permitted by Section 9.2.5), (3) to the extent required under
Section 9.1.12, such Person executes a supplement or joinder to this Agreement,
substantially in the form of Exhibit H, in order to become a Loan Party and such
other agreements, documents and actions required thereunder, (4) to the extent
such Indebtedness or Disqualified Stock is at any time outstanding in an amount
or liquidation preference in excess of the greater of $150,000,000 and 2.75% of
Consolidated Total Assets as of the last day of the most recently ended Test
Period, either (i) the Total Net Leverage Ratio on a consolidated basis for the
most recently ended Test Period for which financial statements have been or are
required to be delivered pursuant to clause (a) or (b) of Section 9.1.1 on or
immediately preceding the date of the consummation of the applicable Permitted
Acquisition would be (x) no greater than 6.00 to 1.00 or (y) no greater than the
Total Net Leverage Ratio immediately prior to the consummation of the applicable
Permitted Acquisition or (ii) the Interest Coverage Ratio on a consolidated
basis for the most recently ended Test Period for which financial statements
have been or are required to be delivered pursuant to clause (a) or (b) of
Section 9.1.1 on or immediately preceding the date on which such additional
Indebtedness is incurred or such Disqualified Stock is issued is not less than
(x) 2.0 to 1.0 or (y) the Interest Coverage Ratio immediately prior to the
consummation of the applicable Permitted Acquisition, in each case, determined
on a pro forma basis (including the assumption of such Indebtedness or
Disqualified Stock), as if the additional Indebtedness had been incurred, or the
Disqualified Stock had been issued, as the case may be, at the beginning of such
Test Period, (5) to the extent such Indebtedness or, Disqualified Stock is at
any time outstanding in an amount or liquidation preference in excess of the
greater of $150,000,000 and 2.75% of Consolidated Total Assets as of the last
day of the most recently ended Test Period, if such Indebtedness is secured, the
Total Net Leverage Ratio on a consolidated basis for the most recently ended
Test Period for which financial statements have been or are required to be
delivered pursuant to clause (a) or (b) of Section 9.1.1 on or immediately
preceding the date of the consummation of the applicable Permitted Acquisition
would be (x) no greater than 6.00 to 1.00 or (y) no greater than the Total Net
Leverage Ratio immediately prior to the consummation of the applicable Permitted
Acquisition, determined on a pro forma basis (including the assumption of such
Indebtedness), as if the additional Indebtedness had been incurred at the
beginning of such Test Period and (6) other than with respect to an aggregate
principal amount of such Indebtedness at any time then outstanding not to
exceed, when combined with the aggregate principal amount of Indebtedness
incurred in reliance on the corresponding carveout contained in the first
proviso of Section 9.2.1(a), the greater of (x) $200,000,000 and (y) 3.5% of
Consolidated Total Assets as of the last day of the most recently ended Test
Period, such Indebtedness has a final maturity date no earlier than (other any
customary bridge loan facility, so long as the long-term Indebtedness into which
any such customary bridge facility is to be converted or exchanged satisfies the
requirements of this provision and such conversion or exchange is subject only
to conditions customary for similar conversions or exchanges), and no scheduled
amortization payments (other than 1.0% per annum or less) prior to, the date
that is ninety-one days following the Revolver Facility Termination Date, and
(B) any Refinancing Indebtedness with respect thereto; provided, that the
incurrence of any such Refinancing Indebtedness shall not be deemed to have
refreshed capacity under the foregoing clause (A);

 



199

 

 

(x)            obligations in respect of self-insurance and Indebtedness of the
Loan Parties and the Restricted Subsidiaries in respect of Surety Bonds and
completion guarantees and similar obligations not in connection with money
borrowed, in each case, provided in the Ordinary Course of Business, or
obligations in respect of letters of credit, bank guarantees or similar
instruments related thereto, including those incurred to secure health, safety
and environmental obligations in the Ordinary Course of Business, in an amount
at any time outstanding not to exceed the greater of (x) $225,000,000 and
(y) 3.9% of Consolidated Total Assets as of the last day of the most recently
ended Test Period; provided, that the Unit Subsidiary shall not incur any
obligations or Indebtedness under this clause (b)(x);

 

(xi)            (A) Indebtedness and Disqualified Stock of the Loan Parties or
any other Restricted Subsidiary in an aggregate principal amount, which when
aggregated with the principal amount and liquidation preference of all other
Indebtedness and Disqualified Stock incurred and then outstanding pursuant to
this clause (xi)(A), does not at any one time outstanding exceed the greater of
(x) $300,000,000 and (y) 6.0% of Consolidated Total Assets as of the last day of
the most recently ended Test Period; provided, that the Unit Subsidiary may not
incur Indebtedness under this Section 9.2.1(b)(xi) other than Guarantee
Obligations that are subordinated to the Secured Obligations in a manner at
least as favorable to the Credit Parties as the subordination terms applicable
to the Unit Subsidiary’s guaranty of the 2023 Senior Secured Notes and the 2025
Senior Secured Notes on the Closing Date and (B) any Refinancing Indebtedness
with respect to any of the foregoing; provided, that the incurrence of any such
Refinancing Indebtedness shall not be deemed to have refreshed capacity under
the foregoing clause (A);

 



200

 

 

(xii)            customer deposits and advance payments received in the Ordinary
Course of Business from customers of goods and services purchased in the
Ordinary Course of Business;

 

(xiii)            cash management obligations and other Indebtedness of WS
International and the Restricted Subsidiaries (other than the Unit Subsidiary)
in respect of netting services, automatic clearing house arrangements,
employees’ credit or purchase cards, overdraft protections, other Bank Products
and similar arrangements, in each case incurred in the Ordinary Course of
Business;

 

(xiv)            Indebtedness arising from agreements of WS International or the
Restricted Subsidiaries (other than the Unit Subsidiary) providing for
indemnification, adjustment of purchase price, earnout or similar obligations,
in each case, incurred or assumed in connection with (A) the disposition of any
business, assets or Equity Interests permitted hereunder, other than guarantees
of Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or a Subsidiary for the purpose of financing such acquisition
or (B) any Permitted Acquisition or other similar Investment permitted pursuant
to Section 9.2.5;

 

(xv)            Indebtedness of WS International or any of the Restricted
Subsidiaries (other than the Unit Subsidiary) consisting of (A) the financing of
insurance premiums or (B) take or pay obligations contained in supply
arrangements in each case, incurred in the Ordinary Course of Business;

 

(xvi)            (A) Indebtedness of any Receivables Entity in respect of any
Qualified Receivables Transaction that is without recourse to any Loan Party or
any of their respective assets (other than as a result of a breach of
representation, warranty or covenant in such purchase and sale agreement or
similar agreement entered into in connection with such Qualified Receivables
Transaction) and (B) any Refinancing Indebtedness with respect to any of the
foregoing; provided, that the incurrence of any such Refinancing Indebtedness
shall not be deemed to have refreshed capacity under the foregoing clause (A);

 



201

 

 

(xvii)            Indebtedness supported by any letter of credit otherwise
permitted to be incurred hereunder;

 

(xviii)            (A) Indebtedness and Disqualified Stock of the Loan Parties
or any other Restricted Subsidiary in an aggregate principal amount not to
exceed the portion, if any, of the Available Excluded Contribution Amount on
such date that the Administrative Borrower elects to apply this clause
(xviii)(A) (which amounts shall reduce the amount of the Available Excluded
Contribution Amount that may be applied for any other purpose hereunder) and
(B) any Refinancing Indebtedness with respect to any of the foregoing; provided,
that the incurrence of any such Refinancing Indebtedness shall not be deemed to
have refreshed capacity under the foregoing clause (A);

 

(xix)            (A) unsecured or Subordinated Indebtedness consisting of
promissory notes issued by WS International or its Restricted Subsidiaries to
future, current or former officers, directors and employees (or their respective
spouses, former spouses, successors, executors, administrators, heirs, legatees
or distributees) to finance the purchase or redemption of Stock or other Equity
Interests of Holdings (or any direct or indirect parent thereof); provided, that
the aggregate principal amount of Indebtedness incurred under this clause
(xix)(A) at any one time outstanding does not exceed the greater of
(x)$25,000,000 and (y) 0.5% of Consolidated Total Assets as of the last day of
the most recently ended Test Period and (B) any Refinancing Indebtedness with
respect to any of the foregoing; provided, that the incurrence of any such
Refinancing Indebtedness shall not be deemed to have refreshed capacity under
the foregoing clause (A);

 

(xx)            (A) Indebtedness incurred by Non-US Loan Parties and Restricted
Subsidiaries that are not Loan Parties in an aggregate principal amount at any
one time outstanding not to exceed the greater of (x) $450,000,000 and (y) 8.0%
of Consolidated Total Assets as of the last day of the most recently ended Test
Period and (B) any Refinancing Indebtedness with respect to any of the
foregoing; provided that the incurrence of any such Refinancing Indebtedness
shall not be deemed to have refreshed capacity under the foregoing clause (A);

 

(xxi)            (A) Indebtedness incurred by Persons in connection with any
Permitted Sale Leaseback and (B) any Refinancing Indebtedness with respect
thereto; provided that the incurrence of any such Refinancing Indebtedness shall
not be deemed to have refreshed capacity under the foregoing clause (A);
provided that, except to the extent otherwise permitted hereunder, the aggregate
principal amount of such Indebtedness incurred in reliance on clause
(xxi)(A) shall not at any time outstanding exceed the greater of
(x) $180,000,000 and (y) 3.2% of Consolidated Total Assets as of the last day of
the most recently ended Test Period; and

 



202

 

 

(xxii)            Permitted Capped Debt, so long as (A) before and immediately
after giving effect to the incurrence thereof and any contemporaneous use of
proceeds thereof, no Default or Event of Default has occurred and is continuing
or would be created thereby, (B) as of the date of incurrence thereof, the
Payment Condition is satisfied, (C) no such Indebtedness shall (x) be subject to
scheduled amortization in excess of 1% of its original principal balance per
year or (y) have a final maturity, in either case prior to the date that is
ninety-one (91) following the Revolver Facility Termination Date and (D) such
Permitted Capped Debt shall not constitute an obligation (including pursuant to
a guarantee) of any Person unless such Person is also a US Loan Party.

 

Notwithstanding anything to the contrary contained in this Agreement, the Loan
Parties shall not be permitted to enter into Purchase Money Indebtedness,
Capital Leases, Capitalized Lease Obligations or operating leases with respect
to Specified Assets (other than Real Estate) other than (i) Purchase Money
Indebtedness, Capital Leases, Capitalized Lease Obligations, Permitted Sale
Leasebacks, Permitted Stand-Alone Capital Lease Transactions and Stand Alone
Customer Capital Leases in an aggregate amount at any one time outstanding not
to exceed the greater of (x) $300,000,000 and (y) 6.0% of Consolidated Total
Assets as of the last day of the most recently ended Test Period, (ii) operating
leases with respect to such assets that are consistent with past practices of
the Loan Parties in all material respects and (iii) to the extent permitted by
Section 9.2.1(b)(vii). Accrual of interest or dividends, the accretion of
accreted value, the accretion or amortization of original issue discount and the
payment of interest or dividends in the form of additional Indebtedness or
Disqualified Stock will not be deemed to be an incurrence of Indebtedness or
Disqualified Stock for purposes of this covenant.

 

9.2.2            Limitation on Liens. The Loan Parties will not, and will not
permit any of the Restricted Subsidiaries to, create, incur, assume or suffer to
exist any Lien upon any property or assets of any kind (real or personal,
tangible or intangible) of such Loan Party or any Restricted Subsidiary, whether
now owned or hereafter acquired, except:

 

(a)            (i) Liens arising under the Credit Documents, (ii) Liens on
Collateral of the US Loan Parties arising under the 2025 Senior Secured Notes
Documents and Refinancing Indebtedness with respect thereto to the extent
permitted by Section 9.2.1(b)(i)(B) and (iii) Liens on Collateral of the US Loan
Parties arising under the 2023 Senior Secured Notes Documents and Refinancing
Indebtedness with respect thereto to the extent permitted by
Section 9.2.1(b)(i)(C); provided, that such Liens pursuant to the foregoing
clauses (ii) and (iii) shall be subordinated to the Liens securing the Secured
Obligations pursuant to the terms of the Intercreditor Agreement (and the
holders of such Indebtedness (or their duly appointed agent or other
representative) shall have become party to the Intercreditor Agreement); and

 

(b)            Permitted Liens.

 

Notwithstanding anything to the contrary contained in this Agreement, the Unit
Subsidiary shall not create, incur, assume or suffer to exist any Lien upon any
property or assets of any kind (real or personal, tangible or intangible) other
than Liens permitted under Section 9.2.2(a), Liens permitted under clause
(f) and (g) of the definition of “Permitted Liens”, and Liens permitted
hereunder (and not securing Indebtedness) which arise in the Ordinary Course of
Business of the Unit Subsidiary.

 



203

 

 

9.2.3            Limitation on Fundamental Changes. Except as permitted by, or
to effect a transaction permitted by, Section 9.2.4 (other than
Section 9.2.4(d) as it pertains to Section 9.2.3) or 9.2.5 (other than
Section 9.2.5(p)), each Loan Party will not, and will not permit any of the
Restricted Subsidiaries to, enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease, assign, transfer or
otherwise dispose of all or substantially all its assets, except:

 

(a)            (i) any Loan Party (other than the Unit Subsidiary) may be
merged, amalgamated or consolidated with or into, or liquidated or dissolved
into, a Loan Party (other than the Unit Subsidiary) domiciled in the same
Principal Jurisdiction, provided that if a Borrower is a party to such merger,
amalgamation or consolidation, a Borrower shall be the surviving or continuing
entity or the surviving or continuing entity shall assume such Borrower’s
obligations under the Loan Documents in a manner reasonably satisfactory to
Agent and (ii) any Restricted Subsidiary may be merged into, or consolidated or
amalgamated with, any other Restricted Subsidiary; provided that in the case of
clause (ii), if a Loan Party is a party to such merger, amalgamation or
consolidation, such Loan Party shall be the surviving or continuing entity of
such merger, amalgamation or consolidation or the transaction shall be treated
as resulting in an Investment in a non-Loan Party that must be permitted
hereunder;

 

(b)            that any Restricted Subsidiary that is not a Loan Party may sell,
lease, transfer or otherwise dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to any Loan Party or any other Restricted Subsidiary
(other than the Unit Subsidiary);

 

(c)            in connection with the Acquisition as contemplated by the
Acquisition Agreement;

 

(d)            that any Loan Party (other than the Unit Subsidiary) may sell,
lease, transfer or otherwise dispose of substantially all or any of its assets
(upon voluntary liquidation or otherwise) to another Loan Party (other than the
Unit Subsidiary), but only if such sale, lease, transfer or other disposition is
permitted by Section 9.2.4(b) or (c); and

 

(e)            that any Restricted Subsidiary may liquidate or dissolve if
(i) the Administrative Borrower determines in good faith that such liquidation
or dissolution is in the best interests of the Loan Parties and if such
Restricted Subsidiary is a Loan Party, that such liquidation or dissolution is
not materially disadvantageous to the Lenders and (ii) to the extent such
Restricted Subsidiary is a Loan Party, any assets or business not otherwise
disposed of or transferred in accordance with Sections 9.2.4 or 9.2.5, or, in
the case of any such business, discontinued, shall be transferred to, or
otherwise owned or conducted by, another Loan Party (other than the Unit
Subsidiary) after giving effect to such liquidation or dissolution.

 

Notwithstanding anything to the contrary contained above, in no event shall the
Unit Subsidiary be merged with or into or consolidated or amalgamated with or
into any other Person or be liquidated.

 



204

 

 

9.2.4            Limitation on Sale of Assets. Each Loan Party will not, and
will not permit any of its Restricted Subsidiaries to, (x) convey, sell, lease,
assign, transfer or otherwise dispose of any of its property, business or assets
(including receivables and leasehold interests), whether now owned or hereafter
acquired (other than any such sale, transfer, assignment or other disposition
resulting from any casualty or condemnation of any assets of such Loan Party or
the Restricted Subsidiaries) or (y) sell to any Person any shares owned by it of
any Restricted Subsidiary’s Stock and other Equity Interests of any Restricted
Subsidiary, except that:

 

(a)           (x) any Loan Party and the Restricted Subsidiaries (other than the
Unit Subsidiary) may sell, lease, transfer or otherwise dispose of
(i) Inventory, Equipment, and Rental Equipment in the Ordinary Course of
Business, (ii) used or surplus equipment, vehicles and other assets in the
Ordinary Course of Business and (iii) Permitted Investments and (y) the Unit
Subsidiary may sell or lease Non-Certificated Units from time to time held by
the Unit Subsidiary to WS International or any other US Loan Party pursuant to
the Master Lease Agreements; provided, that in the case of any such sale the
respective Non-Certificated Units are contemporaneously sold to a third party as
provided in subclause (a)(x) above;

 

(b)           any Loan Party and the Restricted Subsidiaries (other than the
Unit Subsidiary) may sell, transfer or otherwise dispose of assets
(collectively, each a “Disposition”) for fair value, provided, that:

 

(i)            with respect to any Disposition pursuant to this clause (b) for a
purchase price in excess of the greater of (x) $50,000,000 and (y) 1.0% of
Consolidated Total Assets as of the last day of the most recently ended Test
Period, such Loan Party or a Restricted Subsidiary shall receive not less than
75% of such consideration in the form of cash, Permitted Investments, assets of
the type that would be included in the Borrowing Base not to exceed $200,000,000
in fair market value over the term of this Agreement, or Designated Non-Cash
Consideration (provided, (x) such Designated Non-Cash Consideration shall not
have an aggregate fair market value, taken together with all other Designated
Non-Cash Consideration received pursuant to this Section 9.2.4(b) that is at
that time outstanding, in excess of 5% of Consolidated Total Assets as of the
last day of the most recently ended Test Period at the time of the receipt of
such Designated Non-Cash Consideration, with the fair market value of each item
of Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value and (y) any liabilities of
such Loan Party or other Restricted Subsidiary (as shown on such Loan Party or
other Restricted Subsidiary’s most recent balance sheet or in the notes thereto
or, if incurred, increased or decreased subsequent to the date of such balance
sheet, such liabilities that would have been reflected on such balance sheet had
it taken place on the date of such balance sheet), other than liabilities that
are by their terms subordinated to the Obligations, that are assumed by the
transferee (or a third party on its behalf) of the assets subject to such
Disposition pursuant to an agreement that releases or indemnifies such Loan
Party or other Restricted Subsidiary (or a third party on behalf of the
transferee) from further liability, and any notes or other obligations or other
securities or assets received by such Loan Party or other Restricted Subsidiary
from such transferee that are converted into cash within 180 days of receipt
thereof (to the extent of cash received), shall each be deemed to be a Permitted
Investment for purposes of this clause (b)(i));

 



205

 

 

(ii)            if the purchase price for Specified Assets exceeds the greater
of (x) $75,000,000 and (y) 1.3% of Consolidated Total Assets as of the last day
of the most recently ended Test Period, or if the assets so sold constitute the
Stock or all or a substantial portion of the assets of any Loan Party, such Loan
Party shall deliver an updated Borrowing Base Certificate, giving effect to such
Disposition and showing compliance with the applicable Borrowing Base; and

 

(iii)            after giving effect to any such Disposition, no Event of
Default shall have occurred and be continuing;

 

(c)           any Loan Party and the Restricted Subsidiaries (other than the
Unit Subsidiary) may make a Disposition of assets to any Loan Party or to any
Restricted Subsidiary (other than the Unit Subsidiary), provided that with
respect to any such sales by US Loan Parties to Non-US Loan Parties and any such
sales by Loan Parties to Restricted Subsidiaries that are not Loan Parties,
(i) such sale, transfer or disposition shall be for fair value and (ii) the
conditions set forth in clauses (ii) and (iii) of clause (b) of this
Section shall have been satisfied with respect to such sale, transfer or
disposition;

 

(d)           any Loan Party and any Restricted Subsidiary may effect any
transaction permitted by Section 9.2.2, 9.2.3 (other than pursuant to the
carveout in the introductory paragraph thereof), 9.2.5 (other than
Section 9.2.5(i) and Section 9.2.5(j)) or 9.2.6;

 

(e)           in addition to selling or transferring accounts receivable
pursuant to the other provisions hereof, Loan Parties and the Restricted
Subsidiaries (other than the Unit Subsidiary) may sell or discount without
recourse Accounts arising in the Ordinary Course of Business in connection with
the compromise or collection thereof consistent with such Person’s current
credit and collection practices;

 

(f)           any Loan Party and any Restricted Subsidiary (other than the Unit
Subsidiary) may lease, sublease, license or sublicense real, personal or
intellectual property in the Ordinary Course of Business;

 

(g)           any Loan Party and any Restricted Subsidiary (other than the Unit
Subsidiary) may make sales, transfers and other dispositions of property to the
extent that (i) such property is exchanged for credit against the purchase price
of similar replacement property or (ii) the proceeds of such Disposition are
promptly applied to the purchase price of such replacement property;

 

(h)           any Loan Party and any Restricted Subsidiary (other than the Unit
Subsidiary) may make sales, transfers and other dispositions of Investments in
joint ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements and similar binding arrangements;

 

(i)           any Loan Party and any Restricted Subsidiary (other than the Unit
Subsidiary) may make Dispositions in connection with Permitted Sale Leasebacks
permitted under Section 9.2.8;

 



206

 

 



(j)            any Restricted Subsidiary that is not a Loan Party and is
domiciled outside of Canada, the UK and the US may make Dispositions of
Accounts, Chattel Paper and Related Assets to a Receivables Entity so long as
the requirements included in the definition of Qualified Receivables Transaction
have been satisfied;

 

(k)            Dispositions of Equity Interests of, or sales of Indebtedness of,
Unrestricted Subsidiaries;

 

(l)             Dispositions made to comply with any order of any anti-trust
agency of the US federal government or any state anti-trust authority or other
anti-trust regulatory body or any applicable anti-trust law; and

 

(m)           other Dispositions involving assets having a fair market value (as
reasonably determined by the Administrative Borrower at the time thereof) in the
aggregate since the Closing Date of not more than the greater of
(x) $150,000,000 and (y) 2.75% of Consolidated Total Assets as of the last day
of the most recently ended Test Period.

 

Notwithstanding anything to the contrary contained above, (x) in no event shall
WS International sell or otherwise dispose of any of its interests in the Unit
Subsidiary (other than to another US Loan Party) and (y) in no event shall the
Unit Subsidiary transfer any Non-Certificated Units or any interest therein
(except for the sale or lease thereof pursuant to the Master Lease Agreements,
provided, that in the case of any such sale the respective Non-Certificated
Units are contemporaneously sold to a third party pursuant to
Section 9.2.4(a)(x)) to any Loan Party or any other Person).

 

9.2.5           Limitation on Investments. Each Loan Party will not, and will
not permit any of its Restricted Subsidiaries to, make any Investment in, any
Person, except:

 

(a)            extensions of trade credit and purchases of assets and services
in the Ordinary Course of Business;

 

(b)            cash or Investments that are Permitted Investments or were
Permitted Investments at the time made;

 

(c)            loans and advances to officers, directors and employees of any
Loan Party or any of its Restricted Subsidiaries (other than, in the case of
subclauses (ii) and (iii) below, the Unit Subsidiary (except if such Persons are
also employees, officers or directors of another Loan Party or Restricted
Subsidiary)) (i) for reasonable and customary business-related travel,
entertainment, relocation and analogous ordinary business purposes (including
employee payroll advances), (ii) in connection with such Person’s purchase of
Stock or other Equity Interests of Holdings (or any Parent Entity) and (iii) for
purposes not described in the foregoing clauses (i) and (ii), in an aggregate
principal amount under this clause (c) at any time outstanding not to exceed the
greater of (x) $25,000,000 and (y) 0.5% of Consolidated Total Assets as of the
last day of the most recently ended Test Period;

 

(d)           Investments existing on, or contemplated as of, the Closing Date
and listed on Schedule 9.2.5 and any extensions, renewals or reinvestments
thereof; provided, that the amount of such Investment may be increased in such
extension, renewal or reinvestment only (x) as required by the terms of such
Investment as in existence on the Closing Date and detailed on Schedule 9.2.5
(including as a result of the accrual or accretion of interest or original issue
discount or the issuance of pay-in-kind securities) or (y) as otherwise
permitted hereunder;

 



207

 

 

(e)           Investments received in connection with the bankruptcy or
reorganization of suppliers or customers and in settlement of delinquent
obligations of, and other disputes with, customers arising in the Ordinary
Course of Business or upon foreclosure with respect to any secured Investment or
other transfer of title with respect to any secured Investment;

 

(f)            Investments to the extent that payment for such Investments is
made solely with Stock or other Equity Interests of a Parent Entity; provided,
that if a Restricted Subsidiary is acquired as a result of such Investment, then
such Restricted Subsidiary shall become a Guarantor to the extent required by,
and in accordance with, Section 9.1.12 and shall grant Agent a security interest
in and Lien on the assets so acquired to the extent required by Section 9.1.12;

 

(g)            (i) Investments by the Loan Parties and their Restricted
Subsidiaries (other than the Unit Subsidiary) in Loan Parties (provided that if
any Investment by a US Loan Party in Non-US Loan Parties consists of a
contribution of Specified Assets exceeding the greater of (x) $75,000,000 and
(y) 1.3% of Consolidated Total Assets as of the last day of the most recently
ended Test Period or of Stock or all or a substantial portion of the assets of
any US Loan Party, such US Loan Party shall deliver an updated Borrowing Base
Certificate, giving effect to such Investment and showing compliance with the
applicable Borrowing Base), (ii) Investments by Restricted Subsidiaries that are
not Loan Parties in other Restricted Subsidiaries, (iii) loans and advances by
the Loan Parties or any Restricted Subsidiary to Parent or Holdings in an amount
necessary (when combined with Dividends made by the Loan Parties in reliance on
Section 9.2.6(d)(i) or 9.2.6(d)(iii)) to permit Parent, Holdings or any direct
or indirect parent thereof, as applicable, to pay income tax or, as the case may
be, franchise taxes or other fees, taxes or exceptions required to maintain the
corporate existence of Holdings or any direct or indirect parent of Holdings, to
the extent a Dividend by such Loan Party or Restricted Subsidiary (the proceeds
of which would be used to pay such obligations) would be permitted under
Section 9.2.6(d)(i) or 9.2.6(d)(iii), as the case may be, provided that Parent
or Holdings, as applicable, shall apply the proceeds of such loans and advances
to such income tax or other obligations within thirty (30) days of its receipt
of such proceeds, and (iv) Investments by Loan Parties in Restricted
Subsidiaries that are not Loan Parties, provided that unless the Payment
Condition is satisfied after giving effect to any Investment made pursuant to
this subclause (iv), such Investments in Restricted Subsidiaries that are not
Loan Parties, together with other Investments made by Loan Parties in Restricted
Subsidiaries that are not Loan Parties pursuant to this subclause (iv) made at
any other time when the Payment Condition was not satisfied, shall not exceed an
aggregate amount at any one time outstanding equal to the greater of
(x) $300,000,000 and (y) 6.0% of Consolidated Total Assets as of the last day of
the most recently ended Test Period (provided, that (x) notwithstanding anything
to the contrary in this clause (g), a Loan Party may make an Investment in a
Restricted Subsidiary that is not a Loan Party if such Investment is part of a
Series of Cash Neutral Transactions and no Event of Default has occurred and is
continuing at the time such Investment is made and (y) any loans or advances by
any Restricted Subsidiary of Holdings that is not a Loan Party to a Loan Party
shall be subject to the subordination provisions contained in the Intercompany
Note and (z) any obligations of Restricted Subsidiaries that are not Loan
Parties to a Loan Party in connection with an Investment permitted under
subclause (g)(iv) above, shall be evidenced by an Intercompany Note which shall
be promptly delivered to Agent (with any necessary endorsement in blank);

 



208

 

 

(h)            Permitted Acquisitions; provided, that, unless the Payment
Condition is satisfied, the amount of such Permitted Acquisitions of Persons
that do not become Loan Parties and/or assets that do not constitute Collateral
shall not exceed (A) with respect to any individual Permitted Acquisition, the
greater of (x) $115,000,000 and (y) 2.3% of Consolidated Total Assets as of the
last day of the most recently ended Test Period and (B) with respect to all
Permitted Acquisitions in the aggregate for which the Payment Condition was not
satisfied at the applicable time of determination, the greater of
(x) $225,000,000 and (y) 3.9% of Consolidated Total Assets as of the last day of
the most recently ended Test Period;

 

(i)             Investments constituting non-cash proceeds of sales, transfers
and other dispositions of assets to the extent permitted by Section 9.2.4 (other
than Section 9.2.4(d));

 

(j)             Investments by a Loan Party or a Restricted Subsidiary resulting
from a disposition of stock or assets by another Loan Party or Restricted
Subsidiary permitted by Section 9.2.4 (other than Section 9.2.4(d));

 

(k)            the Loan Parties and the Restricted Subsidiaries (other than the
Unit Subsidiary) may make Investments (i) so long as the Payment Condition is
met after giving effect to such Investment; or (ii) if the Payment Condition is
not satisfied after giving effect to such Investment, all Investments under this
subclause (k)(ii) made at any time the Payment Condition is not satisfied shall
not exceed an aggregate amount at any one time outstanding equal to the sum of
(1) the greater of (x) $115,000,000 and (y) 2.3% of Consolidated Total Assets as
of the last day of the most recently ended Test Period plus (2) (a) the
aggregate amount available pursuant to Section 9.2.6(c) that has not otherwise
been used to pay a Dividend or make a prepayment, repurchase, redemption, other
defeasances or sinking fund payments of Junior Debt plus (b) the aggregate
amount available pursuant to Section 9.2.7(a)(i)(x) that has not otherwise been
used to make a prepayment, repurchase or redemption of Junior Debt; provided,
that Investments made pursuant to clause (2) will reduce the amount of Dividends
or prepayments, repurchases, redemptions, other defeasances or sinking fund
payments with respect to Junior Debt that may be made pursuant to the
aforementioned provisions (and, in the case of loans or advances made to or from
the Loan Parties pursuant to this clause (ii), any applicable conditions
contained in subclauses (y) and (z) of clause (g), above, are satisfied);

 

(l)             Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the Ordinary Course of Business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors and other
credits to suppliers in the Ordinary Course of Business;

 



209

 

 

(m)           Investments in the Ordinary Course of Business consisting of UCC
Article 3 endorsements for collection or deposit and UCC Article 4 customary
trade arrangements with customers consistent with past practices;

 

(n)            advances of payroll payments to its employees in the Ordinary
Course of Business;

 

(o)            Guarantee Obligations of any Loan Party or any Restricted
Subsidiary (other than the Unit Subsidiary) of leases (other than Capital
Leases) or of other obligations that do not constitute Indebtedness, in each
case entered into in the Ordinary Course of Business or that are otherwise
permitted pursuant to Section 9.2.1(b)(v);

 

(p)            Investments of a Restricted Subsidiary acquired after the Closing
Date or of any Person merged into any Loan Party or merged or consolidated with
a Restricted Subsidiary in accordance with Section 9.2.3 (other than pursuant to
the carveout in the introductory paragraph thereof) after the Closing Date to
the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation;

 

(q)            Investments made after the Closing Date by the Borrowers or any
of their Restricted Subsidiaries in an aggregate outstanding amount not to
exceed the portion, if any, of the Available Excluded Contribution Amount on
such date that the Administrative Borrower elects to apply to this clause
(q) (which amounts shall reduce the amount of the Available Excluded
Contribution Amount that may be applied for any other purpose hereunder);

 

(r)             Investments by any Restricted Subsidiary that is not a Loan
Party in a Receivables Entity pursuant to a Qualified Receivables Transaction;

 

(s)            loans and advances to any direct or indirect parent of any
Borrower in lieu of, and not in excess of the amount of, Dividends to the extent
permitted to be made to such parent in accordance with Section 9.2.6, subject to
the limitations contained therein;

 

(t)             Investments made by a Loan Party or a Restricted Subsidiary to
repurchase or retire Equity Interests of Holdings (or any Parent Entity) owned
by any employee stock ownership plan or key employee stock ownership plan of any
Borrower (or any direct or indirect parent thereof);

 

(u)            Investments in hedge obligations permitted under
Section 9.2.1(b)(viii);

 

(v)            Investments in Unrestricted Subsidiaries not to exceed an
aggregate amount at any one time outstanding equal to the greater of
(x) $75,000,000 and (y) 1.3% of Consolidated Total Assets as of the last day of
the most recently ended Test Period;

 

(w)            (i) Investments in Subsidiaries and joint ventures in connection
with reorganizations and related activities related to tax planning; provided,
that, after giving effect to any such reorganization and/or related activity,
the value of the guarantees provided for herein and the security interest of
Agent in the Collateral, taken as a whole, are not materially impaired, and
(ii) Investments made in joint ventures as required by, or made pursuant to,
buy/sell arrangements between the joint venture parties set forth in joint
venture agreements and similar binding arrangements in effect on the Closing
Date (and any modification, replacement, renewal or extension of such
Investments so long as no such modification, renewal or extension thereof
increased the amount of any such Investment except by the terms thereof or as
otherwise permitted by this Section 9.2.5); and

 



210

 

 

(x)            Investments consisting of advances and loans (but not sales on
open account on ordinary course of business terms) made in the ordinary course
of business, including those made to finance the sale of Inventory, not to
exceed $2,000,000 outstanding at any one time to any one Person and $10,000,000
in the aggregate outstanding at any one time.

 

9.2.6            Limitation on Dividends. No Loan Party or any Restricted
Subsidiary shall declare or pay any dividends (other than dividends payable
solely in its Stock (other than Disqualified Stock)) or return any capital to
its stockholders or make any other distribution, payment or delivery of property
or cash to its stockholders as such, or redeem, retire, purchase or otherwise
acquire, directly or indirectly, for consideration, any shares of any class of
its Stock or other Equity Interests or the Stock or other Equity Interests of
any direct or indirect parent now or hereafter outstanding, or set aside any
funds for any of the foregoing purposes (all of the foregoing “Dividends”);
provided, that this Section 9.2.6 shall not prevent any Dividend or payment if
the Payment Condition is met with respect to such Dividend or payment at the
time thereof and after giving effect thereto or, in the case of a Limited
Condition Transaction, at the LCT Test Date; provided, further, that:

 

(a)            so long as no Event of Default exists or would exist after giving
effect thereto, the Loan Parties and their Restricted Subsidiaries (other than
the Unit Subsidiary) may redeem in whole or in part any of its Stock or other
Equity Interests for another class of its Stock or other Equity Interests or
with proceeds from substantially concurrent equity contributions or issuances of
new Stock or other Equity Interests, provided, that such new Stock or other
Equity Interests contain terms and provisions at least as advantageous to the
Lenders in all respects material to their interests as those contained in the
Stock or other Equity Interests redeemed thereby;

 

(b)            so long as no Event of Default exists or would exist after giving
effect thereto, the Loan Parties and their Restricted Subsidiaries (other than
the Unit Subsidiary) may (or may make Dividends to permit any direct or indirect
parent thereof to) repurchase shares of Holdings’ (or a Parent Entity’s) Stock
or other Equity Interests held by present or former officers, directors,
employees or consultants of the Loan Parties and the Restricted Subsidiaries (or
any such parent), so long as such repurchase is pursuant to, and in accordance
with the terms of, management and/or employee stock plans, stock subscription
agreements or shareholder agreements; provided, that the aggregate amount of all
cash paid in respect of all such shares so repurchased in any calendar year does
not exceed in any calendar year the sum of (i) the greater of (x) $25,000,000
and (y) 0.5% of Consolidated Total Assets as of the last day of the most
recently ended Test Period (with unused amounts in any calendar year being
carried over to succeeding calendar years; provided that Dividends made under
this clause (b)(i) do not exceed the greater of (x) $60,000,000 and (y) 1.2% of
Consolidated Total Assets as of the last day of the most recently ended Test
Period in any calendar year); plus (ii) all amounts obtained by Holdings (or a
Parent Entity) (to the extent contributed to a Borrower) during such calendar
year from the sale of such Stock or other Equity Interests to other officers,
directors, employees or consultants of Holdings and its Subsidiaries in
connection with any permitted compensation and incentive arrangements plus
(iii) all amounts obtained from any key-man life insurance policies received
during such calendar year;

 



211

 

 

(c)           so long as no Event of Default exists or would exist after giving
effect thereto, the Loan Parties and their Restricted Subsidiaries (other than
the Unit Subsidiary) may pay additional Dividends in an aggregate amount per
annum not to exceed the greater of (x) $125,000,000 and (y) 5.0% of Market
Capitalization as of the last day of the most recently ended Test Period, less
(y) the amount of voluntary prepayments, repurchases, redemptions, other
defeasances and sinking fund payments in respect of Junior Debt made pursuant to
Section 9.2.7(a)(i)(y) and less (z) the amount of Investments made pursuant to
clause (2)(a) of Section 9.2.5(k)(ii);

 

(d)           each Loan Party and each Restricted Subsidiary may pay Dividends:

 

(i)            so long as no Specified Default exists or would exist after
giving effect thereto, to its direct or indirect parent in amounts sufficient
(when combined with loans and advances made by the Loan Parties for such purpose
under Section 9.2.5(g)(iv)) for any such parent to pay its income tax
obligations for so long as such Loan Party is a member of a group filing a
consolidated, combined, unitary, affiliated or other similar tax return with
such parent; provided that the amount of Dividends paid under this clause (i) in
respect of income tax obligations is limited to the extent such tax liability is
directly attributable to the taxable income of such Loan Party (that are
included in such consolidated, combined, unitary, affiliated or other similar
tax return), determined as if such Loan Party and its Restricted Subsidiaries
filed a separate consolidated, combined, unitary, affiliated or other similar
tax return as a stand-alone group and will be used to pay (or to make Dividends
to allow any direct or indirect parent to pay), within thirty (30) days of the
receipt thereof, the tax liability in each relevant jurisdiction in respect of
such consolidated, combined, unitary, affiliated or other similar returns;

 

(ii)           the proceeds of which (when combined with loans and advances made
by the Loan Parties for such purpose under Section 9.2.5(g)(iv)) shall be used
to allow any direct or indirect parent of such Loan Party to pay (A) its accrued
operating expenses incurred in the Ordinary Course of Business and other accrued
corporate overhead costs and expenses (including administrative, legal,
accounting and similar expenses provided by third parties), which are reasonable
and customary and incurred in the Ordinary Course of Business of WS
International (or any Parent Entity) plus any reasonable and customary
indemnification claims made by directors or officers of WS International (or any
parent thereof) attributable to the ownership or operations of WS International
and its Subsidiaries or (B) fees and expenses otherwise (1) due and payable by
WS International or any of its Subsidiaries and (2) permitted to be paid by WS
International or such Subsidiary under this Agreement;

 



212

 

 

(iii)          without duplication of clause (i), above, the proceeds of which
(when combined with loans and advances made by the Loan Parties for such purpose
in reliance on Section 9.2.5(g)(iii)) shall be used to pay franchise taxes and
other fees, similar taxes and expenses required, in each case, to maintain the
corporate existence of any Parent Entity within thirty (30) days of the receipt
thereof;

 

(iv)          constituting repurchases of Stock or other Equity Interests upon
the cashless exercise of stock options; and

 

(v)           the proceeds of which are applied on the Closing Date, solely to
effect the consummation of the Transactions;

 

(e)           (i) any Restricted Subsidiary that is not a Loan Party may pay
Dividends to a Loan Party, to any other Restricted Subsidiary or to its
equityholders ratably and (ii) any Loan Party may pay a Dividend to any other
Loan Party (provided that if any Dividend by a US Loan Party to a non-US Loan
Party consists of a distribution of Specified Assets exceeding the greater of
(x) $75,000,000 and (y) 1.3% of Consolidated Total Assets as of the last day of
the most recently ended Test Period or of Stock or all or a substantial portion
of the assets of any US Loan Party, such US Loan Party shall deliver an updated
Borrowing Base Certificate, giving effect to such Dividend and showing
compliance with the applicable Borrowing Base) or any Restricted Subsidiary that
is not a Loan Party if, in the case of a payment to a Restricted Subsidiary that
is not a Loan Party, (x) such Dividend is a part of a series of transactions by
which such Dividend is ultimately and promptly paid to a Loan Party or (y) such
Dividend is part of a Dividend being made to the equityholders of any class of
such Loan Party ratably;

 

(f)           the Loan Parties and the Restricted Subsidiaries may make
additional Dividends in an amount not to exceed the portion, if any, of the
Available Excluded Contribution Amount on such date that the Administrative
Borrower elects to apply to this clause (f) (which amounts shall reduce the
amount of the Available Excluded Contribution Amount that may be applied for any
other purpose hereunder);

 

(g)           the Loan Parties and other Restricted Subsidiaries may make
additional Dividends within sixty (60) days after the date of the declaration
thereof or the provision of a redemption notice with respect thereto, as the
case may be, if (i) at the date of such declaration or notice, such Dividend
would have complied with another provision of this Section 9.2.6 and (ii) the
Administrative Borrower reasonably expects, as of such date of declaration or
such date of provision of a redemption notice, the Loan Parties and the other
Restricted Subsidiaries to be able to comply with such other provision of this
Section 9.2.6 through either (x) the end of such sixty (60) day period or (y) if
earlier, the latest date on which such declaration or provision of a redemption
notice allows for such Dividend to be made; provided, that the making of any
such Dividend will reduce capacity for Dividends pursuant to such other
provision of this Section 9.2.6 when the declaration or provision of a
redemption notice is so made; and

 



213

 

 

(h)            so long as no Event of Default exists or would exist after giving
effect thereto, the Loan Parties and Restricted Subsidiaries may make Dividends
to Holdings or any Parent Entity in an aggregate amount per annum not to exceed
6% of the net cash proceeds received by or contributed to WS International from
a capital contribution to Holdings or the issuance or offering of Equity
Interests of Holdings, other than (x) with respect to Disqualified Stock, (y) to
the extent such proceeds constitute Available Excluded Contribution Amounts the
Administrative Borrower has elected to apply to clause (f) above or any other
provision of this Agreement or (z) with respect to a Cure Amount.

 

9.2.7            Limitations on Debt Payments and Amendments; Limitations on
Repayment of Intercompany Indebtedness.

 

(a)            No Loan Party will, or will permit any Restricted Subsidiary to,
voluntarily prepay, repurchase or redeem or otherwise defease, or make any
sinking fund payment in respect of, any Junior Debt prior to the stated maturity
thereof (other than Indebtedness owing to a Loan Party or any Restricted
Subsidiary); provided, that this clause (a) shall not prevent the voluntary
prepayment, repurchase, redemption or defeasance of, or the making of any
sinking fund payment in respect of, any Junior Debt if the Payment Condition is
met at the time thereof and after giving effect thereto; provided, further, that
(i) so long as no Event of Default exists or would exist after giving effect
thereto, any Loan Party or any Restricted Subsidiary (other than the Unit
Subsidiary) may prepay, repurchase, redeem or otherwise defease, or make any
sinking fund payment in respect of, Junior Debt in an aggregate amount not to
exceed (x) the greater of (x) $300,000,000 and (y) 6.0% of Consolidated Total
Assets as of the last day of the most recently ended Test Period, plus (y) the
aggregate amount available pursuant to Section 9.2.6(c) that has not otherwise
been used to pay a Dividend or make an Investment, less (z) the amount of
Investments made pursuant to clause (2)(b) of Section 9.2.5(k)(ii) in reliance
on this Section 9.2.7(a), (ii) such Junior Debt may be refinanced with the
proceeds of Refinancing Indebtedness and (iii) any Loan Party or any Restricted
Subsidiary (other than the Unit Subsidiary) may prepay, repurchase, redeem or
otherwise defease, or make any sinking fund payment in respect of Junior Debt
(A) in exchange for, or with proceeds of any issuance of, Equity Interests
(other than Disqualified Stock) of the Loan Parties and/or any Restricted
Subsidiaries (other than the Unit Subsidiary) and/or any capital contribution in
respect of such Equity Interests, in each case, other than any amounts
constituting a Cure Amount or any amount that has been added to the Available
Excluded Contribution Amount or any amount that is otherwise applied to make a
Dividend or a prior voluntary prepayment, repurchase, redemption, other
defeasances or sinking fund payment in respect of Junior Debt, (B) as a result
of the conversion of all or any portion of any Junior Debt into Equity Interests
of any Loan Party and/or any Restricted Subsidiary (other than the Unit
Subsidiary) (other than Disqualified Stock), (C) in the form of payment-in-kind
interest with respect to any Junior Debt that is permitted under Section 9.2.1
and (D) in an aggregate amount not to exceed the portion, if any, of the
Available Excluded Contribution Amount on such date that the Administrative
Borrower elects to apply to this clause (a)(iii)(D) (which amounts shall reduce
the amount of the Available Excluded Contribution Amount that may be applied for
any other purpose hereunder).

 

(b)            No Loan Party will, or will permit any Restricted Subsidiary to,
waive, amend or modify any of the 2023 Senior Secured Note Documents or the 2025
Senior Secured Note Documents, in each case to the extent that any such waiver,
amendment or modification would be materially adverse to the Lenders.

 



214

 

 

(c)            No Loan Party will, or will permit any Restricted Subsidiary to,
waive, amend, modify or terminate the Master Lease Agreements or the Unit
Subsidiary Management Agreement in any way that is materially adverse to the
interests of the Lenders.

 

9.2.8            Limitations on Sale Leasebacks. No Loan Party will, or will
permit any Restricted Subsidiary to, enter into or effect any Sale Leasebacks
other than Permitted Sale Leasebacks; provided, that the aggregate amount of
such Indebtedness in connection with such Sale Leaseback is permitted under
Section 9.2.1.

 

9.2.9            Changes in Business. The Loan Parties and the Restricted
Subsidiaries, taken as a whole, will not fundamentally and substantively alter
the character of their business, taken as a whole, from the business conducted
by the Loan Parties and the Restricted Subsidiaries, taken as a whole, on the
Closing Date and other Similar Businesses.

 

9.2.10          Burdensome Agreements. No Loan Party will, or will permit any
Restricted Subsidiary that is not a Loan Party to enter into (a) any prohibition
or restriction on any Restricted Subsidiary to pay any Dividends to a Borrower
or any other Loan Party (other than any such prohibition or restriction in the
Loan Documents), (b) any prohibition or restriction on any Restricted Subsidiary
to transfer property to or loan money to or otherwise invest in any Loan Party
(other than any such prohibition or restriction in the Loan Documents), or
(c) any prohibition or restriction (including any agreement to provide equal and
ratable security to any other Person in the event a Lien is granted to or for
the benefit of Agent and the Secured Parties) on the creation or existence of
any Lien upon the Collateral of any Loan Party to secure the Obligations (other
than under the documents governing any Purchase Money Indebtedness and Capital
Lease Obligations so long as such restrictions are limited to the property
subject thereto), other than, in each case, (A) by reason of Applicable Law,
(B) customary provisions restricting subletting or assignment of any lease
governing any leasehold interest of any Loan Party or Restricted Subsidiary,
(C) customary provisions restricting assignment of any licensing agreement (in
which any Loan Party or Restricted Subsidiary is the licensee) or other contract
entered into by any Loan Party or Restricted Subsidiary in the Ordinary Course
of Business, (D) restrictions on the transfer of any asset pending the close of
the sale of such asset, (E) pursuant to the terms of any Indebtedness incurred
pursuant to Sections 9.2.1(a)¸ 9.2.1(b)(i)(B) or (C), 9.2.1(b)(vi),
9.2.1(b)(ix), 9.2.1(b)(xi), 9.2.1(b)(xviii), 9.2.1(b)(xx) and
9.2.1(b)(xxii) (provided that, with respect to clause (c) above, (i) in the case
of Indebtedness incurred pursuant to Sections 9.2.1(a), 9.2.1(b)(i)(B) or (C),
9.2.1(b)(xi), 9.2.1(b)(xviii), 9.2.1(b)(xx) or 9.2.1(b)(xxii), any such
prohibition or restriction is no more restrictive than those in the 2025 Senior
Secured Notes Documents as in effect on the Closing Date and (ii) in the case of
Indebtedness incurred pursuant to Sections 9.2.1(b)(vi) or 9.2.1(b)(ix), any
such prohibition or restriction is limited to the property or Person subject
thereto), (F) existing on the Closing Date and (to the extent not otherwise
permitted by this Section 9.2.10) are listed on Schedule 9.2.10 and to the
extent such contractual obligations are set forth in an agreement evidencing
Indebtedness, are set forth in any agreement evidencing any permitted renewal,
extension or refinancing of such Indebtedness so long as such renewal, extension
or refinancing does not expand the scope of such contractual obligation,
(G) binding only a Loan Party (and not any other Person) at the time such Loan
Party first becomes a Loan Party or are assumed in connection with an
acquisition of assets permitted hereunder (so long as such prohibitions,
restrictions and contractual obligations only apply to such acquired assets), so
long as such prohibitions, restrictions and contractual obligations were not
entered into solely in contemplation of such Person becoming a Loan Party or in
connection with such acquisition, (H) arising in connection with any Disposition
permitted by Section 9.2.4 (but only to the extent relating directly to the
property to be disposed of), (I) customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures permitted
under Section 9.2.5, (J) customary restrictions on leases, subleases, licenses,
sublicenses, asset sale agreements or other similar agreements entered into in
the Ordinary Course of Business (including with respect to intellectual
property) so long as such restrictions relate to the assets subject thereto,
(K) restrictions on cash or other deposits imposed by customers under contracts
entered into in the Ordinary Course of Business, (L) restrictions or conditions
contained in any trading, netting, operating, construction, service, supply,
purchase, sale or other agreement to which any Loan Party is a party entered
into in the Ordinary Course of Business; provided, that such agreement prohibits
the encumbrance of solely the property or assets of such Loan Party that are the
subject of such agreement, the payment rights arising thereunder or the proceeds
thereof and does not extend to any other asset or property of such Loan Party or
such Restricted Subsidiary or the assets or property of another Restricted
Subsidiary, (M) purchase money obligations for property acquired in the Ordinary
Course of Business and Capitalized Lease Obligations that impose restrictions on
the transfer of the property so acquired, (N) in any agreement for any
Disposition of any Restricted Subsidiary (or all or substantially all of the
property and/or assets thereof) that restricts the payment of dividends or other
distributions or the making of cash loans or advances by such Restricted
Subsidiary pending such Disposition, (O) arising under or as a result of the
terms of any license, authorization, concession or permit, and (P) any
encumbrances or restrictions of the type referred to in clauses (a), (b),
(c) and (d) above imposed by any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of
the contracts, instruments or obligations referred to in clauses (A) through
(Q) above; provided that such amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings are not
materially more restrictive with respect to such encumbrance and other
restrictions taken as a whole than those prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing.

 



215

 



 

9.2.11            Amendments of Organizational Documents; etc. The Loan Parties
and their Restricted Subsidiaries shall not amend any of their Organizational
Documents, the Master Lease Agreements or the Unit Subsidiary Management
Agreement, in any manner that would reasonably be expected to be materially
adverse to Agent or the Lenders.

 

9.2.12            Unit Subsidiary. Notwithstanding anything to the contrary
contained elsewhere in this Agreement, in no event shall (i) the Unit Subsidiary
be liquidated and/or dissolved, or (ii) the Unit Subsidiary be merged or
consolidated with or into any Loan Party or any of their respective Subsidiaries
or any other Person.

 

9.2.13            Hedge Agreements. The Loan Parties and their Restricted
Subsidiaries shall not enter into Hedge Agreement other than in the Ordinary
Course of Business and not for speculative purposes.

 

9.2.14            Limitation on Activities of Holdings. In the case of Holdings,
notwithstanding anything to the contrary in this Agreement or any other Loan
Document:

 

(a)            Holdings shall not conduct, transact or otherwise engage in, or
commit to conduct, transact or otherwise engage in, any material business or
operations or own any material assets other than (i) its ownership of the Equity
Interests of WS International and activities incidental thereto (including, but
not limited to, its indirect ownership of Subsidiaries of WS International),
(ii) activities incidental to the maintenance of its existence and compliance
with applicable laws and legal, tax and accounting matters related thereto and
activities relating to its employees, including filing Tax reports and paying
Taxes and other customary obligations in the ordinary course (and contesting any
Taxes), preparing reports to Governmental Authorities and to its shareholders,
holding director and shareholder meetings, preparing organizational records and
other organizational activities required to maintain its separate organizational
structure or to comply with applicable law, (iii) activities relating to the
performance of obligations under the Loan Documents and the documentation
governing other permitted Indebtedness to which it is a party, (iv) holding
Cash, Permitted Investments and other assets received in connection with
permitted distributions or dividends received from, or permitted Investments or
permitted Dispositions made by, any of its subsidiaries or permitted
contributions to the capital of, or proceeds from the issuance of Equity
Interests of, any Parent Entity pending application thereof, (v) providing
indemnification for its officers, directors, members of management, employees
and advisors or consultants, (vi) issuing its own Equity Interests and the
making of Dividends, (vii) the receipt of Dividends permitted to be made to
Holdings under Section 9.2.6 and (viii) activities related to the Transactions
and activities incidental to any of the foregoing; and

 



216

 

 

(b)            Holdings shall not incur Indebtedness, or create, assume or
suffer to exist any Liens, except (i) the Secured Obligations, (ii) Guarantee
Obligations in respect of Indebtedness that is permitted by Section 9.2.1,
(iii) obligations with respect to its Equity Interests and (iv) non-consensual
obligations imposed by operation of law.

 

9.3            Consolidated Fixed Charge Coverage Ratio. The Loan Parties shall
maintain a Consolidated Fixed Charge Coverage Ratio for each Test Period ending
on the last day of the fiscal quarter occurring immediately prior to the
occurrence of (and as of the last day of each fiscal quarter ending during) a
Financial Covenant Test Event not less than 1.0 to 1.0.

 

SECTION 10.         EVENTS OF DEFAULT; REMEDIES ON DEFAULT

 

10.1         Events of Default. Upon the occurrence of any of the following
specified events (each, an “Event of Default”), if the same shall occur for any
reason whatsoever, whether voluntary or involuntary, by operation of law or
otherwise:

 

10.1.1            Payments. Any Loan Party shall (a) default in the payment when
due of any principal of the Loans, (b) default in the payment when due of any
interest on the Loans or any fees or any other amounts owing hereunder or under
any other Loan Document and such default shall continue for five (5) or more
Business Days or (c) default on the reimbursement of any amounts drawn under a
Letter of Credit and such default shall continue for one (1) day beyond the
relevant Canadian Reimbursement Date, UK Reimbursement Date or US Reimbursement
Date, as applicable; or

 

10.1.2            Representations, etc. Any representation, warranty or
statement made or deemed made by any Loan Party herein or in any Loan Document
or any certificate, statement, report or other document delivered or required to
be delivered pursuant hereto or thereto shall prove to be untrue in any material
respect (or, to the extent qualified by materiality, material adverse effect or
similar language, untrue in any respect) on the date as of which made or deemed
made; or

 



217

 

 

10.1.3            Covenants. Any Loan Party shall:

 

(a)            default in the due performance or observance by it of any term,
covenant or agreement contained in Sections 7.3.2, 9.1.1(g)(i),
9.1.18(a)(i) (solely with respect to Holdings or any Borrower), 9.2 or 9.3;

 

(b)            default in the due performance or observance by it of any term,
covenant or agreement contained in Section 9.1.1(e) and, other than with respect
to the furnishing of any Borrowing Base Certificate required to be so furnished
on a weekly basis, such default shall continue unremedied for a period of five
(5) or more Business Days;

 

(c)            default in the due performance or observance by it of any term,
covenant or agreement contained in Section 9.1.1(f) and (g)(ii) and such default
shall continue unremedied for a period of fifteen (15) days or more after the
earlier of the date on which a Senior Officer of such Loan Party has knowledge
of such default and the date of receipt of written notice by such Loan Party
from Agent or the Required Lenders; or

 

(d)            default in the due performance or observance by it of any term,
covenant or agreement (other than those referred to in Section 10.1.1 or 10.1.2
or clauses (a), (b) or (c) of this Section 10.1.3) contained in this Agreement
or any other Loan Document and such default shall continue unremedied for a
period of at least thirty (30) days from the earlier of (x) a Senior Officer of
any Loan Party having knowledge of such default and (y) receipt of written
notice by such Loan Party from Agent or the Required Lenders; or

 

10.1.4            Default Under Other Agreements. (a) Any of the Loan Parties or
any of the Restricted Subsidiaries shall (i) default in any payment with respect
to any Indebtedness (other than the Obligations) in excess of $100,000,000 in
the aggregate, for such Loan Parties and such Restricted Subsidiaries, beyond
the period of grace, if any, provided in the instrument or agreement under which
such Indebtedness was created or (ii) default in the observance or performance
of any agreement or condition relating to any such Indebtedness or contained in
any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, any such Indebtedness to become due prior to its stated maturity; or
(b) without limiting the provisions of clause (a) above, any such Indebtedness
shall be declared to be due and payable, or required to be prepaid (other than
by a regularly scheduled required prepayment or as a mandatory prepayment, other
than due to a termination event or equivalent event pursuant to the terms of
such Hedge Agreements), prior to the stated maturity thereof; or

 



218

 

 

10.1.5            Bankruptcy, etc. (a) Holdings, any Borrower or any Material
Subsidiary shall commence a voluntary Insolvency Proceeding; (b) an involuntary
Insolvency Proceeding is commenced against Holdings, any Borrower or any
Material Subsidiary and the petition is not dismissed or stayed within 60 days
after commencement thereof; (c) a Creditor Representative or similar Person is
appointed for, or takes charge of, all or substantially all of the property of
Holdings, any Borrower or any Material Subsidiary; (d) Holdings, any Borrower or
any Material Subsidiary commences any other proceeding or action under any
reorganization, arrangement, composition, adjustment of debt, relief of debtors,
dissolution, winding-up, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to Holdings, any
Borrower or any Material Subsidiary; (e) there is commenced against Holdings,
any Borrower or any Material Subsidiary any proceeding referred to in clause
(d) above or action that remains undismissed or unstayed for a period of 60
days; (f) Holdings, any Borrower or any Material Subsidiary is adjudicated
insolvent or bankrupt by a court of competent jurisdiction; (g) Holdings, any
Borrower or any Material Subsidiary suffers any appointment of any Creditor
Representative or the like for it or any substantial part of its Property to
continue undischarged or unstayed for a period of 60 days; (h) Holdings, any
Borrower or any Material Subsidiary makes a general assignment for the benefit
of creditors; (i) any corporate action is taken by Holdings, any Borrower or any
Material Subsidiary for the purpose of effecting any of the foregoing; or
(j) with respect to the UK Loan Parties (in addition to the preceding provisions
of this Section 10.1.5, such provisions not to be deemed to otherwise limit the
following): (i) such UK Loan Party suspends or threatens in writing to suspend
making payment on any of its debts, is unable or admits in writing its inability
to pay its debts as they fall due or is deemed to, or is declared to, be unable
to pay its debts under Applicable Law; (ii) a petition is presented or meeting
convened or application made for the purpose of appointing an administrator
(either in or out of court) or receiver or other similar officer of, or for the
making of an administration order in respect of, any UK Loan Party and
(A) (other than in the case of a petition to appoint an administrator) such
petition or application is not discharged within 14 days; or (B) in the case of
a petition to appoint an administrator, Agent is not satisfied that it will be
discharged before it is heard; (iii) any corporate action, legal proceedings or
other procedure or step is taken in relation to a composition, compromise,
assignment or arrangements with any creditor of a UK Loan Party; (iv) any
meeting of any UK Loan Party is convened for the purpose of considering any
resolution for (or to petition for) its winding up or any UK Loan Party passes
such a resolution; (v) a petition is presented for the winding-up of any UK Loan
Party (other than a frivolous or vexatious petition discharged within 14 days of
being presented or any other petition which is contested on bona fide grounds
and discharged at least 7 days before its hearing date); or (vi) any order is
made or resolution passed or other action taken for the suspension of payments,
protection from creditors or bankruptcy or insolvency of any UK Loan Party; or

 

10.1.6            ERISA. (a) Any US Employee Plan shall fail to satisfy the
minimum funding standards required for any plan year or part thereof under
Sections 412 and 430 of the Code or Sections 302 or 303 of ERISA or a waiver of
such standard or extension of any amortization period is sought or granted under
Section 302(c) of ERISA or Section 412(c) of the Code; any Reportable Event
shall have occurred with respect to any US Employee Plan; any US Employee Plan
is or shall have been terminated or is the subject of termination proceedings
under ERISA (including the giving of written notice thereof); an event shall
have occurred or a condition shall exist in either case entitling the PBGC to
terminate any US Employee Plan or to appoint a trustee to administer any US
Employee Plan (including the giving of written notice thereof); any US Loan
Party or any ERISA Affiliate has incurred or is likely to incur a liability to
or on account of a US Employee Plan under Section 409, 502(i), 502(l), 515,
4062, 4063, 4064, 4069 of ERISA or Section 4971 or 4975 of the Code, or on
account of a Multiemployer Plan pursuant to Section 4201 or 4204 of ERISA
(including the giving of written notice thereof); (b) there could result from
any event or events set forth in clause (a) of this Section 10.1.6 the
imposition of a lien, the granting of a security interest, or the incurrence of
any liability, or the reasonable likelihood of incurring a lien, security
interest or liability; and (c) any such lien, security interest or liability
will or would be reasonably likely to have a Material Adverse Effect.

 



219

 

 

10.1.7            Canadian Pension Plans and UK Pensions Regulation

 

(a)            (i) A Termination Event shall occur or any Canadian
Multi-Employer Plan shall be terminated, in each case, in circumstances which
would result or would reasonably be expected to result in a Canadian Loan Party
being required to make a contribution to or in respect of a Canadian Pension
Plan or a Canadian Multi-Employer Plan or results in the appointment, by the
FSCO, of an administrator to wind-up a Canadian Pension Plan, (ii) any Canadian
Loan Party is in default with respect to any required contributions to a
Canadian Pension Plan, or (iii) any Lien arises (save for contribution amounts
not yet due) in connection with any Canadian Pension Plan, provided, that the
events set forth in clause (i), individually or in the aggregate, would
reasonably be expected to result in a Material Adverse Effect (it being
acknowledged that, for purposes of this Section, funding deficiencies and other
benefit liabilities existing as of the Closing Date shall be included in the
determination of whether a Material Adverse Effect has occurred or exists); or

 

(b)           The Pensions Regulator issues a Financial Support Direction or a
Contribution Notice to any UK Loan Party and such Financial Support Direction or
Contribution Notice will or would be reasonably likely to have a Material
Adverse Effect; or

 

10.1.8            Guarantee. Any Guarantee of a Loan Party shall cease to be in
full force or effect or any such Loan Party thereunder or any Loan Party shall
deny or disaffirm, or purports to revoke, terminate or rescind, in writing, any
such Loan Party’s obligations under the Guarantee, in each case, other than in a
transaction not prohibited hereby; or

 

10.1.9            Security Documents. Any Security Document pursuant to which
the assets of any Loan Party are pledged, charged, mortgaged or otherwise
secured as Collateral (whether or not any non-Loan Party is a party thereto)
shall cease to be in full force or effect (other than pursuant to the terms
hereof or thereof and other than as a result of Agent failing to file any
continuation statements required under the Uniform Commercial Code or the PPSA
or take similar action on a timely basis) or any Loan Party shall deny or
disaffirm, or purports to revoke, terminate or rescind, in writing any grantor’s
obligations under such Security Document; or

 

10.1.10          Judgments. One or more judgments or decrees shall be entered
against any Loan Party or any of the Restricted Subsidiaries (i) involving a
liability of $100,000,000 or more in the aggregate for all such judgments and
decrees for the Loan Parties and the Restricted Subsidiaries (to the extent not
paid or fully covered by insurance provided by a carrier not disputing coverage)
or (ii) in the case of non-monetary judgments, which would reasonably be
expected to result in a Material Adverse Effect, and any such judgments or
decrees shall not have been satisfied, vacated, discharged or stayed or bonded
pending appeal within 60 days from the entry thereof; or

 

10.1.11          Change of Control. A Change of Control shall occur; or

 



220

 

 

10.1.12          Intercreditor; Subordination. The Intercreditor Agreement or
any material provision thereof shall be invalidated or otherwise cease to
constitute the legal, valid and binding obligations of the Second Lien
Claimholders (as defined therein), enforceable in accordance with its terms (to
the extent that any Indebtedness held by such parties remains outstanding) or
the subordination or intercreditor provisions of any document or instrument
evidencing or relating to any Subordinated Indebtedness having a principal
amount in excess of $100,000,000 shall be invalidated or otherwise cease to be
legal, valid and binding obligations of the holders of such Subordinated
Indebtedness, enforceable in accordance with their terms; or

 

10.1.13          Inability to Pay Debts; Attachment. (i) Any Loan Party admits
in writing its inability to pay its debts as they become due, or (ii) any writ
or warrant of attachment or execution or similar process is issued or levied
against all or any material part of the property of any Loan Party and is not
released, vacated or fully bonded within 60 days after its issue or levy; or

 

10.1.14          Invalidity of Loan Documents. This Agreement, at any time after
its execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party or any Subsidiary thereof contests in any
manner any of its Obligations under this Agreement or any material obligations
under any Loan Document other than this Agreement or a Loan Document not
referred to in Section 10.1.8, Section 10.1.9 or Section 10.1.12; or any Loan
Party denies or disaffirms its Obligations under, or purports to revoke,
terminate or rescind, in writing any of its Obligations under this Agreement or
any of its material obligations under any such other Loan Document;

 

then, (1) upon the occurrence of any Event of Default described in
Section 10.1.5 with respect to any Person other than a UK Loan Party,
automatically, and (2) upon the occurrence of any other Event of Default, upon a
determination by Agent, or at the request of (or with the consent of) the
Required Lenders, upon notice to the Administrative Borrower by Agent, (A) the
Revolver Commitment of each Lender and the obligation of any Fronting Bank to
issue any Letter of Credit shall immediately terminate; (B) each of the
following shall immediately become due and payable, in each case without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by each Loan Party: (I) the unpaid principal amount of
and accrued interest on the Loans, (II) an amount equal to the maximum amount
that may at any time be drawn under all Letters of Credit then outstanding
(regardless of whether any beneficiary under any such Letter of Credit shall
have presented, or shall be entitled at such time to present, the drafts or
other documents or certificates required to draw under such Letters of Credit),
and (III) all other Obligations; provided, that the foregoing shall not affect
in any way the obligations of Lenders under Section 2.2.2, 2.3.2 or 2.4.2;
(C) Agent may enforce any and all Liens and security interests created pursuant
to Security Documents and may exercise any other rights and remedies available
to it under the Loan Documents, at law or in equity; and (D) Agent shall direct
the Borrowers to pay (and each Borrower hereby agrees upon receipt of such
notice, or upon the occurrence of any Event of Default specified in
Section 10.1.5 to pay) to Agent such additional amounts of cash as reasonably
requested by any Fronting Bank, to be held as security for the Borrowers’
reimbursement Obligations in respect of Letters of Credit then outstanding.

 



221

 

 

10.2            Cure Right. (a) Notwithstanding anything to the contrary
contained in Section 10.1, in the event that the Loan Parties fail to comply
with the covenant contained in Section 9.3 (the “Financial Performance
Covenant”) with respect to any fiscal quarter, after the end of such fiscal
quarter until the expiration of 15 Business Days subsequent to the date on which
financial statements with respect to the fiscal quarter for which Financial
Performance Covenant is being measured are required to be delivered pursuant to
Section 9.1.1(a) or (b), any Specified Holder shall have the right to make a
Specified Equity Contribution to Holdings (collectively, the “Cure Right”), and
upon the receipt by the Administrative Borrower from Holdings (which shall
contribute such amount in cash as common equity of the Administrative Borrower)
(the “Cure Amount”) pursuant to the exercise by a Specified Holder of such Cure
Right (and so long as such Cure Amount is actually received by the
Administrative Borrower no later than 15 Business Days after the date on which
financial statements with respect to the fiscal quarter for which the Financial
Performance Covenant is being measured are required to be delivered pursuant to
Section 9.1.1(a) or (b)) and notice from the Administrative Borrower to Agent as
to the fiscal quarter with respect to which such Cure Amount is made, then the
Financial Performance Covenant shall be recalculated giving effect to the
following pro forma adjustments (but without regard to any pro forma or actual
reduction in Indebtedness in such fiscal quarter made with all or any portion of
such Cure Amount or any portion of the Cure Amount on the balance sheet of the
Administrative Borrower and its Restricted Subsidiaries (including for purposes
of determining the amount of Consolidated Total Debt), provided that, to the
extent any portion of the Cure Amount is actually used to repay Indebtedness,
such repayment and the effects thereof shall be regarded for all purposes of
this Agreement in any quarter following the quarter in which such Cure Right was
exercised):

 

(i)            Consolidated EBITDA shall be increased, solely for the purpose of
measuring the Financial Performance Covenant and determining the existence of an
Event of Default set forth in Section 10.1 resulting from a breach of the
Financial Performance Covenant and not for any other purpose under this
Agreement, by an amount equal to the Cure Amount for such fiscal quarter and any
four fiscal quarter period that contains such fiscal quarter; and

 

(ii)            if, after giving effect to the foregoing recalculations, the
Loan Parties shall then be in compliance with the requirements of the Financial
Performance Covenant, the Loan Parties shall be deemed to have satisfied the
requirements of the Financial Performance Covenant as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and any applicable breach or default of the Financial
Performance Covenant that had occurred shall be deemed cured for purposes of
this Agreement.

 

(b)            Notwithstanding anything herein to the contrary, (i) in each four
consecutive fiscal quarter period there shall be at least two fiscal quarters in
which the Cure Right is not exercised, (ii) the Cure Amount shall be no greater
than 100% of the amount required for purposes of complying with the Financial
Performance Covenant, (iii) the Cure Right shall not be exercised more than five
times during the term of this Agreement and (iv) no Specified Equity
Contribution nor the proceeds thereof may be relied on for purposes of
calculating any financial ratios (other than as applicable to the Financial
Performance Covenant for purposes of increasing Consolidated EBITDA as provided
in clause (a) above) or any available basket or thresholds under this Agreement
and shall not result in any adjustment to any amounts or calculations other than
the amount of the Consolidated EBITDA to the extent provided in clause
(a) above. Neither Agent nor any Lender shall exercise the right to accelerate
the Loans or terminate the Revolver Commitments and none of Agent, any Lender or
any other Secured Party shall exercise any right to foreclose on or take
possession of the Collateral or exercise any other remedy pursuant to
Section 10.1, the other Loan Documents or Applicable Law prior to the 15th
Business Day after the date on which financial statements with respect to the
fiscal quarter for which the Financial Performance Covenant is being measured
are required to be delivered pursuant to Section 9.1.1(a) or (b) solely on the
basis of an Event of Default having occurred and being continuing due to a
breach of the Financial Performance Covenant (except to the extent that the
Administrative Borrower has confirmed in writing that it does not intend to
provide a Specified Equity Contribution). For the avoidance of doubt, from the
time that the Loan Parties fail to comply with the Financial Performance
Covenant until the time of the exercise of the Cure Right and the receipt by the
Administrative Borrower of the Cure Amount, the Borrowers shall not be able to
borrow any Loans hereunder or request the issuance, extension or renewal of any
Letter of Credit hereunder.

 



222

 

 

10.3         Setoff. At any time during the continuation of an Event of Default,
each of Agent, any Fronting Bank, any Lender, and any of their Affiliates is
authorized, to the fullest extent permitted by Applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by Agent, Fronting Bank, such Lender or such
Affiliate to or for the credit or the account of a Loan Party against any
Obligations, irrespective of whether or not Agent, such Fronting Bank, such
Lender or such Affiliate shall have made any demand under this Agreement or any
other Loan Document and although such Obligations may be contingent or unmatured
or are owed to a branch or office of Agent, such Fronting Bank, such Lender or
such Affiliate different from the branch or office holding such deposit or
obligated on such indebtedness; provided, that, to the extent prohibited by
applicable law as described in the definition of “Excluded Swap Obligation,” no
amounts received from, or set off with respect to, any Guarantor shall be
applied to any Excluded Swap Obligations of such Guarantor. The rights of Agent,
each Fronting Bank, each Lender and each such Affiliate under this Section 10.3
are in addition to other rights and remedies (including other rights of setoff)
that such Person may have.

 

10.4         Remedies Cumulative; No Waiver.

 

10.4.1            Cumulative Rights. All agreements, warranties, guaranties,
indemnities and other undertakings of Loan Parties under the Credit Documents
are cumulative and not in derogation of each other. The rights and remedies of
Agent and Lenders are cumulative, may be exercised at any time and from time to
time, concurrently or in any order, and are not exclusive of any other rights or
remedies available by agreement, by law, at equity or otherwise. All such rights
and remedies shall continue in full force and effect until Full Payment of all
Obligations.

 

10.4.2            Waivers. No waiver or course of dealing shall be established
by (a) the failure or delay of Agent or any Lender to require strict performance
by the Loan Parties with any terms of the Loan Documents, or to exercise any
rights or remedies with respect to Collateral or otherwise; (b) the making of
any Loan or issuance of any Letter of Credit during a Default, Event of Default
or other failure to satisfy any conditions precedent; or (c) acceptance by Agent
or any Lender of any payment or performance by a Loan Party under any Loan
Documents in a manner other than that specified therein. It is expressly
acknowledged by the Loan Parties that any failure to satisfy a financial
covenant on a measurement date shall not be cured or remedied by satisfaction of
such covenant on a subsequent date.

 



223

 

 

10.5         Judgment Currency. If, for the purpose of obtaining judgment in any
court or obtaining an order enforcing a judgment, it becomes necessary to
convert any amount due under this Agreement in any currency (hereinafter in this
Section 10.5 called the “first currency”) into any other currency (hereinafter
in this Section 10.5 called the “second currency”), then the conversion shall be
made at the Exchange Rate for buying the first currency with the second currency
prevailing at Agent’s close of business on the Business Day next preceding the
day on which the judgment is given or (as the case may be) the order is made.
Any payment made by any Loan Party to any Credit Party pursuant to this
Agreement in the second currency shall constitute a discharge of the obligations
of any applicable Loan Parties to pay to such Credit Party any amount originally
due to the Credit Party in the first currency under this Agreement only to the
extent of the amount of the first currency which such Credit Party is able, on
the date of the receipt by it of such payment in any second currency, to
purchase, in accordance with such Credit Party’s normal banking procedures, with
the amount of such second currency so received. If the amount of the first
currency falls short of the amount originally due to such Credit Party in the
first currency under this Agreement, the Loan Parties agree that they will
indemnify each Credit Party against and save such Credit harmless from any
shortfall so arising. This indemnity shall constitute an obligation of each such
Loan Party separate and independent from the other obligations contained in this
Agreement, shall give rise to a separate and independent cause of action and
shall continue in full force and effect notwithstanding any judgment or order
for a liquidated sum or sums in respect of amounts due to any Credit Party under
any Loan Documents or under any such judgment or order. Any such shortfall shall
be deemed to constitute a loss suffered by such Credit Party and Loan Parties
shall not be entitled to require any proof or evidence of any actual loss. If
the amount of the first currency exceeds the amount originally due to a Credit
Party in the first currency under this Agreement, such Credit Party shall
promptly remit such excess to Loan Parties. The covenants contained in this
Section 10.5 shall survive the Full Payment of the Obligations under this
Agreement.

 

SECTION 11.           AGENT

 

11.1        Appointment, Authority and Duties of Agent.

 

11.1.1            Appointment and Authority.

 

(a)            Each Secured Party appoints and designates Bank of America as
Agent under all Loan Documents. Agent may, and each Secured Party authorizes
Agent to, enter into all Loan Documents to which Agent is intended to be a party
and accept all Security Documents, for Agent’s benefit and the Pro Rata benefit
of the Secured Parties. Each Secured Party agrees that any action taken by
Agent, the Required Lenders, Required Facility Lenders, the Super-Majority
Lenders or the Super-Majority Facility Lenders in accordance with the provisions
of the Loan Documents, and the exercise by Agent or Required Lenders of any
rights or remedies set forth therein, together with all other powers reasonably
incidental thereto, shall be authorized by and binding upon all Secured Parties.
Without limiting the generality of the foregoing, Agent shall have the sole and
exclusive authority to (i) act as the disbursing and collecting agent for
Lenders with respect to all payments and collections arising in connection with
the Loan Documents; (ii) execute and deliver as Agent each Loan Document,
including any intercreditor or subordination agreement (or joinder thereto), and
accept delivery of each Loan Document from any Loan Party or other Person;
(iii) act as collateral agent for Secured Parties for purposes of perfecting and
administering Liens under the Loan Documents, and for all other purposes stated
therein; (iv) manage, supervise or otherwise deal with Collateral; and (v) take
any Enforcement Action or otherwise exercise any rights or remedies with respect
to any Collateral under the Loan Documents, Applicable Law or otherwise. The
duties of Agent shall be ministerial and administrative in nature, and Agent
shall not have a fiduciary relationship with any Secured Party, Participant or
other Person by reason of any Loan Document or any transaction relating thereto.
Agent alone shall be authorized to determine whether any Accounts, Rental
Equipment, Equipment or Inventory constitute Eligible Accounts, Eligible Goods
Inventory, Eligible Container Inventory Held for Sale, Eligible Machinery and
Equipment, Eligible Raw Materials Inventory, Eligible Real Property, Eligible
Rental Equipment or Eligible Work-In-Process Container Inventory, whether to
impose or release any reserve, or whether any conditions to funding or to
issuance of a Letter of Credit have been satisfied, which determinations and
judgments, if exercised in good faith, shall exonerate Agent from liability to
any Lender or other Person for any error in judgment.

 



224

 

 

(b)            For the purposes of holding any security granted to a Secured
Party pursuant to the laws of the Province of Quebec each of the Secured Parties
hereby irrevocably appoints and authorizes Agent and, to the extent necessary,
ratifies the appointment and authorization of Agent, to act as the hypothecary
representative of the Secured Parties as contemplated under Article 2692 of the
Civil Code, and to enter into, to take and to hold on its behalf, and for its
benefit, any hypothec, and to exercise such powers and duties that are conferred
upon Agent under any hypothec. Agent shall: (i) have the sole and exclusive
right and authority to exercise, except as may be otherwise specifically
restricted by the terms hereof, all rights and remedies given to Agent pursuant
to any hypothec, applicable laws or otherwise, (ii) benefit from and be subject
to all provisions hereof with respect to Agent mutatis mutandis, including,
without limitation, all such provisions with respect to the liability or
responsibility to and indemnification by the Lenders, and (iii) be entitled to
delegate from time to time any of its powers or duties under any hypothec on
such terms and conditions as it may determine from time to time. Any person who
becomes a Lender shall, by its execution of an Assignment and Acceptance, be
deemed to have consented to and confirmed Agent as the hypothecary
representative of the Secured Parties as aforesaid and to have ratified, as of
the date it becomes a Lender, all actions taken by Agent in such capacity. The
substitution of Agent pursuant to the provisions of this Section 11 also
constitute the substitution of Agent in its capacity as hypothecary
representative as aforesaid.

 

11.1.2            Duties. Agent shall not have any duties except those expressly
set forth in the Loan Documents. The conferral upon Agent of any right shall not
imply a duty to exercise such right, unless instructed to do so by Lenders in
accordance with this Agreement.

 

11.1.3            Agent Professionals. Agent may perform its duties through
agents and employees. Agent may consult with and employ Agent Professionals, and
shall be entitled to act upon, and shall be fully protected in any action taken
in good faith reliance upon, any advice given by an Agent Professional. Agent
shall not be responsible for the negligence or misconduct of any agents,
employees or Agent Professionals selected by it with reasonable care.

 



225

 

 

11.1.4            Instructions of Required Lenders. The rights and remedies
conferred upon Agent under the Loan Documents may be exercised without the
necessity of joinder of any other party, unless required by Applicable Law.
Agent may request instructions from the Required Lenders, the Required Facility
Lenders, the Super-Majority Lenders or the Super-Majority Facility Lenders or
other Secured Parties with respect to any act (including the failure to act) in
connection with any Loan Documents, and may seek assurances to its satisfaction
from the Secured Parties of their indemnification obligations against all Claims
that could be incurred by Agent in connection with any act. Agent shall be
entitled to refrain from any act until it has received such instructions or
assurances, and Agent shall not incur liability to any Person by reason of so
refraining. Instructions of the Required Lenders, Required Facility Lenders, the
Super-Majority Lenders or the Super-Majority Facility Lenders shall be binding
upon all Secured Parties, and no Secured Party shall have any right of action
whatsoever against Agent as a result of Agent acting or refraining from acting
in accordance with the instructions of such Lenders. Notwithstanding the
foregoing, instructions by and consent of specific parties shall be required to
the extent provided in Section 13.1.1. In no event shall Agent be required to
take any action that, in its opinion, is contrary to Applicable Law or any Loan
Documents or could subject any Agent Indemnitee to personal liability.

 

11.2         Agreements Regarding Collateral and Field Examination Reports.

 

11.2.1            Lien and Guarantee Releases; Care of Collateral.

 

(a)            The Multicurrency Secured Parties authorize Agent to release,
terminate and discharge any Lien with respect to any Collateral and release any
Guarantor from its Guarantee of the Multicurrency Facility Obligations (i) upon
Full Payment of the Multicurrency Facility Obligations; (ii) that the
Administrative Borrower certifies in writing to Agent is permitted to be sold,
transferred or otherwise disposed of (including through a merger, consolidation,
amalgamation, liquidation or dissolution, Investment or designation as an
Unrestricted Subsidiary) to a Person that is not a Loan Party or that is not
required to be a Loan Party pursuant to a transaction not prohibited by Sections
9.2.3, 9.2.4 or 9.2.5; (iii) following an Event of Default, in connection with
an enforcement action and realization by Agent on Collateral; or (iv) with the
written consent of all Multicurrency Facility Lenders.

 

(b)            The US Secured Parties authorize Agent to release, terminate and
discharge any Lien with respect to any Collateral and release any Guarantor from
its Guarantee of the US Facility Obligations (i) upon Full Payment of the US
Facility Obligations; (ii) that the Administrative Borrower certifies in writing
to Agent is permitted to be sold, transferred or otherwise disposed of
(including through a merger, consolidation, amalgamation, liquidation or
dissolution, Investment or designation as an Unrestricted Subsidiary) to a
Person that is not a Loan Party or that is not required to be a Loan Party
pursuant to a transaction not prohibited by Sections 9.2.3, 9.2.4 or 9.2.5;
(iii) following an Event of Default, in connection with an enforcement action
and realization by Agent on Collateral; or (iv) with the written consent of all
US Facility Lenders.

 



226

 

 

(c)            In connection with any release, termination or discharge pursuant
to this Section 11.2.1 or in connection with any release of a Guarantor pursuant
to Section 5.12, Agent shall execute and deliver to any Loan Party, at such Loan
Party’s expense, any acknowledgment, release or document that such Loan Party
shall reasonably request to evidence such termination, release or discharge and
Agent shall be entitled to rely exclusively on an officer’s certificate of such
Loan Party when executing such acknowledgment, release or document. Any
execution and delivery of documents pursuant to this Section 11.2.1 shall be
without recourse to or warranty by Agent.

 

(d)            Agent shall have no obligation to assure that any Collateral
exists or is owned by a Loan Party, or is cared for, protected or insured, nor
to assure that Agent’s Liens have been properly created, perfected or enforced,
or are entitled to any particular priority, nor to exercise any duty of care
with respect to any Collateral.

 

11.2.2            Possession of Collateral.

 

(a)            Agent and Secured Parties appoint each Lender as agent (for the
benefit of Secured Parties) for the purpose of perfecting Liens on any
Collateral held or controlled by such Lender, to the extent such Liens are
perfected by possession or control.

 

(b)            If any Lender obtains possession or control of any Collateral, it
shall notify Agent thereof and, promptly upon Agent’s request, deliver such
Collateral to Agent or otherwise deal with it in accordance with Agent’s
instructions.

 

11.2.3            Reports. Agent shall promptly forward to each Applicable
Lender, when complete, copies of any field audit, examination or appraisal
report prepared by or for Agent with respect to any Loan Party or Collateral
(“Report”). Each Lender agrees (a) that neither Bank of America nor Agent makes
any representation or warranty as to the accuracy or completeness of any Report,
and shall not be liable for any information contained in or omitted from any
Report; (b) that the Reports are not intended to be comprehensive audits or
examinations, and that Agent or any other Person performing any audit or
examination will inspect only specific information regarding Obligations or the
Collateral and will rely significantly upon the applicable Loan Parties’ books
and records as well as upon representations of the applicable Loan Parties’
officers and employees; and (c) subject to the exceptions contained in
Section 13.12.1, to keep all Reports confidential and strictly for such Lender’s
internal use, and not to distribute any Report (or the contents thereof) to any
Person (except to such Lender’s Participants, attorneys and accountants) or use
any Report in any manner other than administration of the Loans and other
Obligations. Each Lender shall indemnify and hold harmless Agent and any other
Person preparing a Report from any action such Lender may take as a result of or
any conclusion it may draw from any Report, as well as from any Claims arising
as a direct or indirect result of Agent furnishing a Report to such Lender.

 

11.3         Reliance By Agent. Agent shall be entitled to rely, and shall be
fully protected in relying, upon any certification, notice or other
communication (including those by telephone, telex, telegram, telecopy or
e-mail) believed by it in good faith to be genuine and correct and to have been
signed, sent or made by the proper Person, and upon the advice and statements of
Agent Professionals. Agent shall have a reasonable and practicable amount of
time to act upon any instruction, notice or other communication under any Loan
Document, and shall not be liable for any delay in acting.

 



227

 

 

11.4         Action Upon Default. Agent shall not be deemed to have knowledge of
any Default or Event of Default, or of any failure to satisfy any conditions in
Section 6, unless it has received written notice from a Loan Party or Required
Lenders specifying the occurrence and nature thereof. Notwithstanding anything
herein to the contrary, the Loan Parties, Agent and each Secured Party hereby
agree that (i) no Secured Party shall have any right individually to realize
upon any of the Collateral or to enforce any Security Document, it being
understood and agreed that all powers, rights and remedies under any of the
Security Documents may be exercised solely by Agent for the benefit of the
Secured Parties in accordance with the terms thereof, and (ii) in the event of a
foreclosure or similar enforcement action by Agent on any of the Collateral
pursuant to a public or private sale or other Disposition (including, without
limitation, pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise
of the US Bankruptcy Code or other applicable law), Agent (or any Lender, except
with respect to a “credit bid” pursuant to Section 363(k),
Section 1129(b)(2)(a)(ii) or otherwise of the US Bankruptcy Code or other
applicable law) may be the purchaser or licensor of any or all of such
Collateral at any such sale or other Disposition and Agent, as agent for and
representative of the Secured Parties (but not any Lender or Lenders in its or
their respective individual capacities) shall be entitled, upon instructions
from the Required Lenders, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold at
any such sale or Disposition, to use and apply any of the Obligations as a
credit on account of the purchase price for any collateral payable by Agent at
such sale or other Disposition.

 

11.5         Ratable Sharing. If any Lender shall obtain any payment or
reduction of any Obligation, whether through set-off or otherwise, in excess of
its share of such Obligation, determined on a Pro Rata basis or in accordance
with Section 5.5.1, as applicable, such Lender shall forthwith purchase from
Agent, any Fronting Bank and the other Applicable Lenders such participations in
the affected Obligation as are necessary to cause the purchasing Lender to share
the excess payment or reduction on a Pro Rata basis or in accordance with
Section 5.5.1, as applicable. If any of such payment or reduction is thereafter
recovered from the purchasing Lender, the purchase shall be rescinded and the
purchase price restored to the extent of such recovery, but without interest.
Notwithstanding the foregoing, if a Defaulting Lender obtains a payment or
reduction of any Obligation, it shall immediately turn over the amount thereof
to Agent for application under Section 4.2 and it shall provide a written
statement to Agent describing the Obligation affected by such payment or
reduction. No Lender shall set-off against any Dominion Account without the
prior consent of Agent.

 

11.6         Indemnification of Agent Indemnitees. EACH LENDER SHALL INDEMNIFY
AND HOLD HARMLESS AGENT INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY LOAN
PARTIES (BUT WITHOUT LIMITING THE INDEMNIFICATION OBLIGATIONS OF LOAN PARTIES
UNDER ANY CREDIT DOCUMENTS), ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE
INCURRED BY OR ASSERTED AGAINST ANY SUCH AGENT INDEMNITEE, PROVIDED, THAT ANY
CLAIM AGAINST AN AGENT INDEMNITEE RELATES TO OR ARISES FROM ITS ACTING AS OR FOR
AGENT (IN THE CAPACITY OF AGENT). In no event shall any Lender have any
obligation hereunder to indemnify or hold harmless an Agent Indemnitee with
respect to a Claim that is determined in a final, non-appealable judgment by a
court of competent jurisdiction to result from the gross negligence, willful
misconduct or bad faith of such Agent Indemnitee. In Agent’s discretion, it may
reserve for any Claims made against an Agent Indemnitee, and may satisfy any
judgment, order or settlement relating thereto, from proceeds of Collateral
prior to making any distribution of Collateral proceeds to the Secured Parties.
If Agent is sued by any Creditor Representative, debtor-in-possession or other
Person for any alleged preference or fraudulent transfer, then any monies paid
by Agent in settlement or satisfaction of such proceeding, together with all
interest, costs and expenses (including attorneys’ fees) incurred in the defense
of same, shall be promptly reimbursed to Agent by each Lender to the extent of
its Pro Rata share.

 



228

 

 

11.7         Limitation on Responsibilities of Agent. Agent shall not be liable
to any Secured Party for any action taken or omitted to be taken under the
Credit Documents, except for losses directly caused by Agent’s gross negligence,
willful misconduct or bad faith, as determined in a final, non-appealable
judgment by a court of competent jurisdiction. Agent does not assume any
responsibility for any failure or delay in performance or any breach by any Loan
Party, Lender or other Secured Party of any obligations under the Credit
Documents. Agent does not make any express or implied warranty, representation
or guarantee to the Secured Parties with respect to any Obligations, Collateral,
Credit Documents or Loan Party. No Agent Indemnitee shall be responsible to the
Secured Parties for any recitals, statements, information, representations or
warranties contained in any Credit Documents; the execution, validity,
genuineness, effectiveness or enforceability of any Credit Documents; the
genuineness, enforceability, collectability, value, sufficiency, location or
existence of any Collateral, or the validity, extent, perfection or priority of
any Lien therein; the validity, enforceability or collectability of any
Obligations; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Loan Party or
Account Debtor. No Agent Indemnitee shall have any obligation to any Secured
Party to ascertain or inquire into the existence of any Default or Event of
Default, the observance or performance by any Loan Party of any terms of the
Credit Documents, or the satisfaction of any conditions precedent contained in
any Credit Documents. The Joint Lead Arrangers shall not have any power,
obligation, liability, responsibility or duty under this Agreement other than
(to the extent such Person is a Lender) those applicable to all Lenders as such.



 



229

 

 

11.8         Successor Agent and Co-Agents.

 

11.8.1            Resignation; Successor Agent. Agent may resign at any time by
giving at least 30 days written notice thereof to Lenders and the Administrative
Borrower. Upon receipt of a notice of resignation from Agent, Required Lenders
shall have the right to appoint a successor Agent which shall be (a) a US
Facility Lender or an Affiliate of a US Facility Lender; or (b) a commercial
bank that is organized under the laws of the United States or any state or
district thereof, has a combined capital surplus of at least $200,000,000 and
(provided no Event of Default exists) is reasonably acceptable to the
Administrative Borrower. If no such successor Agent shall have been so appointed
by the Required Lenders and, to the extent applicable, approved by the
Administrative Borrower and shall have accepted such appointment within 30 days
after the retiring Agent gives notices of its resignation (or such earlier day
as shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Agent may (but shall not be obligated to), on behalf of the
Lenders, appoint a successor Agent meeting the qualifications set forth above.
Whether or not a successor has been appointed, such resignation shall
nonetheless become effective in accordance with such notice on the Resignation
Effective Date. In addition, if Agent shall become a Defaulting Lender, then
Agent may be removed from its capacity as Agent hereunder upon the request of
the Required Lenders and the Borrowers and by notice in writing to such Person.
Upon delivery of a notice of removal to Agent, Required Lenders shall have the
right to appoint a successor Agent meeting the qualifications set forth above
that is (provided no Event of Default exists) reasonably acceptable to the
Administrative Borrower. If no such successor Agent shall have been so appointed
by the Required Lenders and, to the extent applicable, approved by the
Administrative Borrower and shall have accepted such appointment within 30 days
after the delivery of the notice of removal (or such earlier day as shall be
agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date. With effect from the Resignation Effective Date or the
Removal Effective Date (as applicable) (i) the retiring or removed Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by Agent on
behalf of the Lenders or the Fronting Banks under any of the Loan Documents, the
retiring or removed Agent shall continue to hold such collateral security until
such time as a successor Agent is appointed) and (ii) except for any indemnity
payments owed to the retiring or removed Agent, all payments, communications and
determinations provided to be made by, to or through Agent shall instead be made
by or to each Lender and each Fronting Bank directly, until such time, if any,
as the Required Lenders appoint (and, to the extent applicable, the
Administrative Borrower approves) a successor Agent as provided for above. Upon
the acceptance of a successor’s appointment as Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring or removed Agent (other than any rights to indemnity
payments owed to the retiring or removed Agent), and the retiring or removed
Agent shall be discharged from all of its duties and obligations hereunder and
under the other Loan Documents. After the retiring or removed Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Section 11 and Section 13.2 shall continue in effect for the
benefit of such retiring or removed Agent, its sub-agents and their respective
Agent Indemnitees in respect of any actions taken or omitted to be taken by any
of them while the retiring or removed Agent was acting as Agent. Any successor
to Bank of America by merger or acquisition of stock or this loan shall continue
to be Agent hereunder without further act on the part of the parties hereto,
unless such successor resigns as provided above.

 

11.8.2            Separate Agent. It is the intent of the parties that there
shall be no violation of any Applicable Law denying or restricting the right of
financial institutions to transact business in any jurisdiction. If Agent
believes that it may be limited in the exercise of any rights or remedies under
the Credit Documents due to any Applicable Law, Agent may appoint an additional
Person who is not so limited, as a separate security trustee, collateral agent
or co-collateral agent. If Agent so appoints a security trustee, collateral
agent or co-collateral agent, each right and remedy intended to be available to
Agent under the Credit Documents shall also be vested in such separate agent.
The Secured Parties shall execute and deliver such documents as Agent deems
appropriate to vest any rights or remedies in such agent. If any security
trustee, collateral agent or co-collateral agent shall die or dissolve, become
incapable of acting, resign or be removed, then all the rights and remedies of
such agent, to the extent permitted by Applicable Law, shall vest in and be
exercised by Agent until appointment of a new agent.

 



230

 

 

11.9         Due Diligence and Non-Reliance. Each Lender acknowledges and agrees
that it has, independently and without reliance upon Agent or any other Lenders,
and based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Loan Party and its own
decision to enter into this Agreement and to fund Loans and participate in LC
Obligations hereunder. Each Secured Party has made such inquiries as it deems
necessary concerning the Credit Documents, the Collateral and each Loan Party.
Each Secured Party further acknowledges and agrees that the other Secured
Parties and Agent have made no representations or warranties concerning any Loan
Party, any Collateral or the legality, validity, sufficiency or enforceability
of any Credit Documents or Secured Obligations. Each Secured Party will,
independently and without reliance upon any other Secured Party or Agent, and
based upon such financial statements, documents and information as it deems
appropriate at the time, continue to make and rely upon its own credit decisions
in making Loans and participating in LC Obligations, and in taking or refraining
from any action under any Credit Documents. Except for notices, reports and
other information expressly requested by a Lender, Agent shall have no duty or
responsibility to provide any Secured Party with any notices, reports or
certificates furnished to Agent by any Loan Party or any credit or other
information concerning the affairs, financial condition, business or Properties
of any Loan Party (or any of its Affiliates) which may come into possession of
Agent or any of Agent’s Affiliates.

 

11.10       Remittance of Payments and Collections.

 

11.10.1            Remittances Generally. All payments by any Lender to Agent
shall be made by the time and on the day set forth in this Agreement, in
immediately available funds. If no time for payment is specified or if payment
is due on demand by Agent and request for payment is made by Agent by 11:00
a.m. (Local Time) on a Business Day, payment shall be made by Lender not later
than 2:00 p.m. (Local Time) on such day, and if request is made after 11:00
a.m. (Local Time), then payment shall be made by 11:00 a.m. (Local Time) on the
next Business Day. Payment by Agent to any Secured Party shall be made by wire
transfer, in the type of funds received by Agent. Any such payment shall be
subject to Agent’s right of offset for any amounts due from such payee under the
Loan Documents.

 

11.10.2            Failure to Pay. If any Secured Party fails to pay any amount
when due by it to Agent pursuant to the terms hereof, such amount shall bear
interest from the due date until paid at the rate determined by Agent as
customary in the banking industry for interbank compensation. In no event shall
Loan Parties be entitled to receive credit for any interest paid by a Secured
Party to Agent, nor shall any Defaulting Lender be entitled to interest on any
amounts held by Agent pursuant to Section 4.2.

 

11.10.3            Recovery of Payments. If Agent pays any amount to a Secured
Party in the expectation that a related payment will be received by Agent from a
Loan Party and such related payment is not received, then Agent may recover such
amount from each Secured Party that received it. If Agent determines at any time
that an amount received under any Loan Document must be returned to a Loan Party
or paid to any other Person pursuant to Applicable Law or otherwise, then,
notwithstanding any other term of any Loan Document, Agent shall not be required
to distribute such amount to any Lender. If any amounts received and applied by
Agent to any Obligations are later required to be returned by Agent pursuant to
Applicable Law, each Lender shall pay to Agent, on demand, such Lender’s Pro
Rata share of the amounts required to be returned.

 



231

 

 

11.11      Agent in its Individual Capacity. As a Lender, Bank of America shall
have the same rights and remedies under the other Credit Documents as any other
Lender, and the terms “Lenders,” “Required Lenders”, “Required Facility
Lenders”, “Super-Majority Lenders” or “Super-Majority Facility Lenders” or any
similar term shall include Bank of America and its Affiliates in their
capacities as Lenders. Each of Bank of America and its Affiliates may accept
deposits from, lend money to, provide Bank Products to, act as financial or
other advisor to, and generally engage in any kind of business with, the Loan
Parties and their Affiliates, as if Bank of America was not Agent hereunder,
without any duty to account therefor to Lenders. In their individual capacities,
Bank of America and its Affiliates may receive information regarding the Loan
Parties, their Affiliates and their Account Debtors (including information
subject to confidentiality obligations), and each Secured Party agrees that Bank
of America and its Affiliates shall be under no obligation to provide such
information to any Secured Party, if acquired in such individual capacity.

 

11.12      ERISA Matters.

 

(a)           Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of Agent, each Joint Lead Arranger and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrowers or any other Loan Party, that at least one of the
following is and will be true:

 

(i)            such Lender is not using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) or otherwise for
purposes of Title I of ERISA or Section 4975 of the Code) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit, the Revolver
Commitments or this Agreement,

 

(ii)            the prohibited transaction exemption set forth in one or more
PTEs, such as PTE 84-14 (a class exemption for certain transactions determined
by independent qualified professional asset managers), PTE 95-60 (a class
exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable so as to exempt from the prohibitions of Section 406 of ERISA and
Section 4975 of the Code such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Revolver Commitments and this Agreement,

 

(iii)            (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Letters of Credit, the Revolver Commitments and this Agreement,
(C) the entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Revolver Commitments and this Agreement
satisfies the requirements of sub-sections (b) through (g) of Part I of PTE
84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Revolver Commitments and this Agreement,
or

 



232

 

 

(iv)            such other representation, warranty and covenant as may be
agreed in writing between Agent, in its sole discretion, and such Lender.

 

(b)           In addition, unless subclause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in subclause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of Agent,
each Joint Lead Arranger and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrowers or any other Loan
Party, that:

 

none of Agent or any Joint Lead Arranger or any of their respective Affiliates
is a fiduciary with respect to the assets of such Lender involved in the Loans,
the Letters of Credit, the Revolving Loan Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by Agent
under this Agreement, any Loan Document or any documents related hereto or
thereto).

 

11.13       Bank Product Providers. By accepting the benefit of the provisions
of the Loan Documents directly relating to the Guarantee or the Collateral or
any Lien granted thereunder, each Secured Bank Product Provider shall agree to
be bound by Section 5.5 and this Section 11.

 

11.14       No Third Party Beneficiaries. This Section 11 is an agreement solely
among the Secured Parties and Agent, and shall survive Full Payment of the
Secured Obligations. Except to the extent expressly set forth herein (including
with respect to consent rights and approvals), this Section 11 does not confer
any rights or benefits upon Loan Parties or any other Person. As between Loan
Parties and Agent, any action that Agent may take under any Credit Documents or
with respect to any Secured Obligations shall be conclusively presumed to have
been authorized and directed by the Secured Parties.

 

11.15       Agent May File Proofs of Claim. In case of the pendency of any
Insolvency Proceedings or any other judicial proceeding relative to any Loan
Party, Agent (irrespective of whether the principal of any Loan or LC Obligation
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether Agent shall have made any demand on any Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

 

(a)            to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, LC Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Fronting Banks and Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Fronting Banks and
Agent and their respective agents and counsel and all other amounts due the
Lenders, the Fronting Banks and Agent hereunder) allowed in such judicial
proceeding; and

 



233

 

 

(b)            to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, interim receiver, receiver and manager, monitor,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and each Fronting
Bank to make such payments to Agent and, in the event that Agent shall consent
to the making of such payments directly to the Lenders and the Fronting Banks,
to pay to Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of Agent and its agents and counsel, and any other
amounts due to Agent hereunder.

 

SECTION 12.         BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS

 

12.1            Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of Loan Parties, Agent, Secured Parties, and their
respective successors and assigns, except that (a) other than as a result of
transactions permitted under Section 9.2.3(a), no Loan Party shall have the
right to assign its rights or delegate its obligations under any Loan Documents
without the consent of each Lender (and any such assignment or delegation
without such consent shall be null and void) and (b) any assignment by a Lender
must be made in compliance with Section 12.3. Agent may treat the Person which
made any Loan as the owner thereof for all purposes until such Person makes an
assignment in accordance with Section 12.3. Any authorization or consent of a
Lender shall be conclusive and binding on any subsequent transferee or assignee
of such Lender. Agent, acting solely for this purpose as a non-fiduciary agent
of the Borrowers, shall maintain a copy of each Assignment and Acceptance
delivered to it and a register for the recordation of the names and addresses of
the Lenders and Fronting Banks, and the Revolver Commitments of, and principal
amounts (and stated interest) of the Loans, Letters of Credit and other
obligations owing to, each Lender or Fronting Bank pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error (provided, that a failure to make any such
recordation, or any error in such recordation, shall not affect the Borrowers’
obligations in respect of such Loans, Letters of Credit or other obligations),
and the Borrowers, Agent, the Lenders and the Fronting Banks shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as
the owner of the Revolver Commitments, Loans, Letters of Credit and other
obligations recorded in the Register as owing to such Person for all purposes of
this Agreement. The Register shall be available for inspection by the Borrowers
and, with respect to its own interests only, any Lender or Fronting Bank, at any
reasonable time and from time to time upon reasonable prior notice. Such
Register shall be kept and maintained in the United States at all times.

 



234

 

 

12.2        Participations.

 

12.2.1            Permitted Participants; Effect. Any Lender may, in the
ordinary course of its business and in accordance with Applicable Law, at any
time sell to a financial institution (“Participant”) a participating interest in
the rights and obligations of such Lender under any Loan Documents. Despite any
sale by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, such Lender shall
remain solely responsible to the other parties hereto for performance of such
obligations, such Lender shall remain the holder of its Loans and (if
applicable) Revolver Commitments for all purposes, all amounts payable by Loan
Parties within the applicable Loan Party Group shall be determined as if such
Lender had not sold such participating interests, and Loan Parties within the
applicable Loan Party Group and Agent shall continue to deal solely and directly
with such Lender in connection with the Loan Documents. Each Lender shall be
solely responsible for notifying its Participants of any matters under the Loan
Documents, and Loan Parties, Agent and the other Lenders shall not have any
obligation or liability to any such Participant. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 5.8 unless it agrees to comply with Section 5.8 as if it were a Lender
(it being understood that any documentation required under Section 5.8 shall be
delivered to the participating Lender). Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the applicable
Borrower, maintain a register in the United States on which it enters the name
and address of each Participant and the principal amounts (and stated interest)
of each Participant’s interest in the Loans, Letters of Credit or other
obligations under the Loan Documents (the “Participant Register”); provided,
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Revolver
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Revolver Commitment, Loan, Letter of Credit or other obligation is in
registered form under United States Treasury Regulations Section 5f.103-1(c) and
Proposed Treasury Regulations Section 1.163-5(b) (or, in each case, any amended
or successor version). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

 

12.2.2            Voting Rights. Each Lender shall retain the sole right to
approve, without the consent of any Participant, any amendment, waiver or other
modification of any Loan Documents; provided, that a Lender may agree with its
Participant that such Lender will not, without the consent of such Participant,
consent to any amendment, waiver or other modification which would require the
consent of all directly and adversely affected Lenders under
Section 13.1.1(c) or of all Lenders under Section 13.1.1(d).

 



 



235

 

 

12.3         Assignments.

 

12.3.1            Permitted Assignments. Subject to Section 12.3.3 below, a
Lender may assign to an Eligible Assignee any of its rights and obligations
under the Loan Documents, as long as (a) each assignment is of a constant, and
not a varying, percentage of the transferor Lender’s rights and obligations
under the Loan Documents (unless otherwise agreed by Agent), (it being
understood and agreed that assignments hereunder shall not be required to be
made on a pro rata basis between the Multicurrency Facility Commitments and the
US Facility Commitments of a transferor Lender) and, in the case of a partial
assignment of Revolver Commitments and any related Revolver Loans, is in a
minimum principal amount of $5,000,000 (unless otherwise agreed by Agent and the
Administrative Borrower) and integral multiples of $1,000,000 in excess of that
amount or, in each case, if less, is all of the transferor Lender’s Revolver
Commitments and any related Revolver Loans of a given Facility; (b) the written
consent of (i) the Administrative Borrower and Agent is obtained, in each case
as and to the extent required by the definition of Eligible Assignee,
(ii) except in the case of an assignment to another Lender or an Affiliate or
branch of a Lender or to an Approved Fund, each Fronting Bank under the
applicable Facility (such consent not to be unreasonably conditioned, withheld
or delayed) is obtained and (iii) except in the case of an assignment to another
Lender or an Affiliate or branch of a Lender or to an Approved Fund, the
Swingline Lender under the applicable Facility (such consent not to be
unreasonably conditioned, withheld or delayed) is obtained; (c) the parties to
each such assignment shall execute and deliver to Agent, for its acceptance and
recording, an Assignment and Acceptance and Agent shall promptly send to the
relevant Borrowers a copy of that Assignment and Acceptance and (d) if a Lender
assigns or transfers any of its rights or obligations under the Loan Documents
or changes its Lending Office and as a result of circumstances existing at the
date the assignment, transfer or change occurs, a relevant Borrower would be
obliged to make a payment to the New Lender or Lender acting through its new
Lending Office under Section 3.7, then the New Lender or Lender acting through
its new Lending Office is only entitled to receive payment under Section 3.7 to
the same extent as the existing Lender or Lender acting through its previous
Lending Office would have been if the assignment, transfer or change had not
occurred, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the New Lender acquired the
applicable participation. Agent shall not be responsible or have any liability
for, or have any duty to ascertain, inquire into, monitor or enforce, compliance
with the provisions hereof relating to Disqualified Institutions. Without
limiting the generality of the foregoing, Agent shall not ‎(x) be obligated to
ascertain, monitor or inquire as to whether any Lender or participant or
prospective Lender or participant is a Disqualified Institution or (y) have any
liability with respect to or arising out of any assignment or participation of
Loans or Revolver Commitments, or disclosure of confidential information, to any
‎Disqualified Institution. Agent is hereby authorized by the Administrative
Borrower to make available the list of Disqualified Institutions to all Lenders
and potential Lenders.

 

Nothing herein shall limit the right of a Lender to pledge or assign any rights
under the Loan Documents to any Federal Reserve Bank, the United States Treasury
or any other central bank as collateral security pursuant to Regulation A of the
Board of Governors and any Operating Circular issued by such Federal Reserve
Bank or similar regulation or notice issued by any other central bank; provided,
however, (1) such Lender shall remain the holder of its Loans and owner of its
interest in any Letter of Credit for all purposes hereunder, (2) Borrowers,
Agent, the other Lenders and Fronting Bank shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, (3) any payment by Loan Parties to the
assigning Lender in respect of any Obligations assigned as described in this
sentence shall satisfy Loan Parties’ obligations hereunder to the extent of such
payment, and (4) no such assignment shall release the assigning Lender from its
obligations hereunder.

 

12.3.2            Effect; Effective Date. Subject to acceptance and recording
thereof by Agent pursuant to Section 12.1, and receipt by Agent of a processing
fee of $3,500 (unless otherwise agreed by Agent in its discretion), from and
after the effective date specified in each Assignment and Acceptance, such
Assignment and Acceptance shall become effective if it complies with this
Section 12.3. From such effective date, the Eligible Assignee shall for all
purposes be a Lender under the Loan Documents, and shall have all rights and
obligations of a Lender thereunder (and the transferor Lender shall, to the
extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the transferor Lender’s rights and obligations under
this Agreement, such transferor Lender shall cease to be a party to this
Agreement) but shall continue to be entitled to the benefits of Section 3.4,
Section 3.7, Section 5.8 and Section 13.2). Upon consummation of an assignment,
the transferor Lender, Agent and Loan Parties shall make appropriate
arrangements for issuance of replacement and/or new Revolver Notes, as
applicable. The transferee Lender shall comply with Sections 5.8 and 5.9 and
deliver, upon request, an administrative questionnaire reasonably satisfactory
to Agent.

 



236

 

 

12.3.3            Certain Assignees. No assignment or participation may be made
to any Borrower, any Affiliate of any Borrower, any Disqualified Institution or
a Defaulting Lender. In connection with any assignment by a Defaulting Lender,
such assignment shall be effective only upon payment by the Eligible Assignee or
Defaulting Lender to Agent of an aggregate amount sufficient, upon distribution
(through direct payment, purchases of participations or other compensating
actions as Agent deems appropriate), (a) to satisfy all funding and payment
liabilities then owing by the Defaulting Lender hereunder, and (b) to acquire
its Pro Rata share of all Revolver Loans and LC Obligations. If an assignment by
a Defaulting Lender shall become effective under Applicable Law for any reason
without compliance with the foregoing sentence, then the assignee shall be
deemed a Defaulting Lender for all purposes until such compliance occurs.

 

12.3.4            Replacement of Certain Lenders. If (x) a Lender (a) fails to
give its consent to any amendment, waiver or action for which consent of all
Lenders or of all directly and adversely affected Lenders (or of all Lenders in
a Facility or of all directly and adversely affected Lenders in a Facility) was
required and Required Lenders consented, (b) is a Defaulting Lender, or
(c) gives a notice under Section 3.5 or requests compensation under Section 3.7,
or (y) if any Borrower is required to pay additional amounts or indemnity
payments with respect to a Lender under Section 5.8, then, in addition to any
other rights and remedies that any Person may have, Agent or the Administrative
Borrower may, by notice to such Lender, require such Lender to assign all of its
rights and obligations under the Loan Documents to one or more Eligible
Assignees pursuant to appropriate Assignment and Acceptances; provided, that any
such Lender shall be deemed to have consented to the applicable Assignment and
Acceptances and the assignments of all of its rights and obligations under the
Loan Documents to one or more Eligible Assignees if it does not execute and
deliver the applicable Assignment and Acceptances to Agent within one Business
Day after having received a request therefor. Such Lender shall be entitled to
receive, in cash, concurrently with such assignment, all amounts owed to it
under the Loan Documents at par, including all principal, interest and fees
through the date of assignment (but excluding any prepayment charge other than
any amounts payable pursuant to Section 3.9). Notwithstanding anything to the
contrary contained above, any Lender that acts as a Fronting Bank may not be
replaced as a Fronting Bank hereunder at any time that it has any Letter of
Credit outstanding hereunder unless arrangements reasonably satisfactory to such
Fronting Bank (including the furnishing of a back-up standby letter of credit in
form and substance and issued by an issuer reasonably satisfactory to such
Fronting Bank or the depositing of cash collateral into a cash collateral
account in amounts and pursuant to arrangements reasonably satisfactory to such
Fronting Bank) have been made with respect to each such outstanding Letter of
Credit issued by such Fronting Bank.

 

12.3.5            No Assignments or Participations to Natural Persons.
Notwithstanding anything to the contrary herein, no assignments or
participations shall be made to any natural person (or a holding company,
investment vehicle or trust for, or owned and operated by or for the primary
benefit of, any natural person).

 



237

 

 

 

12.3.6            Disqualified Institutions. In the event of any assignment by a
Lender without the Administrative Borrower’s consent or, in the case of clause
(ii), deemed consent (if applicable) (i) to any Disqualified Institution or
(ii) to the extent the Administrative Borrower’s consent is required under
Section 12.3 but has not been obtained (or deemed obtained), to any other
Person, the Administrative Borrower may, at its sole expense and effort, upon
notice to the applicable Disqualified Institution or Person and Agent,
(A) terminate any Commitments of such Disqualified Institution or Person and
repay all obligations of the Borrowers owing to such Disqualified Institution or
Person hereunder and the other Loan Documents and/or (B) require such
Disqualified Institution or Person to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 12.3), all
of its interest, rights and obligations under this Agreement and the other Loan
Documents to an Eligible Assignee that shall assume such obligations at the
lesser of (x) the principal amount thereof and (y) the amount that such
Disqualified Institution or Person paid to acquire such interests, rights and
obligations, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder and the other
Loan Documents; provided, that (i) the Administrative Borrower shall have paid
to Agent the assignment fee (if any) required under this Section 12.3 and
(ii) such assignment does not conflict with applicable laws. The rights of the
Administrative Borrower under this Section 12.3.6 with respect to non-permitted
assignments shall be in addition to any other rights of the Administrative
Borrower at law or in equity.

 

SECTION 13.          MISCELLANEOUS

 

13.1        Consents, Amendments and Waivers.

 

13.1.1            Amendment. No modification of any Loan Document, including any
extension or amendment of a Loan Document or any waiver of a Default or Event of
Default, shall be effective without the prior written agreement of the Required
Lenders or Agent (acting at the direction of the Required Lenders or other
percentage or composition of Lenders set forth below) and each Loan Party party
to such Loan Document and, with respect to any modifications of Section 5.10 or
Section 13.1.1(d)(iv) only, the consent of the Guarantors; provided, however,
that:

 

(a)           without the prior written consent of Agent or the applicable
Swingline Lender, no modification shall be effective with respect to any
provision in a Loan Document that relates to any rights, duties or discretion of
Agent or such Swingline Lender;

 

(b)           (i) without the prior written consent of each Canadian Fronting
Bank, no modification shall be effective with respect to any Canadian LC
Obligations or Section 2.2.1, 2.2.2 or 2.2.3 or any other provision in a Loan
Document that relates to any rights, duties or discretion of the Canadian
Fronting Bank, (ii) without the prior written consent of each UK Fronting Bank,
no modification shall be effective with respect to any UK LC Obligations or
Section 2.3.1, 2.3.2 or 2.3.3 or any other provision in a Loan Document that
relates to any rights, duties or discretion of the UK Fronting Bank and
(iii) without the prior written consent of each US Fronting Bank, no
modification shall be effective with respect to any US LC Obligations or
Section 2.4.1, 2.4.2 or 2.4.3 or any other provision in a Loan Document that
relates to any rights, duties or discretion of any US Fronting Bank;

 



238

 

 

(c)           without the prior written consent of each directly and adversely
affected Lender, including a Defaulting Lender, and Agent, but without the
consent of the Required Lenders, no modification shall be effective that would
(i) increase the Revolver Commitments of such Lender; (ii) reduce the amount of,
or waive or delay payment of, any principal, interest or fees payable to such
Lender (except as provided in Section 4.2); (iii) other than as contemplated
under Section 2.1.8, extend any applicable Facility Termination Date or the
Revolver Facility Termination Date with respect to such Lender; provided,
however, that (A) only the consent of the Required Facility Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of any Borrower to pay interest or fees in respect of Letters of Credit with
respect to the applicable Facility at the Default Rate, (B) only the consent of
the Required Lenders shall be necessary to amend any financial covenant or
calculation hereunder (or any defined term used therein) even if the effect of
such amendment would be to reduce the rate of interest on any Loan, Letter of
Credit or other extension of credit hereunder or to reduce any fee payable
hereunder or to waive a Default or Event of Default and (C) only the consent of
the Required Facility Lenders shall be necessary to waive any mandatory
prepayment hereunder with respect to the applicable Facility or (iv) modify the
ratable commitment reduction requirements set forth in the parenthetical
appearing in clause (2) of Section 2.1.3(d);

 

(d)           without the prior written consent of all Lenders (except any
Defaulting Lender), no modification shall be effective that would (i) alter
Section 5.5 (it being understood that Section 5.5 of this Agreement may be
amended by the Administrative Borrower and Agent to provide additional
extensions of credit pursuant to Section 2.1.9 of this Agreement substantially
similar benefits to those afforded to the Revolver Loans and other Secured
Obligations on the Closing Date) or Section 11.5; (ii) amend the definitions of
Pro Rata, Required Lenders, Required Facility Lenders, Super-Majority Lenders or
Super-Majority Facility Lenders (it being understood such definitions may be
amended by the Administrative Borrower and Agent to provide additional
extensions of credit pursuant to Section 2.1.9 of this Agreement substantially
the same treatment in the determination of Pro Rata, Required Lenders, Required
Facility Lenders, Super-Majority Lenders or Super-Majority Facility Lenders as
the extensions of Revolver Loans and Revolver Commitments are included on the
Closing Date); (iii) amend this Section 13.1.1 (except for technical amendments
with respect to additional extensions of credit pursuant to this Agreement which
afford the protections to such additional extensions of credit pursuant to
Section 2.1.9 of this Agreement substantially the same treatment of the type
provided to the Revolver Loans and Revolver Commitments and the Loans on the
Closing Date); (iv) subordinate the Liens granted for the benefit of the Lenders
to secure the Obligations hereunder; (v) other than as a result of transactions
permitted under Section 9.2.3 (a)(i), consent to the assignment or transfer by
any Borrower or any Guarantor of their rights or obligations hereunder;
(vi) amend clause (a) of the first sentence of Section 12.1; (vii) release all
or substantially all of the value of the guaranties of the Obligations made by
the Guarantors; (viii) release all or substantially all of Agent’s Liens in the
Collateral; or (ix) subordinate any Obligations in right of payment to any other
Indebtedness;

 



239

 

 

(e)           without the prior written consent of the Super-Majority Facility
Lenders under the applicable Facility, no amendment or waiver shall be effective
that would:

 

(i)           increase the advance rates under the Borrowing Base for such
Facility (or have the effect of increasing such advance rates);

 

(ii)          (A) amend the definition of the Borrowing Base for such Facility
(and the defined terms used in such definition) if the effect of such amendment
is to increase the advance rates contained therein, to make more credit
available or to add new types of Collateral thereunder or (B) amend the
applicable Availability for such Facility in a manner that could have the effect
of increasing the amount of such Availability thereunder; provided, that the
foregoing shall not impair the ability of Agent to add, remove, reduce or
increase reserves against the Borrowing Base assets in its Permitted Discretion;
or

 

(iii)         amend the definition of Specified Excess Availability or Excess
Availability in a manner that would have the effect of increasing the amount
thereof; and

 

(f)            notwithstanding anything in this Section 13.1.1 to the contrary,
(i) if Agent and the Administrative Borrower shall have jointly identified an
obvious error or any error or omission of a technical nature, in each case, in
any provision of the Loan Documents, then Agent and the Administrative Borrower
shall be permitted to amend such provision and, in each case, such amendment
shall become effective without any further action or consent of any other party
to any Loan Document if the same is not objected to in writing by the Required
Lenders to Agent within five (5) Business Days following receipt of notice
thereof and (ii) this Agreement and the other Loan Documents may be amended by
Agent and each Loan Party party thereto in accordance with Sections 2.1.8 or
2.1.9 to incorporate the terms of any Extended Tranches or increased Commitments
and the related Loans thereunder and to provide for non-Pro Rata borrowings and
payments of any amounts hereunder as between the Loans and any Extended Tranches
or increased Commitments in connection therewith, in each case with the consent
of Agent but without the consent of any Lender.

 

Notwithstanding anything herein to the contrary, each of the parties hereto
acknowledges and agrees that, if there is any Mortgage then in effect, any
increase, extension or renewal of any of the Commitments or Loans (including the
provision of Revolver Commitment Increases or any other incremental credit
facilities hereunder or any Extension hereunder, but excluding (i) any
continuation or conversion of Borrowings, (ii) the making of any Revolver Loans
or (iii) the issuance, renewal or extension of Letters of Credit) shall be
subject to (and conditioned upon): (1) the prior delivery of all flood hazard
determination certifications, acknowledgements and evidence of flood insurance
and other flood-related documentation with respect to the Material Real Estate
that is subject to any such Mortgage as required by Flood Insurance Laws and as
otherwise reasonably required by Agent and (2) Agent having received written
confirmation from each of the Lenders that flood insurance due diligence and
flood insurance compliance has been completed to its satisfaction (such written
confirmation not to be unreasonably withheld, conditioned or delayed).

 



240

 

 

13.1.2            Limitations. The agreement of Loan Parties shall not be
necessary to the effectiveness of any modification of a Loan Document that deals
solely with the rights and duties of Lenders, Agent and/or any Fronting Bank as
among themselves. Only the consent of the parties to the Fee Letter or any
agreement relating to a Bank Product or any Hedge Agreement shall be required
for any modification of such agreement. No party to a Bank Product Document or
Hedge Agreement that is not a Lender shall have any right to participate in any
manner in modification of any Loan Document. The making of any Loans during the
existence of a Default or Event of Default shall not be deemed to constitute a
waiver of such Default or Event of Default, nor to establish a course of
dealing. Any waiver or consent granted by Agent or Lenders hereunder shall be
effective only if in writing and only for the matter specified.

 

13.2        Indemnity. In addition to the indemnification obligations set forth
in Section 5.8 or any other provision of this Agreement or any other Loan
Document, each Loan Party shall indemnify and hold harmless the Indemnitees
against any Claims that may be incurred by or asserted against any Indemnitee,
including Claims asserted by any Loan Party or other Person or arising from the
negligence of an Indemnitee, regardless of whether any such Indemnitee is a
party to any such claim, litigation, investigation or proceeding (including any
inquiry or investigation) and whether or not any such claim, litigation,
investigation or proceeding (including any inquiry or investigation) is brought
by the Administrative Borrower, its equity holders, Affiliates, creditors or any
other third person; provided that in no event shall any party to a Loan Document
have any obligation thereunder to indemnify or hold harmless an Indemnitee with
respect to a Claim (i) that is determined in a final, non-appealable judgment by
a court of competent jurisdiction to have arisen from the gross negligence,
willful misconduct or bad faith of such Indemnitee, (ii) that is determined in a
final, non-appealable judgment by a court of competent jurisdiction to have
arisen from a material breach by such Indemnitee of its obligations under this
Agreement or any other Loan Document or (iii) arising from any claim,
litigation, investigation or proceeding (including any inquiry or investigation)
(other than a claim, litigation, investigation or proceeding (including any
inquiry or investigation) against Agent or a Joint Lead Arranger acting pursuant
to this Agreement or any other Loan Document in its capacity as such or of any
of its Affiliates or its or their respective officers, directors, employees,
agents, advisors and other representatives and the successors of each of the
foregoing but subject to clauses (i) and (ii) above) solely between or among
Indemnitees not arising from any act or omission by the Administrative Borrower,
a Loan Party or any of its Restricted Subsidiaries or any of their respective
Affiliates. The indemnity under this Section 13.2 shall not apply to any Taxes,
other than Taxes arising with respect to a non-Tax Claim.

 

13.3        Notices and Communications.

 

13.3.1            Notice Address. Subject to Section 4.4, all notices and other
communications by or to a party hereto shall be in writing and shall be given to
any Loan Party, at the Administrative Borrower’s address shown on Schedule
13.3.1, to any Lender at the address shown on the administrative details
provided by such Lender to Agent, and to Agent or any Fronting Bank at its
respective address shown on Schedule 13.3.1 (or, in the case of a Person who
becomes a Lender after the Closing Date, at the address shown on its Assignment
and Acceptance), or at such other address as a party may hereafter specify by
notice in accordance with this Section 13.3. Each such notice or other
communication shall be effective only (a) if given by facsimile transmission,
when transmitted to the applicable facsimile number, if confirmation of receipt
is received (it being understood that any transmission received after normal
business hours will be deemed to be received at the opening of business of the
recipient on its next succeeding business day); (b) if given by mail, three
Business Days after deposit in the local mail system of the recipient, with
first-class postage pre-paid, addressed to the applicable address; or (c) if
given by personal delivery (including overnight and courier service), when duly
delivered to the notice address with receipt acknowledged. Notwithstanding the
foregoing, no notice to Agent pursuant to Sections 2.1.3, 2.2, 2.3, 2.4, 3.1.2
or 4.1.1 shall be effective until actually received by the individual to whose
attention at Agent such notice is required to be sent. Any written notice or
other communication that is not sent in conformity with the foregoing provisions
shall nevertheless be effective on the date actually received by the noticed
party. Any notice received by Administrative Borrower shall be deemed received
by all Loan Parties.

 



241

 

 

13.3.2            Electronic Communications; Voice Mail. Electronic mail and
internet websites may be used for routine communications, such as financial
statements, Borrowing Base Certificates and other information required by
Section 9.1.1, administrative matters, distribution of Loan Documents for
execution, and matters permitted under Section 4.1.3. Agent and Lenders make no
assurances as to the privacy and security of electronic communications.
Electronic mail and voice mail may not be used as effective notice under the
Loan Documents.

 

13.3.3            Non-Conforming Communications. Agent and Lenders may rely upon
any notices purportedly given by or on behalf of any Loan Party even if such
notices were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation. Each Loan Party shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
telephonic communication purportedly given by or on behalf of a Loan Party.

 

13.4        Performance of Loan Parties’ Obligations. Agent may, in its
discretion at any time and from time to time, at the expense of the Loan Parties
of the applicable Loan Party Group, pay any amount or do any act required of a
Loan Party under any Loan Documents or otherwise lawfully requested by Agent to
(a) enforce any Loan Documents or collect any Obligations; (b) protect, insure,
maintain or realize upon any Collateral; or (c) defend or maintain the validity
or priority of Agent’s Liens on any Collateral, including any payment of a
judgment, insurance premium, warehouse charge, finishing or processing charge,
or landlord claim, or any discharge of a Lien. All payments, costs and expenses
(including Extraordinary Expenses) of Agent under this Section 13.4 shall be
reimbursed to Agent by Loan Parties, on demand, with interest from the date
incurred to the date of payment thereof at the Default Rate applicable to US
Base Rate Loans. Any payment made or action taken by Agent under this
Section 13.4 shall be without prejudice to any right to assert an Event of
Default or to exercise any other rights or remedies under the Loan Documents.

 

13.5        Credit Inquiries. Each Loan Party hereby authorizes Agent and
Lenders (but they shall have no obligation) to respond to usual and customary
credit inquiries from third parties concerning any Loan Party or Subsidiary.

 

13.6        Severability. Wherever possible, each provision of this Agreement
and the other Loan Documents shall be interpreted in such manner as to be valid
under Applicable Law. Any provision of this Agreement or the other Loan
Documents which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
thereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
The parties hereto shall endeavor in good-faith negotiations to replace any
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 



242

 

 

13.7        Cumulative Effect; Conflict of Terms; Headings. The provisions of
the Loan Documents are cumulative. The parties acknowledge that the Loan
Documents may use several limitations, tests or measurements to regulate similar
matters, and they agree that these are cumulative and that each must be
performed as provided. Except as otherwise provided in another Loan Document (by
specific reference to the applicable provision of this Agreement), if any
provision contained herein is in direct conflict with any provision in another
Loan Document, the provision herein shall govern and control. The
Section headings and Table of Contents used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

 

13.8        Counterparts. This Agreement and any other Loan Documents may be
executed by one or more of the parties to this Agreement or such other Loan
Document on any number of separate counterparts (including by facsimile or other
electronic imaging means), each of which shall constitute an original, but all
of which when taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement or any
other Loan Document by facsimile or other electronic transmission (e.g. “pdf” or
“tif” format) shall be effective as delivery of a manually executed counterpart
hereof. The words “execute,” “execution,” “signed,” “signature,” and words of
like import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Acceptances, amendments or other modifications, Notices of
Borrowing, Notices of Conversion/Continuation, waivers and consents) shall be
deemed to include electronic signatures, the electronic matching of assignment
terms and contract formations on electronic platforms approved by Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any Applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary Agent is under no obligation to agree to accept electronic signatures
in any form or in any format unless expressly agreed to by Agent pursuant to
procedures approved by it.

 

13.9        Entire Agreement. Time is of the essence of the Loan Documents. This
Agreement and the other Loan Documents represent the entire agreement of the
parties hereto with respect to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and thereof.

 

13.10      Relationship with Lenders. The obligations of each Lender hereunder
are several, and no Lender shall be responsible for the obligations or Revolver
Commitments of any other Lender. Amounts payable hereunder to each Lender shall
be a separate and independent debt. It shall not be necessary for Agent or any
other Lender to be joined as an additional party in any proceeding for such
purposes. Nothing in this Agreement and no action of Agent, Lenders or any other
Secured Party pursuant to the Credit Documents shall be deemed to constitute
Agent and any Secured Party to be a partnership, association, joint venture or
any other kind of entity, nor to constitute control of any Loan Party.

 



243

 

 

13.11     No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated by any Credit Document, Loan Parties
acknowledge and agree that (a)(i) this credit facility and any related arranging
or other services by Agent, any Lender, any of their Affiliates or any arranger
are arm’s-length commercial transactions between Loan Parties and such Person;
(ii) Loan Parties have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate; and (iii) Loan Parties are
capable of evaluating, and understand and accept, the terms, risks and
conditions of the transactions contemplated by the Credit Documents; (b) each of
Agent, Lenders, their Affiliates and any arranger is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for Loan Parties, any of their Affiliates or any other Person, and has
no obligation with respect to the transactions contemplated by the Loan
Documents except as expressly set forth therein; and (c) Agent, Lenders, their
Affiliates and any arranger may be engaged in a broad range of transactions that
involve interests that differ from those of Loan Parties and their Affiliates,
and have no obligation to disclose any of such interests to Loan Parties or
their Affiliates. To the fullest extent permitted by Applicable Law, each Loan
Party hereby waives and releases any claims that it may have against Agent,
Lenders, their Affiliates and any arranger with respect to any breach of agency
or fiduciary duty in connection with any transaction contemplated by a Loan
Document.

 

13.12      Confidentiality.

 

13.12.1          General Provisions. Each of Agent, Lenders and each Fronting
Bank shall maintain the confidentiality of all Information (as defined below),
except that Information may be disclosed (a) to its Affiliates, and to its and
their partners, members, directors, officers, employees, agents, advisors and
representatives (provided that such Persons are informed of the confidential
nature of the Information and instructed to keep it confidential); (b) to the
extent requested by any governmental, regulatory or self-regulatory authority
purporting to have jurisdiction over it or its Affiliates; (c) to the extent
required by Applicable Law or by any subpoena or other legal process; (d) to any
other party hereto; (e) in connection with any action or proceeding, or other
exercise of rights or remedies, relating to any Loan Documents or Obligations;
(f) subject to an agreement containing provisions substantially the same (or at
least as restrictive) as this Section 13.12, to any Transferee (other than
Participants that are also Disqualified Institutions) (it being understood and
agreed that, for the avoidance of doubt, the list of Disqualified Institutions
may be provided to any such Transferee (other than Participants that are also
Disqualified Institutions) pursuant to this clause (f)) or any actual or
prospective party (or its advisors) to any Bank Product; (g) with the written
consent of the Administrative Borrower; (h) to the extent such Information
(i) becomes publicly available or independently developed in each case other
than as a result of a breach of this Section 13.12 or (ii) is available to
Agent, any Lender, Fronting Bank or any of their Affiliates on a
non-confidential basis from a source other than Loan Parties or (i) on a
confidential basis to (A) any rating agency in connection with rating any
Borrower or its Subsidiaries or (B) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers or other
market identifiers with respect to the credit facility provided hereunder.
Notwithstanding the foregoing, Agent, the Fronting Banks and the Lenders may
publish or disseminate general information describing this credit facility,
including the names and addresses of Loan Parties and a general description of
Loan Parties’ businesses. In addition, Agent, the Fronting Banks and the Lenders
may disclose the existence of this Agreement and nonconfidential information
about this Agreement to market data collectors, similar service providers to the
lending industry, and service providers to Agent, the Fronting Banks and the
Lenders in connection with the administration and management of this Agreement
and the other Loan Documents. As used herein, “Information” means all
information received from a Loan Party or Subsidiary relating to it or its
business that is identified as confidential when delivered. Any Person required
to maintain the confidentiality of Information pursuant to this Section 13.12
shall be deemed to have complied if it exercises the same degree of care that it
accords its own confidential information. Each of Agent, Lenders and each
Fronting Bank acknowledges that (A) Information may include material non-public
information concerning a Loan Party or Subsidiary; (B) it has developed
compliance procedures regarding the use of material non-public information; and
(C) it will handle such material non-public information in accordance with
Applicable Law, including federal, state, provincial and territorial securities
laws.

 



244

 

 

13.13      GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS
OTHERWISE SPECIFIED, AND ANY DISPUTE, CLAIM OR CONTROVERSY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS (WHETHER ARISING IN
CONTRACT, TORT OR OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

13.14      Consent to Forum; Process Agent.

 

13.14.1          Forum. EACH PARTY HERETO HEREBY CONSENTS TO THE EXCLUSIVE
JURISDICTION OF THE courts of the State of New York sitting in the Borough of
Manhattan, the courts of the United States for the Southern District of New York
sitting in the Borough of Manhattan, and appellate courts from any thereof, IN
ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO ANY LOAN DOCUMENTS, AND EACH
LOAN PARTY AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN ANY
SUCH COURT; PROVIDED, THAT AGENT, ANY APPLICABLE SECURITY TRUSTEE OR THE LENDERS
MAY BRING ACTIONS TO ENFORCE ANY SECURITY DOCUMENT OR LIEN GOVERNED BY LAWS
OTHER THAN THE STATE OF NEW YORK IN SUCH JURISDICTION AS MAY BE SELECTED BY
AGENT, THE APPLICABLE SECURITY TRUSTEE OR THE APPLICABLE LENDER, IN WHICH CASE
THE BORROWERS AND GUARANTORS SHALL SUBMIT TO THE JURISDICTION OF SUCH COURT.
EACH PARTY IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT
MAY HAVE REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE
OR INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 13.3.1. Nothing herein
shall limit the right of Agent, any security trustee or any Lender to bring
proceedings against any Loan Party in any other court, nor limit the right of
any party to serve process in any other manner permitted by Applicable Law.
Nothing in this Agreement shall be deemed to preclude enforcement by Agent or
any security trustee of any judgment or order obtained in any forum or
jurisdiction. Final judgment against a Loan Party in any action, suit or
proceeding shall be conclusive and may be enforced in any other jurisdiction,
including the country in which such Loan Party is domiciled, by suit on the
judgment.

 

13.15      Process Agent. Without prejudice to any other mode of service allowed
under any relevant law, each Canadian Borrower, UK Borrower and each other Loan
Party organized, incorporated or established outside the US (a) irrevocably
appoints the Administrative Borrower as its agent for service of process in
relation to any action or proceeding arising out of or relating to any Loan
Documents, and (b) agrees that failure by a process agent to notify such
Borrower or such Loan Party of any process will not invalidate the proceedings
concerned. For purposes of clarity, nothing in this Agreement or any other Loan
Document will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 



245

 

 

13.16      Waivers by Loan Parties. To the fullest extent permitted by
Applicable Law, each Loan Party waives (a) THE RIGHT TO TRIAL BY JURY (WHICH
AGENT AND EACH LENDER HEREBY ALSO WAIVES) IN ANY PROCEEDING OR DISPUTE OF ANY
KIND RELATING IN ANY WAY TO ANY LOAN DOCUMENT, OBLIGATIONS OR COLLATERAL;
(b) presentment, demand, protest, notice of presentment, default, non-payment,
maturity, release, compromise, settlement, extension or renewal of any
commercial paper, accounts, documents, instruments, chattel paper and guaranties
at any time held by Agent on which a Loan Party may in any way be liable, and
hereby ratifies anything Agent may do in this regard; (c) notice prior to taking
possession or control of any Collateral; (d) any bond or security that might be
required by a court prior to allowing Agent to exercise any rights or remedies;
(e) the benefit of all valuation, appraisement and exemption laws; (f) any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential, exemplary or punitive damages (as opposed to direct or actual
damages) in any way relating to any Enforcement Action, Obligations, Loan
Document or transactions relating thereto; and (g) notice of acceptance hereof.
Each Loan Party acknowledges that the foregoing waivers are a material
inducement to Agent, each Fronting Bank and Lenders entering into this Agreement
and that Agent, each Fronting Bank and Lenders are relying upon the foregoing in
their dealings with Loan Parties. Each Loan Party has reviewed the foregoing
waivers with its legal counsel and has knowingly and voluntarily waived its jury
trial and other rights following consultation with legal counsel. In the event
of litigation, this Agreement may be filed as a written consent to a trial by
the court.

 

13.17      Patriot Act Notice. Agent and Lenders hereby notify Loan Parties that
pursuant to the requirements of the Bank Secrecy Act, the Patriot Act, the
Canadian AML Legislation and other applicable anti-money laundering,
anti-terrorist financing and “know your client” policies, regulations, laws or
rules (collectively, including any guidelines or orders thereunder, “AML
Legislation”), Agent and Lenders are required to obtain, verify and record
certain information that identifies each Loan Party, including its legal name,
address, tax ID number and other similar information that will allow Agent and
Lenders to identify it in accordance with the AML Legislation. Agent and Lenders
may require information regarding Loan Parties’ management and owners, such as
legal name, address, social security number and date of birth. Each Loan Party
shall promptly provide all such information, including supporting documentation
and other evidence, as may be reasonably requested by any Lender or any
prospective assignee or participant of a Lender, in order to comply with the AML
Legislation and the Beneficial Ownership Regulation.

 



246

 

 

13.18      Canadian Anti-Money Laundering Legislation. If Agent has ascertained
the identity of any Canadian Loan Party or any authorized signatories of any
Canadian Loan Party for the purposes of applicable AML Legislation, then Agent:

 

(a)           shall be deemed to have done so as an agent for each Lender, and
this Agreement shall constitute a “written agreement” in such regard between
each Lender and Agent within the meaning of the applicable AML Legislation; and

 

(b)           shall provide to each Lender copies of all information obtained in
such regard without any representation or warranty as to its accuracy or
completeness.

 

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders agrees that Agent has no obligation to ascertain
the identity of the Canadian Loan Parties or any authorized signatories of the
Canadian Loan Parties on behalf of any Lender, or to confirm the completeness or
accuracy of any information it obtains from any Canadian Loan Party or any such
authorized signatory in doing so.

 

13.19      Know Your Customer. At the request of Agent, the Borrowers shall
promptly supply or procure the supply of documentation and other evidence as is
reasonably requested by Agent (on its behalf or for any Credit Party or
prospective Credit Party) in order for a Credit Party to comply with all
necessary AML Legislation in connection with the transactions contemplated in
the Loan Documents.

 

13.20      Acknowledgement Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for Hedge
Agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “US Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 

(a)           In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a US Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the US
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a US Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the US Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 



247

 

 

(b)           As used in this Section 13.20, the following terms have the
following meanings:

 

“BHC ACT Affiliate” means an “affiliate” (as defined under, and interpreted in
accordance with, 12 U.S.C 1841(k)).

 

“Covered Entity” means any of the following:

 

(i)            a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);

 

(ii)           a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or

 

(iii)          a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C 5390(c)(8)(D).

 

13.21      Reinstatement. This Agreement shall remain in full force and effect
and continue to be effective should any petition be filed by or against any Loan
Party for an Insolvency Proceeding, should any Loan Party become insolvent or
make an assignment for the benefit of creditors or should a Creditor
Representative be appointed for all or any significant part of such Loan Party’s
assets, and shall continue to be effective or be reinstated, as the case may be,
if at any time payment and performance of the Obligations, or any part thereof,
is, pursuant to Applicable Law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Obligations, whether as
a “voidable preference”, “fraudulent conveyance”, or otherwise, all as though
such payment or performance had not been made. In the event that any payment, or
any part thereof, is rescinded, reduced, restored or returned, the Obligations
shall be reinstated and deemed reduced only by such amount paid and not so
rescinded, reduced, restored or returned.

 

13.22      Nonliability of Lenders. Neither Agent, any Fronting Bank nor any
Lender undertakes any responsibility to any Loan Party to review or inform any
Loan Party of any matter in connection with any phase of any Loan Party’s
business or operations. Each Loan Party agrees, on behalf of itself and each
other Loan Party, that neither Agent, any Fronting Bank nor any Lender shall
have liability to any Loan Party (whether sounding in tort, contract or
otherwise) for losses suffered by any Loan Party in connection with, arising out
of, or in any way related to the transactions contemplated and the relationship
established by the Loan Documents, or any act, omission or event occurring in
connection therewith, unless it is determined in a final non-appealable judgment
by a court of competent jurisdiction that such losses resulted from the gross
negligence, willful misconduct or bad faith of the party from which recovery is
sought. NO LENDER SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY OTHERS
OF ANY INFORMATION OR OTHER MATERIALS OBTAINED THROUGH INTRALINKS OR OTHER
SIMILAR INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT.

 



248

 

 

13.23      Certain Provisions Regarding Perfection of Security Interests.
Notwithstanding anything to the contrary contained in this Agreement or any of
the other Loan Documents, the Lenders acknowledge and agree that, except to the
extent that further actions are required to be taken in accordance with the
terms of Section 9.1.19 of this Agreement, (i) with respect to Non-Certificated
Units from time to time held by the Unit Subsidiary, certificates of title have
not been issued with respect thereto and, accordingly, no notation of a security
interest has been made under the titling statutes of any jurisdiction in
connection therewith and (ii) except as otherwise agreed by the Administrative
Borrower and Agent, with respect to Units from time to time leased to customers,
“fixture filings” will not be made under the provisions of the UCC or the PPSA
(or other Applicable Law) as in effect in the relevant jurisdiction, both
because of the administrative difficulty of ascertaining whether any such Unit
is or becomes a fixture and the inability of the Loan Parties to provide the
relevant information which would be required to make such filings.

 

13.24      Acknowledgement and Consent to Bail-In. Notwithstanding anything to
the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Affected Financial Institution arising under any Loan Document,
to the extent such liability is unsecured, may be subject to the write-down and
conversion powers of the applicable Resolution Authority and agrees and consents
to, and acknowledges and agrees to be bound by:

 

(a)          the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an Affected Financial
Institution; and

 

(b)          the effects of any Bail-in Action on any such liability, including,
if applicable:

 

(i)           a reduction in full or in part or cancellation of any such
liability;

 

(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)         the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of the applicable
Resolution Authority.

 

[Remainder of page intentionally left blank; signatures begin on following page]

 



249

 



 

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.

 

  WILLIAMS SCOTSMAN HOLDINGS CORP.,   as Holdings and an Initial US Guarantor

 

  By: /s/ Timothy D. Boswell     Name: Timothy D. Boswell     Title: ABL
Authorized Officer

 

[ABL Credit Agreement]

 





 

 

  WILLIAMS SCOTSMAN INTERNATIONAL, INC.,   as Administrative Borrower, an
Initial US Borrower and an Initial US Guarantor

 

  By: /s/ Timothy D. Boswell     Name: Timothy D. Boswell     Title: ABL
Authorized Officer

 

[ABL Credit Agreement]

 





 

 

  MOBILE MINI CANADA ULC   WILLIAMS SCOTSMAN OF CANADA, INC.,   as Initial
Canadian Borrowers and Initial Canadian Guarantors

 

  By: /s/ Timothy D. Boswell     Name: Timothy D. Boswell     Title: ABL
Authorized Officer

 

[ABL Credit Agreement]

 



 

 

  ACTON MOBILE HOLDINGS, LLC   MOBILE MINI, INC.   MOBILE MINI, LLC (a Delaware
limited liability company)   MOBILE MINI, LLC (a California limited liability
company)   MOBILE MINI I, INC.   MOBILE STORAGE GROUP, INC.   MODULAR SPACE, LLC
  MODSPACE GOVERNMENT FINANCIAL SERVICES, LLC   MSG INVESTMENTS, INC.   NEW
ACTON MOBILE INDUSTRIES LLC   ONSITE SPACE LLC   RESUN MODSPACE, LLC   WILLIAMS
SCOTSMAN, INC.   WILLSCOT EQUIPMENT II, LLC, as Initial US Borrowers and Initial
US Guarantors

 

  By: /s/ Timothy D. Boswell     Name: Timothy D. Boswell     Title: ABL
Authorized Officer

 

[ABL Credit Agreement]

 



 

 

  A BETTER MOBILE STORAGE COMPANY   A ROYAL WOLF PORTABLE STORAGE, INC.   GULF
TANKS HOLDINGS, INC.   MOBILE MINI DEALER, INC.   MOBILE MINI FINANCE, LLC  
MOBILE MINI TANK AND PUMP SOLUTIONS, INC.   MSG MMI (TEXAS) L.P.   RESUN
CHIPPEWA, LLC   TEMPORARY MOBILE STORAGE, INC.   WATER MOVERS CONTRACTING, LLC,
as Initial US Guarantors

 

  By: /s/ Timothy D. Boswell     Name: Timothy D. Boswell     Title: ABL
Authorized Officer

 

[ABL Credit Agreement]

 



 



 

  RAVENSTOCK MSG LIMITED, as a UK Borrower and a UK Guarantor



 

  By: /s/Christopher J. Miner     Name: Christopher J. Miner     Title: Sr. Vice
President & General Counsel

 

  MOBILE MINI UK LIMITED, as a UK Borrower and a UK Guarantor

 

  By: /s/ Christopher J. Miner     Name: Christopher J. Miner     Title: Sr.
Vice President & General Counsel

 

  MOBILE MINI UK HOLDINGS LIMITED, as a UK Guarantor

 

  By: /s/ Christopher J. Miner     Name: Christopher J. Miner     Title: Sr.
Vice President & General Counsel

 

  RAVENSTOCK TAM (HIRE) LIMITED, as a UK Guarantor

 

  By: /s/ Christopher J. Miner     Name: Christopher J. Miner     Title: Sr.
Vice President & General Counsel

 

[ABL Credit Agreement]

 





 

 

  MOBILE STORAGE (U.K.) LIMITED, as a UK Guarantor

 

  By: /s/ Christopher J. Miner     Name: Christopher J. Miner     Title: Sr.
Vice President & General Counsel

 

  MOBILE STORAGE UK FINANCE LIMITED PARTNERSHIP (ACTING THROUGH ITS GENERAL
PARTNER, MOBILE STORAGE GROUP, INC.), as a UK Guarantor

 

  By: /s/ Christopher J. Miner     Name: Christopher J. Miner     Title: Sr.
Vice President & General Counsel

 

[ABL Credit Agreement]

 



 



 

  AGENT AND LENDERS:       BANK OF AMERICA, N.A., as Agent

 

  By: /s/ Gregory Kress     Name: Gregory Kress     Title: Senior Vice President

 

Signature Page to ABL Credit Agreement

 





 

 

  BANK OF AMERICA, N.A., as US Swingline Lender, a US Fronting Bank and a US
Facility Lender

 

  By: /s/ Gregory Kress     Name: Gregory Kress     Title: Senior Vice President

 

Signature Page to ABL Credit Agreement

 



 

 

  Deutsche Bank AG New York Branch, as Facility Lender and as a US Fronting Bank

 

  By: /s/ Philip Tancorra     Name: Philip Tancorra       Philip.tancorra@db.com
      212-250-6576     Title: Vice President

 

  (If a second signature block is required)

 

  By: /s/ Jennifer Culbert     Name: Jennifer Culbert      
Jennifer-a.culbert&db.com       212 250 9738     Title: Vice President

 

Signature Page to ABL Credit Agreement

 





 

 

  JPMorgan Chase Bank, N.A., as US Facility Lender and as a US Fronting Bank,
and as a Multicurrency Facility Lender and as a UK Fronting Bank

 

  By: /s/ Alicia Schreibstein     Name: Alicia Schreibstein     Title: Executive
Director

 

Signature Page to ABL Credit Agreement

 



 

 

  ING CAPITAL LLC, as US Facility Lender and as a US Fronting Bank

 

  By: /s/ Jeff Chu     Name: Jeff Chu     Title: Director

 

  By: /s/ Michael Chen     Name: Michael Chen     Title: Director

 

Signature Page to ABL Credit Agreement

 



 

 

  BBVA USA, as US Facility Lender and as a US Fronting Bank,

 

  By: /s/ Chris Dowler     Name: Chris Dowler     Title: Senior Vice President

 

Signature Page to ABL Credit Agreement

 



 

 

  BANK OF MONTREAL, as US Facility Lender

 

  By: /s/ Kara Goodwin     Name: Kara Goodwin     Title: Managing Director,
Chicago Branch

 

Signature Page to ABL Credit Agreement

 





 

 

  BANK OF THE WEST, as US Facility Lender

 

  By: /s/ Emily Stagliano     Name: Emily Stagliano     Title: Director

 

Signature Page to ABL Credit Agreement

 



 



 

  PNC BANK, National Association, as US Facility Lender and as a US Fronting
Bank



 

  By: /s/ William A. Brown     Name: William A. Brown     Title: Senior Vice
President

 

  (If a second signature block is required)

 

  By:       Name:       Title:  

 

Signature Page to ABL Credit Agreement

 



 

 

  MUFG Union Bank, N.A., as US Facility Lender and as a US Fronting Bank

 

  By: /s/ John McDevitt     Name: John McDevitt     Title: Director

 

Signature Page to ABL Credit Agreement

 



 

 

  M&T Bank, as US Facility Lender and as a US Fronting Bank

 

  By: /s/ Christopher Fedak     Name: Christopher Fedak     Title: Vice
President

 

  (If a second signature block is required)

 

  By:       Name:       Title:  

 

Signature Page to ABL Credit Agreement

 



 

 

  NYCB SPECIALTY FINANCE COMPANY, LLC, a wholly owned subsidiary of New York
Community Bank, as US Facility Lender

 

  By: /s/ Willard D. Dickerson, Jr.     Name: Willard D. Dickerson, Jr.    
Title: Senior Vice President

 

Signature Page to ABL Credit Agreement

 



 

  

  Morgan Stanley Senior Funding, Inc., as US Facility Lender

 

  By: /s/ Alysha Salinger     Name: Alysha Salinger     Title: Authorized
Signatory

 

Signature Page to ABL Credit Agreement

 



 



 

  Citizens Bank, N.A., as US Facility Lender

 

  By: /s/ Michael Schwartz     Name: Michael Schwartz     Title: Vice President
      (If a second signature block is required)       By:       Name:      
Title:  

 

Signature Page to ABL Credit Agreement

 





 

 

  Sumitoto Mitsui Banking Corporation, as US Facility Lender       By: /s/ Glenn
Autorino     Name: Glenn Autorino     Title: Managing Director

 

Signature Page to ABL Credit Agreement

 





 

 

  Rockland Trust Company, as US Facility Lender       By: /s/ Thomas Meehan    
Name: Thomas Meehan     Title: Vice President       (If a second signature block
is required)       By:       Name:       Title:  

 

Signature Page to ABL Credit Agreement

 





 

 

  First Midwest Bank, as US Facility Lender       By: /s/ Michael E. May    
Name: Michael E. May     Title: Vice President

 

Signature Page to ABL Credit Agreement

 





 

 

  FIRST FINANCIAL BANK, as US Facility Lender       By: /s/ Alain F. Kamden    
Name: Alain F. Kamden     Title: Vice President

 

Signature Page to ABL Credit Agreement

 





 

 

  BANK OF AMERICA N.A. (acting through its London branch), as UK Swingline
Lender, a UK Fronting Bank and a Multicurrency Facility Lender       By: /s/
Gregory Kress     Name: Gregory Kress     Title: Senior Vice President

 

Signature Page to ABL Credit Agreement

 





 

 

  BANK OF AMERICA, N.A. (acting through its Canada branch), as Canadian
Swingline Lender, a Canadian Fronting Bank and a Multicurrency Facility Lender  
    By: /s/ Sylwia Durkiewicz     Name: Sylwia Durkiewicz     Title: Vice
President

 

Signature Page to ABL Credit Agreement

 





 

 

  Deutsche Bank AG New York Branch, as a Multicurrency Facility Lender and a
Canadian Fronting Bank and a UK Fronting Bank       By: /s/ Philip Tancorra    
Name: Philip Tancorra       Philip.tancorra@db.com       212-250-6576     Title:
Vice President       (If a second signature block is required)       By: /s/
Jennifer Culbert     Name: Jennifer Culbert       Jennifer-a.culbert@db.com    
  212-250-0736     Title: Vice President

 

Signature Page to ABL Credit Agreement

 





 

 

  JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as a Multicurrency Facility Lender
and a Canadian Fronting Bank       By: /s/ Auggie Marchetti     Name: Auggie
Marchetti     Title: Authorized Officer

 

Signature Page to ABL Credit Agreement

 





 

 

  ING CAPITAL LLC, as a Multicurrency Facility Lender, a UK Fronting Bank and a
Canadian Fronting Bank       By: /s/ Jeff Chu     Name: Jeff Chu     Title:
Director       By: /s/ Michael Chen     Name: Michael Chen     Title: Director

 

Signature Page to ABL Credit Agreement

 





 

 

  BBVA USA, as a Multicurrency Facility Lender and a Canadian Fronting Bank and
a UK Fronting Bank,       By: /s/ Chris Dowler     Name: Chris Dowler     Title:
Senior Vice President

 

Signature Page to ABL Credit Agreement

 





 

 

  BANK OF MONTREAL, as a Multicurrency Facility Lender       By: /s/ Helen
Alvarez-Hernandez     Name: Helen Alvarez-Hernandez     Title: Managing Director
      Bank of Montreal       100 King Street West, 18th Fl       Toronto,
Ontario M5X 1A1       Canada

 

Signature Page to ABL Credit Agreement

 





 

 

  BANK OF MONTREAL, as a Multicurrency Facility Lender       By: /s/ Tom Woolgar
    Name: Tom Woolgar     Title: Managing Director, on behalf of Bank of      
Montreal, London Branch       By: /s/ Scott Matthews     Name: Scott Matthews  
  Title: Managing Director, on behalf of Bank of       Montreal, London Branch

 

Signature Page to ABL Credit Agreement

 





 

 

  BANK OF THE WEST, as a Multicurrency Facility Lender       By: /s/ Emily
Stagliano     Name: Emily Stagliano     Title: Director

 

Signature Page to ABL Credit Agreement

 





 

 

  PNC Bank, National Association, as a Multicurrency Facility Lender       By:
/s/ William A. Brown     Name: William A. Brown     Title: Senior Vice President
      (If a second signature block is required)       By:       Name:      
Title:  

 

Signature Page to ABL Credit Agreement

 





 

 

  MUFG Union Bank, N.A., as a Multicurrency Facility Lender and a Canadian
Fronting Bank and a UK Fronting Bank       By: /s/ John McDevitt     Name: John
McDevitt     Title: Director

 

Signature Page to ABL Credit Agreement

 





 

 

  M&T Bank, as a Multicurrency Facility Lender       By: /s/ Christopher Fedak  
  Name: Christopher Fedak     Title: Vice President       (If a second signature
block is required)       By: /s/ John Macleod     Name: John Macleod     Title:
Administrative VP

 

Signature Page to ABL Credit Agreement

 





 

 

  Morgan Stanley Senior Funding, Inc., as a Multicurrency Facility Lender      
By: /s/ Alysha Salinger     Name: Alysha Salinger     Title: Authorized
Signatory

 

Signature Page to ABL Credit Agreement

 





 

 

  Citizens Bank, N.A., as a Multicurrency Facility Lender       By: /s/ Michael
Schwartz     Name: Michael Schwartz     Title: Vice President       (If a second
signature block is required)       By:       Name:       Title:  

 

Signature Page to ABL Credit Agreement

 





 

 

  Sumitomo Mitsui Banking Corporation, as a Multicurrency Facility Lender      
By: /s/ Glenn Autorino     Name: Glenn Autorino     Title: Managing Director

 

Signature Page to ABL Credit Agreement

 





 